Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 1 of 440




      EXHIBIT 1
   Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 2 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


January 27, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Unauthorized Distribution of IBCAP Members’ Television Programming

Dear Easybox:

         This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, International
Media Distribution, MBC FZ, TV Today Network, and World Span Media Consulting
(“Members”), which own or control exclusive rights under copyright to distribute the following
channels: Aaj Tak, Al Hayah 1, Al Jazeera Arabic News, Al Nahar, Al Nahar Drama, Al Nahar
Sport, LBC, MBC 1, MBC Drama, MBC Kids (MBC 3), MBC Masr, NBN, New TV (Al
Jadeed), ONTV, and OTV (“Protected Content”) in the United States. As such, Members own or
control exclusive rights under copyright to distribute and publicly perform via broadcast or
digital transmission a vast number of motion pictures and television programs in the United
States.

       IBCAP is writing to demand that you take immediate steps to address the extensive
copyright infringement of Members’ Protected Content that is occurring by virtue of your
Easybox service (“Service”). Such infringement is taking place via the following channel
numbers including, but by no means limited to:

                      Aaj Tak – Channel 16
                      Al Hayah 1 – Channel 67
                      Al Jazeera Arabic News – Channel 77
                      Al Nahar – Channel 102
                      Al Nahar Drama – Channel 105
                      Al Nahar Sport – Channel 106
                      LBC – Channel 522
   Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 3 of 440
                                                                                    January 27, 2016
                                                                                              Page 2



                      MBC 1 – Channel 545
                      MBC Drama – Channel 551
                      MBC Kids (MBC 3) – Channel 547
                      MBC Masr – Channel 553
                      NBN – Channel 590
                      New TV (Al Jadeed) – Channel 75
                      ONTV – Channel 648
                      OTV – Channel 662

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Members’ rights in the Protected Content. In
particular, we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of the Members’ Protected Content and that you ensure that the
Protected Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members,
which own or control exclusive rights under copyright that are being infringed in the manner
   Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 4 of 440
                                                                                    January 27, 2016
                                                                                              Page 3



described herein. This letter is without prejudice to the rights and remedies of the Members, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.


                                                     Sincerely,

                                                     HAGAN NOLL & BOYLE LLC



                                                     ________________________________
                                                     Stephen M. Ferguson
                                                     Hagan Noll & Boyle LLC
                                                     Two Memorial City Plaza
                                                     820 Gessner, Suite 940
                                                     Houston, Texas 77024
                                                     T: (713) 343-0478
                                                     F: (713) 758-0146
                                                     stephen.ferguson@hnbllc.com
   Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 5 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


January 27, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Unauthorized Distribution of DISH Network Television Programming

Dear Easybox:

       This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: Aastha, ART Cinema,
Dream 2, Dunya TV, and LDC (“Protected Content”) in the United States. As such, DISH
Network owns or controls exclusive rights under copyright to distribute and publicly perform via
broadcast or digital transmission a vast number of motion pictures and television programs in the
United States.

       We are writing to demand that you take immediate steps to address the extensive
copyright infringement of DISH Network’s Protected Content that is occurring by virtue of your
Easybox service (“Service”). Such infringement is taking place via the following channel
numbers including, but by no means limited to:

                      Aastha – Channel 20
                      ART Cinema – Channel 181
                      Dream 2 – Channel 320
                      Dunya TV – Channel 331
                      LDC – Channel 524

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
   Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 6 of 440
                                                                                       January 27, 2016
                                                                                                 Page 2



defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of DISH Network’s Protected Content and that you ensure that
the Protected Content does not appear on your Service in the future, unless you have obtained
proper authorization from the respective copyright owner. Please contact us within 5 days to
inform us that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is
not authorized by the copyright owners, their agents, or the law. The information in this
notification is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH
Network, which owns or controls exclusive rights under copyright that are being infringed in the
manner described herein. This letter is without prejudice to the rights and remedies of DISH
Network, all of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.


                                                       Sincerely,

                                                       HAGAN NOLL & BOYLE LLC



                                                       ________________________________
                                                       Stephen M. Ferguson
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 7 of 440
                                                                    January 27, 2016
                                                                              Page 3



                                      Hagan Noll & Boyle LLC
                                      Two Memorial City Plaza
                                      820 Gessner, Suite 940
                                      Houston, Texas 77024
                                      T: (713) 343-0478
                                      F: (713) 758-0146
                                      stephen.ferguson@hnbllc.com
   Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 8 of 440



                                                         Two Memorial City Plaza
                                                          820 Gessner, Suite 940
                                                          Houston, Texas 77024
                                                            Tel: 713.343.0478
                                                            Fax: 713.758.0146
                                                             www.hnbllc.com


February 8, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Second Notice of Unauthorized Distribution of IBCAP Members’ Television
                Programming

Dear Easybox:

       This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including International Media Distribution, MBC FZ,
Soundview Broadcasting, TV Today Network, and World Span Media Consulting (“Members”),
which own or control exclusive rights under copyright to distribute the following channels: Aaj
USA (Aaj News), Aaj Tak, Al Hayah 1, Al Nahar, Iqraa, LBC, MBC 1, MBC Drama, MBC Kids
(MBC 3), Murr TV (MTV Lebanon), NBN, New TV (Al Jadeed), ONTV, and OTV (“Protected
Content”) in the United States. As such, Members own or control exclusive rights under
copyright to distribute and publicly perform via broadcast or digital transmission a vast number
of motion pictures and television programs in the United States.

        We sent you correspondence on January 27, 2016, demanding that you take immediate
steps to address the extensive copyright infringement of Members’ Protected Content that is
occurring by virtue of your Easybox service (“Service”). Such infringement is continuing to take
place via the following channel numbers and Uniform Resource Locators (“URLs”) including,
but by no means limited to:

       Aaj USA (Aaj News) (Channel 17) – http://213.152.170.56:8000/481.ch
       Aaj Tak (Channel 18) – http://213.152.170.76:8000/332.ch
       Al Hayah 1 (Channel 84) – http://213.152.170.56:8000/7.ch
       Al Nahar (Channel 130) – http://109.232.227.38:8000/live/soot3/93retno/243.ts
       Iqraa (Channel 430) – http://109.232.227.38:8000/live/soot3/93retno/332.ts
       LBC (Channel 524) – http://109.232.227.38:8000/live/soot3/93retno/179.ts
   Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 9 of 440
                                                                                    February 8, 2016
                                                                                              Page 2



       MBC 1 (Channel 547) – http://109.232.227.38:8000/live/soot3/93retno/158.ts
       MBC Drama (Channel 553) – http://109.232.227.38:8000/live/soot3/93retno/162.ts
       MBC Kids (MBC 3) (Channel 549) – http://109.232.227.38:8000/live/soot3/93retno/161.ts
       Murr TV (MTV Lebanon) (Channel 583) – http://109.232.227.38:8000/live/soot3/93retno/379.ts
       NBN (Channel 593) – http://109.232.227.38:8000/live/soot3/93retno/5.ts
       New TV (Al Jadeed) (Channel 97) – http://109.232.227.38:8000/live/soot3/93retno/6.ts
       ONTV (Channel 647) – http://109.232.227.38:8000/live/soot3/93retno/47.ts
       OTV (Channel 664) – http://109.232.227.38:8000/live/soot3/93retno/89.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Members’ rights in the Protected Content. In
particular, we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of the Members’ Protected Content and that you ensure that the
Protected Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members,
which own or control exclusive rights under copyright that are being infringed in the manner
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 10 of 440
                                                                                    February 8, 2016
                                                                                              Page 3



described herein. This letter is without prejudice to the rights and remedies of the Members, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.


                                                     Sincerely,

                                                     HAGAN NOLL & BOYLE LLC



                                                     ________________________________
                                                     Stephen M. Ferguson
                                                     Hagan Noll & Boyle LLC
                                                     Two Memorial City Plaza
                                                     820 Gessner, Suite 940
                                                     Houston, Texas 77024
                                                     T: (713) 343-0478
                                                     F: (713) 758-0146
                                                     stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 11 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


February 8, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Second Notice of Unauthorized Distribution of DISH Network Television
                Programming

Dear Easybox:

         This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: Al Arabiya, ART Cinema,
Dream 2, and LDC (“Protected Content”) in the United States. As such, DISH Network owns or
controls exclusive rights under copyright to distribute and publicly perform via broadcast or
digital transmission a vast number of motion pictures and television programs in the United
States.

        We sent you correspondence on January 27, 2016, demanding that you take immediate
steps to address the extensive copyright infringement of DISH Network’s Protected Content that
is occurring by virtue of your Easybox service (“Service”). Such infringement is continuing to
take place via the following channel numbers and Uniform Resource Locators (“URLs”)
including, but by no means limited to:

       Al Arabiya (Channel 56) – http://109.232.227.38:8000/live/soot3/93retno/14.ts
       ART Cinema (Channel 194) – http://213.152.170.76:8000/60.ch
       Dream 2 (Channel 328) – http://109.232.227.38:8000/live/soot3/93retno/299.ts
       LDC (Channel 527) – http://109.232.227.38:8000/live/soot3/93retno/277.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 12 of 440
                                                                                       February 8, 2016
                                                                                                 Page 2



nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of DISH Network’s Protected Content and that you ensure that
the Protected Content does not appear on your Service in the future, unless you have obtained
proper authorization from the respective copyright owner. Please contact us within 5 days to
inform us that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is
not authorized by the copyright owners, their agents, or the law. The information in this
notification is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH
Network, which owns or controls exclusive rights under copyright that are being infringed in the
manner described herein. This letter is without prejudice to the rights and remedies of DISH
Network, all of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.

                                                       Sincerely,

                                                       HAGAN NOLL & BOYLE LLC



                                                       ________________________________
                                                       Stephen M. Ferguson
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 13 of 440
                                                                     February 8, 2016
                                                                               Page 3




                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 14 of 440



                                                          Two Memorial City Plaza
                                                           820 Gessner, Suite 940
                                                           Houston, Texas 77024
                                                             Tel: 713.343.0478
                                                             Fax: 713.758.0146
                                                              www.hnbllc.com


February 11, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Third Notice of Unauthorized Distribution of DISH Network Television
                Programming

Dear Easybox:

         This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: Al Arabiya, ART Cinema,
Dream 2, and LDC (“Protected Content”) in the United States. As such, DISH Network owns or
controls exclusive rights under copyright to distribute and publicly perform via broadcast or
digital transmission a vast number of motion pictures and television programs in the United
States.

        We sent you correspondence on January 27, 2016 and February 8, 2016, demanding that
you take immediate steps to address the extensive copyright infringement of DISH Network’s
Protected Content that is occurring by virtue of your Easybox service (“Service”). Such
infringement is continuing to take place via the following channel numbers and Uniform
Resource Locators (“URLs”) including, but by no means limited to:

       Al Arabiya (Channel 56) – http://109.232.227.38:8000/live/soot3/93retno/14.ts
       ART Cinema (Channel 194) – http://213.152.170.76:8000/60.ch
       Dream 2 (Channel 328) – http://109.232.227.38:8000/live/soot3/93retno/299.ts
       LDC (Channel 527) – http://109.232.227.38:8000/live/soot3/93retno/277.ts

       Enclosed are screenshots evidencing your distribution of the Protected Content in the
United States.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 15 of 440
                                                                                      February 11, 2016
                                                                                                 Page 2



        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of DISH Network’s Protected Content and that you ensure that
the Protected Content does not appear on your Service in the future, unless you have obtained
proper authorization from the respective copyright owner. Please contact us within 5 days to
inform us that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is
not authorized by the copyright owners, their agents, or the law. The information in this
notification is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH
Network, which owns or controls exclusive rights under copyright that are being infringed in the
manner described herein. This letter is without prejudice to the rights and remedies of DISH
Network, all of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 16 of 440
                                                               February 11, 2016
                                                                          Page 3



                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC



                                       ________________________________
                                       Stephen M. Ferguson
                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 17 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 18 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 19 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 20 of 440
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 21 of 440



                                                         Two Memorial City Plaza
                                                          820 Gessner, Suite 940
                                                          Houston, Texas 77024
                                                            Tel: 713.343.0478
                                                            Fax: 713.758.0146
                                                             www.hnbllc.com


February 11, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Third Notice of Unauthorized Distribution of IBCAP Members’ Television
                Programming

Dear Easybox:

       This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including International Media Distribution, MBC FZ,
Soundview Broadcasting, TV Today Network, and World Span Media Consulting (“Members”),
which own or control exclusive rights under copyright to distribute the following channels: Aaj
USA (Aaj News), Aaj Tak, Al Hayah 1, Al Nahar, Iqraa, LBC, MBC 1, MBC Drama, MBC Kids
(MBC 3), MBC Masr, Murr TV (MTV Lebanon), NBN, New TV (Al Jadeed), and ONTV
(“Protected Content”) in the United States. As such, Members own or control exclusive rights
under copyright to distribute and publicly perform via broadcast or digital transmission a vast
number of motion pictures and television programs in the United States.

       We sent you correspondence on January 27, 2016 and February 8, 2016, demanding that
you take immediate steps to address the extensive copyright infringement of Members’ Protected
Content that is occurring by virtue of your Easybox service (“Service”). Such infringement is
continuing to take place via the following channel numbers and Uniform Resource Locators
(“URLs”) including, but by no means limited to:

       Aaj USA (Aaj News) (Channel 17) – http://213.152.170.56:8000/481.ch
       Aaj Tak (Channel 18) – http://213.152.170.76:8000/332.ch
       Al Hayah 1 (Channel 84) – http://213.152.170.56:8000/7.ch
       Al Nahar (Channel 130) – http://109.232.227.38:8000/live/soot3/93retno/243.ts
       Iqraa (Channel 430) – http://109.232.227.38:8000/live/soot3/93retno/332.ts
       LBC (Channel 525) – http://109.232.227.38:8000/live/soot3/93retno/179.ts
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 22 of 440
                                                                                   February 11, 2016
                                                                                              Page 2



       MBC 1 (Channel 547) – http://109.232.227.38:8000/live/soot3/93retno/158.ts
       MBC Drama (Channel 553) – http://109.232.227.38:8000/live/soot3/93retno/162.ts
       MBC Kids (MBC 3) (Channel 549) – http://109.232.227.38:8000/live/soot3/93retno/161.ts
       MBC Masr (Channel 555) – http://109.232.227.38:8000/live/soot3/93retno/166.ts
       Murr TV (MTV Lebanon) (Channel 583) – http://109.232.227.38:8000/live/soot3/93retno/379.ts
       NBN (Channel 593) – http://109.232.227.38:8000/live/soot3/93retno/5.ts
       New TV (Al Jadeed) (Channel 97) – http://109.232.227.38:8000/live/soot3/93retno/6.ts
       ONTV (Channel 647) – http://109.232.227.38:8000/live/soot3/93retno/47.ts

       Enclosed are screenshots evidencing your distribution of the Protected Content in the
United States.

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Members’ rights in the Protected Content. In
particular, we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of the Members’ Protected Content and that you ensure that the
Protected Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 23 of 440
                                                                                   February 11, 2016
                                                                                              Page 3



is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members,
which own or control exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Members, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.


                                                     Sincerely,

                                                     HAGAN NOLL & BOYLE LLC



                                                     ________________________________
                                                     Stephen M. Ferguson
                                                     Hagan Noll & Boyle LLC
                                                     Two Memorial City Plaza
                                                     820 Gessner, Suite 940
                                                     Houston, Texas 77024
                                                     T: (713) 343-0478
                                                     F: (713) 758-0146
                                                     stephen.ferguson@hnbllc.com
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 24 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 25 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 26 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 27 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 28 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 29 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 30 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 31 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 32 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 33 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 34 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 35 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 36 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 37 of 440
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 38 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


February 24, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Fourth Notice of Unauthorized Distribution of IBCAP Members’ Television
                Programming

Dear Easybox:

         This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, International
Media Distribution, MBC FZ, Soundview Broadcasting, TV Today Network, Vedic
Broadcasting, and World Span Media Consulting (“Members”), which own or control exclusive
rights under copyright to distribute the following channels: Aaj USA (Aaj News), Aaj Tak,
Aastha, Al Hayah 1, Al Jazeera Arabic News, Al Nahar, Al Nahar Drama, Iqraa, LBC, MBC 1,
MBC Drama, MBC Kids (MBC 3), MBC Masr, Murr TV (MTV Lebanon), NBN, New TV (Al
Jadeed), ONTV, and OTV (“Protected Content”) in the United States. As such, Members own or
control exclusive rights under copyright to distribute and publicly perform via broadcast or
digital transmission a vast number of motion pictures and television programs in the United
States.

       We sent you correspondence on January 27, 2016, February 8, 2016, and February 11,
2016, demanding that you take immediate steps to address the extensive copyright infringement
of Members’ Protected Content that is occurring by virtue of your Easybox service (“Service”).
Such infringement is continuing to take place via the following channel numbers and Uniform
Resource Locators (“URLs”) including, but by no means limited to:

       Aaj USA (Aaj News) (Channel 17) – http://213.152.170.56:8000/481.ch
       Aaj Tak (Channel 18) – http://213.152.170.76:8000/332.ch
       Aastha (Channel 22) – http://213.152.170.76:8000/334.ch
       Al Hayah 1 (Channel 84) – http://213.152.170.56:8000/7.ch
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 39 of 440
                                                                                   February 24, 2016
                                                                                              Page 2



       Al Jazeera Arabic News (Channel 99) – http://109.232.227.38:8000/live/soot3/93retno/120.ts
       Al Nahar (Channel 130) – http://109.232.227.38:8000/live/soot3/93retno/243.ts
       Al Nahar Drama (Channel 133) – http://109.232.227.38:8000/live/soot3/93retno/244.ts
       Iqraa (Channel 430) – http://109.232.227.38:8000/live/soot3/93retno/332.ts
       LBC (Channel 525) – http://109.232.227.38:8000/live/soot3/93retno/179.ts
       MBC 1 (Channel 547) – http://109.232.227.38:8000/live/soot3/93retno/158.ts
       MBC Drama (Channel 553) – http://109.232.227.38:8000/live/soot3/93retno/162.ts
       MBC Kids (MBC 3) (Channel 549) – http://109.232.227.38:8000/live/soot3/93retno/161.ts
       MBC Masr (Channel 555) – http://109.232.227.38:8000/live/soot3/93retno/166.ts
       Murr TV (MTV Lebanon) (Channel 583) – http://109.232.227.38:8000/live/soot3/93retno/379.ts
       NBN (Channel 593) – http://109.232.227.38:8000/live/soot3/93retno/5.ts
       New TV (Al Jadeed) (Channel 97) – http://109.232.227.38:8000/live/soot3/93retno/6.ts
       ONTV (Channel 647) – http://109.232.227.38:8000/live/soot3/93retno/47.ts
       OTV (Channel 664) – http://109.232.227.38:8000/live/soot3/93retno/89.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Members’ rights in the Protected Content. In
particular, we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of the Members’ Protected Content and that you ensure that the
Protected Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 40 of 440
                                                                                   February 24, 2016
                                                                                              Page 3



        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members,
which own or control exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Members, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.


                                                     Sincerely,

                                                     HAGAN NOLL & BOYLE LLC



                                                     ________________________________
                                                     Stephen M. Ferguson
                                                     Hagan Noll & Boyle LLC
                                                     Two Memorial City Plaza
                                                     820 Gessner, Suite 940
                                                     Houston, Texas 77024
                                                     T: (713) 343-0478
                                                     F: (713) 758-0146
                                                     stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 41 of 440



                                                          Two Memorial City Plaza
                                                           820 Gessner, Suite 940
                                                           Houston, Texas 77024
                                                             Tel: 713.343.0478
                                                             Fax: 713.758.0146
                                                              www.hnbllc.com


February 24, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Fourth Notice of Unauthorized Distribution of DISH Network Television
                Programming

Dear Easybox:

       This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: Al Arabiya, ART Cinema,
Dream 2, Future TV, and LDC (“Protected Content”) in the United States. As such, DISH
Network owns or controls exclusive rights under copyright to distribute and publicly perform via
broadcast or digital transmission a vast number of motion pictures and television programs in the
United States.

       We sent you correspondence on January 27, 2016, February 8, 2016, and February 11,
2016, demanding that you take immediate steps to address the extensive copyright infringement
of DISH Network’s Protected Content that is occurring by virtue of your Easybox service
(“Service”). Such infringement is continuing to take place via the following channel numbers
and Uniform Resource Locators (“URLs”) including, but by no means limited to:

       Al Arabiya (Channel 56) – http://109.232.227.38:8000/live/soot3/93retno/14.ts
       ART Cinema (Channel 194) – http://213.152.170.76:8000/60.ch
       Dream 2 (Channel 328) – http://109.232.227.38:8000/live/soot3/93retno/299.ts
       Future TV (Channel 390) – http://109.232.227.38:8000/live/soot3/93retno/174.ts
       LDC (Channel 527) – http://109.232.227.38:8000/live/soot3/93retno/277.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 42 of 440
                                                                                      February 24, 2016
                                                                                                 Page 2



of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of DISH Network’s Protected Content and that you ensure that
the Protected Content does not appear on your Service in the future, unless you have obtained
proper authorization from the respective copyright owner. Please contact us within 5 days to
inform us that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is
not authorized by the copyright owners, their agents, or the law. The information in this
notification is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH
Network, which owns or controls exclusive rights under copyright that are being infringed in the
manner described herein. This letter is without prejudice to the rights and remedies of DISH
Network, all of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.

                                                       Sincerely,

                                                       HAGAN NOLL & BOYLE LLC


                                                       ________________________________
                                                       Stephen M. Ferguson
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 43 of 440
                                                                 February 24, 2016
                                                                            Page 3



                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 44 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


March 2, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Fifth Notice of Unauthorized Distribution of IBCAP Members’ Television
                Programming

Dear Easybox:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, International
Media Distribution, MBC FZ, National Communication Services, Soundview Broadcasting, TV
Today Network, Vedic Broadcasting, and World Span Media Consulting (“Members”), which
own or control exclusive rights under copyright to distribute the following channels: Aaj USA
(Aaj News), Aaj Tak, Aastha, Al Jazeera Arabic News, Al Nahar, Al Nahar Drama, Al Nahar
Sport, Dunya TV, Iqraa, LBC, MBC 1, MBC Drama, MBC Kids (MBC 3), MBC Masr, Melody
Classic, Murr TV (MTV Lebanon), New TV (Al Jadeed), and ONTV (“Protected Content”) in
the United States. As such, Members own or control exclusive rights under copyright to
distribute and publicly perform via broadcast or digital transmission a vast number of motion
pictures and television programs in the United States.

       We sent you correspondence on January 27, 2016, February 8, 2016, February 11, 2016,
and February 24, 2016, demanding that you take immediate steps to address the extensive
copyright infringement of Members’ Protected Content that is occurring by virtue of your
Easybox service (“Service”). Such infringement is continuing to take place via the following
channel numbers and Uniform Resource Locators (“URLs”) including, but by no means limited
to:

       Aaj USA (Aaj News) (Channel 17) – http://213.152.170.56:8000/481.ch
       Aaj Tak (Channel 18) – http://213.152.170.76:8000/332.ch
       Aastha (Channel 22) – http://213.152.170.76:8000/334.ch
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 45 of 440
                                                                                      March 2, 2016
                                                                                             Page 2



       Al Jazeera Arabic News (Channel 99) – http://109.232.227.38:8000/live/soot3/93retno/120.ts
       Al Nahar (Channel 130) – http://109.232.227.38:8000/live/soot3/93retno/243.ts
       Al Nahar Drama (Channel 133) – http://109.232.227.38:8000/live/soot3/93retno/244.ts
       Al Nahar Sport (Channel 135) – http://109.232.227.38:8000/live/soot3/93retno/58.ts
       Dunya TV (Channel 339) – http://109.232.227.38:8000/live/soot3/93retno/346.ts
       Iqraa (Channel 430) – http://109.232.227.38:8000/live/soot3/93retno/332.ts
       LBC (Channel 526) – http://109.232.227.38:8000/live/soot3/93retno/179.ts
       MBC 1 (Channel 548) – http://109.232.227.38:8000/live/soot3/93retno/158.ts
       MBC Drama (Channel 554) – http://109.232.227.38:8000/live/soot3/93retno/162.ts
       MBC Kids (MBC 3) (Channel 550) – http://109.232.227.38:8000/live/soot3/93retno/161.ts
       MBC Masr (Channel 556) – http://109.232.227.38:8000/live/soot3/93retno/166.ts
       Melody Classic (Channel 571) – http://109.232.227.38:8000/live/soot3/93retno/83.ts
       Murr TV (MTV Lebanon) (Channel 584) – http://109.232.227.38:8000/live/soot3/93retno/379.ts
       New TV (Al Jadeed) (Channel 97) – http://109.232.227.38:8000/live/soot3/93retno/6.ts
       ONTV (Channel 648) – http://109.232.227.38:8000/live/soot3/93retno/47.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Members’ rights in the Protected Content. In
particular, we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of the Members’ Protected Content and that you ensure that the
Protected Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 46 of 440
                                                                                      March 2, 2016
                                                                                             Page 3




        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members,
which own or control exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Members, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.


                                                     Sincerely,

                                                     HAGAN NOLL & BOYLE LLC



                                                     ________________________________
                                                     Stephen M. Ferguson
                                                     Hagan Noll & Boyle LLC
                                                     Two Memorial City Plaza
                                                     820 Gessner, Suite 940
                                                     Houston, Texas 77024
                                                     T: (713) 343-0478
                                                     F: (713) 758-0146
                                                     stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 47 of 440



                                                          Two Memorial City Plaza
                                                           820 Gessner, Suite 940
                                                           Houston, Texas 77024
                                                             Tel: 713.343.0478
                                                             Fax: 713.758.0146
                                                              www.hnbllc.com


March 2, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Fifth Notice of Unauthorized Distribution of DISH Network Television
                Programming

Dear Easybox:

       This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: Al Arabiya, ART Cinema,
Dream 2, Future TV, and LDC (“Protected Content”) in the United States. As such, DISH
Network owns or controls exclusive rights under copyright to distribute and publicly perform via
broadcast or digital transmission a vast number of motion pictures and television programs in the
United States.

       We sent you correspondence on January 27, 2016, February 8, 2016, February 11, 2016,
and February 24, 2016, demanding that you take immediate steps to address the extensive
copyright infringement of DISH Network’s Protected Content that is occurring by virtue of your
Easybox service (“Service”). Such infringement is continuing to take place via the following
channel numbers and Uniform Resource Locators (“URLs”) including, but by no means limited
to:

       Al Arabiya (Channel 56) – http://109.232.227.38:8000/live/soot3/93retno/14.ts
       ART Cinema (Channel 194) – http://213.152.170.76:8000/60.ch
       Dream 2 (Channel 328) – http://109.232.227.38:8000/live/soot3/93retno/299.ts
       Future TV (Channel 390) – http://109.232.227.38:8000/live/soot3/93retno/174.ts
       LDC (Channel 528) – http://109.232.227.38:8000/live/soot3/93retno/277.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 48 of 440
                                                                                         March 2, 2016
                                                                                                Page 2



of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of DISH Network’s Protected Content and that you ensure that
the Protected Content does not appear on your Service in the future, unless you have obtained
proper authorization from the respective copyright owner. Please contact us within 5 days to
inform us that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is
not authorized by the copyright owners, their agents, or the law. The information in this
notification is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH
Network, which owns or controls exclusive rights under copyright that are being infringed in the
manner described herein. This letter is without prejudice to the rights and remedies of DISH
Network, all of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.

                                                       Sincerely,

                                                       HAGAN NOLL & BOYLE LLC


                                                       ________________________________
                                                       Stephen M. Ferguson
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 49 of 440
                                                                     March 2, 2016
                                                                            Page 3



                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 50 of 440



                                                          Two Memorial City Plaza
                                                           820 Gessner, Suite 940
                                                           Houston, Texas 77024
                                                             Tel: 713.343.0478
                                                             Fax: 713.758.0146
                                                              www.hnbllc.com


March 30, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Sixth Notice of Unauthorized Distribution of DISH Network Television
                Programming

Dear Easybox:

       This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: Al Arabiya, ART Cinema,
Dream 2, Future TV, and LDC (“Protected Content”) in the United States. As such, DISH
Network owns or controls exclusive rights under copyright to distribute and publicly perform via
broadcast or digital transmission a vast number of motion pictures and television programs in the
United States.

        We sent you correspondence on January 27, 2016, February 8, 2016, February 11, 2016,
February 24, 2016, and March 2, 2016, demanding that you take immediate steps to address the
extensive copyright infringement of DISH Network’s Protected Content that is occurring by
virtue of your Easybox service (“Service”). Such infringement is continuing to take place via the
following channel numbers and Uniform Resource Locators (“URLs”) including, but by no
means limited to:

       Al Arabiya (Channel 56) – http://109.232.227.38:8000/live/soot3/93retno/14.ts
       ART Cinema (Channel 195) – http://213.152.170.76:8000/60.ch
       Dream 2 (Channel 341) – http://109.232.227.38:8000/live/soot3/93retno/299.ts
       Future TV (Channel 403) – http://109.232.227.38:8000/live/soot3/93retno/174.ts
       LDC (Channel 541) – http://109.232.227.38:8000/live/soot3/93retno/277.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 51 of 440
                                                                                        March 30, 2016
                                                                                                Page 2



of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of DISH Network’s Protected Content and that you ensure that
the Protected Content does not appear on your Service in the future, unless you have obtained
proper authorization from the respective copyright owner. Please contact us within 5 days to
inform us that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is
not authorized by the copyright owners, their agents, or the law. The information in this
notification is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH
Network, which owns or controls exclusive rights under copyright that are being infringed in the
manner described herein. This letter is without prejudice to the rights and remedies of DISH
Network, all of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.

                                                       Sincerely,

                                                       HAGAN NOLL & BOYLE LLC


                                                       ________________________________
                                                       Stephen M. Ferguson
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 52 of 440
                                                                     March 30, 2016
                                                                             Page 3



                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 53 of 440



                                                          Two Memorial City Plaza
                                                           820 Gessner, Suite 940
                                                           Houston, Texas 77024
                                                             Tel: 713.343.0478
                                                             Fax: 713.758.0146
                                                              www.hnbllc.com


March 30, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Sixth Notice of Unauthorized Distribution of IBCAP Members’ Television
                Programming

Dear Easybox:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, International
Media Distribution, MBC FZ, Soundview Broadcasting, TV Today Network, Vedic
Broadcasting, and World Span Media Consulting (“Members”), which own or control exclusive
rights under copyright to distribute the following channels: Aaj USA (Aaj News), Aaj Tak,
Aastha, Al Hayah 1, Al Jazeera Arabic News, Al Nahar, Al Nahar Drama, Al Nahar Sport, Iqraa,
LBC, MBC 1, MBC Drama, MBC Kids (MBC 3), MBC Masr, Melody Classic, Murr TV (MTV
Lebanon), NBN, New TV (Al Jadeed), ONTV, and OTV (“Protected Content”) in the United
States. As such, Members own or control exclusive rights under copyright to distribute and
publicly perform via broadcast or digital transmission a vast number of motion pictures and
television programs in the United States.

       We sent you correspondence on January 27, 2016, February 8, 2016, February 11, 2016,
February 24, 2016, and March 2, 2016, demanding that you take immediate steps to address the
extensive copyright infringement of Members’ Protected Content that is occurring by virtue of
your Easybox service (“Service”). Such infringement is continuing to take place via the
following channel numbers and Uniform Resource Locators (“URLs”) including, but by no
means limited to:

       Aaj USA (Aaj News) (Channel 17) – http://213.152.170.56:8000/481.ch
       Aaj Tak (Channel 18) – http://213.152.170.76:8000/332.ch
       Aastha (Channel 22) – http://213.152.170.76:8000/334.ch
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 54 of 440
                                                                                     March 30, 2016
                                                                                             Page 2



       Al Hayah 1 (Channel 84) – http://213.152.170.56:8000/7.ch
       Al Jazeera Arabic News (Channel 99) – http://109.232.227.38:8000/live/soot3/93retno/120.ts
       Al Nahar (Channel 130) – http://109.232.227.38:8000/live/soot3/93retno/243.ts
       Al Nahar Drama (Channel 133) – http://109.232.227.38:8000/live/soot3/93retno/244.ts
       Al Nahar Sport (Channel 135) – http://109.232.227.38:8000/live/soot3/93retno/58.ts
       Iqraa (Channel 444) – http://109.232.227.38:8000/live/soot3/93retno/332.ts
       LBC (Channel 539) – http://109.232.227.38:8000/live/soot3/93retno/179.ts
       MBC 1 (Channel 563) – http://109.232.227.38:8000/live/soot3/93retno/158.ts
       MBC Drama (Channel 574) – http://109.232.227.38:8000/live/soot3/93retno/162.ts
       MBC Kids (MBC 3) (Channel 566) – http://109.232.227.38:8000/live/soot3/93retno/161.ts
       MBC Masr (Channel 576) – http://109.232.227.38:8000/live/soot3/93retno/166.ts
       Melody Classic (Channel 592) – http://109.232.227.38:8000/live/soot3/93retno/83.ts
       Murr TV (MTV Lebanon) (Channel 606) – http://109.232.227.38:8000/live/soot3/93retno/379.ts
       NBN (Channel 616) – http://109.232.227.38:8000/live/soot3/93retno/5.ts
       New TV (Al Jadeed) (Channel 97) – http://109.232.227.38:8000/live/soot3/93retno/6.ts
       ONTV (Channel 671) – http://109.232.227.38:8000/live/soot3/93retno/47.ts
       OTV (Channel 688) – http://109.232.227.38:8000/live/soot3/93retno/89.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Members’ rights in the Protected Content. In
particular, we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of the Members’ Protected Content and that you ensure that the
Protected Content does not appear on your Service in the future, unless you have obtained proper
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 55 of 440
                                                                                     March 30, 2016
                                                                                             Page 3



authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members,
which own or control exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Members, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.


                                                     Sincerely,

                                                     HAGAN NOLL & BOYLE LLC



                                                     ________________________________
                                                     Stephen M. Ferguson
                                                     Hagan Noll & Boyle LLC
                                                     Two Memorial City Plaza
                                                     820 Gessner, Suite 940
                                                     Houston, Texas 77024
                                                     T: (713) 343-0478
                                                     F: (713) 758-0146
                                                     stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 56 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


April 4, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Seventh Notice of Unauthorized Distribution of IBCAP Members’
                Television Programming

Dear Easybox:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, International
Media Distribution, MBC FZ, Soundview Broadcasting, TV Today Network, Vedic
Broadcasting, and World Span Media Consulting (“Members”), which own or control exclusive
rights under copyright to distribute the following channels: Aaj USA (Aaj News), Aaj Tak,
Aastha, Al Hayah 1, Al Jazeera Arabic News, Al Nahar, Al Nahar Drama, Iqraa, LBC, MBC 1,
MBC Drama, MBC Kids (MBC 3), MBC Masr, Melody Classic, Murr TV (MTV Lebanon),
NBN, New TV (Al Jadeed), ONTV, and OTV (“Protected Content”) in the United States. As
such, Members own or control exclusive rights under copyright to distribute and publicly
perform via broadcast or digital transmission a vast number of motion pictures and television
programs in the United States.

        We sent you correspondence on January 27, 2016, February 8, 2016, February 11, 2016,
February 24, 2016, March 2, 2016, and March 30, 2016, demanding that you take immediate
steps to address the extensive copyright infringement of Members’ Protected Content that is
occurring by virtue of your Easybox service (“Service”). Such infringement is continuing to take
place via the following channel numbers and Uniform Resource Locators (“URLs”) including,
but by no means limited to:

       Aaj USA (Aaj News) (Channel 17) – http://213.152.170.56:8000/481.ch
       Aaj Tak (Channel 18) – http://213.152.170.76:8000/332.ch
       Aastha (Channel 22) – http://213.152.170.76:8000/334.ch
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 57 of 440
                                                                                       April 4, 2016
                                                                                              Page 2



       Al Hayah 1 (Channel 84) – http://213.152.170.56:8000/7.ch
       Al Jazeera Arabic News (Channel 99) – http://109.232.227.38:8000/live/soot3/93retno/120.ts
       Al Nahar (Channel 130) – http://109.232.227.38:8000/live/soot3/93retno/243.ts
       Al Nahar Drama (Channel 133) – http://109.232.227.38:8000/live/soot3/93retno/244.ts
       Iqraa (Channel 444) – http://109.232.227.38:8000/live/soot3/93retno/332.ts
       LBC (Channel 539) – http://109.232.227.38:8000/live/soot3/93retno/179.ts
       MBC 1 (Channel 563) – http://109.232.227.38:8000/live/soot3/93retno/158.ts
       MBC Drama (Channel 574) – http://109.232.227.38:8000/live/soot3/93retno/162.ts
       MBC Kids (MBC 3) (Channel 566) – http://109.232.227.38:8000/live/soot3/93retno/161.ts
       MBC Masr (Channel 576) – http://109.232.227.38:8000/live/soot3/93retno/166.ts
       Melody Classic (Channel 592) – http://109.232.227.38:8000/live/soot3/93retno/83.ts
       Murr TV (MTV Lebanon) (Channel 606) – http://109.232.227.38:8000/live/soot3/93retno/379.ts
       NBN (Channel 616) – http://109.232.227.38:8000/live/soot3/93retno/5.ts
       New TV (Al Jadeed) (Channel 97) – http://109.232.227.38:8000/live/soot3/93retno/6.ts
       ONTV (Channel 671) – http://109.232.227.38:8000/live/soot3/93retno/47.ts
       OTV (Channel 688) – http://109.232.227.38:8000/live/soot3/93retno/89.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Members’ rights in the Protected Content. In
particular, we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of the Members’ Protected Content and that you ensure that the
Protected Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 58 of 440
                                                                                       April 4, 2016
                                                                                              Page 3




        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members,
which own or control exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Members, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.


                                                     Sincerely,

                                                     HAGAN NOLL & BOYLE LLC



                                                     ________________________________
                                                     Stephen M. Ferguson
                                                     Hagan Noll & Boyle LLC
                                                     Two Memorial City Plaza
                                                     820 Gessner, Suite 940
                                                     Houston, Texas 77024
                                                     T: (713) 343-0478
                                                     F: (713) 758-0146
                                                     stephen.ferguson@hnbllc.com
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 59 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 60 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 61 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 62 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 63 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 64 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 65 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 66 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 67 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 68 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 69 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 70 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 71 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 72 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 73 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 74 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 75 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 76 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 77 of 440
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 78 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


April 4, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Seventh Notice of Unauthorized Distribution of DISH Network Television
                Programming

Dear Easybox:

         This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: Al Arabiya, ART Cinema,
Dream 2, and LDC (“Protected Content”) in the United States. As such, DISH Network owns or
controls exclusive rights under copyright to distribute and publicly perform via broadcast or
digital transmission a vast number of motion pictures and television programs in the United
States.

        We sent you correspondence on January 27, 2016, February 8, 2016, February 11, 2016,
February 24, 2016, March 2, 2016, and March 30, 2016, demanding that you take immediate
steps to address the extensive copyright infringement of DISH Network’s Protected Content that
is occurring by virtue of your Easybox service (“Service”). Such infringement is continuing to
take place via the following channel numbers and Uniform Resource Locators (“URLs”)
including, but by no means limited to:

       Al Arabiya (Channel 56) – http://109.232.227.38:8000/live/soot3/93retno/14.ts
       ART Cinema (Channel 195) – http://213.152.170.76:8000/60.ch
       Dream 2 (Channel 341) – http://109.232.227.38:8000/live/soot3/93retno/299.ts
       LDC (Channel 541) – http://109.232.227.38:8000/live/soot3/93retno/277.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 79 of 440
                                                                                          April 4, 2016
                                                                                                 Page 2



nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of DISH Network’s Protected Content and that you ensure that
the Protected Content does not appear on your Service in the future, unless you have obtained
proper authorization from the respective copyright owner. Please contact us within 5 days to
inform us that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is
not authorized by the copyright owners, their agents, or the law. The information in this
notification is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH
Network, which owns or controls exclusive rights under copyright that are being infringed in the
manner described herein. This letter is without prejudice to the rights and remedies of DISH
Network, all of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.


                                                       Sincerely,

                                                       HAGAN NOLL & BOYLE LLC


                                                       ________________________________
                                                       Stephen M. Ferguson
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 80 of 440
                                                                     April 4, 2016
                                                                            Page 3



                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 81 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 82 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 83 of 440
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 84 of 440
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 85 of 440



                                                          Two Memorial City Plaza
                                                           820 Gessner, Suite 940
                                                           Houston, Texas 77024
                                                             Tel: 713.343.0478
                                                             Fax: 713.758.0146
                                                              www.hnbllc.com


April 21, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:       Eighth Notice of Unauthorized Distribution of IBCAP Members’ Television
                 Programming

Dear Easybox:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, International
Media Distribution, MBC FZ, TV Today Network, and World Span Media Consulting
(“Members”), which own or control exclusive rights under copyright to distribute the following
channels: Aaj Tak, Al Hayah 1, Al Jazeera Arabic News, Al Nahar, Al Nahar Drama, Al Nahar
Sport, Iqraa, LBC, MBC 1, MBC 2, MBC 4, MBC Action, MBC Bollywood, MBC Drama,
MBC Kids (MBC 3), MBC Masr, MBC Masr 2, MBC Max, MBC Pro Sports 2, MBC Pro Sports
3, Murr TV (MTV Lebanon), NBN, ONTV, and OTV (“Protected Content”) in the United
States. As such, Members own or control exclusive rights under copyright to distribute and
publicly perform via broadcast or digital transmission a vast number of motion pictures and
television programs in the United States.

         We sent you correspondence on January 27, 2016, February 8, 2016, February 11, 2016,
February 24, 2016, March 2, 2016, March 30, 2016, and April 4, 2016, demanding that you take
immediate steps to address the extensive copyright infringement of Members’ Protected Content
that is occurring by virtue of your Easybox service (“Service”). Such infringement is continuing
to take place via the following channel numbers and Uniform Resource Locators (“URLs”)
including, but by no means limited to:

       Aaj Tak (Channel 12) – http://213.152.170.76:8000/332.ch
       Al Hayah 1 (Channel 79) – http://213.152.170.56:8000/7.ch
       Al Jazeera Arabic News (Channel 95) – http://109.232.227.38:8000/live/soot3/93retno/120.ts
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 86 of 440
                                                                                      April 21, 2016
                                                                                              Page 2



       Al Nahar (Channel 129) – http://109.232.227.38:8000/live/soot3/93retno/248.ts
       Al Nahar Drama (Channel 132) – http://109.232.227.38:8000/live/soot3/93retno/244.ts
       Al Nahar Sport (Channel 133) – http://109.232.227.38:8000/live/soot3/93retno/58.ts
       Iqraa (Channel 427) – http://109.232.227.38:8000/live/soot3/93retno/332.ts
       LBC (Channel 475) – http://109.232.227.38:8000/live/soot3/93retno/179.ts
       MBC 1 (Channel 499) – http://109.232.227.38:8000/live/soot3/93retno/158.ts
       MBC 2 (Channel 501) – http://109.232.227.38:8000/live/soot3/93retno/160.ts
       MBC 4 (Channel 504) – http://109.232.227.38:8000/live/soot3/93retno/159.ts
       MBC Action (Channel 506) – http://109.232.227.38:8000/live/soot3/93retno/163.ts
       MBC Bollywood (Channel 508) – http://109.232.227.38:8000/live/soot3/93retno/164.ts
       MBC Drama (Channel 510) – http://109.232.227.38:8000/live/soot3/93retno/162.ts
       MBC Kids (MBC 3) (Channel 502) – http://109.232.227.38:8000/live/soot3/93retno/161.ts
       MBC Masr (Channel 511) – http://109.232.227.38:8000/live/soot3/93retno/166.ts
       MBC Masr 2 (Channel 512) – http://109.232.227.38:8000/live/soot3/93retno/157.ts
       MBC Max (Channel 513) – http://109.232.227.38:8000/live/soot3/93retno/165.ts
       MBC Pro Sports 2 (Channel 516) – http://109.232.227.38:8000/live/soot3/93retno/32.ts
       MBC Pro Sports 3 (Channel 517) – http://109.232.227.38:8000/live/soot3/93retno/112.ts
       Murr TV (MTV Lebanon) (Channel 538) – http://109.232.227.38:8000/live/soot3/93retno/379.ts
       NBN (Channel 551) – http://109.232.227.38:8000/live/soot3/93retno/5.ts
       ONTV (Channel 595) – http://109.232.227.38:8000/live/soot3/93retno/47.ts
       OTV (Channel 618) – http://109.232.227.38:8000/live/soot3/93retno/89.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Members’ rights in the Protected Content. In
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 87 of 440
                                                                                      April 21, 2016
                                                                                              Page 3



particular, we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of the Members’ Protected Content and that you ensure that the
Protected Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members,
which own or control exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Members, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.


                                                     Sincerely,

                                                     HAGAN NOLL & BOYLE LLC



                                                     ________________________________
                                                     Stephen M. Ferguson
                                                     Hagan Noll & Boyle LLC
                                                     Two Memorial City Plaza
                                                     820 Gessner, Suite 940
                                                     Houston, Texas 77024
                                                     T: (713) 343-0478
                                                     F: (713) 758-0146
                                                     stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 88 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


April 21, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:       Eighth Notice of Unauthorized Distribution of DISH Network Television
                 Programming

Dear Easybox:

         This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: Al Arabiya, ART Cinema,
Dream 2, and LDC (“Protected Content”) in the United States. As such, DISH Network owns or
controls exclusive rights under copyright to distribute and publicly perform via broadcast or
digital transmission a vast number of motion pictures and television programs in the United
States.

       We sent you correspondence on January 27, 2016, February 8, 2016, February 11, 2016,
February 24, 2016, March 2, 2016, March 30, 2016, and April 4, 2016, demanding that you take
immediate steps to address the extensive copyright infringement of DISH Network’s Protected
Content that is occurring by virtue of your Easybox service (“Service”). Such infringement is
continuing to take place via the following channel numbers and Uniform Resource Locators
(“URLs”) including, but by no means limited to:

       Al Arabiya (Channel 47) – http://109.232.227.38:8000/live/soot3/93retno/14.ts
       ART Cinema (Channel 204) – http://213.152.170.76:8000/60.ch
       Dream 2 (Channel 341) – http://109.232.227.38:8000/live/soot3/93retno/299.ts
       LDC (Channel 476) – http://109.232.227.38:8000/live/soot3/93retno/277.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 89 of 440
                                                                                         April 21, 2016
                                                                                                 Page 2



nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of DISH Network’s Protected Content and that you ensure that
the Protected Content does not appear on your Service in the future, unless you have obtained
proper authorization from the respective copyright owner. Please contact us within 5 days to
inform us that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is
not authorized by the copyright owners, their agents, or the law. The information in this
notification is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH
Network, which owns or controls exclusive rights under copyright that are being infringed in the
manner described herein. This letter is without prejudice to the rights and remedies of DISH
Network, all of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.

                                                       Sincerely,

                                                       HAGAN NOLL & BOYLE LLC



                                                       ________________________________
                                                       Stephen M. Ferguson
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 90 of 440
                                                                     April 21, 2016
                                                                             Page 3



                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 91 of 440



                                                          Two Memorial City Plaza
                                                           820 Gessner, Suite 940
                                                           Houston, Texas 77024
                                                             Tel: 713.343.0478
                                                             Fax: 713.758.0146
                                                              www.hnbllc.com


May 11, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Ninth Notice of Unauthorized Distribution of IBCAP Members’ Television
                Programming

Dear Easybox:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, ARY Digital
USA, Asia TV USA, B4U U.S., International Media Distribution, MBC FZ, Star India Private
Limited, and World Span Media Consulting (“Members”), which own or control exclusive rights
under copyright to distribute the following channels: Al Hayah 1, Al Jazeera Arabic News, Al
Nahar, Al Nahar Drama, Al Nahar Sport, ARY Digital, B4U Movies, B4U Music, Iqraa, LBC,
Life OK, MBC 1, MBC 2, MBC 4, MBC Action, MBC Bollywood, MBC Drama, MBC Kids
(MBC 3), MBC Masr, MBC Masr 2, MBC Max, MBC Pro Sports 1, MBC Pro Sports 2, MBC
Pro Sports 3, MBC Pro Sports 4, Melody Classic, Murr TV (MTV Lebanon), NBN, New TV (Al
Jadeed), Noursat, ONTV, OTV, Star India Plus, and Zee Cinema (“Protected Content”) in the
United States. As such, Members own or control exclusive rights under copyright to distribute
and publicly perform via broadcast or digital transmission a vast number of motion pictures and
television programs in the United States.

       We sent you correspondence on January 27, 2016, February 8, 2016, February 11, 2016,
February 24, 2016, March 2, 2016, March 30, 2016, April 4, 2016, and April 21, 2016,
demanding that you take immediate steps to address the extensive copyright infringement of
Members’ Protected Content that is occurring by virtue of your Easybox service (“Service”).
Such infringement is continuing to take place via the following channel numbers and Uniform
Resource Locators (“URLs”) including, but by no means limited to:

       Al Hayah 1 (Channel 76) – http://213.152.170.56:8000/7.ch
       Al Jazeera Arabic News (Channel 92) – http://109.232.227.38:8000/live/soot3/93retno/120.ts
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 92 of 440
                                                                                      May 11, 2016
                                                                                            Page 2



       Al Nahar (Channel 126) – http://109.232.227.38:8000/live/soot3/93retno/243.ts
       Al Nahar Drama (Channel 129) – http://109.232.227.38:8000/live/soot3/93retno/244.ts
       Al Nahar Sport (Channel 130) – http://109.232.227.38:8000/live/soot3/93retno/58.ts
       ARY Digital (Channel 207) – http://213.152.170.76:8000/613.ch
       B4U Movies (Channel 218) – http://213.152.170.76:8000/616.ch
       B4U Music (Channel 219) – http://213.152.170.76:8000/615.ch
       Iqraa (Channel 440) – http://109.232.227.38:8000/live/soot3/93retno/332.ts
       LBC (Channel 483) – http://109.232.227.38:8000/live/soot3/93retno/179.ts
       Life OK (Channel 492) – http://213.152.170.76:8000/593.ch
       MBC 1 (Channel 509) – http://109.232.227.38:8000/live/soot3/93retno/158.ts
       MBC 1 (Channel 510) – http://213.152.170.56:8000/743.ch
       MBC 2 (Channel 511) – http://109.232.227.38:8000/live/soot3/93retno/160.ts
       MBC 4 (Channel 514) – http://109.232.227.38:8000/live/soot3/93retno/159.ts
       MBC 4 (Channel 515) – http://213.152.170.56:8000/746.ch
       MBC Action (Channel 516) – http://109.232.227.38:8000/live/soot3/93retno/163.ts
       MBC Bollywood (Channel 518) – http://109.232.227.38:8000/live/soot3/93retno/164.ts
       MBC Bollywood (Channel 519) – http://213.152.170.56:8000/748.ch
       MBC Drama (Channel 520) – http://109.232.227.38:8000/live/soot3/93retno/162.ts
       MBC Kids (MBC 3) (Channel 512) – http://109.232.227.38:8000/live/soot3/93retno/161.ts
       MBC Kids (MBC 3) (Channel 513) – http://213.152.170.56:8000/745.ch
       MBC Masr (Channel 521) – http://109.232.227.38:8000/live/soot3/93retno/166.ts
       MBC Masr 2 (Channel 522) – http://109.232.227.38:8000/live/soot3/93retno/157.ts
       MBC Max (Channel 523) – http://109.232.227.38:8000/live/soot3/93retno/165.ts
       MBC Max (Channel 524) – http://213.152.170.56:8000/749.ch
       MBC Pro Sports 1 (Channel 525) – http://109.232.227.38:8000/live/soot3/93retno/31.ts
       MBC Pro Sports 2 (Channel 526) – http://109.232.227.38:8000/live/soot3/93retno/32.ts
       MBC Pro Sports 3 (Channel 527) – http://213.152.170.56:8000/107.ch
       MBC Pro Sports 4 (Channel 528) – http://213.152.170.56:8000/109.ch
       Melody Classic (Channel 535) – http://109.232.227.38:8000/live/soot3/93retno/83.ts
       Murr TV (MTV Lebanon) (Channel 545) – http://109.232.227.38:8000/live/soot3/93retno/379.ts
       NBN (Channel 555) – http://109.232.227.38:8000/live/soot3/93retno/5.ts
       New TV (Al Jadeed) (Channel 90) – http://109.232.227.38:8000/live/soot3/93retno/6.ts
       Noursat (Channel 576) – http://213.152.170.56:8000/839.ch
       ONTV (Channel 591) – http://109.232.227.38:8000/live/soot3/93retno/47.ts
       OTV (Channel 618) – http://109.232.227.38:8000/live/soot3/93retno/89.ts
       Star India Plus (Channel 744) – http://213.152.170.76:8000/602.ch
       Zee Cinema (Channel 856) – http://213.152.170.76:8000/587.ch

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 93 of 440
                                                                                       May 11, 2016
                                                                                             Page 3



inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Members’ rights in the Protected Content. In
particular, we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of the Members’ Protected Content and that you ensure that the
Protected Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members,
which own or control exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Members, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.

                                                     Sincerely,

                                                     HAGAN NOLL & BOYLE LLC


                                                     ________________________________
                                                     Stephen M. Ferguson
                                                     Hagan Noll & Boyle LLC
                                                     Two Memorial City Plaza
                                                     820 Gessner, Suite 940
                                                     Houston, Texas 77024
                                                     T: (713) 343-0478
                                                     F: (713) 758-0146
                                                     stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 94 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


May 11, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Ninth Notice of Unauthorized Distribution of DISH Network Television
                Programming

Dear Easybox:

         This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: Al Arabiya, ART Cinema,
Dream 2, and LDC (“Protected Content”) in the United States. As such, DISH Network owns or
controls exclusive rights under copyright to distribute and publicly perform via broadcast or
digital transmission a vast number of motion pictures and television programs in the United
States.

       We sent you correspondence on January 27, 2016, February 8, 2016, February 11, 2016,
February 24, 2016, March 2, 2016, March 30, 2016, April 4, 2016, and April 21, 2016,
demanding that you take immediate steps to address the extensive copyright infringement of
DISH Network’s Protected Content that is occurring by virtue of your Easybox service
(“Service”). Such infringement is continuing to take place via the following channel numbers
and Uniform Resource Locators (“URLs”) including, but by no means limited to:

       Al Arabiya (Channel 43) – http://109.232.227.38:8000/live/soot3/93retno/14.ts
       ART Cinema (Channel 204) – http://213.152.170.76:8000/60.ch
       Dream 2 (Channel 345) – http://109.232.227.38:8000/live/soot3/93retno/299.ts
       LDC (Channel 484) – http://109.232.227.38:8000/live/soot3/93retno/277.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 95 of 440
                                                                                          May 11, 2016
                                                                                                Page 2



nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of DISH Network’s Protected Content and that you ensure that
the Protected Content does not appear on your Service in the future, unless you have obtained
proper authorization from the respective copyright owner. Please contact us within 5 days to
inform us that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is
not authorized by the copyright owners, their agents, or the law. The information in this
notification is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH
Network, which owns or controls exclusive rights under copyright that are being infringed in the
manner described herein. This letter is without prejudice to the rights and remedies of DISH
Network, all of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.

                                                       Sincerely,

                                                       HAGAN NOLL & BOYLE LLC



                                                       ________________________________
                                                       Stephen M. Ferguson
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 96 of 440
                                                                     May 11, 2016
                                                                           Page 3



                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 97 of 440



                                                          Two Memorial City Plaza
                                                           820 Gessner, Suite 940
                                                           Houston, Texas 77024
                                                             Tel: 713.343.0478
                                                             Fax: 713.758.0146
                                                              www.hnbllc.com


May 17, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Tenth Notice of Unauthorized Distribution of IBCAP Members’ Television
                Programming

Dear Easybox:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, ARY Digital
USA, Asia TV USA, B4U U.S., International Media Distribution, MBC FZ, Star India Private
Limited, and World Span Media Consulting (“Members”), which own or control exclusive rights
under copyright to distribute the following channels: Al Hayah 1, Al Jazeera Arabic News, Al
Nahar, Al Nahar Drama, Al Nahar Sport, ARY Digital, B4U Movies, B4U Music, Iqraa, LBC,
Life OK, MBC 1, MBC 2, MBC 4, MBC Action, MBC Bollywood, MBC Drama, MBC Kids
(MBC 3), MBC Masr, MBC Masr 2, MBC Max, MBC Pro Sports 1, MBC Pro Sports 2, MBC
Pro Sports 3, MBC Pro Sports 4, Melody Classic, Murr TV (MTV Lebanon), NBN, New TV (Al
Jadeed), Noursat, ONTV, OTV, Zee Cinema, and Zee TV (“Protected Content”) in the United
States. As such, Members own or control exclusive rights under copyright to distribute and
publicly perform via broadcast or digital transmission a vast number of motion pictures and
television programs in the United States.

       We sent you correspondence on January 27, 2016, February 8, 2016, February 11, 2016,
February 24, 2016, March 2, 2016, March 30, 2016, April 4, 2016, April 21, 2016, and May 11,
2016, demanding that you take immediate steps to address the extensive copyright infringement
of Members’ Protected Content that is occurring by virtue of your Easybox service (“Service”).
Such infringement is continuing to take place via the following channel numbers and Uniform
Resource Locators (“URLs”) including, but by no means limited to:

       Al Hayah 1 (Channel 77) – http://213.152.170.56:8000/7.ch
       Al Jazeera Arabic News (Channel 93) – http://109.232.227.38:8000/live/soot3/93retno/120.ts
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 98 of 440
                                                                                      May 17, 2016
                                                                                            Page 2



       Al Nahar (Channel 125) – http://109.232.227.38:8000/live/soot3/93retno/243.ts
       Al Nahar Drama (Channel 128) – http://109.232.227.38:8000/live/soot3/93retno/244.ts
       Al Nahar Sport (Channel 129) – http://109.232.227.38:8000/live/soot3/93retno/58.ts
       ARY Digital (Channel 194) – http://213.152.170.76:8000/613.ch
       B4U Movies (Channel 205) – http://213.152.170.76:8000/616.ch
       B4U Music (Channel 206) – http://213.152.170.76:8000/615.ch
       Iqraa (Channel 427) – http://109.232.227.38:8000/live/soot3/93retno/332.ts
       LBC (Channel 469) – http://109.232.227.38:8000/live/soot3/93retno/179.ts
       Life OK (Channel 478) – http://213.152.170.76:8000/593.ch
       MBC 1 (Channel 495) – http://109.232.227.38:8000/live/soot3/93retno/158.ts
       MBC 1 (Channel 496) – http://213.152.170.56:8000/743.ch
       MBC 2 (Channel 497) – http://109.232.227.38:8000/live/soot3/93retno/160.ts
       MBC 4 (Channel 500) – http://109.232.227.38:8000/live/soot3/93retno/159.ts
       MBC 4 (Channel 501) – http://213.152.170.56:8000/746.ch
       MBC Action (Channel 502) – http://109.232.227.38:8000/live/soot3/93retno/163.ts
       MBC Action (Channel 503) – http://213.152.170.56:8000/747.ch
       MBC Bollywood (Channel 504) – http://109.232.227.38:8000/live/soot3/93retno/164.ts
       MBC Bollywood (Channel 505) – http://213.152.170.56:8000/748.ch
       MBC Drama (Channel 506) – http://109.232.227.38:8000/live/soot3/93retno/162.ts
       MBC Kids (MBC 3) (Channel 498) – http://109.232.227.38:8000/live/soot3/93retno/161.ts
       MBC Kids (MBC 3) (Channel 499) – http://213.152.170.56:8000/745.ch
       MBC Masr (Channel 507) – http://109.232.227.38:8000/live/soot3/93retno/166.ts
       MBC Masr 2 (Channel 508) – http://109.232.227.38:8000/live/soot3/93retno/157.ts
       MBC Max (Channel 509) – http://109.232.227.38:8000/live/soot3/93retno/165.ts
       MBC Max (Channel 510) – http://213.152.170.56:8000/749.ch
       MBC Pro Sports 1 (Channel 511) – http://109.232.227.38:8000/live/soot3/93retno/31.ts
       MBC Pro Sports 2 (Channel 512) – http://109.232.227.38:8000/live/soot3/93retno/32.ts
       MBC Pro Sports 3 (Channel 513) – http://213.152.170.56:8000/107.ch
       MBC Pro Sports 4 (Channel 514) – http://213.152.170.56:8000/109.ch
       Melody Classic (Channel 521) – http://109.232.227.38:8000/live/soot3/93retno/83.ts
       Murr TV (MTV Lebanon) (Channel 531) – http://109.232.227.38:8000/live/soot3/93retno/379.ts
       NBN (Channel 541) – http://109.232.227.38:8000/live/soot3/93retno/5.ts
       New TV (Al Jadeed) (Channel 91) – http://109.232.227.38:8000/live/soot3/93retno/6.ts
       Noursat (Channel 562) – http://213.152.170.56:8000/839.ch
       ONTV (Channel 577) – http://109.232.227.38:8000/live/soot3/93retno/47.ts
       OTV (Channel 600) – http://109.232.227.38:8000/live/soot3/93retno/89.ts
       Zee Cinema (Channel 841) – http://213.152.170.76:8000/587.ch
       Zee TV (Channel 845) – http://213.152.170.76:8000/618.ch

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 99 of 440
                                                                                       May 17, 2016
                                                                                             Page 3



2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Members’ rights in the Protected Content. In
particular, we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of the Members’ Protected Content and that you ensure that the
Protected Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members,
which own or control exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Members, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.

                                                     Sincerely,

                                                     HAGAN NOLL & BOYLE LLC


                                                     ________________________________
                                                     Stephen M. Ferguson
                                                     Hagan Noll & Boyle LLC
                                                     Two Memorial City Plaza
                                                     820 Gessner, Suite 940
                                                     Houston, Texas 77024
                                                     T: (713) 343-0478
                                                     F: (713) 758-0146
                                                     stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 100 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


May 17, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Unauthorized Distribution of IBCAP Member’s Television Programming

Dear Easybox:

       This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including MSM Asia Limited (“Member”), which
owns or controls exclusive rights under copyright to distribute the following channel: SAB
(“Protected Content”) in the United States. As such, Member owns or controls exclusive rights
under copyright to distribute and publicly perform via broadcast or digital transmission a vast
number of motion pictures and television programs in the United States.

       IBCAP is writing to demand that you take immediate steps to address the extensive
copyright infringement of Member’s Protected Content that is occurring by virtue of your
Easybox service (“Service”). Such infringement is taking place via the following channel
number and Uniform Resource Locator (“URL”) including, but by no means limited to:

                SAB (Channel 716) – http://213.152.170.76:8000/590.ch

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC
v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for
direct and contributory copyright infringement where defendants operated computers that stored
and distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp.
543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 101 of 440
                                                                                       May 17, 2016
                                                                                             Page 2



same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at
*56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where
they operated a website that provided access to copies of plaintiffs’ works). Indeed, in Warner
Bros. Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1,
2010), a court granted summary judgment against the owner of an Internet website who
knowingly provided links to infringing works that streamed from websites which host and store
infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        Attached as Exhibit A is a list of some of the motion pictures and television programs
that are owned or controlled by the Member and/or its affiliates and that are being infringed by
the Service. Exhibit A is provided as a representative sample of the infringements being
committed as a result of your operation of the Service and to demonstrate the readily apparent
nature of the massive infringement occurring thereon. The list is not intended to suggest that
the identified infringements are the only ones occurring on the Service or are the only ones that
you must immediately and permanently remove.

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Member’s copyrighted works, including but not
limited to the works identified in the enclosed Exhibit A. In particular, we demand that you stop
hosting, storing, indexing, providing access to, or in any way contributing to the infringement of
the Member’s copyrighted works and that you ensure that copies of these works in Exhibit A and
other motion pictures and television programs whose copyrights are owned by the Member do
not appear on the Service in the future, unless you have obtained proper authorization from the
respective copyright owner. Please contact us within 5 days to inform us that you have agreed to
and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Member in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Member,
which owns or controls exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Member, all of
which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 102 of 440
                                                                  May 17, 2016
                                                                        Page 3



                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC



                                       ________________________________
                                       Stephen M. Ferguson
                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 103 of 440


                               EXHIBIT A
                                   SAB
                         1) Taraak Mehta Ka Ooltah Chasmah
                         2) F.I.R.
                         3) Lapataganj
                         4) Tu Mere Agal Bagal Hai
                         5) Preetam Payaare Aur Wohh
                         6) Chidya Ghar
                         7) Badi Door Se Aaye Hai
                         8) Balveer
                         9) Betaal Aur Sinhasan Battisi
                         10) Chandrakant Chiplunkar Seedi Bambawala
                         11) Peterson Hill
                         12) Rhythm N Soul
                         13) Singhasan Battisi
                         14) Umang
                         15) Yam Hai Hum
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 104 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


May 17, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Tenth Notice of Unauthorized Distribution of DISH Network Television
                Programming

Dear Easybox:

         This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: Al Arabiya, Dream 2,
Future TV, and LDC (“Protected Content”) in the United States. As such, DISH Network owns
or controls exclusive rights under copyright to distribute and publicly perform via broadcast or
digital transmission a vast number of motion pictures and television programs in the United
States.

       We sent you correspondence on January 27, 2016, February 8, 2016, February 11, 2016,
February 24, 2016, March 2, 2016, March 30, 2016, April 4, 2016, April 21, 2016, and May 11,
2016, demanding that you take immediate steps to address the extensive copyright infringement
of DISH Network’s Protected Content that is occurring by virtue of your Easybox service
(“Service”). Such infringement is continuing to take place via the following channel numbers
and Uniform Resource Locators (“URLs”) including, but by no means limited to:

       Al Arabiya (Channel 44) – http://109.232.227.38:8000/live/soot3/93retno/14.ts
       Dream 2 (Channel 331) – http://109.232.227.38:8000/live/soot3/93retno/299.ts
       Future TV (Channel 387) – http://109.232.227.38:8000/live/soot3/93retno/174.ts
       LDC (Channel 470) – http://109.232.227.38:8000/live/soot3/93retno/277.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 105 of 440
                                                                                          May 17, 2016
                                                                                                Page 2



nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of DISH Network’s Protected Content and that you ensure that
the Protected Content does not appear on your Service in the future, unless you have obtained
proper authorization from the respective copyright owner. Please contact us within 5 days to
inform us that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is
not authorized by the copyright owners, their agents, or the law. The information in this
notification is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH
Network, which owns or controls exclusive rights under copyright that are being infringed in the
manner described herein. This letter is without prejudice to the rights and remedies of DISH
Network, all of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.

                                                       Sincerely,

                                                       HAGAN NOLL & BOYLE LLC



                                                       ________________________________
                                                       Stephen M. Ferguson
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 106 of 440
                                                                     May 17, 2016
                                                                           Page 3



                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 107 of 440



                                                          Two Memorial City Plaza
                                                           820 Gessner, Suite 940
                                                           Houston, Texas 77024
                                                             Tel: 713.343.0478
                                                             Fax: 713.758.0146
                                                              www.hnbllc.com


June 3, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Eleventh Notice of Unauthorized Distribution of IBCAP Members’
                Television Programming

Dear Easybox:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, ARY Digital
USA, Asia TV USA, B4U U.S., International Media Distribution, MBC FZ, Star India Private
Limited, TV5 USA, and World Span Media Consulting (“Members”), which own or control
exclusive rights under copyright to distribute the following channels: Al Arabiya, Al Hayah 1, Al
Jazeera Arabic News, Al Nahar, Al Nahar Drama, Al Nahar Sport, ARY Digital, B4U Movies,
B4U Music, Iqraa, LBC, MBC 1, MBC 2, MBC Action, MBC Bollywood, MBC Drama, MBC
Kids (MBC 3), MBC Masr, MBC Masr 2, MBC Max, MBC Pro Sports 1, MBC Pro Sports 2,
MBC Pro Sports 3, MBC Pro Sports 4, Melody Classic, Murr TV (MTV Lebanon), NBN, New
TV (Al Jadeed), ONTV, Star India Plus, TV5 Monde, and Zee TV (“Protected Content”) in the
United States. As such, Members own or control exclusive rights under copyright to distribute
and publicly perform via broadcast or digital transmission a vast number of motion pictures and
television programs in the United States.

       We sent you correspondence on January 27, 2016, February 8, 2016, February 11, 2016,
February 24, 2016, March 2, 2016, March 30, 2016, April 4, 2016, April 21, 2016, May 11,
2016, and May 17, 2016, demanding that you take immediate steps to address the extensive
copyright infringement of Members’ Protected Content that is occurring by virtue of your
Easybox service (“Service”). Such infringement is continuing to take place via the following
channel numbers and Uniform Resource Locators (“URLs”) including, but by no means limited
to:

       Al Arabiya (Channel 43) – http://109.232.227.38:8000/live/soot3/93retno/14.ts
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 108 of 440
                                                                                       June 3, 2016
                                                                                             Page 2




       Al Hayah 1 (Channel 76) – http://213.152.170.56:8000/7.ch
       Al Jazeera Arabic News (Channel 93) – http://109.232.227.38:8000/live/soot3/93retno/120.ts
       Al Nahar (Channel 124) – http://109.232.227.38:8000/live/soot3/93retno/243.ts
       Al Nahar Drama (Channel 127) – http://109.232.227.38:8000/live/soot3/93retno/244.ts
       Al Nahar Sport (Channel 128) – http://109.232.227.38:8000/live/soot3/93retno/58.ts
       ARY Digital (Channel 193) – http://213.152.170.76:8000/613.ch
       B4U Movies (Channel 204) – http://213.152.170.76:8000/616.ch
       B4U Music (Channel 205) – http://213.152.170.76:8000/615.ch
       Iqraa (Channel 439) – http://109.232.227.38:8000/live/soot3/93retno/332.ts
       LBC (Channel 489) – http://109.232.227.38:8000/live/soot3/93retno/179.ts
       MBC 1 (Channel 517) – http://109.232.227.38:8000/live/soot3/93retno/158.ts
       MBC 2 (Channel 520) – http://213.152.170.56:8000/744.ch
       MBC Action (Channel 525) – http://109.232.227.38:8000/live/soot3/93retno/163.ts
       MBC Bollywood (Channel 527) – http://109.232.227.38:8000/live/soot3/93retno/164.ts
       MBC Bollywood (Channel 505) – http://213.152.170.56:8000/748.ch
       MBC Drama (Channel 529) – http://109.232.227.38:8000/live/soot3/93retno/162.ts
       MBC Drama (Channel 530) – http://213.152.170.56:8000/319.ch
       MBC Kids (MBC 3) (Channel 521) – http://109.232.227.38:8000/live/soot3/93retno/161.ts
       MBC Kids (MBC 3) (Channel 522) – http://213.152.170.56:8000/745.ch
       MBC Masr (Channel 531) – http://109.232.227.38:8000/live/soot3/93retno/166.ts
       MBC Masr 2 (Channel 532) – http://109.232.227.38:8000/live/soot3/93retno/157.ts
       MBC Max (Channel 533) – http://109.232.227.38:8000/live/soot3/93retno/165.ts
       MBC Max (Channel 534) – http://213.152.170.56:8000/749.ch
       MBC Pro Sports 1 (Channel 535) – http://109.232.227.38:8000/live/soot3/93retno/31.ts
       MBC Pro Sports 2 (Channel 536) – http://109.232.227.38:8000/live/soot3/93retno/32.ts
       MBC Pro Sports 3 (Channel 537) – http://213.152.170.56:8000/107.ch
       MBC Pro Sports 4 (Channel 538) – http://213.152.170.56:8000/109.ch
       Melody Classic (Channel 545) – http://109.232.227.38:8000/live/soot3/93retno/83.ts
       Murr TV (MTV Lebanon) (Channel 556) – http://109.232.227.38:8000/live/soot3/93retno/379.ts
       NBN (Channel 567) – http://213.152.170.56:8000/161.ch
       New TV (Al Jadeed) (Channel 91) – http://109.232.227.38:8000/live/soot3/93retno/6.ts
       ONTV (Channel 602) – http://109.232.227.38:8000/live/soot3/93retno/47.ts
       Star India Plus (Channel 755) – http://213.152.170.76:8000/602.ch
       TV5 Monde (Channel 836) – http://213.152.170.76:8000/635.ch
       Zee TV (Channel 875) – http://213.152.170.76:8000/618.ch

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 109 of 440
                                                                                        June 3, 2016
                                                                                              Page 3



plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Members’ rights in the Protected Content. In
particular, we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of the Members’ Protected Content and that you ensure that the
Protected Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members,
which own or control exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Members, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.


                                                     Sincerely,

                                                     HAGAN NOLL & BOYLE LLC



                                                     ________________________________
                                                     Stephen M. Ferguson
                                                     Hagan Noll & Boyle LLC
                                                     Two Memorial City Plaza
                                                     820 Gessner, Suite 940
                                                     Houston, Texas 77024
                                                     T: (713) 343-0478
                                                     F: (713) 758-0146
                                                     stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 110 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


June 3, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Eleventh Notice of Unauthorized Distribution of DISH Network Television
                Programming

Dear Easybox:

        This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: ART Cinema and LDC
(“Protected Content”) in the United States. As such, DISH Network owns or controls exclusive
rights under copyright to distribute and publicly perform via broadcast or digital transmission a
vast number of motion pictures and television programs in the United States.

       We sent you correspondence on January 27, 2016, February 8, 2016, February 11, 2016,
February 24, 2016, March 2, 2016, March 30, 2016, April 4, 2016, April 21, 2016, May 11,
2016, and May 17, 2016, demanding that you take immediate steps to address the extensive
copyright infringement of DISH Network’s Protected Content that is occurring by virtue of your
Easybox service (“Service”). Such infringement is continuing to take place via the following
channel numbers and Uniform Resource Locators (“URLs”) including, but by no means limited
to:

       ART Cinema (Channel 190) – http://213.152.170.76:8000/60.ch
       LDC (Channel 491) – http://109.232.227.38:8000/live/soot3/93retno/277.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 111 of 440
                                                                                           June 3, 2016
                                                                                                 Page 2



defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of DISH Network’s Protected Content and that you ensure that
the Protected Content does not appear on your Service in the future, unless you have obtained
proper authorization from the respective copyright owner. Please contact us within 5 days to
inform us that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is
not authorized by the copyright owners, their agents, or the law. The information in this
notification is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH
Network, which owns or controls exclusive rights under copyright that are being infringed in the
manner described herein. This letter is without prejudice to the rights and remedies of DISH
Network, all of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.


                                                       Sincerely,

                                                       HAGAN NOLL & BOYLE LLC



                                                       ________________________________
                                                       Stephen M. Ferguson
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 112 of 440
                                                                     June 3, 2016
                                                                           Page 3



                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 113 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


June 15, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Twelfth Notice of Unauthorized Distribution of DISH Network Television
                Programming

Dear Easybox:

       This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channel: ART Cinema (“Protected
Content”) in the United States. As such, DISH Network owns or controls exclusive rights under
copyright to distribute and publicly perform via broadcast or digital transmission a vast number
of motion pictures and television programs in the United States.

        We sent you correspondence on January 27, 2016, February 8, 2016, February 11, 2016,
February 24, 2016, March 2, 2016, March 30, 2016, April 4, 2016, April 21, 2016, May 11,
2016, May 17, 2016, and June 3, 2016, demanding that you take immediate steps to address the
extensive copyright infringement of DISH Network’s Protected Content that is occurring by
virtue of your Easybox service (“Service”). Such infringement is continuing to take place via the
following channel number and Uniform Resource Locator (“URL”) including, but by no means
limited to:

       ART Cinema (Channel 194) – http://213.152.170.76:8000/60.ch

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 114 of 440
                                                                                          June 15, 2016
                                                                                                 Page 2



computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of DISH Network’s Protected Content and that you ensure that
the Protected Content does not appear on your Service in the future, unless you have obtained
proper authorization from the respective copyright owner. Please contact us within 5 days to
inform us that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is
not authorized by the copyright owners, their agents, or the law. The information in this
notification is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH
Network, which owns or controls exclusive rights under copyright that are being infringed in the
manner described herein. This letter is without prejudice to the rights and remedies of DISH
Network, all of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.


                                                       Sincerely,

                                                       HAGAN NOLL & BOYLE LLC



                                                       ________________________________
                                                       Stephen M. Ferguson
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 115 of 440
                                                                     June 15, 2016
                                                                            Page 3



                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 116 of 440



                                                          Two Memorial City Plaza
                                                           820 Gessner, Suite 940
                                                           Houston, Texas 77024
                                                             Tel: 713.343.0478
                                                             Fax: 713.758.0146
                                                              www.hnbllc.com


June 15, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Twelfth Notice of Unauthorized Distribution of IBCAP Members’
                Television Programming

Dear Easybox:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, ARY Digital
USA, Asia TV USA, B4U U.S., Geo USA Holdings, International Media Distribution, MBC FZ,
Star India Private Limited, TV5 USA, and World Span Media Consulting (“Members”), which
own or control exclusive rights under copyright to distribute the following channels: Al Arabiya,
Al Hayah 1, Al Jazeera Arabic News, Al Nahar, Al Nahar Drama, Al Nahar Sport, ARY Digital,
B4U Music, Geo News, Iqraa, LBC, MBC 1, MBC 2, MBC Action, MBC Bollywood, MBC
Drama, MBC Kids (MBC 3), MBC Masr, MBC Masr 2, MBC Max, MBC Pro Sports 1, MBC
Pro Sports 2, MBC Pro Sports 3, MBC Pro Sports 4, Melody Classic, NBN, New TV (Al
Jadeed), Noursat, ONTV, OTV, Star India Plus, TV5 Monde, Zee Cinema, and Zee TV
(“Protected Content”) in the United States. As such, Members own or control exclusive rights
under copyright to distribute and publicly perform via broadcast or digital transmission a vast
number of motion pictures and television programs in the United States.

       We sent you correspondence on January 27, 2016, February 8, 2016, February 11, 2016,
February 24, 2016, March 2, 2016, March 30, 2016, April 4, 2016, April 21, 2016, May 11,
2016, May 17, 2016, and June 3, 2016, demanding that you take immediate steps to address the
extensive copyright infringement of Members’ Protected Content that is occurring by virtue of
your Easybox service (“Service”). Such infringement is continuing to take place via the
following channel numbers and Uniform Resource Locators (“URLs”) including, but by no
means limited to:

       Al Arabiya (Channel 47) – http://109.232.227.38:8000/live/soot3/93retno/14.ts
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 117 of 440
                                                                                      June 15, 2016
                                                                                             Page 2



       Al Hayah 1 (Channel 80) – http://213.152.170.56:8000/7.ch
       Al Jazeera Arabic News (Channel 97) – http://109.232.227.38:8000/live/soot3/93retno/120.ts
       Al Nahar (Channel 129) – http://109.232.227.38:8000/live/soot3/93retno/243.ts
       Al Nahar Drama (Channel 132) – http://109.232.227.38:8000/live/soot3/93retno/244.ts
       Al Nahar Sport (Channel 133) – http://109.232.227.38:8000/live/soot3/93retno/58.ts
       ARY Digital (Channel 198) – http://213.152.170.76:8000/613.ch
       B4U Music (Channel 210) – http://213.152.170.76:8000/615.ch
       Geo News (Channel 411) – http://213.152.170.76:8000/610.ch
       Iqraa (Channel 448) – http://109.232.227.38:8000/live/soot3/93retno/332.ts
       LBC (Channel 497) – http://109.232.227.38:8000/live/soot3/93retno/179.ts
       MBC 1 (Channel 524) – http://109.232.227.38:8000/live/soot3/93retno/158.ts
       MBC 2 (Channel 526) – http://109.232.227.38:8000/live/soot3/93retno/160.ts
       MBC Action (Channel 532) – http://109.232.227.38:8000/live/soot3/93retno/163.ts
       MBC Bollywood (Channel 534) – http://109.232.227.38:8000/live/soot3/93retno/164.ts
       MBC Drama (Channel 536) – http://109.232.227.38:8000/live/soot3/93retno/162.ts
       MBC Kids (MBC 3) (Channel 528) – http://109.232.227.38:8000/live/soot3/93retno/161.ts
       MBC Kids (MBC 3) (Channel 530) – http://109.232.227.38:8000/live/soot3/93retno/159.ts
       MBC Masr (Channel 538) – http://109.232.227.38:8000/live/soot3/93retno/166.ts
       MBC Masr 2 (Channel 539) – http://109.232.227.38:8000/live/soot3/93retno/157.ts
       MBC Max (Channel 540) – http://109.232.227.38:8000/live/soot3/93retno/165.ts
       MBC Pro Sports 1 (Channel 542) – http://109.232.227.38:8000/live/soot3/93retno/31.ts
       MBC Pro Sports 2 (Channel 543) – http://109.232.227.38:8000/live/soot3/93retno/32.ts
       MBC Pro Sports 3 (Channel 544) – http://213.152.170.56:8000/107.ch
       MBC Pro Sports 4 (Channel 545) – http://213.152.170.56:8000/109.ch
       Melody Classic (Channel 552) – http://109.232.227.38:8000/live/soot3/93retno/83.ts
       NBN (Channel 576) – http://213.152.170.56:8000/161.ch
       New TV (Al Jadeed) (Channel 95) – http://109.232.227.38:8000/live/soot3/93retno/6.ts
       Noursat (Channel 596) – http://213.152.170.56:8000/839.ch
       ONTV (Channel 610) – http://109.232.227.38:8000/live/soot3/93retno/47.ts
       OTV (Channel 633) – http://109.232.227.38:8000/live/soot3/93retno/89.ts
       Star India Plus (Channel 763) – http://213.152.170.76:8000/602.ch
       TV5 Monde (Channel 844) – http://213.152.170.76:8000/635.ch
       Zee Cinema (Channel 882) – http://213.152.170.76:8000/587.ch
       Zee TV (Channel 886) – http://213.152.170.76:8000/618.ch

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 118 of 440
                                                                                       June 15, 2016
                                                                                              Page 3



owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Members’ rights in the Protected Content. In
particular, we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of the Members’ Protected Content and that you ensure that the
Protected Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members,
which own or control exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Members, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.


                                                     Sincerely,

                                                     HAGAN NOLL & BOYLE LLC



                                                     ________________________________
                                                     Stephen M. Ferguson
                                                     Hagan Noll & Boyle LLC
                                                     Two Memorial City Plaza
                                                     820 Gessner, Suite 940
                                                     Houston, Texas 77024
                                                     T: (713) 343-0478
                                                     F: (713) 758-0146
                                                     stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 119 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


June 15, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Second Notice of Unauthorized Distribution of IBCAP Member’s Television
                Programming

Dear Easybox:

       This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including MSM Asia Limited (“Member”), which
owns or controls exclusive rights under copyright to distribute the following channel: SAB
(“Protected Content”) in the United States. As such, Member owns or controls exclusive rights
under copyright to distribute and publicly perform via broadcast or digital transmission a vast
number of motion pictures and television programs in the United Staes.

        We sent you correspondence on May 17, 2016, demanding that you take immediate steps
to address the extensive copyright infringement of Member’s Protected Content that is occurring
by virtue of your Easybox service (“Service”). Such infringement is continuing to take place via
the following channel number and Uniform Resource Locator (“URL”) including, but by no
means limited to:

                SAB (Channel 752) – http://213.152.170.76:8000/590.ch

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC
v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for
direct and contributory copyright infringement where defendants operated computers that stored
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 120 of 440
                                                                                       June 15, 2016
                                                                                              Page 2



and distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp.
543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the
same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at
*56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where
they operated a website that provided access to copies of plaintiffs’ works). Indeed, in Warner
Bros. Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1,
2010), a court granted summary judgment against the owner of an Internet website who
knowingly provided links to infringing works that streamed from websites which host and store
infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        Attached as Exhibit A is a list of some of the motion pictures and television programs
that are owned or controlled by the Member and/or its affiliates and that are being infringed by
the Service. Exhibit A is provided as a representative sample of the infringements being
committed as a result of your operation of the Service and to demonstrate the readily apparent
nature of the massive infringement occurring thereon. The list is not intended to suggest that
the identified infringements are the only ones occurring on the Service or are the only ones that
you must immediately and permanently remove.

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Member’s copyrighted works, including but not
limited to the works identified in the enclosed Exhibit A. In particular, we demand that you stop
hosting, storing, indexing, providing access to, or in any way contributing to the infringement of
the Member’s copyrighted works and that you ensure that copies of these works in Exhibit A and
other motion pictures and television programs whose copyrights are owned by the Member do
not appear on the Service in the future, unless you have obtained proper authorization from the
respective copyright owner. Please contact us within 5 days to inform us that you have agreed to
and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Member in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Member,
which owns or controls exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Member, all of
which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 121 of 440
                                                                  June 15, 2016
                                                                         Page 3




                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC



                                       ________________________________
                                       Stephen M. Ferguson
                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 122 of 440


                               EXHIBIT A
                                   SAB
                         1) Taraak Mehta Ka Ooltah Chasmah
                         2) F.I.R.
                         3) Lapataganj
                         4) Tu Mere Agal Bagal Hai
                         5) Preetam Payaare Aur Wohh
                         6) Chidya Ghar
                         7) Badi Door Se Aaye Hai
                         8) Balveer
                         9) Betaal Aur Sinhasan Battisi
                         10) Chandrakant Chiplunkar Seedi Bambawala
                         11) Peterson Hill
                         12) Rhythm N Soul
                         13) Singhasan Battisi
                         14) Umang
                         15) Yam Hai Hum
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 123 of 440



                                                          Two Memorial City Plaza
                                                           820 Gessner, Suite 940
                                                           Houston, Texas 77024
                                                             Tel: 713.343.0478
                                                             Fax: 713.758.0146
                                                              www.hnbllc.com


June 27, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Thirteenth Notice of Unauthorized Distribution of IBCAP Members’
                Television Programming

Dear Easybox:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, ARY Digital
USA, Asia TV USA, B4U U.S., Geo USA Holdings, International Media Distribution, MBC FZ,
Star India Private Limited, and World Span Media Consulting (“Members”), which own or
control exclusive rights under copyright to distribute the following channels: Al Arabiya, Al
Hayah 1, Al Jazeera Arabic News, Al Nahar, Al Nahar Drama, Al Nahar Sport, ARY Digital,
B4U Movies, B4U Music, Geo News, Iqraa, LBC, MBC 1, MBC 2, MBC 4, MBC Action, MBC
Bollywood, MBC Drama, MBC Kids (MBC 3), MBC Masr, MBC Masr 2, MBC Max, MBC Pro
Sports 1, MBC Pro Sports 2, Murr TV (MTV Lebanon), NBN, New TV (Al Jadeed), Noursat,
ONTV, OTV, Star India Plus, and Zee TV (“Protected Content”) in the United States. As such,
Members own or control exclusive rights under copyright to distribute and publicly perform via
broadcast or digital transmission a vast number of motion pictures and television programs in the
United States.

        We sent you correspondence on January 27, 2016, February 8, 2016, February 11, 2016,
February 24, 2016, March 2, 2016, March 30, 2016, April 4, 2016, April 21, 2016, May 11,
2016, May 17, 2016, June 3, 2016, and June 15, 2016, demanding that you take immediate steps
to address the extensive copyright infringement of Members’ Protected Content that is occurring
by virtue of your Easybox service (“Service”). Such infringement is continuing to take place via
the following channel numbers and Uniform Resource Locators (“URLs”) including, but by no
means limited to:
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 124 of 440
                                                                                      June 27, 2016
                                                                                             Page 2



       Al Arabiya (Channel 47) – http://109.232.227.38:8000/live/soot3/93retno/14.ts
       Al Hayah 1 (Channel 79) – http://213.152.170.56:8000/al-hayat-1
       Al Jazeera Arabic News (Channel 96) – http://109.232.227.38:8000/live/soot3/93retno/120.ts
       Al Nahar (Channel 129) – http://109.232.227.38:8000/live/soot3/93retno/243.ts
       Al Nahar Drama (Channel 132) – http://109.232.227.38:8000/live/soot3/93retno/244.ts
       Al Nahar Sport (Channel 133) – http://109.232.227.38:8000/live/soot3/93retno/58.ts
       ARY Digital (Channel 198) – http://213.152.170.76:8000/ary-digital
       B4U Movies (Channel 208) – http://213.152.170.76:8000/b4u-movies
       B4U Music (Channel 209) – http://213.152.170.76:8000/b4u-music
       Geo News (Channel 409) – http://213.152.170.76:8000/geo-news
       Iqraa (Channel 446) – http://109.232.227.38:8000/live/soot3/93retno/332.ts
       LBC (Channel 494) – http://109.232.227.38:8000/live/soot3/93retno/179.ts
       LBC (Channel 495) – http://213.152.170.56:8000/lbc-ts
       MBC 1 (Channel 522) – http://109.232.227.38:8000/live/soot3/93retno/158.ts
       MBC 1 (Channel 523) – http://213.152.170.56:8000/mbc-1-ts
       MBC 2 (Channel 524) – http://109.232.227.38:8000/live/soot3/93retno/160.ts
       MBC 4 (Channel 528) – http://109.232.227.38:8000/live/soot3/93retno/159.ts
       MBC 4 (Channel 529) – http://213.152.170.56:8000/mbc-4-ts
       MBC Action (Channel 530) – http://109.232.227.38:8000/live/soot3/93retno/163.ts
       MBC Bollywood (Channel 532) – http://109.232.227.38:8000/live/soot3/93retno/164.ts
       MBC Bollywood (Channel 533) – http://213.152.170.56:8000/mbc-bollywood-ts
       MBC Drama (Channel 534) – http://109.232.227.38:8000/live/soot3/93retno/162.ts
       MBC Drama (Channel 535) – http://213.152.170.56:8000/mbc-drama-ts
       MBC Kids (MBC 3) (Channel 526) – http://213.152.170.56:8000/mbc-3-ts
       MBC Kids (MBC 3) (Channel 527) – http://213.152.170.56:8000/mbc-3-ts
       MBC Masr (Channel 536) – http://109.232.227.38:8000/live/soot3/93retno/166.ts
       MBC Masr 2 (Channel 537) – http://109.232.227.38:8000/live/soot3/93retno/157.ts
       MBC Max (Channel 538) – http://109.232.227.38:8000/live/soot3/93retno/162.ts
       MBC Max (Channel 539) – http://213.152.170.56:8000/mbc-max-ts
       MBC Pro Sports 1 (Channel 540) – http://109.232.227.38:8000/live/soot3/93retno/31.ts
       MBC Pro Sports 2 (Channel 541) – http://109.232.227.38:8000/live/soot3/93retno/32.ts
       Murr TV (MTV Lebanon) (Channel 563) – http://109.232.227.38:8000/live/soot3/93retno/379.ts
       NBN (Channel 576) – http://213.152.170.56:8000/nbn
       New TV (Al Jadeed) (Channel 94) – http://109.232.227.38:8000/live/soot3/93retno/6.ts
       Noursat (Channel 597) – http://213.152.170.56:8000/noursat
       ONTV (Channel 611) – http://109.232.227.38:8000/live/soot3/93retno/47.ts
       OTV (Channel 632) – http://109.232.227.38:8000/live/soot3/93retno/89.ts
       OTV (Channel 633) – http://213.152.170.56:8000/otv-ts
       Star India Plus (Channel 765) – http://213.152.170.76:8000/star-plus
       Zee TV (Channel 891) – http://213.152.170.76:8000/zee-tv

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 125 of 440
                                                                                       June 27, 2016
                                                                                              Page 3



computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Members’ rights in the Protected Content. In
particular, we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of the Members’ Protected Content and that you ensure that the
Protected Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members,
which own or control exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Members, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.


                                                     Sincerely,

                                                     HAGAN NOLL & BOYLE LLC



                                                     ________________________________
                                                     Stephen M. Ferguson
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 126 of 440
                                                                     June 27, 2016
                                                                            Page 4



                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 127 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


June 27, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Third Notice of Unauthorized Distribution of IBCAP Member’s Television
                Programming

Dear Easybox:

       This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including MSM Asia Limited (“Member”), which
owns or controls exclusive rights under copyright to distribute the following channel: SAB
(“Protected Content”) in the United States. As such, Member owns or controls exclusive rights
under copyright to distribute and publicly perform via broadcast or digital transmission a vast
number of motion pictures and television programs in the United Staes.

       We sent you correspondence on May 17, 2016 and June 15, 2016, demanding that you
take immediate steps to address the extensive copyright infringement of Member’s Protected
Content that is occurring by virtue of your Easybox service (“Service”). Such infringement is
continuing to take place via the following channel number and Uniform Resource Locator
(“URL”) including, but by no means limited to:

                SAB (Channel 752) – http://213.152.170.76:8000/sony-sab

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC
v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for
direct and contributory copyright infringement where defendants operated computers that stored
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 128 of 440
                                                                                       June 27, 2016
                                                                                              Page 2



and distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp.
543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the
same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at
*56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where
they operated a website that provided access to copies of plaintiffs’ works). Indeed, in Warner
Bros. Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1,
2010), a court granted summary judgment against the owner of an Internet website who
knowingly provided links to infringing works that streamed from websites which host and store
infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        Attached as Exhibit A is a list of some of the motion pictures and television programs
that are owned or controlled by the Member and/or its affiliates and that are being infringed by
the Service. Exhibit A is provided as a representative sample of the infringements being
committed as a result of your operation of the Service and to demonstrate the readily apparent
nature of the massive infringement occurring thereon. The list is not intended to suggest that
the identified infringements are the only ones occurring on the Service or are the only ones that
you must immediately and permanently remove.

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Member’s copyrighted works, including but not
limited to the works identified in the enclosed Exhibit A. In particular, we demand that you stop
hosting, storing, indexing, providing access to, or in any way contributing to the infringement of
the Member’s copyrighted works and that you ensure that copies of these works in Exhibit A and
other motion pictures and television programs whose copyrights are owned by the Member do
not appear on the Service in the future, unless you have obtained proper authorization from the
respective copyright owner. Please contact us within 5 days to inform us that you have agreed to
and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Member in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Member,
which owns or controls exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Member, all of
which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 129 of 440
                                                                  June 27, 2016
                                                                         Page 3




                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC



                                       ________________________________
                                       Stephen M. Ferguson
                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 130 of 440


                               EXHIBIT A
                                   SAB
                         1) Taraak Mehta Ka Ooltah Chasmah
                         2) F.I.R.
                         3) Lapataganj
                         4) Tu Mere Agal Bagal Hai
                         5) Preetam Payaare Aur Wohh
                         6) Chidya Ghar
                         7) Badi Door Se Aaye Hai
                         8) Balveer
                         9) Betaal Aur Sinhasan Battisi
                         10) Chandrakant Chiplunkar Seedi Bambawala
                         11) Peterson Hill
                         12) Rhythm N Soul
                         13) Singhasan Battisi
                         14) Umang
                         15) Yam Hai Hum
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 131 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


June 27, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Thirteenth Notice of Unauthorized Distribution of DISH Network
                Television Programming

Dear Easybox:

         This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: ART Cinema, Dream 2,
Future TV, and LDC (“Protected Content”) in the United States. As such, DISH Network owns
or controls exclusive rights under copyright to distribute and publicly perform via broadcast or
digital transmission a vast number of motion pictures and television programs in the United
States.

        We sent you correspondence on January 27, 2016, February 8, 2016, February 11, 2016,
February 24, 2016, March 2, 2016, March 30, 2016, April 4, 2016, April 21, 2016, May 11,
2016, May 17, 2016, June 3, 2016, and June 15, 2016, demanding that you take immediate steps
to address the extensive copyright infringement of DISH Network’s Protected Content that is
occurring by virtue of your Easybox service (“Service”). Such infringement is continuing to take
place via the following channel numbers and Uniform Resource Locators (“URLs”) including,
but by no means limited to:

       ART Cinema (Channel 194) – http://213.152.170.76:8000/art-cinema
       Dream 2 (Channel 340) – http://109.232.227.38:8000/live/soot3/93retno/299.ts
       Future TV (Channel 403) – http://109.232.227.38:8000/live/soot3/93retno/174.ts
       Future TV (Channel 404) – http://213.152.170.56:8000/future-tv-ts
       LDC (Channel 496) – http://109.232.227.38:8000/live/soot3/93retno/277.ts
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 132 of 440
                                                                                          June 27, 2016
                                                                                                 Page 2



        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of DISH Network’s Protected Content and that you ensure that
the Protected Content does not appear on your Service in the future, unless you have obtained
proper authorization from the respective copyright owner. Please contact us within 5 days to
inform us that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is
not authorized by the copyright owners, their agents, or the law. The information in this
notification is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH
Network, which owns or controls exclusive rights under copyright that are being infringed in the
manner described herein. This letter is without prejudice to the rights and remedies of DISH
Network, all of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 133 of 440
                                                                  June 27, 2016
                                                                         Page 3



                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC


                                       ________________________________
                                       Stephen M. Ferguson
                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 134 of 440



                                                          Two Memorial City Plaza
                                                           820 Gessner, Suite 940
                                                           Houston, Texas 77024
                                                             Tel: 713.343.0478
                                                             Fax: 713.758.0146
                                                              www.hnbllc.com


July 13, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Fourteenth Notice of Unauthorized Distribution of IBCAP Members’
                Television Programming

Dear Easybox:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, ARY Digital
USA, Asia TV USA, B4U U.S., Geo USA Holdings, International Media Distribution, MBC FZ,
Star India Private Limited, and World Span Media Consulting (“Members”), which own or
control exclusive rights under copyright to distribute the following channels: Al Arabiya, Al
Hayah 1, Al Jazeera Arabic News, Al Nahar, Al Nahar Drama, Al Nahar Sport, ARY Digital,
B4U Movies, B4U Music, Geo News, Iqraa, LBC, MBC 1, MBC 2, MBC 4, MBC Action, MBC
Bollywood, MBC Drama, MBC Kids (MBC 3), MBC Masr, MBC Masr 2, MBC Max, MBC Pro
Sports 1, MBC Pro Sports 2, MBC Pro Sports 3, MBC Pro Sports 4, Melody Classic, Murr TV
(MTV Lebanon), NBN, New TV (Al Jadeed), Noursat, ONTV, OTV, Star India Plus,
TV5Monde, Zee Cinema, and Zee TV (“Protected Content”) in the United States. As such,
Members own or control exclusive rights under copyright to distribute and publicly perform via
broadcast or digital transmission a vast number of motion pictures and television programs in the
United States.

         We sent you correspondence on January 27, 2016, February 8, 2016, February 11, 2016,
February 24, 2016, March 2, 2016, March 30, 2016, April 4, 2016, April 21, 2016, May 11,
2016, May 17, 2016, June 3, 2016, June 15, 2016, and June 27, 2016, demanding that you take
immediate steps to address the extensive copyright infringement of Members’ Protected Content
that is occurring by virtue of your Easybox service (“Service”). Such infringement is continuing
to take place via the following channel numbers and Uniform Resource Locators (“URLs”)
including, but by no means limited to:
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 135 of 440
                                                                             July 13, 2016
                                                                                    Page 2




    Al Arabiya (Channel 47) – http://109.232.227.38:8000/live/soot3/93retno/14.ts
    Al Hayah 1 (Channel 78) – http://213.152.170.56:8000/al-hayat-1
    Al Jazeera Arabic News (Channel 95) – http://109.232.227.38:8000/live/soot3/93retno/120.ts
    Al Nahar (Channel 129) – http://109.232.227.38:8000/live/soot3/93retno/243.ts
    Al Nahar Drama (Channel 132) – http://109.232.227.38:8000/live/soot3/93retno/244.ts
    Al Nahar Sport (Channel 133) – http://109.232.227.38:8000/live/soot3/93retno/58.ts
    ARY Digital (Channel 200) – http://109.232.227.38:8000/live/soot3/93retno/564.ts
    B4U Movies (Channel 210) – http://109.232.227.38:8000/live/soot3/93retno/561.ts
    B4U Music (Channel 211) – http://109.232.227.38:8000/live/soot3/93retno/562.ts
    Geo News (Channel 432) – http://109.232.227.38:8000/live/soot3/93retno/566.ts
    Iqraa (Channel 470) – http://109.232.227.38:8000/live/soot3/93retno/332.ts
    LBC (Channel 521) – http://109.232.227.38:8000/live/soot3/93retno/179.ts
    LBC (Channel 522) – http://213.152.170.56:8000/lbc-ts
    MBC 1 (Channel 548) – http://109.232.227.38:8000/live/soot3/93retno/158.ts
    MBC 1 (Channel 549) – http://213.152.170.56:8000/mbc-1-ts
    MBC 2 (Channel 550) – http://109.232.227.38:8000/live/soot3/93retno/160.ts
    MBC 4 (Channel 554) – http://109.232.227.38:8000/live/soot3/93retno/159.ts
    MBC 4 (Channel 555) – http://213.152.170.56:8000/mbc-4-ts
    MBC Action (Channel 556) – http://109.232.227.38:8000/live/soot3/93retno/163.ts
    MBC Action (Channel 557) – http://213.152.170.56:8000/mbc-action-ts
    MBC Bollywood (Channel 558) – http://109.232.227.38:8000/live/soot3/93retno/164.ts
    MBC Bollywood (Channel 559) – http://213.152.170.56:8000/mbc-bollywood-ts
    MBC Drama (Channel 560) – http://109.232.227.38:8000/live/soot3/93retno/162.ts
    MBC Drama (Channel 561) – http://213.152.170.56:8000/mbc-drama-ts
    MBC Kids (MBC 3) (Channel 552) – http://109.232.227.38:8000/live/soot3/93retno/161.ts
    MBC Kids (MBC 3) (Channel 553) – http://213.152.170.56:8000/mbc-3-ts
    MBC Masr (Channel 562) – http://109.232.227.38:8000/live/soot3/93retno/166.ts
    MBC Masr 2 (Channel 563) – http://109.232.227.38:8000/live/soot3/93retno/157.ts
    MBC Max (Channel 564) – http://109.232.227.38:8000/live/soot3/93retno/165.ts
    MBC Max (Channel 565) – http://213.152.170.56:8000/mbc-max-ts
    MBC Pro Sports 1 (Channel 566) – http://109.232.227.38:8000/live/soot3/93retno/31.ts
    MBC Pro Sports 2 (Channel 567) – http://109.232.227.38:8000/live/soot3/93retno/32.ts
    MBC Pro Sports 3 (Channel 568) – http://213.152.170.56:8000/mbc-pro-sports-3
    MBC Pro Sports 4 (Channel 569) – http://213.152.170.56:8000/mbc-pro-sports-4
    Melody Classic (Channel 576) – http://109.232.227.38:8000/live/soot3/93retno/83.ts
    Murr TV (MTV Lebanon) (Channel 589) – http://109.232.227.38:8000/live/soot3/93retno/379.ts
    NBN (Channel 607) – http://213.152.170.56:8000/nbn
    New TV (Al Jadeed) (Channel 93) – http://109.232.227.38:8000/live/soot3/93retno/6.ts
    Noursat (Channel 634) – http://213.152.170.56:8000/noursat
    ONTV (Channel 648) – http://213.152.170.56:8000/ontv-egypt
    OTV (Channel 664) – http://109.232.227.38:8000/live/soot3/93retno/89.ts
    OTV (Channel 665) – http://213.152.170.56:8000/otv-ts
    Star India Plus (Channel 809) – http://109.232.227.38:8000/live/soot3/93retno/573.ts
    TV5Monde (Channel 893) – http://109.232.227.38:8000/live/soot3/93retno/539.ts
    Zee Cinema (Channel 931) – http://109.232.227.38:8000/live/soot3/93retno/579.ts
    Zee TV (Channel 935) – http://109.232.227.38:8000/live/soot3/93retno/560.ts
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 136 of 440
                                                                                       July 13, 2016
                                                                                              Page 3



        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Members’ rights in the Protected Content. In
particular, we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of the Members’ Protected Content and that you ensure that the
Protected Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members,
which own or control exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Members, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 137 of 440
                                                                  July 13, 2016
                                                                         Page 4



                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC



                                       ________________________________
                                       Stephen M. Ferguson
                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 138 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


July 13, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Fourth Notice of Unauthorized Distribution of IBCAP Member’s Television
                Programming

Dear Easybox:

       This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including MSM Asia Limited (“Member”), which
owns or controls exclusive rights under copyright to distribute the following channel: SAB
(“Protected Content”) in the United States. As such, Member owns or controls exclusive rights
under copyright to distribute and publicly perform via broadcast or digital transmission a vast
number of motion pictures and television programs in the United Staes.

       We sent you correspondence on May 17, 2016, June 15, 2016, and June 27, 2016,
demanding that you take immediate steps to address the extensive copyright infringement of
Member’s Protected Content that is occurring by virtue of your Easybox service (“Service”).
Such infringement is continuing to take place via the following channel number and Uniform
Resource Locator (“URL”) including, but by no means limited to:

       SAB (Channel 796) – http://109.232.227.38:8000/live/soot3/93retno/577.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC
v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for
direct and contributory copyright infringement where defendants operated computers that stored
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 139 of 440
                                                                                       July 13, 2016
                                                                                              Page 2



and distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp.
543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the
same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at
*56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where
they operated a website that provided access to copies of plaintiffs’ works). Indeed, in Warner
Bros. Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1,
2010), a court granted summary judgment against the owner of an Internet website who
knowingly provided links to infringing works that streamed from websites which host and store
infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        Attached as Exhibit A is a list of some of the motion pictures and television programs
that are owned or controlled by the Member and/or its affiliates and that are being infringed by
the Service. Exhibit A is provided as a representative sample of the infringements being
committed as a result of your operation of the Service and to demonstrate the readily apparent
nature of the massive infringement occurring thereon. The list is not intended to suggest that
the identified infringements are the only ones occurring on the Service or are the only ones that
you must immediately and permanently remove.

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Member’s copyrighted works, including but not
limited to the works identified in the enclosed Exhibit A. In particular, we demand that you stop
hosting, storing, indexing, providing access to, or in any way contributing to the infringement of
the Member’s copyrighted works and that you ensure that copies of these works in Exhibit A and
other motion pictures and television programs whose copyrights are owned by the Member do
not appear on the Service in the future, unless you have obtained proper authorization from the
respective copyright owner. Please contact us within 5 days to inform us that you have agreed to
and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Member in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Member,
which owns or controls exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Member, all of
which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 140 of 440
                                                                  July 13, 2016
                                                                         Page 3




                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC



                                       ________________________________
                                       Stephen M. Ferguson
                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 141 of 440


                               EXHIBIT A
                                   SAB
                         1) Taraak Mehta Ka Ooltah Chasmah
                         2) F.I.R.
                         3) Lapataganj
                         4) Tu Mere Agal Bagal Hai
                         5) Preetam Payaare Aur Wohh
                         6) Chidya Ghar
                         7) Badi Door Se Aaye Hai
                         8) Balveer
                         9) Betaal Aur Sinhasan Battisi
                         10) Chandrakant Chiplunkar Seedi Bambawala
                         11) Peterson Hill
                         12) Rhythm N Soul
                         13) Singhasan Battisi
                         14) Umang
                         15) Yam Hai Hum
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 142 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


July 13, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Fourteenth Notice of Unauthorized Distribution of DISH Network
                Television Programming

Dear Easybox:

         This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: ART Cinema, Dream 2,
Future TV, and LDC (“Protected Content”) in the United States. As such, DISH Network owns
or controls exclusive rights under copyright to distribute and publicly perform via broadcast or
digital transmission a vast number of motion pictures and television programs in the United
States.

       We sent you correspondence on January 27, 2016, February 8, 2016, February 11, 2016,
February 24, 2016, March 2, 2016, March 30, 2016, April 4, 2016, April 21, 2016, May 11,
2016, May 17, 2016, June 3, 2016, June 15, 2016, and June 27, 2016, demanding that you take
immediate steps to address the extensive copyright infringement of DISH Network’s Protected
Content that is occurring by virtue of your Easybox service (“Service”). Such infringement is
continuing to take place via the following channel numbers and Uniform Resource Locators
(“URLs”) including, but by no means limited to:

       ART Cinema (Channel 196) – http://213.152.170.76:8000/art-cinema
       Dream 2 (Channel 357) – http://109.232.227.38:8000/live/soot3/93retno/299.ts
       Future TV (Channel 426) – http://109.232.227.38:8000/live/soot3/93retno/174.ts
       Future TV (Channel 427) – http://213.152.170.56:8000/future-tv-ts
       LDC (Channel 523) – http://109.232.227.38:8000/live/soot3/93retno/277.ts
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 143 of 440
                                                                                          July 13, 2016
                                                                                                 Page 2



        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of DISH Network’s Protected Content and that you ensure that
the Protected Content does not appear on your Service in the future, unless you have obtained
proper authorization from the respective copyright owner. Please contact us within 5 days to
inform us that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is
not authorized by the copyright owners, their agents, or the law. The information in this
notification is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH
Network, which owns or controls exclusive rights under copyright that are being infringed in the
manner described herein. This letter is without prejudice to the rights and remedies of DISH
Network, all of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 144 of 440
                                                                  July 13, 2016
                                                                         Page 3



                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC



                                       ________________________________
                                       Stephen M. Ferguson
                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 145 of 440



                                                          Two Memorial City Plaza
                                                           820 Gessner, Suite 940
                                                           Houston, Texas 77024
                                                             Tel: 713.343.0478
                                                             Fax: 713.758.0146
                                                              www.hnbllc.com


July 26, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Fifteenth Notice of Unauthorized Distribution of IBCAP Members’
                Television Programming

Dear Easybox:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, ARY Digital
USA, Asia TV USA, B4U U.S., Geo USA Holdings, International Media Distribution, MBC FZ,
Star India Private Limited, and World Span Media Consulting (“Members”), which own or
control exclusive rights under copyright to distribute the following channels: Al Arabiya, Al
Hayah 1, Al Jazeera Arabic News, Al Nahar, Al Nahar Drama, Al Nahar Sport, ARY Digital,
B4U Movies, B4U Music, Geo News, Iqraa, LBC, MBC 1, MBC 2, MBC 4, MBC Action, MBC
Bollywood, MBC Drama, MBC Kids (MBC 3), MBC Masr, MBC Masr 2, MBC Max, MBC Pro
Sports 1, MBC Pro Sports 2, MBC Pro Sports 3, MBC Pro Sports 4, Melody Classic, Murr TV
(MTV Lebanon), NBN, New TV (Al Jadeed), Noursat, ONTV, OTV, Star India Plus,
TV5Monde, Zee Cinema, and Zee TV (“Protected Content”) in the United States. As such,
Members own or control exclusive rights under copyright to distribute and publicly perform via
broadcast or digital transmission a vast number of motion pictures and television programs in the
United States.

        We sent you correspondence on January 27, 2016, February 8, 2016, February 11, 2016,
February 24, 2016, March 2, 2016, March 30, 2016, April 4, 2016, April 21, 2016, May 11,
2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016, and July 13, 2016, demanding
that you take immediate steps to address the extensive copyright infringement of Members’
Protected Content that is occurring by virtue of your Easybox service (“Service”). Such
infringement is continuing to take place via the following channel numbers and Uniform
Resource Locators (“URLs”) including, but by no means limited to:
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 146 of 440
                                                                             July 26, 2016
                                                                                    Page 2




    Al Arabiya (Channel 47) – http://109.232.227.38:8000/live/soot3/93retno/14.ts
    Al Hayah 1 (Channel 78) – http://213.152.170.56:8000/al-hayat-1
    Al Jazeera Arabic News (Channel 95) – http://109.232.227.38:8000/live/soot3/93retno/120.ts
    Al Nahar (Channel 129) – http://109.232.227.38:8000/live/soot3/93retno/243.ts
    Al Nahar Drama (Channel 132) – http://109.232.227.38:8000/live/soot3/93retno/244.ts
    Al Nahar Sport (Channel 133) – http://109.232.227.38:8000/live/soot3/93retno/58.ts
    ARY Digital (Channel 200) – http://109.232.227.38:8000/live/soot3/93retno/564.ts
    B4U Movies (Channel 210) – http://109.232.227.38:8000/live/soot3/93retno/561.ts
    B4U Music (Channel 211) – http://109.232.227.38:8000/live/soot3/93retno/562.ts
    Geo News (Channel 432) – http://109.232.227.38:8000/live/soot3/93retno/566.ts
    Iqraa (Channel 470) – http://109.232.227.38:8000/live/soot3/93retno/332.ts
    LBC (Channel 521) – http://109.232.227.38:8000/live/soot3/93retno/179.ts
    LBC (Channel 522) – http://213.152.170.56:8000/lbc-ts
    MBC 1 (Channel 548) – http://109.232.227.38:8000/live/soot3/93retno/158.ts
    MBC 1 (Channel 549) – http://213.152.170.56:8000/mbc-1-ts
    MBC 2 (Channel 550) – http://109.232.227.38:8000/live/soot3/93retno/160.ts
    MBC 4 (Channel 554) – http://109.232.227.38:8000/live/soot3/93retno/159.ts
    MBC 4 (Channel 555) – http://213.152.170.56:8000/mbc-4-ts
    MBC Action (Channel 556) – http://109.232.227.38:8000/live/soot3/93retno/163.ts
    MBC Action (Channel 557) – http://213.152.170.56:8000/mbc-action-ts
    MBC Bollywood (Channel 558) – http://109.232.227.38:8000/live/soot3/93retno/164.ts
    MBC Bollywood (Channel 559) – http://213.152.170.56:8000/mbc-bollywood-ts
    MBC Drama (Channel 560) – http://109.232.227.38:8000/live/soot3/93retno/162.ts
    MBC Drama (Channel 561) – http://213.152.170.56:8000/mbc-drama-ts
    MBC Kids (MBC 3) (Channel 552) – http://109.232.227.38:8000/live/soot3/93retno/161.ts
    MBC Kids (MBC 3) (Channel 553) – http://213.152.170.56:8000/mbc-3-ts
    MBC Masr (Channel 562) – http://109.232.227.38:8000/live/soot3/93retno/166.ts
    MBC Masr 2 (Channel 563) – http://109.232.227.38:8000/live/soot3/93retno/157.ts
    MBC Max (Channel 564) – http://109.232.227.38:8000/live/soot3/93retno/165.ts
    MBC Max (Channel 565) – http://213.152.170.56:8000/mbc-max-ts
    MBC Pro Sports 1 (Channel 566) – http://109.232.227.38:8000/live/soot3/93retno/31.ts
    MBC Pro Sports 2 (Channel 567) – http://109.232.227.38:8000/live/soot3/93retno/32.ts
    MBC Pro Sports 3 (Channel 568) – http://213.152.170.56:8000/mbc-pro-sports-3
    MBC Pro Sports 4 (Channel 569) – http://213.152.170.56:8000/mbc-pro-sports-4
    Melody Classic (Channel 576) – http://109.232.227.38:8000/live/soot3/93retno/83.ts
    Murr TV (MTV Lebanon) (Channel 589) – http://109.232.227.38:8000/live/soot3/93retno/379.ts
    NBN (Channel 607) – http://213.152.170.56:8000/nbn
    New TV (Al Jadeed) (Channel 93) – http://109.232.227.38:8000/live/soot3/93retno/6.ts
    Noursat (Channel 634) – http://213.152.170.56:8000/noursat
    ONTV (Channel 648) – http://213.152.170.56:8000/ontv-egypt
    OTV (Channel 664) – http://109.232.227.38:8000/live/soot3/93retno/89.ts
    OTV (Channel 665) – http://213.152.170.56:8000/otv-ts
    Star India Plus (Channel 809) – http://109.232.227.38:8000/live/soot3/93retno/573.ts
    TV5Monde (Channel 893) – http://109.232.227.38:8000/live/soot3/93retno/539.ts
    Zee Cinema (Channel 931) – http://109.232.227.38:8000/live/soot3/93retno/579.ts
    Zee TV (Channel 935) – http://109.232.227.38:8000/live/soot3/93retno/560.ts
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 147 of 440
                                                                                       July 26, 2016
                                                                                              Page 3



        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Members’ rights in the Protected Content. In
particular, we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of the Members’ Protected Content and that you ensure that the
Protected Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members,
which own or control exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Members, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 148 of 440
                                                                  July 26, 2016
                                                                         Page 4



                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC



                                       ________________________________
                                       Stephen M. Ferguson
                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 149 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


July 26, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Fifth Notice of Unauthorized Distribution of IBCAP Member’s Television
                Programming

Dear Easybox:

       This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including MSM Asia Limited (“Member”), which
owns or controls exclusive rights under copyright to distribute the following channel: SAB
(“Protected Content”) in the United States. As such, Member owns or controls exclusive rights
under copyright to distribute and publicly perform via broadcast or digital transmission a vast
number of motion pictures and television programs in the United Staes.

        We sent you correspondence on May 17, 2016, June 15, 2016, June 27, 2016, and July
13, 2016, demanding that you take immediate steps to address the extensive copyright
infringement of Member’s Protected Content that is occurring by virtue of your Easybox service
(“Service”). Such infringement is continuing to take place via the following channel number and
Uniform Resource Locator (“URL”) including, but by no means limited to:

       SAB (Channel 796) – http://109.232.227.38:8000/live/soot3/93retno/577.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC
v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for
direct and contributory copyright infringement where defendants operated computers that stored
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 150 of 440
                                                                                       July 26, 2016
                                                                                              Page 2



and distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp.
543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the
same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at
*56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where
they operated a website that provided access to copies of plaintiffs’ works). Indeed, in Warner
Bros. Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1,
2010), a court granted summary judgment against the owner of an Internet website who
knowingly provided links to infringing works that streamed from websites which host and store
infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        Attached as Exhibit A is a list of some of the motion pictures and television programs
that are owned or controlled by the Member and/or its affiliates and that are being infringed by
the Service. Exhibit A is provided as a representative sample of the infringements being
committed as a result of your operation of the Service and to demonstrate the readily apparent
nature of the massive infringement occurring thereon. The list is not intended to suggest that
the identified infringements are the only ones occurring on the Service or are the only ones that
you must immediately and permanently remove.

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Member’s copyrighted works, including but not
limited to the works identified in the enclosed Exhibit A. In particular, we demand that you stop
hosting, storing, indexing, providing access to, or in any way contributing to the infringement of
the Member’s copyrighted works and that you ensure that copies of these works in Exhibit A and
other motion pictures and television programs whose copyrights are owned by the Member do
not appear on the Service in the future, unless you have obtained proper authorization from the
respective copyright owner. Please contact us within 5 days to inform us that you have agreed to
and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Member in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Member,
which owns or controls exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Member, all of
which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 151 of 440
                                                                  July 26, 2016
                                                                         Page 3




                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC



                                       ________________________________
                                       Stephen M. Ferguson
                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 152 of 440


                               EXHIBIT A
                                   SAB
                         1) Taraak Mehta Ka Ooltah Chasmah
                         2) F.I.R.
                         3) Lapataganj
                         4) Tu Mere Agal Bagal Hai
                         5) Preetam Payaare Aur Wohh
                         6) Chidya Ghar
                         7) Badi Door Se Aaye Hai
                         8) Balveer
                         9) Betaal Aur Sinhasan Battisi
                         10) Chandrakant Chiplunkar Seedi Bambawala
                         11) Peterson Hill
                         12) Rhythm N Soul
                         13) Singhasan Battisi
                         14) Umang
                         15) Yam Hai Hum
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 153 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


July 26, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Fifteenth Notice of Unauthorized Distribution of DISH Network Television
                Programming

Dear Easybox:

         This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: ART Cinema, Dream 2,
Future TV, and LDC (“Protected Content”) in the United States. As such, DISH Network owns
or controls exclusive rights under copyright to distribute and publicly perform via broadcast or
digital transmission a vast number of motion pictures and television programs in the United
States.

        We sent you correspondence on January 27, 2016, February 8, 2016, February 11, 2016,
February 24, 2016, March 2, 2016, March 30, 2016, April 4, 2016, April 21, 2016, May 11,
2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016, and July 13, 2016, demanding
that you take immediate steps to address the extensive copyright infringement of DISH
Network’s Protected Content that is occurring by virtue of your Easybox service (“Service”).
Such infringement is continuing to take place via the following channel numbers and Uniform
Resource Locators (“URLs”) including, but by no means limited to:

       ART Cinema (Channel 196) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/735.ts
       Dream 2 (Channel 357) – http://109.232.227.38:8000/live/soot3/93retno/299.ts
       Future TV (Channel 426) – http://109.232.227.38:8000/live/soot3/93retno/174.ts
       Future TV (Channel 427) – http://213.152.170.56:8000/future-tv-ts
       LDC (Channel 523) – http://109.232.227.38:8000/live/soot3/93retno/277.ts
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 154 of 440
                                                                                          July 26, 2016
                                                                                                 Page 2



        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of DISH Network’s Protected Content and that you ensure that
the Protected Content does not appear on your Service in the future, unless you have obtained
proper authorization from the respective copyright owner. Please contact us within 5 days to
inform us that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is
not authorized by the copyright owners, their agents, or the law. The information in this
notification is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH
Network, which owns or controls exclusive rights under copyright that are being infringed in the
manner described herein. This letter is without prejudice to the rights and remedies of DISH
Network, all of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 155 of 440
                                                                  July 26, 2016
                                                                         Page 3



                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC



                                       ________________________________
                                       Stephen M. Ferguson
                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 156 of 440



                                                          Two Memorial City Plaza
                                                           820 Gessner, Suite 940
                                                           Houston, Texas 77024
                                                             Tel: 713.343.0478
                                                             Fax: 713.758.0146
                                                              www.hnbllc.com


August 2, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Sixteenth Notice of Unauthorized Distribution of IBCAP Members’
                Television Programming

Dear Easybox:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, ARY Digital
USA, Asia TV USA, B4U U.S., Geo USA Holdings, International Media Distribution, MBC FZ,
Star India Private Limited, TV5 USA, and World Span Media Consulting (“Members”), which
own or control exclusive rights under copyright to distribute the following channels: Al Arabiya,
Al Hayah 1, Al Jazeera Arabic News, Al Nahar, Al Nahar Drama, Al Nahar Sport, ARY Digital,
B4U Movies, B4U Music, Geo News, Iqraa, LBC, MBC 1, MBC 2, MBC 4, MBC Action, MBC
Bollywood, MBC Drama, MBC Kids (MBC 3), MBC Masr, MBC Masr 2, MBC Max, MBC Pro
Sports 1, MBC Pro Sports 2, MBC Pro Sports 3, Melody Classic, Murr TV (MTV Lebanon),
NBN, New TV (Al Jadeed), Noursat, ONTV, OTV, Star India Plus, TV5Monde, Zee Cinema,
and Zee TV (“Protected Content”) in the United States. As such, Members own or control
exclusive rights under copyright to distribute and publicly perform via broadcast or digital
transmission a vast number of motion pictures and television programs in the United States.

       We sent you correspondence on January 27, 2016, February 8, 2016, February 11, 2016,
February 24, 2016, March 2, 2016, March 30, 2016, April 4, 2016, April 21, 2016, May 11,
2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016, July 13, 2016, and July 26,
2016, demanding that you take immediate steps to address the extensive copyright infringement
of Members’ Protected Content that is occurring by virtue of your Easybox service (“Service”).
Such infringement is continuing to take place via the following channel numbers and Uniform
Resource Locators (“URLs”) including, but by no means limited to:
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 157 of 440
                                                                                   August 2, 2016
                                                                                           Page 2



       Al Arabiya (Channel 46) – http://109.232.227.38:8000/live/soot3/93retno/14.ts
       Al Hayah 1 (Channel 77) – http://213.152.170.56:8000/al-hayat-1
       Al Jazeera Arabic News (Channel 94) – http://109.232.227.38:8000/live/soot3/93retno/120.ts
       Al Nahar (Channel 126) – http://109.232.227.38:8000/live/soot3/93retno/243.ts
       Al Nahar Drama (Channel 129) – http://109.232.227.38:8000/live/soot3/93retno/244.ts
       Al Nahar Sport (Channel 130) – http://109.232.227.38:8000/live/soot3/93retno/58.ts
       ARY Digital (Channel 197) – http://109.232.227.38:8000/live/soot3/93retno/564.ts
       B4U Movies (Channel 206) – http://109.232.227.38:8000/live/soot3/93retno/561.ts
       B4U Music (Channel 207) – http://109.232.227.38:8000/live/soot3/93retno/562.ts
       Geo News (Channel 420) – http://109.232.227.38:8000/live/soot3/93retno/566.ts
       Iqraa (Channel 457) – http://109.232.227.38:8000/live/soot3/93retno/332.ts
       LBC (Channel 506) – http://109.232.227.38:8000/live/soot3/93retno/179.ts
       LBC (Channel 507) – http://213.152.170.56:8000/lbc-ts
       MBC 1 (Channel 533) – http://109.232.227.38:8000/live/soot3/93retno/158.ts
       MBC 1 (Channel 534) – http://213.152.170.56:8000/mbc-1-ts
       MBC 2 (Channel 535) – http://109.232.227.38:8000/live/soot3/93retno/160.ts
       MBC 4 (Channel 538) – http://109.232.227.38:8000/live/soot3/93retno/159.ts
       MBC 4 (Channel 539) – http://213.152.170.56:8000/mbc-4-ts
       MBC Action (Channel 540) – http://109.232.227.38:8000/live/soot3/93retno/163.ts
       MBC Bollywood (Channel 542) – http://109.232.227.38:8000/live/soot3/93retno/164.ts
       MBC Bollywood (Channel 543) – http://213.152.170.56:8000/mbc-bollywood-ts
       MBC Drama (Channel 544) – http://109.232.227.38:8000/live/soot3/93retno/162.ts
       MBC Drama (Channel 545) – http://213.152.170.56:8000/mbc-drama-ts
       MBC Kids (MBC 3) (Channel 536) – http://109.232.227.38:8000/live/soot3/93retno/161.ts
       MBC Kids (MBC 3) (Channel 537) – http://213.152.170.56:8000/mbc-3-ts
       MBC Masr (Channel 546) – http://109.232.227.38:8000/live/soot3/93retno/166.ts
       MBC Masr 2 (Channel 547) – http://109.232.227.38:8000/live/soot3/93retno/157.ts
       MBC Max (Channel 548) – http://109.232.227.38:8000/live/soot3/93retno/165.ts
       MBC Max (Channel 549) – http://213.152.170.56:8000/mbc-max-ts
       MBC Pro Sports 1 (Channel 550) – http://109.232.227.38:8000/live/soot3/93retno/31.ts
       MBC Pro Sports 2 (Channel 551) – http://109.232.227.38:8000/live/soot3/93retno/32.ts
       MBC Pro Sports 3 (Channel 552) – http://213.152.170.56:8000/mbc-pro-sports-3
       Melody Classic (Channel 560) – http://109.232.227.38:8000/live/soot3/93retno/83.ts
       Murr TV (MTV Lebanon) (Channel 573) – http://109.232.227.38:8000/live/soot3/93retno/379.ts
       NBN (Channel 590) – http://213.152.170.56:8000/nbn
       New TV (Al Jadeed) (Channel 92) – http://109.232.227.38:8000/live/soot3/93retno/6.ts
       Noursat (Channel 616) – http://213.152.170.56:8000/noursat
       ONTV (Channel 631) – http://213.152.170.56:8000/ontv-egypt
       OTV (Channel 662) – http://109.232.227.38:8000/live/soot3/93retno/89.ts
       OTV (Channel 663) – http://213.152.170.56:8000/otv-ts
       Star India Plus (Channel 805) – http://109.232.227.38:8000/live/soot3/93retno/573.ts
       TV5Monde (Channel 879) – http://109.232.227.38:8000/live/soot3/93retno/539.ts
       Zee Cinema (Channel 914) – http://109.232.227.38:8000/live/soot3/93retno/579.ts
       Zee TV (Channel 918) – http://109.232.227.38:8000/live/soot3/93retno/560.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 158 of 440
                                                                                      August 2, 2016
                                                                                              Page 3



of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Members’ rights in the Protected Content. In
particular, we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of the Members’ Protected Content and that you ensure that the
Protected Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members,
which own or control exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Members, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.

                                                     Sincerely,

                                                     HAGAN NOLL & BOYLE LLC


                                                     ________________________________
                                                     Stephen M. Ferguson
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 159 of 440
                                                                     August 2, 2016
                                                                             Page 4



                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 160 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


August 2, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Sixth Notice of Unauthorized Distribution of IBCAP Member’s Television
                Programming

Dear Easybox:

       This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including MSM Asia Limited (“Member”), which
owns or controls exclusive rights under copyright to distribute the following channel: SAB
(“Protected Content”) in the United States. As such, Member owns or controls exclusive rights
under copyright to distribute and publicly perform via broadcast or digital transmission a vast
number of motion pictures and television programs in the United Staes.

       We sent you correspondence on May 17, 2016, June 15, 2016, June 27, 2016, July 13,
2016, and July 26, 2016, demanding that you take immediate steps to address the extensive
copyright infringement of Member’s Protected Content that is occurring by virtue of your
Easybox service (“Service”). Such infringement is continuing to take place via the following
channel number and Uniform Resource Locator (“URL”) including, but by no means limited to:

       SAB (Channel 792) – http://109.232.227.38:8000/live/soot3/93retno/577.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC
v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for
direct and contributory copyright infringement where defendants operated computers that stored
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 161 of 440
                                                                                      August 2, 2016
                                                                                              Page 2



and distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp.
543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the
same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at
*56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where
they operated a website that provided access to copies of plaintiffs’ works). Indeed, in Warner
Bros. Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1,
2010), a court granted summary judgment against the owner of an Internet website who
knowingly provided links to infringing works that streamed from websites which host and store
infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        Attached as Exhibit A is a list of some of the motion pictures and television programs
that are owned or controlled by the Member and/or its affiliates and that are being infringed by
the Service. Exhibit A is provided as a representative sample of the infringements being
committed as a result of your operation of the Service and to demonstrate the readily apparent
nature of the massive infringement occurring thereon. The list is not intended to suggest that
the identified infringements are the only ones occurring on the Service or are the only ones that
you must immediately and permanently remove.

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Member’s copyrighted works, including but not
limited to the works identified in the enclosed Exhibit A. In particular, we demand that you stop
hosting, storing, indexing, providing access to, or in any way contributing to the infringement of
the Member’s copyrighted works and that you ensure that copies of these works in Exhibit A and
other motion pictures and television programs whose copyrights are owned by the Member do
not appear on the Service in the future, unless you have obtained proper authorization from the
respective copyright owner. Please contact us within 5 days to inform us that you have agreed to
and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Member in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Member,
which owns or controls exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Member, all of
which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 162 of 440
                                                                 August 2, 2016
                                                                         Page 3




                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC



                                       ________________________________
                                       Stephen M. Ferguson
                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 163 of 440


                               EXHIBIT A
                                   SAB
                         1) Taraak Mehta Ka Ooltah Chasmah
                         2) F.I.R.
                         3) Lapataganj
                         4) Tu Mere Agal Bagal Hai
                         5) Preetam Payaare Aur Wohh
                         6) Chidya Ghar
                         7) Badi Door Se Aaye Hai
                         8) Balveer
                         9) Betaal Aur Sinhasan Battisi
                         10) Chandrakant Chiplunkar Seedi Bambawala
                         11) Peterson Hill
                         12) Rhythm N Soul
                         13) Singhasan Battisi
                         14) Umang
                         15) Yam Hai Hum
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 164 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


August 2, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Sixteenth Notice of Unauthorized Distribution of DISH Network Television
                Programming

Dear Easybox:

         This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: ART Cinema, Dream 2,
Future TV, and LDC (“Protected Content”) in the United States. As such, DISH Network owns
or controls exclusive rights under copyright to distribute and publicly perform via broadcast or
digital transmission a vast number of motion pictures and television programs in the United
States.

       We sent you correspondence on January 27, 2016, February 8, 2016, February 11, 2016,
February 24, 2016, March 2, 2016, March 30, 2016, April 4, 2016, April 21, 2016, May 11,
2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016, July 13, 2016, and July 26,
2016, demanding that you take immediate steps to address the extensive copyright infringement
of DISH Network’s Protected Content that is occurring by virtue of your Easybox service
(“Service”). Such infringement is continuing to take place via the following channel numbers
and Uniform Resource Locators (“URLs”) including, but by no means limited to:

       ART Cinema (Channel 193) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/735.ts
       Dream 2 (Channel 348) – http://109.232.227.38:8000/live/soot3/93retno/299.ts
       Future TV (Channel 414) – http://109.232.227.38:8000/live/soot3/93retno/174.ts
       Future TV (Channel 415) – http://213.152.170.56:8000/future-tv-ts
       LDC (Channel 508) – http://109.232.227.38:8000/live/soot3/93retno/277.ts
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 165 of 440
                                                                                         August 2, 2016
                                                                                                 Page 2



        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of DISH Network’s Protected Content and that you ensure that
the Protected Content does not appear on your Service in the future, unless you have obtained
proper authorization from the respective copyright owner. Please contact us within 5 days to
inform us that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is
not authorized by the copyright owners, their agents, or the law. The information in this
notification is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH
Network, which owns or controls exclusive rights under copyright that are being infringed in the
manner described herein. This letter is without prejudice to the rights and remedies of DISH
Network, all of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 166 of 440
                                                                 August 2, 2016
                                                                         Page 3



                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC



                                       ________________________________
                                       Stephen M. Ferguson
                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 167 of 440



                                                          Two Memorial City Plaza
                                                           820 Gessner, Suite 940
                                                           Houston, Texas 77024
                                                             Tel: 713.343.0478
                                                             Fax: 713.758.0146
                                                              www.hnbllc.com


August 16, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Seventeenth Notice of Unauthorized Distribution of IBCAP Members’
                Television Programming

Dear Easybox:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, B4U U.S., Geo
USA Holdings, International Media Distribution, MBC FZ, Star India Private Limited, TV5
USA, and World Span Media Consulting (“Members”), which own or control exclusive rights
under copyright to distribute the following channels: Al Arabiya, Al Hayah 1, Al Jazeera Arabic
News, Al Nahar, Al Nahar Drama, Al Nahar Sport, B4U Movies, B4U Music, Geo News, Iqraa,
LBC, MBC 1, MBC 2, MBC 4, MBC Action, MBC Bollywood, MBC Drama, MBC Kids (MBC
3), MBC Masr, MBC Masr 2, MBC Max, MBC Pro Sports 1, MBC Pro Sports 2, MBC Pro
Sports 3, MBC Pro Sports 4, Melody Classic, Murr TV (MTV Lebanon), NBN, New TV (Al
Jadeed), Noursat, ONTV, OTV, Star India Plus, and TV5Monde (“Protected Content”) in the
United States. As such, Members own or control exclusive rights under copyright to distribute
and publicly perform via broadcast or digital transmission a vast number of motion pictures and
television programs in the United States.

        We sent you correspondence on January 27, 2016, February 8, 2016, February 11, 2016,
February 24, 2016, March 2, 2016, March 30, 2016, April 4, 2016, April 21, 2016, May 11,
2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016, July 13, 2016, July 26, 2016,
and August 2, 2016, demanding that you take immediate steps to address the extensive copyright
infringement of Members’ Protected Content that is occurring by virtue of your Easybox service
(“Service”). Such infringement is continuing to take place via the following channel numbers
and Uniform Resource Locators (“URLs”) including, but by no means limited to:
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 168 of 440
                                                                                    August 16, 2016
                                                                                             Page 2



       Al Arabiya (Channel 46) – http://109.232.227.38:8000/live/soot3/93retno/14.ts
       Al Hayah 1 (Channel 77) – http://213.152.170.56:8000/al-hayat-1
       Al Jazeera Arabic News (Channel 94) – http://109.232.227.38:8000/live/soot3/93retno/120.ts
       Al Nahar (Channel 126) – http://109.232.227.38:8000/live/soot3/93retno/243.ts
       Al Nahar Drama (Channel 129) – http://109.232.227.38:8000/live/soot3/93retno/244.ts
       Al Nahar Sport (Channel 130) – http://109.232.227.38:8000/live/soot3/93retno/58.ts
       B4U Movies (Channel 206) – http://109.232.227.38:8000/live/soot3/93retno/561.ts
       B4U Music (Channel 207) – http://109.232.227.38:8000/live/soot3/93retno/562.ts
       Geo News (Channel 420) – http://109.232.227.38:8000/live/soot3/93retno/566.ts
       Iqraa (Channel 457) – http://109.232.227.38:8000/live/soot3/93retno/332.ts
       LBC (Channel 505) – http://109.232.227.38:8000/live/soot3/93retno/179.ts
       LBC (Channel 506) – http://213.152.170.56:8000/lbc-ts
       MBC 1 (Channel 532) – http://109.232.227.38:8000/live/soot3/93retno/158.ts
       MBC 1 (Channel 533) – http://213.152.170.56:8000/mbc-1-ts
       MBC 2 (Channel 534) – http://109.232.227.38:8000/live/soot3/93retno/160.ts
       MBC 4 (Channel 537) – http://109.232.227.38:8000/live/soot3/93retno/159.ts
       MBC 4 (Channel 538) – http://213.152.170.56:8000/mbc-4-ts
       MBC Action (Channel 539) – http://109.232.227.38:8000/live/soot3/93retno/163.ts
       MBC Action (Channel 540) – http://213.152.170.56:8000/mbc-action-ts
       MBC Bollywood (Channel 541) – http://109.232.227.38:8000/live/soot3/93retno/164.ts
       MBC Bollywood (Channel 542) – http://213.152.170.56:8000/mbc-bollywood-ts
       MBC Drama (Channel 543) – http://109.232.227.38:8000/live/soot3/93retno/162.ts
       MBC Drama (Channel 544) – http://213.152.170.56:8000/mbc-drama-ts
       MBC Kids (MBC 3) (Channel 535) – http://109.232.227.38:8000/live/soot3/93retno/161.ts
       MBC Kids (MBC 3) (Channel 536) – http://213.152.170.56:8000/mbc-3-ts
       MBC Masr (Channel 545) – http://109.232.227.38:8000/live/soot3/93retno/166.ts
       MBC Masr 2 (Channel 546) – http://109.232.227.38:8000/live/soot3/93retno/157.ts
       MBC Max (Channel 547) – http://109.232.227.38:8000/live/soot3/93retno/165.ts
       MBC Max (Channel 548) – http://213.152.170.56:8000/mbc-max-ts
       MBC Pro Sports 1 (Channel 549) – http://109.232.227.38:8000/live/soot3/93retno/31.ts
       MBC Pro Sports 2 (Channel 550) – http://109.232.227.38:8000/live/soot3/93retno/32.ts
       MBC Pro Sports 3 (Channel 551) – http://213.152.170.56:8000/mbc-pro-sports-3
       MBC Pro Sports 4 (Channel 552) – http://213.152.170.56:8000/mbc-pro-sports-4
       Melody Classic (Channel 559) – http://109.232.227.38:8000/live/soot3/93retno/83.ts
       Murr TV (MTV Lebanon) (Channel 572) – http://109.232.227.38:8000/live/soot3/93retno/379.ts
       NBN (Channel 589) – http://213.152.170.56:8000/nbn
       New TV (Al Jadeed) (Channel 92) – http://109.232.227.38:8000/live/soot3/93retno/6.ts
       Noursat (Channel 615) – http://213.152.170.56:8000/noursat
       ONTV (Channel 630) – http://213.152.170.56:8000/ontv-egypt
       OTV (Channel 661) – http://109.232.227.38:8000/live/soot3/93retno/89.ts
       OTV (Channel 662) – http://213.152.170.56:8000/otv-ts
       Star India Plus (Channel 804) – http://109.232.227.38:8000/live/soot3/93retno/573.ts
       TV5Monde (Channel 878) – http://109.232.227.38:8000/live/soot3/93retno/539.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 169 of 440
                                                                                     August 16, 2016
                                                                                              Page 3



nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Members’ rights in the Protected Content. In
particular, we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of the Members’ Protected Content and that you ensure that the
Protected Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members,
which own or control exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Members, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.

                                                     Sincerely,

                                                     HAGAN NOLL & BOYLE LLC



                                                     ________________________________
                                                     Stephen M. Ferguson
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 170 of 440
                                                                     August 16, 2016
                                                                              Page 4



                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 171 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


August 16, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Seventh Notice of Unauthorized Distribution of IBCAP Member’s
                Television Programming

Dear Easybox:

       This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including MSM Asia Limited (“Member”), which
owns or controls exclusive rights under copyright to distribute the following channel: SAB
(“Protected Content”) in the United States. As such, Member owns or controls exclusive rights
under copyright to distribute and publicly perform via broadcast or digital transmission a vast
number of motion pictures and television programs in the United Staes.

        We sent you correspondence on May 17, 2016, June 15, 2016, June 27, 2016, July 13,
2016, July 26, 2016, and August 2, 2016, demanding that you take immediate steps to address
the extensive copyright infringement of Member’s Protected Content that is occurring by virtue
of your Easybox service (“Service”). Such infringement is continuing to take place via the
following channel number and Uniform Resource Locator (“URL”) including, but by no means
limited to:

       SAB (Channel 791) – http://109.232.227.38:8000/live/soot3/93retno/577.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC
v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 172 of 440
                                                                                     August 16, 2016
                                                                                              Page 2



direct and contributory copyright infringement where defendants operated computers that stored
and distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp.
543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the
same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at
*56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where
they operated a website that provided access to copies of plaintiffs’ works). Indeed, in Warner
Bros. Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1,
2010), a court granted summary judgment against the owner of an Internet website who
knowingly provided links to infringing works that streamed from websites which host and store
infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        Attached as Exhibit A is a list of some of the motion pictures and television programs
that are owned or controlled by the Member and/or its affiliates and that are being infringed by
the Service. Exhibit A is provided as a representative sample of the infringements being
committed as a result of your operation of the Service and to demonstrate the readily apparent
nature of the massive infringement occurring thereon. The list is not intended to suggest that
the identified infringements are the only ones occurring on the Service or are the only ones that
you must immediately and permanently remove.

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Member’s copyrighted works, including but not
limited to the works identified in the enclosed Exhibit A. In particular, we demand that you stop
hosting, storing, indexing, providing access to, or in any way contributing to the infringement of
the Member’s copyrighted works and that you ensure that copies of these works in Exhibit A and
other motion pictures and television programs whose copyrights are owned by the Member do
not appear on the Service in the future, unless you have obtained proper authorization from the
respective copyright owner. Please contact us within 5 days to inform us that you have agreed to
and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Member in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Member,
which owns or controls exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Member, all of
which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 173 of 440
                                                                August 16, 2016
                                                                         Page 3




                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC



                                       ________________________________
                                       Stephen M. Ferguson
                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 174 of 440


                               EXHIBIT A
                                   SAB
                         1) Taraak Mehta Ka Ooltah Chasmah
                         2) F.I.R.
                         3) Lapataganj
                         4) Tu Mere Agal Bagal Hai
                         5) Preetam Payaare Aur Wohh
                         6) Chidya Ghar
                         7) Badi Door Se Aaye Hai
                         8) Balveer
                         9) Betaal Aur Sinhasan Battisi
                         10) Chandrakant Chiplunkar Seedi Bambawala
                         11) Peterson Hill
                         12) Rhythm N Soul
                         13) Singhasan Battisi
                         14) Umang
                         15) Yam Hai Hum
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 175 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


August 16, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Seventeenth Notice of Unauthorized Distribution of DISH Network
                Television Programming

Dear Easybox:

        This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: Dream 2 and Future TV
(“Protected Content”) in the United States. As such, DISH Network owns or controls exclusive
rights under copyright to distribute and publicly perform via broadcast or digital transmission a
vast number of motion pictures and television programs in the United States.

        We sent you correspondence on January 27, 2016, February 8, 2016, February 11, 2016,
February 24, 2016, March 2, 2016, March 30, 2016, April 4, 2016, April 21, 2016, May 11,
2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016, July 13, 2016, July 26, 2016,
and August 2, 2016, demanding that you take immediate steps to address the extensive copyright
infringement of DISH Network’s Protected Content that is occurring by virtue of your Easybox
service (“Service”). Such infringement is continuing to take place via the following channel
numbers and Uniform Resource Locators (“URLs”) including, but by no means limited to:

       Dream 2 (Channel 348) – http://109.232.227.38:8000/live/soot3/93retno/299.ts
       Future TV (Channel 414) – http://109.232.227.38:8000/live/soot3/93retno/174.ts
       Future TV (Channel 415) – http://213.152.170.56:8000/future-tv-ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 176 of 440
                                                                                        August 16, 2016
                                                                                                 Page 2



nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of DISH Network’s Protected Content and that you ensure that
the Protected Content does not appear on your Service in the future, unless you have obtained
proper authorization from the respective copyright owner. Please contact us within 5 days to
inform us that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is
not authorized by the copyright owners, their agents, or the law. The information in this
notification is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH
Network, which owns or controls exclusive rights under copyright that are being infringed in the
manner described herein. This letter is without prejudice to the rights and remedies of DISH
Network, all of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.

                                                       Sincerely,

                                                       HAGAN NOLL & BOYLE LLC



                                                       ________________________________
                                                       Stephen M. Ferguson
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 177 of 440
                                                                     August 16, 2016
                                                                              Page 3



                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 178 of 440



                                                          Two Memorial City Plaza
                                                           820 Gessner, Suite 940
                                                           Houston, Texas 77024
                                                             Tel: 713.343.0478
                                                             Fax: 713.758.0146
                                                              www.hnbllc.com


August 31, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Eighteenth Notice of Unauthorized Distribution of IBCAP Members’
                Television Programming

Dear Easybox:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, ARY Digital
USA, B4U U.S., Geo USA Holdings, International Media Distribution, MBC FZ, TV5 USA, and
World Span Media Consulting (“Members”), which own or control exclusive rights under
copyright to distribute the following channels: Al Arabiya, Al Hayah 1, Al Jazeera Arabic News,
Al Nahar, Al Nahar Drama, Al Nahar Sport, ARY Digital, B4U Movies, B4U Music, Geo News,
Iqraa, LBC, MBC 1, MBC 2, MBC 4, MBC Action, MBC Bollywood, MBC Drama, MBC Kids
(MBC 3), MBC Masr, MBC Masr 2, MBC Max, MBC Pro Sports 1, MBC Pro Sports 2, MBC
Pro Sports 3, Melody Classic, Murr TV (MTV Lebanon), NBN, New TV (Al Jadeed), Noursat,
ONTV, OTV, and TV5Monde (“Protected Content”) in the United States. As such, Members
own or control exclusive rights under copyright to distribute and publicly perform via broadcast
or digital transmission a vast number of motion pictures and television programs in the United
States.

       We sent you correspondence on January 27, 2016, February 8, 2016, February 11, 2016,
February 24, 2016, March 2, 2016, March 30, 2016, April 4, 2016, April 21, 2016, May 11,
2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016, July 13, 2016, July 26, 2016,
August 2, 2016, and August 16, 2016, demanding that you take immediate steps to address the
extensive copyright infringement of Members’ Protected Content that is occurring by virtue of
your Easybox service (“Service”). Such infringement is continuing to take place via the
following channel numbers and Uniform Resource Locators (“URLs”) including, but by no
means limited to:
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 179 of 440
                                                                                    August 31, 2016
                                                                                             Page 2




       Al Arabiya (Channel 46) – http://109.232.227.38:8000/live/soot3/93retno/14.ts
       Al Hayah 1 (Channel 77) – http://213.152.170.56:8000/al-hayat-1
       Al Jazeera Arabic News (Channel 94) – http://109.232.227.38:8000/live/soot3/93retno/120.ts
       Al Nahar (Channel 126) – http://109.232.227.38:8000/live/soot3/93retno/243.ts
       Al Nahar Drama (Channel 129) – http://109.232.227.38:8000/live/soot3/93retno/244.ts
       Al Nahar Sport (Channel 130) – http://109.232.227.38:8000/live/soot3/93retno/58.ts
       ARY Digital (Channel 197) – http://109.232.227.38:8000/live/soot3/93retno/564.ts
       B4U Movies (Channel 206) – http://109.232.227.38:8000/live/soot3/93retno/561.ts
       B4U Music (Channel 207) – http://109.232.227.38:8000/live/soot3/93retno/562.ts
       Geo News (Channel 420) – http://109.232.227.38:8000/live/soot3/93retno/566.ts
       Iqraa (Channel 457) – http://109.232.227.38:8000/live/soot3/93retno/332.ts
       LBC (Channel 505) – http://109.232.227.38:8000/live/soot3/93retno/179.ts
       LBC (Channel 506) – http://213.152.170.56:8000/lbc-ts
       MBC 1 (Channel 532) – http://109.232.227.38:8000/live/soot3/93retno/158.ts
       MBC 1 (Channel 533) – http://213.152.170.56:8000/mbc-1-ts
       MBC 2 (Channel 534) – http://109.232.227.38:8000/live/soot3/93retno/160.ts
       MBC 4 (Channel 537) – http://109.232.227.38:8000/live/soot3/93retno/159.ts
       MBC 4 (Channel 538) – http://213.152.170.56:8000/mbc-4-ts
       MBC Action (Channel 539) – http://109.232.227.38:8000/live/soot3/93retno/163.ts
       MBC Bollywood (Channel 541) – http://109.232.227.38:8000/live/soot3/93retno/164.ts
       MBC Bollywood (Channel 542) – http://213.152.170.56:8000/mbc-bollywood-ts
       MBC Drama (Channel 543) – http://109.232.227.38:8000/live/soot3/93retno/162.ts
       MBC Drama (Channel 544) – http://213.152.170.56:8000/mbc-drama-ts
       MBC Kids (MBC 3) (Channel 535) – http://109.232.227.38:8000/live/soot3/93retno/161.ts
       MBC Kids (MBC 3) (Channel 536) – http://213.152.170.56:8000/mbc-3-ts
       MBC Masr (Channel 545) – http://109.232.227.38:8000/live/soot3/93retno/166.ts
       MBC Masr 2 (Channel 546) – http://109.232.227.38:8000/live/soot3/93retno/157.ts
       MBC Max (Channel 547) – http://109.232.227.38:8000/live/soot3/93retno/165.ts
       MBC Max (Channel 548) – http://213.152.170.56:8000/mbc-max-ts
       MBC Pro Sports 1 (Channel 549) – http://109.232.227.38:8000/live/soot3/93retno/31.ts
       MBC Pro Sports 2 (Channel 550) – http://109.232.227.38:8000/live/soot3/93retno/32.ts
       MBC Pro Sports 3 (Channel 551) – http://213.152.170.56:8000/mbc-pro-sports-3
       Melody Classic (Channel 559) – http://109.232.227.38:8000/live/soot3/93retno/83.ts
       Murr TV (MTV Lebanon) (Channel 572) – http://109.232.227.38:8000/live/soot3/93retno/379.ts
       NBN (Channel 589) – http://213.152.170.56:8000/nbn
       New TV (Al Jadeed) (Channel 92) – http://109.232.227.38:8000/live/soot3/93retno/6.ts
       Noursat (Channel 615) – http://213.152.170.56:8000/noursat
       ONTV (Channel 630) – http://213.152.170.56:8000/ontv-egypt
       OTV (Channel 661) – http://109.232.227.38:8000/live/soot3/93retno/89.ts
       OTV (Channel 662) – http://213.152.170.56:8000/otv-ts
       TV5Monde (Channel 878) – http://109.232.227.38:8000/live/soot3/93retno/539.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 180 of 440
                                                                                     August 31, 2016
                                                                                              Page 3



Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Members’ rights in the Protected Content. In
particular, we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of the Members’ Protected Content and that you ensure that the
Protected Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members,
which own or control exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Members, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.


                                                     Sincerely,

                                                     HAGAN NOLL & BOYLE LLC



                                                     ________________________________
                                                     Stephen M. Ferguson
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 181 of 440
                                                                     August 31, 2016
                                                                              Page 4



                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 182 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


August 31, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Eighth Notice of Unauthorized Distribution of IBCAP Member’s Television
                Programming

Dear Easybox:

       This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including MSM Asia Limited (“Member”), which
owns or controls exclusive rights under copyright to distribute the following channel: SAB
(“Protected Content”) in the United States. As such, Member owns or controls exclusive rights
under copyright to distribute and publicly perform via broadcast or digital transmission a vast
number of motion pictures and television programs in the United Staes.

        We sent you correspondence on May 17, 2016, June 15, 2016, June 27, 2016, July 13,
2016, July 26, 2016, August 2, 2016, and August 16, 2016, demanding that you take immediate
steps to address the extensive copyright infringement of Member’s Protected Content that is
occurring by virtue of your Easybox service (“Service”). Such infringement is continuing to take
place via the following channel number and Uniform Resource Locator (“URL”) including, but
by no means limited to:

       SAB (Channel 791) – http://109.232.227.38:8000/live/soot3/93retno/577.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC
v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 183 of 440
                                                                                     August 31, 2016
                                                                                              Page 2



direct and contributory copyright infringement where defendants operated computers that stored
and distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp.
543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the
same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at
*56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where
they operated a website that provided access to copies of plaintiffs’ works). Indeed, in Warner
Bros. Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1,
2010), a court granted summary judgment against the owner of an Internet website who
knowingly provided links to infringing works that streamed from websites which host and store
infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        Attached as Exhibit A is a list of some of the motion pictures and television programs
that are owned or controlled by the Member and/or its affiliates and that are being infringed by
the Service. Exhibit A is provided as a representative sample of the infringements being
committed as a result of your operation of the Service and to demonstrate the readily apparent
nature of the massive infringement occurring thereon. The list is not intended to suggest that
the identified infringements are the only ones occurring on the Service or are the only ones that
you must immediately and permanently remove.

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Member’s copyrighted works, including but not
limited to the works identified in the enclosed Exhibit A. In particular, we demand that you stop
hosting, storing, indexing, providing access to, or in any way contributing to the infringement of
the Member’s copyrighted works and that you ensure that copies of these works in Exhibit A and
other motion pictures and television programs whose copyrights are owned by the Member do
not appear on the Service in the future, unless you have obtained proper authorization from the
respective copyright owner. Please contact us within 5 days to inform us that you have agreed to
and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Member in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Member,
which owns or controls exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Member, all of
which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 184 of 440
                                                                August 31, 2016
                                                                         Page 3




                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC



                                       ________________________________
                                       Stephen M. Ferguson
                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 185 of 440


                               EXHIBIT A
                                   SAB
                         1) Taraak Mehta Ka Ooltah Chasmah
                         2) F.I.R.
                         3) Lapataganj
                         4) Tu Mere Agal Bagal Hai
                         5) Preetam Payaare Aur Wohh
                         6) Chidya Ghar
                         7) Badi Door Se Aaye Hai
                         8) Balveer
                         9) Betaal Aur Sinhasan Battisi
                         10) Chandrakant Chiplunkar Seedi Bambawala
                         11) Peterson Hill
                         12) Rhythm N Soul
                         13) Singhasan Battisi
                         14) Umang
                         15) Yam Hai Hum
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 186 of 440



                                                          Two Memorial City Plaza
                                                           820 Gessner, Suite 940
                                                           Houston, Texas 77024
                                                             Tel: 713.343.0478
                                                             Fax: 713.758.0146
                                                              www.hnbllc.com


August 31, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Eighteenth Notice of Unauthorized Distribution of DISH Network
                Television Programming

Dear Easybox:

       This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: Dream 2, Future TV, and
LDC (“Protected Content”) in the United States. As such, DISH Network owns or controls
exclusive rights under copyright to distribute and publicly perform via broadcast or digital
transmission a vast number of motion pictures and television programs in the United States.

        We sent you correspondence on January 27, 2016, February 8, 2016, February 11, 2016,
February 24, 2016, March 2, 2016, March 30, 2016, April 4, 2016, April 21, 2016, May 11,
2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016, July 13, 2016, July 26, 2016,
August 2, 2016, and August 16, 2016, demanding that you take immediate steps to address the
extensive copyright infringement of DISH Network’s Protected Content that is occurring by
virtue of your Easybox service (“Service”). Such infringement is continuing to take place via the
following channel numbers and Uniform Resource Locators (“URLs”) including, but by no
means limited to:

       Dream 2 (Channel 348) – http://109.232.227.38:8000/live/soot3/93retno/299.ts
       Future TV (Channel 414) – http://109.232.227.38:8000/live/soot3/93retno/174.ts
       Future TV (Channel 415) – http://213.152.170.56:8000/future-tv-ts
       LDC (Channel 507) – http://109.232.227.38:8000/live/soot3/93retno/277.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 187 of 440
                                                                                        August 31, 2016
                                                                                                 Page 2



streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of DISH Network’s Protected Content and that you ensure that
the Protected Content does not appear on your Service in the future, unless you have obtained
proper authorization from the respective copyright owner. Please contact us within 5 days to
inform us that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is
not authorized by the copyright owners, their agents, or the law. The information in this
notification is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH
Network, which owns or controls exclusive rights under copyright that are being infringed in the
manner described herein. This letter is without prejudice to the rights and remedies of DISH
Network, all of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
                                                Sincerely,

                                                       HAGAN NOLL & BOYLE LLC


                                                       ________________________________
                                                       Stephen M. Ferguson
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 188 of 440
                                                                     August 31, 2016
                                                                              Page 3



                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 189 of 440



                                                          Two Memorial City Plaza
                                                           820 Gessner, Suite 940
                                                           Houston, Texas 77024
                                                             Tel: 713.343.0478
                                                             Fax: 713.758.0146
                                                              www.hnbllc.com


September 14, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Nineteenth Notice of Unauthorized Distribution of IBCAP Members’
                Television Programming

Dear Easybox:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, ARY Digital
USA, Asia TV USA, B4U U.S., Geo USA Holdings, International Media Distribution, MBC FZ,
Star India Private Limited, TV5 USA, and World Span Media Consulting (“Members”), which
own or control exclusive rights under copyright to distribute the following channels: Al Arabiya,
Al Hayah 1, Al Jazeera Arabic News, Al Nahar, Al Nahar Drama, ARY Digital, B4U Movies,
B4U Music, Geo News, Iqraa, LBC, MBC 1, MBC 2, MBC 4, MBC Action, MBC Bollywood,
MBC Drama, MBC Kids (MBC 3), MBC Masr, MBC Masr 2, MBC Max, MBC Pro Sports 1,
MBC Pro Sports 2, MBC Pro Sports 3, Melody Classic, Murr TV (MTV Lebanon), NBN, New
TV (Al Jadeed), Noursat, ONTV, OTV, Star India Plus, TV5Monde, Zee Cinema, and Zee TV
(“Protected Content”) in the United States. As such, Members own or control exclusive rights
under copyright to distribute and publicly perform via broadcast or digital transmission a vast
number of motion pictures and television programs in the United States.

        We sent you correspondence on January 27, 2016, February 8, 2016, February 11, 2016,
February 24, 2016, March 2, 2016, March 30, 2016, April 4, 2016, April 21, 2016, May 11,
2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016, July 13, 2016, July 26, 2016,
August 2, 2016, August 16, 2016, and August 31, 2016, demanding that you take immediate
steps to address the extensive copyright infringement of Members’ Protected Content that is
occurring by virtue of your Easybox service (“Service”). Such infringement is continuing to take
place via the following channel numbers and Uniform Resource Locators (“URLs”) including,
but by no means limited to:
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 190 of 440
                                                                                September 14, 2016
                                                                                            Page 2




       Al Arabiya (Channel 47) – http://109.232.227.38:8000/live/soot3/93retno/14.ts
       Al Hayah 1 (Channel 78) – http://213.152.170.56:8000/al-hayat-1
       Al Jazeera Arabic News (Channel 95) – http://109.232.227.38:8000/live/soot3/93retno/120.ts
       Al Nahar (Channel 127) – http://109.232.227.38:8000/live/soot3/93retno/243.ts
       Al Nahar Drama (Channel 130) – http://109.232.227.38:8000/live/soot3/93retno/244.ts
       ARY Digital (Channel 198) – http://109.232.227.38:8000/live/soot3/93retno/564.ts
       B4U Movies (Channel 207) – http://109.232.227.38:8000/live/soot3/93retno/561.ts
       B4U Music (Channel 208) – http://109.232.227.38:8000/live/soot3/93retno/562.ts
       Geo News (Channel 425) – http://109.232.227.38:8000/live/soot3/93retno/566.ts
       Iqraa (Channel 464) – http://109.232.227.38:8000/live/soot3/93retno/332.ts
       LBC (Channel 512) – http://109.232.227.38:8000/live/soot3/93retno/179.ts
       LBC (Channel 513) – http://213.152.170.56:8000/lbc-ts
       MBC 1 (Channel 539) – http://109.232.227.38:8000/live/soot3/93retno/158.ts
       MBC 1 (Channel 540) – http://213.152.170.56:8000/mbc-1-ts
       MBC 2 (Channel 541) – http://109.232.227.38:8000/live/soot3/93retno/160.ts
       MBC 4 (Channel 544) – http://109.232.227.38:8000/live/soot3/93retno/159.ts
       MBC 4 (Channel 545) – http://213.152.170.56:8000/mbc-4-ts
       MBC Action (Channel 546) – http://109.232.227.38:8000/live/soot3/93retno/163.ts
       MBC Bollywood (Channel 548) – http://213.152.170.56:8000/mbc-bollywood-ts
       MBC Bollywood (Channel 549) – http://213.152.170.56:8000/mbc-bollywood-ts
       MBC Drama (Channel 550) – http://109.232.227.38:8000/live/soot3/93retno/162.ts
       MBC Drama (Channel 551) – http://213.152.170.56:8000/mbc-drama-ts
       MBC Kids (MBC 3) (Channel 542) – http://109.232.227.38:8000/live/soot3/93retno/161.ts
       MBC Kids (MBC 3) (Channel 543) – http://213.152.170.56:8000/mbc-3-ts
       MBC Masr (Channel 552) – http://109.232.227.38:8000/live/soot3/93retno/166.ts
       MBC Masr 2 (Channel 553) – http://109.232.227.38:8000/live/soot3/93retno/157.ts
       MBC Max (Channel 554) – http://109.232.227.38:8000/live/soot3/93retno/165.ts
       MBC Max (Channel 555) – http://213.152.170.56:8000/mbc-max-ts
       MBC Pro Sports 1 (Channel 556) – http://109.232.227.38:8000/live/soot3/93retno/31.ts
       MBC Pro Sports 2 (Channel 557) – http://109.232.227.38:8000/live/soot3/93retno/32.ts
       MBC Pro Sports 3 (Channel 558) – http://213.152.170.56:8000/mbc-pro-sports-3
       Melody Classic (Channel 566) – http://109.232.227.38:8000/live/soot3/93retno/83.ts
       Murr TV (MTV Lebanon) (Channel 579) – http://109.232.227.38:8000/live/soot3/93retno/379.ts
       NBN (Channel 596) – http://213.152.170.56:8000/nbn
       New TV (Al Jadeed) (Channel 93) – http://109.232.227.38:8000/live/soot3/93retno/6.ts
       Noursat (Channel 622) – http://213.152.170.56:8000/noursat
       ONTV (Channel 639) – http://213.152.170.56:8000/ontv-egypt
       OTV (Channel 670) – http://109.232.227.38:8000/live/soot3/93retno/89.ts
       OTV (Channel 671) – http://213.152.170.56:8000/otv-ts
       Star India Plus (Channel 814) – http://109.232.227.38:8000/live/soot3/93retno/573.ts
       TV5Monde (Channel 891) – http://109.232.227.38:8000/live/soot3/93retno/539.ts
       Zee Cinema (Channel 926) – http://109.232.227.38:8000/live/soot3/93retno/579.ts
       Zee TV (Channel 930) – http://109.232.227.38:8000/live/soot3/93retno/560.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 191 of 440
                                                                                  September 14, 2016
                                                                                              Page 3



of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Members’ rights in the Protected Content. In
particular, we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of the Members’ Protected Content and that you ensure that the
Protected Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members,
which own or control exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Members, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.

                                                     Sincerely,

                                                     HAGAN NOLL & BOYLE LLC


                                                     ________________________________
                                                     Stephen M. Ferguson
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 192 of 440
                                                                September 14, 2016
                                                                            Page 4



                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 193 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


September 14, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Ninth Notice of Unauthorized Distribution of IBCAP Member’s Television
                Programming

Dear Easybox:

       This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including MSM Asia Limited (“Member”), which
owns or controls exclusive rights under copyright to distribute the following channel: SAB
(“Protected Content”) in the United States. As such, Member owns or controls exclusive rights
under copyright to distribute and publicly perform via broadcast or digital transmission a vast
number of motion pictures and television programs in the United Staes.

       We sent you correspondence on May 17, 2016, June 15, 2016, June 27, 2016, July 13,
2016, July 26, 2016, August 2, 2016, August 16, 2016, and August 31, 2016, demanding that you
take immediate steps to address the extensive copyright infringement of Member’s Protected
Content that is occurring by virtue of your Easybox service (“Service”). Such infringement is
continuing to take place via the following channel number and Uniform Resource Locator
(“URL”) including, but by no means limited to:

       SAB (Channel 801) – http://109.232.227.38:8000/live/soot3/93retno/577.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC
v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 194 of 440
                                                                                  September 14, 2016
                                                                                              Page 2



direct and contributory copyright infringement where defendants operated computers that stored
and distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp.
543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the
same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at
*56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where
they operated a website that provided access to copies of plaintiffs’ works). Indeed, in Warner
Bros. Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1,
2010), a court granted summary judgment against the owner of an Internet website who
knowingly provided links to infringing works that streamed from websites which host and store
infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        Attached as Exhibit A is a list of some of the motion pictures and television programs
that are owned or controlled by the Member and/or its affiliates and that are being infringed by
the Service. Exhibit A is provided as a representative sample of the infringements being
committed as a result of your operation of the Service and to demonstrate the readily apparent
nature of the massive infringement occurring thereon. The list is not intended to suggest that
the identified infringements are the only ones occurring on the Service or are the only ones that
you must immediately and permanently remove.

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Member’s copyrighted works, including but not
limited to the works identified in the enclosed Exhibit A. In particular, we demand that you stop
hosting, storing, indexing, providing access to, or in any way contributing to the infringement of
the Member’s copyrighted works and that you ensure that copies of these works in Exhibit A and
other motion pictures and television programs whose copyrights are owned by the Member do
not appear on the Service in the future, unless you have obtained proper authorization from the
respective copyright owner. Please contact us within 5 days to inform us that you have agreed to
and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Member in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Member,
which owns or controls exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Member, all of
which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 195 of 440
                                                              September 14, 2016
                                                                          Page 3




                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC



                                       ________________________________
                                       Stephen M. Ferguson
                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 196 of 440


                               EXHIBIT A
                                   SAB
                         1) Taraak Mehta Ka Ooltah Chasmah
                         2) F.I.R.
                         3) Lapataganj
                         4) Tu Mere Agal Bagal Hai
                         5) Preetam Payaare Aur Wohh
                         6) Chidya Ghar
                         7) Badi Door Se Aaye Hai
                         8) Balveer
                         9) Betaal Aur Sinhasan Battisi
                         10) Chandrakant Chiplunkar Seedi Bambawala
                         11) Peterson Hill
                         12) Rhythm N Soul
                         13) Singhasan Battisi
                         14) Umang
                         15) Yam Hai Hum
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 197 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


September 14, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Nineteenth Notice of Unauthorized Distribution of DISH Network
                Television Programming

Dear Easybox:

         This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: ART Cinema, Dream 2,
Future TV, and LDC (“Protected Content”) in the United States. As such, DISH Network owns
or controls exclusive rights under copyright to distribute and publicly perform via broadcast or
digital transmission a vast number of motion pictures and television programs in the United
States.

        We sent you correspondence on January 27, 2016, February 8, 2016, February 11, 2016,
February 24, 2016, March 2, 2016, March 30, 2016, April 4, 2016, April 21, 2016, May 11,
2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016, July 13, 2016, July 26, 2016,
August 2, 2016, August 16, 2016, and August 31, 2016, demanding that you take immediate
steps to address the extensive copyright infringement of DISH Network’s Protected Content that
is occurring by virtue of your Easybox service (“Service”). Such infringement is continuing to
take place via the following channel numbers and Uniform Resource Locators (“URLs”)
including, but by no means limited to:

       ART Cinema (Channel 194) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/735.ts
       Dream 2 (Channel 352) – http://109.232.227.38:8000/live/soot3/93retno/299.ts
       Future TV (Channel 419) – http://109.232.227.38:8000/live/soot3/93retno/174.ts
       Future TV (Channel 420) – http://213.152.170.56:8000/future-tv-ts
       LDC (Channel 514) – http://109.232.227.38:8000/live/soot3/93retno/277.ts
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 198 of 440
                                                                                    September 14, 2016
                                                                                                Page 2



        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of DISH Network’s Protected Content and that you ensure that
the Protected Content does not appear on your Service in the future, unless you have obtained
proper authorization from the respective copyright owner. Please contact us within 5 days to
inform us that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is
not authorized by the copyright owners, their agents, or the law. The information in this
notification is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH
Network, which owns or controls exclusive rights under copyright that are being infringed in the
manner described herein. This letter is without prejudice to the rights and remedies of DISH
Network, all of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
                                                Sincerely,

                                                       HAGAN NOLL & BOYLE LLC
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 199 of 440
                                                              September 14, 2016
                                                                          Page 3



                                       ________________________________
                                       Stephen M. Ferguson
                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 200 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


September 21, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Twentieth Notice of Unauthorized Distribution of IBCAP Members’
                 Television Programming

Dear Easybox:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, ARY Digital
USA, B4U U.S., Geo USA Holdings, International Media Distribution, MBC FZ, TV5 USA, and
World Span Media Consulting (“Members”), which own or control exclusive rights under
copyright to distribute the following channels: Al Arabiya, Al Hayah 1, Al Jazeera Arabic News,
Al Nahar, Al Nahar Drama, Al Nahar Sport, ARY Digital, B4U Movies, B4U Music, Geo News,
Iqraa, LBC, MBC 1, MBC 2, MBC 4, MBC Action, MBC Bollywood, MBC Drama, MBC Kids
(MBC 3), MBC Masr, MBC Masr 2, MBC Max, MBC Pro Sports 1, MBC Pro Sports 2, MBC
Pro Sports 3, Melody Classic, Murr TV (MTV Lebanon), NBN, New TV (Al Jadeed), Noursat,
ONTV, OTV, and TV5Monde (“Protected Content”) in the United States. As such, Members
own or control exclusive rights under copyright to distribute and publicly perform via broadcast
or digital transmission a vast number of motion pictures and television programs in the United
States.

         We sent you correspondence on nineteen prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of Members’ Protected Content
that is occurring by virtue of your Easybox service (“Service”).1 Such infringement is



1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, and September 14, 2016.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 201 of 440
                                                                                September 21, 2016
                                                                                            Page 2



continuing to take place via the following channel numbers and Uniform Resource Locators
(“URLs”) including, but by no means limited to:

       Al Arabiya (Channel 46) – http://109.232.227.38:8000/live/soot3/93retno/14.ts
       Al Hayah 1 (Channel 77) – http://213.152.170.56:8000/al-hayat-1
       Al Jazeera Arabic News (Channel 94) – http://109.232.227.38:8000/live/soot3/93retno/120.ts
       Al Nahar (Channel 126) – http://109.232.227.38:8000/live/soot3/93retno/243.ts
       Al Nahar Drama (Channel 129) – http://109.232.227.38:8000/live/soot3/93retno/244.ts
       Al Nahar Sport (Channel 130) – http://109.232.227.38:8000/live/soot3/93retno/58.ts
       ARY Digital (Channel 197) – http://109.232.227.38:8000/live/soot3/93retno/564.ts
       B4U Movies (Channel 206) – http://109.232.227.38:8000/live/soot3/93retno/561.ts
       B4U Music (Channel 207) – http://109.232.227.38:8000/live/soot3/93retno/562.ts
       Geo News (Channel 420) – http://109.232.227.38:8000/live/soot3/93retno/566.ts
       Iqraa (Channel 457) – http://109.232.227.38:8000/live/soot3/93retno/332.ts
       LBC (Channel 505) – http://109.232.227.38:8000/live/soot3/93retno/179.ts
       LBC (Channel 506) – http://213.152.170.56:8000/lbc-ts
       MBC 1 (Channel 532) – http://109.232.227.38:8000/live/soot3/93retno/158.ts
       MBC 1 (Channel 533) – http://213.152.170.56:8000/mbc-1-ts
       MBC 2 (Channel 534) – http://109.232.227.38:8000/live/soot3/93retno/160.ts
       MBC 4 (Channel 537) – http://109.232.227.38:8000/live/soot3/93retno/159.ts
       MBC 4 (Channel 538) – http://213.152.170.56:8000/mbc-4-ts
       MBC Action (Channel 539) – http://109.232.227.38:8000/live/soot3/93retno/163.ts
       MBC Bollywood (Channel 541) – http://109.232.227.38:8000/live/soot3/93retno/164.ts
       MBC Bollywood (Channel 542) – http://213.152.170.56:8000/mbc-bollywood-ts
       MBC Drama (Channel 543) – http://109.232.227.38:8000/live/soot3/93retno/162.ts
       MBC Drama (Channel 544) – http://213.152.170.56:8000/mbc-drama-ts
       MBC Kids (MBC 3) (Channel 535) – http://109.232.227.38:8000/live/soot3/93retno/161.ts
       MBC Kids (MBC 3) (Channel 536) – http://213.152.170.56:8000/mbc-3-ts
       MBC Masr (Channel 545) – http://109.232.227.38:8000/live/soot3/93retno/166.ts
       MBC Masr 2 (Channel 546) – http://109.232.227.38:8000/live/soot3/93retno/157.ts
       MBC Max (Channel 547) – http://109.232.227.38:8000/live/soot3/93retno/165.ts
       MBC Max (Channel 548) – http://213.152.170.56:8000/mbc-max-ts
       MBC Pro Sports 1 (Channel 549) – http://109.232.227.38:8000/live/soot3/93retno/31.ts
       MBC Pro Sports 2 (Channel 550) – http://109.232.227.38:8000/live/soot3/93retno/32.ts
       MBC Pro Sports 3 (Channel 551) – http://213.152.170.56:8000/mbc-pro-sports-3
       Melody Classic (Channel 559) – http://109.232.227.38:8000/live/soot3/93retno/83.ts
       Murr TV (MTV Lebanon) (Channel 572) – http://109.232.227.38:8000/live/soot3/93retno/379.ts
       NBN (Channel 589) – http://213.152.170.56:8000/nbn
       New TV (Al Jadeed) (Channel 92) – http://109.232.227.38:8000/live/soot3/93retno/6.ts
       Noursat (Channel 615) – http://213.152.170.56:8000/noursat
       ONTV (Channel 630) – http://213.152.170.56:8000/ontv-egypt
       OTV (Channel 661) – http://109.232.227.38:8000/live/soot3/93retno/89.ts
       OTV (Channel 662) – http://213.152.170.56:8000/otv-ts
       TV5Monde (Channel 878) – http://109.232.227.38:8000/live/soot3/93retno/539.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 202 of 440
                                                                                  September 21, 2016
                                                                                              Page 3



of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Members’ rights in the Protected Content. In
particular, we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of the Members’ Protected Content and that you ensure that the
Protected Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members,
which own or control exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Members, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.

                                                     Sincerely,

                                                     HAGAN NOLL & BOYLE LLC


                                                     ________________________________
                                                     Stephen M. Ferguson
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 203 of 440
                                                                September 21, 2016
                                                                            Page 4



                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 204 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


September 21, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Tenth Notice of Unauthorized Distribution of IBCAP Member’s Television
                Programming

Dear Easybox:

       This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including MSM Asia Limited (“Member”), which
owns or controls exclusive rights under copyright to distribute the following channel: SAB
(“Protected Content”) in the United States. As such, Member owns or controls exclusive rights
under copyright to distribute and publicly perform via broadcast or digital transmission a vast
number of motion pictures and television programs in the United Staes.

       We sent you correspondence on May 17, 2016, June 15, 2016, June 27, 2016, July 13,
2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, and September 14,
2016, demanding that you take immediate steps to address the extensive copyright infringement
of Member’s Protected Content that is occurring by virtue of your Easybox service (“Service”).
Such infringement is continuing to take place via the following channel number and Uniform
Resource Locator (“URL”) including, but by no means limited to:

       SAB (Channel 791) – http://109.232.227.38:8000/live/soot3/93retno/577.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC
v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 205 of 440
                                                                                  September 21, 2016
                                                                                              Page 2



direct and contributory copyright infringement where defendants operated computers that stored
and distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp.
543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the
same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at
*56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where
they operated a website that provided access to copies of plaintiffs’ works). Indeed, in Warner
Bros. Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1,
2010), a court granted summary judgment against the owner of an Internet website who
knowingly provided links to infringing works that streamed from websites which host and store
infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        Attached as Exhibit A is a list of some of the motion pictures and television programs
that are owned or controlled by the Member and/or its affiliates and that are being infringed by
the Service. Exhibit A is provided as a representative sample of the infringements being
committed as a result of your operation of the Service and to demonstrate the readily apparent
nature of the massive infringement occurring thereon. The list is not intended to suggest that
the identified infringements are the only ones occurring on the Service or are the only ones that
you must immediately and permanently remove.

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Member’s copyrighted works, including but not
limited to the works identified in the enclosed Exhibit A. In particular, we demand that you stop
hosting, storing, indexing, providing access to, or in any way contributing to the infringement of
the Member’s copyrighted works and that you ensure that copies of these works in Exhibit A and
other motion pictures and television programs whose copyrights are owned by the Member do
not appear on the Service in the future, unless you have obtained proper authorization from the
respective copyright owner. Please contact us within 5 days to inform us that you have agreed to
and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Member in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Member,
which owns or controls exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Member, all of
which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 206 of 440
                                                              September 21, 2016
                                                                          Page 3




                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC



                                       ________________________________
                                       Stephen M. Ferguson
                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 207 of 440


                               EXHIBIT A
                                   SAB
                         1) Taraak Mehta Ka Ooltah Chasmah
                         2) F.I.R.
                         3) Lapataganj
                         4) Tu Mere Agal Bagal Hai
                         5) Preetam Payaare Aur Wohh
                         6) Chidya Ghar
                         7) Badi Door Se Aaye Hai
                         8) Balveer
                         9) Betaal Aur Sinhasan Battisi
                         10) Chandrakant Chiplunkar Seedi Bambawala
                         11) Peterson Hill
                         12) Rhythm N Soul
                         13) Singhasan Battisi
                         14) Umang
                         15) Yam Hai Hum
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 208 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


September 21, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Twentieth Notice of Unauthorized Distribution of DISH Network Television
                 Programming

Dear Easybox:

       This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: Dream 2, Future TV, and
LDC (“Protected Content”) in the United States. As such, DISH Network owns or controls
exclusive rights under copyright to distribute and publicly perform via broadcast or digital
transmission a vast number of motion pictures and television programs in the United States.

       We sent you correspondence on nineteen prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of DISH Network’s Protected
Content that is occurring by virtue of your Easybox service (“Service”).1 Such infringement is
continuing to take place via the following channel numbers and Uniform Resource Locators
(“URLs”) including, but by no means limited to:

        Dream 2 (Channel 348) – http://109.232.227.38:8000/live/soot3/93retno/299.ts
        Future TV (Channel 414) – http://109.232.227.38:8000/live/soot3/93retno/174.ts
        Future TV (Channel 415) – http://213.152.170.56:8000/future-tv-ts
        LDC (Channel 507) – http://109.232.227.38:8000/live/soot3/93retno/277.ts




1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, and September 14, 2016.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 209 of 440
                                                                                    September 21, 2016
                                                                                                Page 2



        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of DISH Network’s Protected Content and that you ensure that
the Protected Content does not appear on your Service in the future, unless you have obtained
proper authorization from the respective copyright owner. Please contact us within 5 days to
inform us that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is
not authorized by the copyright owners, their agents, or the law. The information in this
notification is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH
Network, which owns or controls exclusive rights under copyright that are being infringed in the
manner described herein. This letter is without prejudice to the rights and remedies of DISH
Network, all of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 210 of 440
                                                              September 21, 2016
                                                                          Page 3



                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC



                                       ________________________________
                                       Stephen M. Ferguson
                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 211 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


October 5, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Twenty-first Notice of Unauthorized Distribution of IBCAP Members’
                 Television Programming

Dear Easybox:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, ARY Digital
USA, Asia TV USA, B4U U.S., Geo USA Holdings, International Media Distribution, MBC FZ,
Star India Private Limited, TV5 USA, and World Span Media Consulting (“Members”), which
own or control exclusive rights under copyright to distribute the following channels: Al Arabiya,
Al Hayah 1, Al Jazeera Arabic News, Al Nahar, Al Nahar Drama, Al Nahar Sport, ARY Digital,
B4U Movies, B4U Music, Geo News, Iqraa, LBC, MBC 1, MBC 2, MBC 4, MBC Action, MBC
Bollywood, MBC Drama, MBC Kids (MBC 3), MBC Masr, MBC Masr 2, MBC Max, Melody
Classic, Murr TV (MTV Lebanon), NBN, New TV (Al Jadeed), Noursat, ONTV, OTV, Star
India Plus, TV5Monde, Zee Cinema, and Zee TV (“Protected Content”) in the United States. As
such, Members own or control exclusive rights under copyright to distribute and publicly
perform via broadcast or digital transmission a vast number of motion pictures and television
programs in the United States.

         We sent you correspondence on twenty prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of Members’ Protected Content
that is occurring by virtue of your Easybox service (“Service”).1 Such infringement is


1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, and
September 21, 2016.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 212 of 440
                                                                                   October 5, 2016
                                                                                            Page 2



continuing to take place via the following channel numbers and Uniform Resource Locators
(“URLs”) including, but by no means limited to:

       Al Arabiya (Channel 47) – http://109.232.227.38:8000/live/soot3/93retno/14.ts
       Al Hayah 1 (Channel 78) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/985.ts
       Al Jazeera Arabic News (Channel 95) – http://109.232.227.38:8000/live/soot3/93retno/120.ts
       Al Nahar (Channel 127) – http://109.232.227.38:8000/live/soot3/93retno/243.ts
       Al Nahar Drama (Channel 130) – http://109.232.227.38:8000/live/soot3/93retno/244.ts
       Al Nahar Sport (Channel 131) – http://109.232.227.38:8000/live/soot3/93retno/58.ts
       ARY Digital (Channel 198) – http://109.232.227.38:8000/live/soot3/93retno/564.ts
       B4U Movies (Channel 207) – http://109.232.227.38:8000/live/soot3/93retno/561.ts
       B4U Music (Channel 208) – http://109.232.227.38:8000/live/soot3/93retno/562.ts
       Geo News (Channel 425) – http://109.232.227.38:8000/live/soot3/93retno/566.ts
       Iqraa (Channel 464) – http://109.232.227.38:8000/live/soot3/93retno/332.ts
       LBC (Channel 511) – http://109.232.227.38:8000/live/soot3/93retno/179.ts
       LBC (Channel 512) – http://213.152.170.56:8000/lbc-ts
       MBC 1 (Channel 538) – http://109.232.227.38:8000/live/soot3/93retno/158.ts
       MBC 1 (Channel 539) – http://213.152.170.56:8000/mbc-1-ts
       MBC 2 (Channel 540) – http://109.232.227.38:8000/live/soot3/93retno/160.ts
       MBC 4 (Channel 543) – http://109.232.227.38:8000/live/soot3/93retno/159.ts
       MBC 4 (Channel 544) – http://213.152.170.56:8000/mbc-4-ts
       MBC Action (Channel 545) – http://109.232.227.38:8000/live/soot3/93retno/163.ts
       MBC Action (Channel 546) – http://213.152.170.56:8000/mbc-action-ts
       MBC Bollywood (Channel 547) – http://109.232.227.38:8000/live/soot3/93retno/164.ts
       MBC Bollywood (Channel 548) – http://213.152.170.56:8000/mbc-bollywood-ts
       MBC Drama (Channel 549) – http://109.232.227.38:8000/live/soot3/93retno/162.ts
       MBC Drama (Channel 550) – http://213.152.170.56:8000/mbc-drama-ts
       MBC Kids (MBC 3) (Channel 541) – http://109.232.227.38:8000/live/soot3/93retno/161.ts
       MBC Kids (MBC 3) (Channel 542) – http://213.152.170.56:8000/mbc-3-ts
       MBC Masr (Channel 551) – http://109.232.227.38:8000/live/soot3/93retno/166.ts
       MBC Masr 2 (Channel 552) – http://109.232.227.38:8000/live/soot3/93retno/157.ts
       MBC Max (Channel 553) – http://109.232.227.38:8000/live/soot3/93retno/165.ts
       MBC Max (Channel 554) – http://213.152.170.56:8000/mbc-max-ts
       Melody Classic (Channel 565) – http://109.232.227.38:8000/live/soot3/93retno/83.ts
       Murr TV (MTV Lebanon) (Channel 578) – http://109.232.227.38:8000/live/soot3/93retno/379.ts
       NBN (Channel 595) – http://213.152.170.56:8000/nbn
       New TV (Al Jadeed) (Channel 93) – http://109.232.227.38:8000/live/soot3/93retno/6.ts
       Noursat (Channel 621) – http://213.152.170.56:8000/noursat
       ONTV (Channel 639) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/978.ts
       OTV (Channel 670) – http://109.232.227.38:8000/live/soot3/93retno/89.ts
       OTV (Channel 671) – http://213.152.170.56:8000/otv-ts
       Star India Plus (Channel 814) – http://109.232.227.38:8000/live/soot3/93retno/573.ts
       TV5Monde (Channel 891) – http://109.232.227.38:8000/live/soot3/93retno/539.ts
       Zee Cinema (Channel 926) – http://109.232.227.38:8000/live/soot3/93retno/579.ts
       Zee TV (Channel 930) – http://109.232.227.38:8000/live/soot3/93retno/560.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 213 of 440
                                                                                     October 5, 2016
                                                                                              Page 3



of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Members’ rights in the Protected Content. In
particular, we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of the Members’ Protected Content and that you ensure that the
Protected Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members,
which own or control exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Members, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.

                                                     Sincerely,

                                                     HAGAN NOLL & BOYLE LLC


                                                     ________________________________
                                                     Stephen M. Ferguson
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 214 of 440
                                                                     October 5, 2016
                                                                              Page 4



                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 215 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


October 5, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Eleventh Notice of Unauthorized Distribution of IBCAP Member’s
                Television Programming

Dear Easybox:

       This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including MSM Asia Limited (“Member”), which
owns or controls exclusive rights under copyright to distribute the following channel: SAB
(“Protected Content”) in the United States. As such, Member owns or controls exclusive rights
under copyright to distribute and publicly perform via broadcast or digital transmission a vast
number of motion pictures and television programs in the United Staes.

       We sent you correspondence on May 17, 2016, June 15, 2016, June 27, 2016, July 13,
2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016,
and September 21, 2016, demanding that you take immediate steps to address the extensive
copyright infringement of Member’s Protected Content that is occurring by virtue of your
Easybox service (“Service”). Such infringement is continuing to take place via the following
channel number and Uniform Resource Locator (“URL”) including, but by no means limited to:

       SAB (Channel 801) – http://109.232.227.38:8000/live/soot3/93retno/577.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC
v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 216 of 440
                                                                                     October 5, 2016
                                                                                              Page 2



direct and contributory copyright infringement where defendants operated computers that stored
and distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp.
543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the
same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at
*56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where
they operated a website that provided access to copies of plaintiffs’ works). Indeed, in Warner
Bros. Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1,
2010), a court granted summary judgment against the owner of an Internet website who
knowingly provided links to infringing works that streamed from websites which host and store
infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        Attached as Exhibit A is a list of some of the motion pictures and television programs
that are owned or controlled by the Member and/or its affiliates and that are being infringed by
the Service. Exhibit A is provided as a representative sample of the infringements being
committed as a result of your operation of the Service and to demonstrate the readily apparent
nature of the massive infringement occurring thereon. The list is not intended to suggest that
the identified infringements are the only ones occurring on the Service or are the only ones that
you must immediately and permanently remove.

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Member’s copyrighted works, including but not
limited to the works identified in the enclosed Exhibit A. In particular, we demand that you stop
hosting, storing, indexing, providing access to, or in any way contributing to the infringement of
the Member’s copyrighted works and that you ensure that copies of these works in Exhibit A and
other motion pictures and television programs whose copyrights are owned by the Member do
not appear on the Service in the future, unless you have obtained proper authorization from the
respective copyright owner. Please contact us within 5 days to inform us that you have agreed to
and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Member in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Member,
which owns or controls exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Member, all of
which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 217 of 440
                                                                October 5, 2016
                                                                         Page 3




                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC



                                       ________________________________
                                       Stephen M. Ferguson
                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 218 of 440


                               EXHIBIT A
                                   SAB
                         1) Taraak Mehta Ka Ooltah Chasmah
                         2) F.I.R.
                         3) Lapataganj
                         4) Tu Mere Agal Bagal Hai
                         5) Preetam Payaare Aur Wohh
                         6) Chidya Ghar
                         7) Badi Door Se Aaye Hai
                         8) Balveer
                         9) Betaal Aur Sinhasan Battisi
                         10) Chandrakant Chiplunkar Seedi Bambawala
                         11) Peterson Hill
                         12) Rhythm N Soul
                         13) Singhasan Battisi
                         14) Umang
                         15) Yam Hai Hum
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 219 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


October 5, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Twenty-first Notice of Unauthorized Distribution of DISH Network
                 Television Programming

Dear Easybox:

         This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: ART Cinema, Dream 2,
Future TV, and LDC (“Protected Content”) in the United States. As such, DISH Network owns
or controls exclusive rights under copyright to distribute and publicly perform via broadcast or
digital transmission a vast number of motion pictures and television programs in the United
States.

       We sent you correspondence on twenty prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of DISH Network’s Protected
Content that is occurring by virtue of your Easybox service (“Service”).1 Such infringement is
continuing to take place via the following channel numbers and Uniform Resource Locators
(“URLs”) including, but by no means limited to:

        ART Cinema (Channel 194) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/735.ts
        Dream 2 (Channel 352) – http://109.232.227.38:8000/live/soot3/93retno/299.ts
        Future TV (Channel 419) – http://109.232.227.38:8000/live/soot3/93retno/174.ts
        Future TV (Channel 420) – http://213.152.170.56:8000/future-tv-ts


1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, and
September 21, 2016.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 220 of 440
                                                                                        October 5, 2016
                                                                                                 Page 2



       LDC (Channel 513) – http://109.232.227.38:8000/live/soot3/93retno/277.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of DISH Network’s Protected Content and that you ensure that
the Protected Content does not appear on your Service in the future, unless you have obtained
proper authorization from the respective copyright owner. Please contact us within 5 days to
inform us that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is
not authorized by the copyright owners, their agents, or the law. The information in this
notification is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH
Network, which owns or controls exclusive rights under copyright that are being infringed in the
manner described herein. This letter is without prejudice to the rights and remedies of DISH
Network, all of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 221 of 440
                                                                October 5, 2016
                                                                         Page 3



                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC



                                       ________________________________
                                       Stephen M. Ferguson
                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 222 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


October 26, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Twenty-second Notice of Unauthorized Distribution of IBCAP Members’
                 Television Programming

Dear Easybox:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, ARY Digital
USA, Asia TV USA, B4U U.S., Geo USA Holdings, International Media Distribution, MBC FZ,
Star India Private Limited, TV5 USA, and World Span Media Consulting (“Members”), which
own or control exclusive rights under copyright to distribute the following channels: Al Hayah 1,
Al Jazeera Arabic News, Al Nahar, Al Nahar Drama, Al Nahar Sport, ARY Digital, B4U
Movies, B4U Music, Geo News, Iqraa, LBC, MBC 1, MBC 2, MBC 4, MBC Action, MBC
Bollywood, MBC Drama, MBC Kids (MBC 3), MBC Masr, MBC Masr 2, MBC Max, Melody
Classic, Murr TV (MTV Lebanon), NBN, New TV (Al Jadeed), Noursat, ONTV, OTV, Star
India Plus, TV5Monde, Zee Cinema, and Zee TV (“Protected Content”) in the United States. As
such, Members own or control exclusive rights under copyright to distribute and publicly
perform via broadcast or digital transmission a vast number of motion pictures and television
programs in the United States.

         We sent you correspondence on twenty-one prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of Members’ Protected Content
that is occurring by virtue of your Easybox service (“Service”).1 Such infringement is


1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September
21, 2016, and October 5, 2016.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 223 of 440
                                                                                  October 26, 2016
                                                                                            Page 2



continuing to take place via the following channel numbers and Uniform Resource Locators
(“URLs”) including, but by no means limited to:

       Al Hayah 1 (Channel 78) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/985.ts
       Al Jazeera Arabic News (Channel 95) – http://109.232.227.38:8000/live/soot3/93retno/120.ts
       Al Nahar (Channel 127) – http://109.232.227.38:8000/live/soot3/93retno/243.ts
       Al Nahar Drama (Channel 130) – http://109.232.227.38:8000/live/soot3/93retno/244.ts
       Al Nahar Sport (Channel 131) – http://109.232.227.38:8000/live/soot3/93retno/58.ts
       ARY Digital (Channel 198) – http://109.232.227.38:8000/live/soot3/93retno/564.ts
       B4U Movies (Channel 207) – http://109.232.227.38:8000/live/soot3/93retno/561.ts
       B4U Music (Channel 208) – http://109.232.227.38:8000/live/soot3/93retno/562.ts
       Geo News (Channel 425) – http://109.232.227.38:8000/live/soot3/93retno/566.ts
       Iqraa (Channel 464) – http://109.232.227.38:8000/live/soot3/93retno/332.ts
       LBC (Channel 511) – http://109.232.227.38:8000/live/soot3/93retno/179.ts
       LBC (Channel 512) – http://213.152.170.56:8000/lbc-ts
       MBC 1 (Channel 538) – http://109.232.227.38:8000/live/soot3/93retno/158.ts
       MBC 1 (Channel 539) – http://213.152.170.56:8000/mbc-1-ts
       MBC 2 (Channel 540) – http://109.232.227.38:8000/live/soot3/93retno/160.ts
       MBC 4 (Channel 543) – http://109.232.227.38:8000/live/soot3/93retno/159.ts
       MBC 4 (Channel 544) – http://213.152.170.56:8000/mbc-4-ts
       MBC Action (Channel 545) – http://109.232.227.38:8000/live/soot3/93retno/163.ts
       MBC Action (Channel 546) – http://213.152.170.56:8000/mbc-action-ts
       MBC Bollywood (Channel 547) – http://109.232.227.38:8000/live/soot3/93retno/164.ts
       MBC Bollywood (Channel 548) – http://213.152.170.56:8000/mbc-bollywood-ts
       MBC Drama (Channel 549) – http://109.232.227.38:8000/live/soot3/93retno/162.ts
       MBC Drama (Channel 550) – http://213.152.170.56:8000/mbc-drama-ts
       MBC Kids (MBC 3) (Channel 541) – http://109.232.227.38:8000/live/soot3/93retno/161.ts
       MBC Kids (MBC 3) (Channel 542) – http://213.152.170.56:8000/mbc-3-ts
       MBC Masr (Channel 551) – http://109.232.227.38:8000/live/soot3/93retno/166.ts
       MBC Masr 2 (Channel 552) – http://109.232.227.38:8000/live/soot3/93retno/157.ts
       MBC Max (Channel 553) – http://109.232.227.38:8000/live/soot3/93retno/165.ts
       MBC Max (Channel 554) – http://213.152.170.56:8000/mbc-max-ts
       Melody Classic (Channel 565) – http://109.232.227.38:8000/live/soot3/93retno/83.ts
       Murr TV (MTV Lebanon) (Channel 578) – http://109.232.227.38:8000/live/soot3/93retno/379.ts
       NBN (Channel 595) – http://213.152.170.56:8000/nbn
       New TV (Al Jadeed) (Channel 93) – http://109.232.227.38:8000/live/soot3/93retno/6.ts
       Noursat (Channel 621) – http://213.152.170.56:8000/noursat
       ONTV (Channel 639) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/980.ts
       OTV (Channel 670) – http://109.232.227.38:8000/live/soot3/93retno/89.ts
       OTV (Channel 671) – http://213.152.170.56:8000/otv-ts
       Star India Plus (Channel 814) – http://109.232.227.38:8000/live/soot3/93retno/573.ts
       TV5Monde (Channel 891) – http://109.232.227.38:8000/live/soot3/93retno/539.ts
       Zee Cinema (Channel 926) – http://109.232.227.38:8000/live/soot3/93retno/579.ts
       Zee TV (Channel 930) – http://109.232.227.38:8000/live/soot3/93retno/560.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 224 of 440
                                                                                    October 26, 2016
                                                                                              Page 3



of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Members’ rights in the Protected Content. In
particular, we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of the Members’ Protected Content and that you ensure that the
Protected Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members,
which own or control exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Members, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.

                                                     Sincerely,

                                                     HAGAN NOLL & BOYLE LLC


                                                     ________________________________
                                                     Stephen M. Ferguson
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 225 of 440
                                                                     October 26, 2016
                                                                               Page 4



                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 226 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


October 26, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Twelfth Notice of Unauthorized Distribution of IBCAP Member’s
                Television Programming

Dear Easybox:

       This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including MSM Asia Limited (“Member”), which
owns or controls exclusive rights under copyright to distribute the following channel: SAB
(“Protected Content”) in the United States. As such, Member owns or controls exclusive rights
under copyright to distribute and publicly perform via broadcast or digital transmission a vast
number of motion pictures and television programs in the United Staes.

        We sent you correspondence on May 17, 2016, June 15, 2016, June 27, 2016, July 13,
2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016,
September 21, 2016, and October 5, 2016, demanding that you take immediate steps to address
the extensive copyright infringement of Member’s Protected Content that is occurring by virtue
of your Easybox service (“Service”). Such infringement is continuing to take place via the
following channel number and Uniform Resource Locator (“URL”) including, but by no means
limited to:

       SAB (Channel 801) – http://109.232.227.38:8000/live/soot3/93retno/577.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 227 of 440
                                                                                    October 26, 2016
                                                                                              Page 2



v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for
direct and contributory copyright infringement where defendants operated computers that stored
and distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp.
543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the
same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at
*56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where
they operated a website that provided access to copies of plaintiffs’ works). Indeed, in Warner
Bros. Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1,
2010), a court granted summary judgment against the owner of an Internet website who
knowingly provided links to infringing works that streamed from websites which host and store
infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        Attached as Exhibit A is a list of some of the motion pictures and television programs
that are owned or controlled by the Member and/or its affiliates and that are being infringed by
the Service. Exhibit A is provided as a representative sample of the infringements being
committed as a result of your operation of the Service and to demonstrate the readily apparent
nature of the massive infringement occurring thereon. The list is not intended to suggest that
the identified infringements are the only ones occurring on the Service or are the only ones that
you must immediately and permanently remove.

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Member’s copyrighted works, including but not
limited to the works identified in the enclosed Exhibit A. In particular, we demand that you stop
hosting, storing, indexing, providing access to, or in any way contributing to the infringement of
the Member’s copyrighted works and that you ensure that copies of these works in Exhibit A and
other motion pictures and television programs whose copyrights are owned by the Member do
not appear on the Service in the future, unless you have obtained proper authorization from the
respective copyright owner. Please contact us within 5 days to inform us that you have agreed to
and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Member in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Member,
which owns or controls exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Member, all of
which are expressly reserved.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 228 of 440
                                                                                  October 26, 2016
                                                                                            Page 3



       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.


                                                    Sincerely,

                                                    HAGAN NOLL & BOYLE LLC



                                                    ________________________________
                                                    Stephen M. Ferguson
                                                    Hagan Noll & Boyle LLC
                                                    Two Memorial City Plaza
                                                    820 Gessner, Suite 940
                                                    Houston, Texas 77024
                                                    T: (713) 343-0478
                                                    F: (713) 758-0146
                                                    stephen.ferguson@hnbllc.com
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 229 of 440


                               EXHIBIT A
                                   SAB
                         1) Taraak Mehta Ka Ooltah Chasmah
                         2) F.I.R.
                         3) Lapataganj
                         4) Tu Mere Agal Bagal Hai
                         5) Preetam Payaare Aur Wohh
                         6) Chidya Ghar
                         7) Badi Door Se Aaye Hai
                         8) Balveer
                         9) Betaal Aur Sinhasan Battisi
                         10) Chandrakant Chiplunkar Seedi Bambawala
                         11) Peterson Hill
                         12) Rhythm N Soul
                         13) Singhasan Battisi
                         14) Umang
                         15) Yam Hai Hum
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 230 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


October 26, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Twenty-second Notice of Unauthorized Distribution of DISH Network
                 Television Programming

Dear Easybox:

         This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: ART Cinema, Dream 2,
Future TV, and LDC (“Protected Content”) in the United States. As such, DISH Network owns
or controls exclusive rights under copyright to distribute and publicly perform via broadcast or
digital transmission a vast number of motion pictures and television programs in the United
States.

       We sent you correspondence on twenty-one prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of DISH Network’s Protected
Content that is occurring by virtue of your Easybox service (“Service”).1 Such infringement is
continuing to take place via the following channel numbers and Uniform Resource Locators
(“URLs”) including, but by no means limited to:

        ART Cinema (Channel 194) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/735.ts
        Dream 2 (Channel 352) – http://109.232.227.38:8000/live/soot3/93retno/299.ts
        Future TV (Channel 419) – http://109.232.227.38:8000/live/soot3/93retno/174.ts
        Future TV (Channel 420) – http://213.152.170.56:8000/future-tv-ts


1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September
21, 2016, and October 5, 2016.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 231 of 440
                                                                                       October 26, 2016
                                                                                                 Page 2



       LDC (Channel 513) – http://109.232.227.38:8000/live/soot3/93retno/277.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of DISH Network’s Protected Content and that you ensure that
the Protected Content does not appear on your Service in the future, unless you have obtained
proper authorization from the respective copyright owner. Please contact us within 5 days to
inform us that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is
not authorized by the copyright owners, their agents, or the law. The information in this
notification is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH
Network, which owns or controls exclusive rights under copyright that are being infringed in the
manner described herein. This letter is without prejudice to the rights and remedies of DISH
Network, all of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 232 of 440
                                                                October 26, 2016
                                                                          Page 3



                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC



                                       ________________________________
                                       Stephen M. Ferguson
                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 233 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


November 1, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Twenty-third Notice of Unauthorized Distribution of IBCAP Members’
                 Television Programming

Dear Easybox:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, ARY Digital
USA, Asia TV USA, B4U U.S., Geo USA Holdings, International Media Distribution, MBC FZ,
Star India Private Limited, TV5 USA, and World Span Media Consulting (“Members”), which
own or control exclusive rights under copyright to distribute the following channels: Al Hayah 1,
Al Jazeera Arabic News, Al Nahar, Al Nahar Drama, Al Nahar Sport, ARY Digital, B4U
Movies, B4U Music, Geo News, Iqraa, LBC, MBC 1, MBC 2, MBC 4, MBC Action, MBC
Bollywood, MBC Drama, MBC Kids (MBC 3), MBC Masr, MBC Masr 2, MBC Max, Melody
Classic, Murr TV (MTV Lebanon), NBN, New TV (Al Jadeed), Noursat, OTV, Star India Plus,
TV5Monde, Zee Cinema, and Zee TV (“Protected Content”) in the United States. As such,
Members own or control exclusive rights under copyright to distribute and publicly perform via
broadcast or digital transmission a vast number of motion pictures and television programs in the
United States.

         We sent you correspondence on twenty-two prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of Members’ Protected Content
that is occurring by virtue of your Easybox service (“Service”).1 Such infringement is


1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September
21, 2016, October 5, 2016, and October 26, 2016.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 234 of 440
                                                                                  November 1, 2016
                                                                                            Page 2



continuing to take place via the following channel numbers and Uniform Resource Locators
(“URLs”) including, but by no means limited to:

       Al Hayah 1 (Channel 78) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/985.ts
       Al Jazeera Arabic News (Channel 95) – http://109.232.227.38:8000/live/soot3/93retno/120.ts
       Al Nahar (Channel 127) – http://109.232.227.38:8000/live/soot3/93retno/243.ts
       Al Nahar Drama (Channel 130) – http://109.232.227.38:8000/live/soot3/93retno/244.ts
       Al Nahar Sport (Channel 131) – http://109.232.227.38:8000/live/soot3/93retno/58.ts
       ARY Digital (Channel 198) – http://109.232.227.38:8000/live/soot3/93retno/564.ts
       B4U Movies (Channel 207) – http://109.232.227.38:8000/live/soot3/93retno/561.ts
       B4U Music (Channel 208) – http://109.232.227.38:8000/live/soot3/93retno/562.ts
       Geo News (Channel 425) – http://109.232.227.38:8000/live/soot3/93retno/566.ts
       Iqraa (Channel 464) – http://109.232.227.38:8000/live/soot3/93retno/332.ts
       LBC (Channel 511) – http://109.232.227.38:8000/live/soot3/93retno/179.ts
       LBC (Channel 512) – http://213.152.170.56:8000/lbc-ts
       MBC 1 (Channel 538) – http://109.232.227.38:8000/live/soot3/93retno/158.ts
       MBC 1 (Channel 539) – http://213.152.170.56:8000/mbc-1-ts
       MBC 2 (Channel 540) – http://109.232.227.38:8000/live/soot3/93retno/160.ts
       MBC 4 (Channel 543) – http://109.232.227.38:8000/live/soot3/93retno/159.ts
       MBC 4 (Channel 544) – http://213.152.170.56:8000/mbc-4-ts
       MBC Action (Channel 545) – http://109.232.227.38:8000/live/soot3/93retno/163.ts
       MBC Action (Channel 546) – http://213.152.170.56:8000/mbc-action-ts
       MBC Bollywood (Channel 547) – http://109.232.227.38:8000/live/soot3/93retno/164.ts
       MBC Bollywood (Channel 548) – http://213.152.170.56:8000/mbc-bollywood-ts
       MBC Drama (Channel 549) – http://109.232.227.38:8000/live/soot3/93retno/162.ts
       MBC Drama (Channel 550) – http://213.152.170.56:8000/mbc-drama-ts
       MBC Kids (MBC 3) (Channel 541) – http://109.232.227.38:8000/live/soot3/93retno/161.ts
       MBC Kids (MBC 3) (Channel 542) – http://213.152.170.56:8000/mbc-3-ts
       MBC Masr (Channel 551) – http://109.232.227.38:8000/live/soot3/93retno/166.ts
       MBC Masr 2 (Channel 552) – http://109.232.227.38:8000/live/soot3/93retno/157.ts
       MBC Max (Channel 553) – http://109.232.227.38:8000/live/soot3/93retno/165.ts
       MBC Max (Channel 554) – http://213.152.170.56:8000/mbc-max-ts
       Melody Classic (Channel 565) – http://109.232.227.38:8000/live/soot3/93retno/83.ts
       Murr TV (MTV Lebanon) (Channel 578) – http://109.232.227.38:8000/live/soot3/93retno/379.ts
       NBN (Channel 595) – http://213.152.170.56:8000/nbn
       New TV (Al Jadeed) (Channel 93) – http://109.232.227.38:8000/live/soot3/93retno/6.ts
       Noursat (Channel 621) – http://213.152.170.56:8000/noursat
       OTV (Channel 670) – http://109.232.227.38:8000/live/soot3/93retno/89.ts
       OTV (Channel 671) – http://213.152.170.56:8000/otv-ts
       Star India Plus (Channel 814) – http://109.232.227.38:8000/live/soot3/93retno/573.ts
       TV5Monde (Channel 891) – http://109.232.227.38:8000/live/soot3/93retno/539.ts
       Zee Cinema (Channel 926) – http://109.232.227.38:8000/live/soot3/93retno/579.ts
       Zee TV (Channel 930) – http://109.232.227.38:8000/live/soot3/93retno/560.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 235 of 440
                                                                                   November 1, 2016
                                                                                             Page 3



nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Members’ rights in the Protected Content. In
particular, we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of the Members’ Protected Content and that you ensure that the
Protected Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members,
which own or control exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Members, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.

                                                     Sincerely,

                                                     HAGAN NOLL & BOYLE LLC



                                                     ________________________________
                                                     Stephen M. Ferguson
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 236 of 440
                                                                 November 1, 2016
                                                                           Page 4



                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 237 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


November 1, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Thirteenth Notice of Unauthorized Distribution of IBCAP Member’s
                Television Programming

Dear Easybox:

       This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including MSM Asia Limited (“Member”), which
owns or controls exclusive rights under copyright to distribute the following channel: SAB
(“Protected Content”) in the United States. As such, Member owns or controls exclusive rights
under copyright to distribute and publicly perform via broadcast or digital transmission a vast
number of motion pictures and television programs in the United Staes.

        We sent you correspondence on May 17, 2016, June 15, 2016, June 27, 2016, July 13,
2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016,
September 21, 2016, October 5, 2016, and October 26, 2016, demanding that you take immediate
steps to address the extensive copyright infringement of Member’s Protected Content that is
occurring by virtue of your Easybox service (“Service”). Such infringement is continuing to take
place via the following channel number and Uniform Resource Locator (“URL”) including, but
by no means limited to:

       SAB (Channel 801) – http://109.232.227.38:8000/live/soot3/93retno/577.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 238 of 440
                                                                                   November 1, 2016
                                                                                             Page 2



v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for
direct and contributory copyright infringement where defendants operated computers that stored
and distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp.
543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the
same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at
*56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where
they operated a website that provided access to copies of plaintiffs’ works). Indeed, in Warner
Bros. Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1,
2010), a court granted summary judgment against the owner of an Internet website who
knowingly provided links to infringing works that streamed from websites which host and store
infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        Attached as Exhibit A is a list of some of the motion pictures and television programs
that are owned or controlled by the Member and/or its affiliates and that are being infringed by
the Service. Exhibit A is provided as a representative sample of the infringements being
committed as a result of your operation of the Service and to demonstrate the readily apparent
nature of the massive infringement occurring thereon. The list is not intended to suggest that
the identified infringements are the only ones occurring on the Service or are the only ones that
you must immediately and permanently remove.

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Member’s copyrighted works, including but not
limited to the works identified in the enclosed Exhibit A. In particular, we demand that you stop
hosting, storing, indexing, providing access to, or in any way contributing to the infringement of
the Member’s copyrighted works and that you ensure that copies of these works in Exhibit A and
other motion pictures and television programs whose copyrights are owned by the Member do
not appear on the Service in the future, unless you have obtained proper authorization from the
respective copyright owner. Please contact us within 5 days to inform us that you have agreed to
and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Member in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Member,
which owns or controls exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Member, all of
which are expressly reserved.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 239 of 440
                                                                                 November 1, 2016
                                                                                           Page 3



       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.


                                                    Sincerely,

                                                    HAGAN NOLL & BOYLE LLC



                                                    ________________________________
                                                    Stephen M. Ferguson
                                                    Hagan Noll & Boyle LLC
                                                    Two Memorial City Plaza
                                                    820 Gessner, Suite 940
                                                    Houston, Texas 77024
                                                    T: (713) 343-0478
                                                    F: (713) 758-0146
                                                    stephen.ferguson@hnbllc.com
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 240 of 440


                               EXHIBIT A
                                   SAB
                         1) Taraak Mehta Ka Ooltah Chasmah
                         2) F.I.R.
                         3) Lapataganj
                         4) Tu Mere Agal Bagal Hai
                         5) Preetam Payaare Aur Wohh
                         6) Chidya Ghar
                         7) Badi Door Se Aaye Hai
                         8) Balveer
                         9) Betaal Aur Sinhasan Battisi
                         10) Chandrakant Chiplunkar Seedi Bambawala
                         11) Peterson Hill
                         12) Rhythm N Soul
                         13) Singhasan Battisi
                         14) Umang
                         15) Yam Hai Hum
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 241 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


November 1, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Twenty-third Notice of Unauthorized Distribution of DISH Network
                 Television Programming

Dear Easybox:

         This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: ART Cinema, Dream 2,
Future TV, and LDC (“Protected Content”) in the United States. As such, DISH Network owns
or controls exclusive rights under copyright to distribute and publicly perform via broadcast or
digital transmission a vast number of motion pictures and television programs in the United
States.

       We sent you correspondence on twenty-two prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of DISH Network’s Protected
Content that is occurring by virtue of your Easybox service (“Service”).1 Such infringement is
continuing to take place via the following channel numbers and Uniform Resource Locators
(“URLs”) including, but by no means limited to:

        ART Cinema (Channel 194) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/735.ts
        Dream 2 (Channel 352) – http://109.232.227.38:8000/live/soot3/93retno/299.ts
        Future TV (Channel 419) – http://109.232.227.38:8000/live/soot3/93retno/174.ts
        Future TV (Channel 420) – http://213.152.170.56:8000/future-tv-ts


1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September
21, 2016, October 5, 2016, and October 26, 2016.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 242 of 440
                                                                                      November 1, 2016
                                                                                                Page 2



       LDC (Channel 513) – http://109.232.227.38:8000/live/soot3/93retno/277.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of DISH Network’s Protected Content and that you ensure that
the Protected Content does not appear on your Service in the future, unless you have obtained
proper authorization from the respective copyright owner. Please contact us within 5 days to
inform us that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is
not authorized by the copyright owners, their agents, or the law. The information in this
notification is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH
Network, which owns or controls exclusive rights under copyright that are being infringed in the
manner described herein. This letter is without prejudice to the rights and remedies of DISH
Network, all of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 243 of 440
                                                               November 1, 2016
                                                                         Page 3



                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC



                                       ________________________________
                                       Stephen M. Ferguson
                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 244 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


November 30, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Twenty-fourth Notice of Unauthorized Distribution of IBCAP Members’
                 Television Programming

Dear Easybox:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, ARY Digital
USA, B4U U.S., Geo USA Holdings, International Media Distribution, MBC FZ, Star India
Private Limited, TV5 USA, and World Span Media Consulting (“Members”), which own or
control exclusive rights under copyright to distribute the following channels: Al Arabiya, Al
Hayah 1, Al Jazeera Arabic News, Al Nahar Drama, Al Nahar Sport, ARY Digital, B4U Movies,
B4U Music, Geo News, Iqraa, LBC, MBC 1, MBC 2, MBC 4, MBC Action, MBC Bollywood,
MBC Drama, MBC Kids (MBC 3), MBC Masr, MBC Masr 2, MBC Max, MBC Pro Sports 1,
MBC Pro Sports 2, Melody Classic, Murr TV (MTV Lebanon), NBN, New TV (Al Jadeed),
Noursat, ONTV, OTV, Star India Plus, and TV5Monde (“Protected Content”) in the United
States. As such, Members own or control exclusive rights under copyright to distribute and
publicly perform via broadcast or digital transmission a vast number of motion pictures and
television programs in the United States.

         We sent you correspondence on twenty-three prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of Members’ Protected Content
that is occurring by virtue of your Easybox service (“Service”).1 Such infringement is


1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September
21, 2016, October 5, 2016, October 26, 2016, and November 1, 2016.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 245 of 440
                                                                                 November 30, 2016
                                                                                            Page 2



continuing to take place via the following channel numbers and Uniform Resource Locators
(“URLs”) including, but by no means limited to:

Al Arabiya (Channel 50) – http://109.232.227.38:8000/live/soot3/93retno/14.ts
Al Hayah 1 (Channel 80) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/985.ts
Al Jazeera Arabic News (Channel 97) – http://109.232.227.38:8000/live/soot3/93retno/120.ts
Al Nahar Drama (Channel 134) – http://109.232.227.38:8000/live/soot3/93retno/244.ts
Al Nahar Sport (Channel 135) – http://109.232.227.38:8000/live/soot3/93retno/58.ts
ARY Digital (Channel 207) – http://109.232.227.38:8000/live/soot3/93retno/564.ts
B4U Movies (Channel 215) – http://109.232.227.38:8000/live/soot3/93retno/561.ts
B4U Music (Channel 216) – http://109.232.227.38:8000/live/soot3/93retno/562.ts
Geo News (Channel 437) – http://109.232.227.38:8000/live/soot3/93retno/566.ts
Iqraa (Channel 481) – http://109.232.227.38:8000/live/soot3/93retno/332.ts
LBC (Channel 551) – http://109.232.227.38:8000/live/soot3/93retno/179.ts
MBC 1 (Channel 579) – http://109.232.227.38:8000/live/soot3/93retno/158.ts
MBC 1 (Channel 580) – http://213.152.170.56:8000/mbc-1-ts
MBC 2 (Channel 581) – http://109.232.227.38:8000/live/soot3/93retno/160.ts
MBC 4 (Channel 585) – http://109.232.227.38:8000/live/soot3/93retno/159.ts
MBC 4 (Channel 586) – http://213.152.170.56:8000/mbc-4-ts
MBC Action (Channel 587) – http://109.232.227.38:8000/live/soot3/93retno/163.ts
MBC Bollywood (Channel 589) – http://109.232.227.38:8000/live/soot3/93retno/164.ts
MBC Bollywood (Channel 590) – http://213.152.170.56:8000/mbc-bollywood-ts
MBC Drama (Channel 591) – http://109.232.227.38:8000/live/soot3/93retno/162.ts
MBC Drama (Channel 592) – http://213.152.170.56:8000/mbc-drama-ts
MBC Kids (MBC 3) (Channel 583) – http://109.232.227.38:8000/live/soot3/93retno/161.ts
MBC Kids (MBC 3) (Channel 584) – http://213.152.170.56:8000/mbc-3-ts
MBC Masr (Channel 593) – http://109.232.227.38:8000/live/soot3/93retno/166.ts
MBC Masr 2 (Channel 594) – http://109.232.227.38:8000/live/soot3/93retno/157.ts
MBC Max (Channel 595) – http://109.232.227.38:8000/live/soot3/93retno/165.ts
MBC Max (Channel 596) – http://213.152.170.56:8000/mbc-max-ts
MBC Pro Sports 1 (Channel 597) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/1014.ts
MBC Pro Sports 2 (Channel 598) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/1015.ts
Melody Classic (Channel 606) – http://109.232.227.38:8000/live/soot3/93retno/83.ts
Murr TV (MTV Lebanon) (Channel 620) – http://109.232.227.38:8000/live/soot3/93retno/379.ts
NBN (Channel 635) – http://213.152.170.56:8000/nbn
New TV (Al Jadeed) (Channel 95) – http://109.232.227.38:8000/live/soot3/93retno/6.ts
Noursat (Channel 662) – http://213.152.170.56:8000/noursat
ONTV (Channel 683) – http://213.152.170.56:8000/ontv-live
OTV (Channel 715) – http://109.232.227.38:8000/live/soot3/93retno/89.ts
Star India Plus (Channel 872) – http://109.232.227.38:8000/live/soot3/93retno/573.ts
TV5Monde (Channel 961) – http://109.232.227.38:8000/live/soot3/93retno/539.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 246 of 440
                                                                                  November 30, 2016
                                                                                             Page 3



defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Members’ rights in the Protected Content. In
particular, we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of the Members’ Protected Content and that you ensure that the
Protected Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members,
which own or control exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Members, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.


                                                     Sincerely,

                                                     HAGAN NOLL & BOYLE LLC



                                                     ________________________________
                                                     Stephen M. Ferguson
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 247 of 440
                                                                November 30, 2016
                                                                           Page 4



                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 248 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


November 30, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Fourteenth Notice of Unauthorized Distribution of IBCAP Member’s
                Television Programming

Dear Easybox:

       This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including MSM Asia Limited (“Member”), which
owns or controls exclusive rights under copyright to distribute the following channel: SAB
(“Protected Content”) in the United States. As such, Member owns or controls exclusive rights
under copyright to distribute and publicly perform via broadcast or digital transmission a vast
number of motion pictures and television programs in the United Staes.

       We sent you correspondence on May 17, 2016, June 15, 2016, June 27, 2016, July 13,
2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016,
September 21, 2016, October 5, 2016, October 26, 2016, and November 1, 2016, demanding that
you take immediate steps to address the extensive copyright infringement of Member’s Protected
Content that is occurring by virtue of your Easybox service (“Service”). Such infringement is
continuing to take place via the following channel number and Uniform Resource Locator
(“URL”) including, but by no means limited to:

       SAB (Channel 858) – http://109.232.227.38:8000/live/soot3/93retno/577.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 249 of 440
                                                                                  November 30, 2016
                                                                                             Page 2



v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for
direct and contributory copyright infringement where defendants operated computers that stored
and distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp.
543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the
same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at
*56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where
they operated a website that provided access to copies of plaintiffs’ works). Indeed, in Warner
Bros. Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1,
2010), a court granted summary judgment against the owner of an Internet website who
knowingly provided links to infringing works that streamed from websites which host and store
infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        Attached as Exhibit A is a list of some of the motion pictures and television programs
that are owned or controlled by the Member and/or its affiliates and that are being infringed by
the Service. Exhibit A is provided as a representative sample of the infringements being
committed as a result of your operation of the Service and to demonstrate the readily apparent
nature of the massive infringement occurring thereon. The list is not intended to suggest that
the identified infringements are the only ones occurring on the Service or are the only ones that
you must immediately and permanently remove.

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Member’s copyrighted works, including but not
limited to the works identified in the enclosed Exhibit A. In particular, we demand that you stop
hosting, storing, indexing, providing access to, or in any way contributing to the infringement of
the Member’s copyrighted works and that you ensure that copies of these works in Exhibit A and
other motion pictures and television programs whose copyrights are owned by the Member do
not appear on the Service in the future, unless you have obtained proper authorization from the
respective copyright owner. Please contact us within 5 days to inform us that you have agreed to
and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Member in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Member,
which owns or controls exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Member, all of
which are expressly reserved.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 250 of 440
                                                                                November 30, 2016
                                                                                           Page 3



       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.


                                                    Sincerely,

                                                    HAGAN NOLL & BOYLE LLC



                                                    ________________________________
                                                    Stephen M. Ferguson
                                                    Hagan Noll & Boyle LLC
                                                    Two Memorial City Plaza
                                                    820 Gessner, Suite 940
                                                    Houston, Texas 77024
                                                    T: (713) 343-0478
                                                    F: (713) 758-0146
                                                    stephen.ferguson@hnbllc.com
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 251 of 440


                               EXHIBIT A
                                   SAB
                         1) Taraak Mehta Ka Ooltah Chasmah
                         2) F.I.R.
                         3) Lapataganj
                         4) Tu Mere Agal Bagal Hai
                         5) Preetam Payaare Aur Wohh
                         6) Chidya Ghar
                         7) Badi Door Se Aaye Hai
                         8) Balveer
                         9) Betaal Aur Sinhasan Battisi
                         10) Chandrakant Chiplunkar Seedi Bambawala
                         11) Peterson Hill
                         12) Rhythm N Soul
                         13) Singhasan Battisi
                         14) Umang
                         15) Yam Hai Hum
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 252 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


November 30, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Twenty-fourth Notice of Unauthorized Distribution of DISH Network
                 Television Programming

Dear Easybox:

         This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: ART Cinema, Dream 2,
Future TV, and LDC (“Protected Content”) in the United States. As such, DISH Network owns
or controls exclusive rights under copyright to distribute and publicly perform via broadcast or
digital transmission a vast number of motion pictures and television programs in the United
States.

       We sent you correspondence on twenty-three prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of DISH Network’s Protected
Content that is occurring by virtue of your Easybox service (“Service”).1 Such infringement is
continuing to take place via the following channel numbers and Uniform Resource Locators
(“URLs”) including, but by no means limited to:

        ART Cinema (Channel 203) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/735.ts
        Dream 2 (Channel 360) – http://109.232.227.38:8000/live/soot3/93retno/299.ts
        Future TV (Channel 431) – http://109.232.227.38:8000/live/soot3/93retno/174.ts
        Future TV (Channel 432) – http://213.152.170.56:8000/future-tv-ts


1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September
21, 2016, October 5, 2016, October 26, 2016, and November 1, 2016.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 253 of 440
                                                                                     November 30, 2016
                                                                                                Page 2



       LDC (Channel 553) – http://109.232.227.38:8000/live/soot3/93retno/277.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of DISH Network’s Protected Content and that you ensure that
the Protected Content does not appear on your Service in the future, unless you have obtained
proper authorization from the respective copyright owner. Please contact us within 5 days to
inform us that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is
not authorized by the copyright owners, their agents, or the law. The information in this
notification is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH
Network, which owns or controls exclusive rights under copyright that are being infringed in the
manner described herein. This letter is without prejudice to the rights and remedies of DISH
Network, all of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 254 of 440
                                                              November 30, 2016
                                                                         Page 3



                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC



                                       ________________________________
                                       Stephen M. Ferguson
                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 255 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


December 14, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Twenty-fifth Notice of Unauthorized Distribution of IBCAP Members’
                 Television Programming

Dear Easybox:

       This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, ARY Digital
USA, B4U U.S., beIN Media Group, Geo USA Holdings, International Media Distribution,
MBC FZ, Star India Private Limited, and World Span Media Consulting (“Members”), which
own or control exclusive rights under copyright to distribute the following channels: Al Arabiya,
Al Hayah 1, Al Jazeera Arabic News, ART Movies, ARY Digital, B4U Movies, B4U Music,
beIN Sports, Geo News, Hekayat, Iqraa, LBC, MBC 1, MBC 2, MBC 4, MBC Action, MBC
Bollywood, MBC Drama, MBC Kids (MBC 3), MBC Masr, MBC Masr 2, MBC Max, MBC Pro
Sports 1, MBC Pro Sports 2, Melody Classic, Murr TV (MTV Lebanon), NBN, New TV (Al
Jadeed), Noursat, ONTV, OTV, and Star India Plus (“Protected Content”) in the United States.
As such, Members own or control exclusive rights under copyright to distribute and publicly
perform via broadcast or digital transmission a vast number of motion pictures and television
programs in the United States.

         We sent you correspondence on twenty-four prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of Members’ Protected Content
that is occurring by virtue of your Easybox service (“Service”).1 Such infringement is


1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September
21, 2016, October 5, 2016, October 26, 2016, November 1, 2016, and November 30, 2016.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 256 of 440
                                                                                December 14, 2016
                                                                                           Page 2



continuing to take place via the following channel numbers and Uniform Resource Locators
(“URLs”) including, but by no means limited to:

Al Arabiya (Channel 50) – http://109.232.227.38:8000/live/soot3/93retno/14.ts
Al Hayah 1 (Channel 80) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/985.ts
Al Jazeera Arabic News (Channel 82) – http://109.232.227.38:8000/live/soot3/93retno/120.ts
ART Movies (Channel 97) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/738.ts
ART Movies (Channel 205) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/736.ts
ARY Digital (Channel 206) – http://109.232.227.38:8000/live/soot3/93retno/564.ts
B4U Movies (Channel 207) – http://109.232.227.38:8000/live/soot3/93retno/561.ts
B4U Music (Channel 209) – http://109.232.227.38:8000/live/soot3/93retno/562.ts
beIN Sports (Channel 217) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/739.ts
Geo News (Channel 361) – http://109.232.227.38:8000/live/soot3/93retno/566.ts
Geo News (Channel 429) – http://109.232.227.38:8000/live/soot3/93retno/567.ts
Hekayat (Channel 203) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/737.ts
Iqraa (Channel 434) – http://109.232.227.38:8000/live/soot3/93retno/332.ts
LBC (Channel 435) – http://109.232.227.38:8000/live/soot3/93retno/179.ts
LBC (Channel 478) – http://213.152.170.56:8000/lbc-ts
MBC 1 (Channel 549) – http://109.232.227.38:8000/live/soot3/93retno/158.ts
MBC 1 (Channel 550) – http://213.152.170.56:8000/mbc-1-ts
MBC 2 (Channel 577) – http://109.232.227.38:8000/live/soot3/93retno/160.ts
MBC 2 (Channel 578) – http://213.152.170.56:8000/mbc-2-ts
MBC 4 (Channel 581) – http://109.232.227.38:8000/live/soot3/93retno/159.ts
MBC 4 (Channel 582) – http://213.152.170.56:8000/mbc-4-ts
MBC Action (Channel 583) – http://109.232.227.38:8000/live/soot3/93retno/163.ts
MBC Bollywood (Channel 584) – http://109.232.227.38:8000/live/soot3/93retno/164.ts
MBC Bollywood (Channel 585) – http://213.152.170.56:8000/mbc-bollywood-ts
MBC Drama (Channel 587) – http://109.232.227.38:8000/live/soot3/93retno/162.ts
MBC Drama (Channel 588) – http://213.152.170.56:8000/mbc-drama-ts
MBC Kids (MBC 3) (Channel 579) – http://109.232.227.38:8000/live/soot3/93retno/161.ts
MBC Kids (MBC 3) (Channel 580) – http://213.152.170.56:8000/mbc-3-ts
MBC Masr (Channel 589) – http://109.232.227.38:8000/live/soot3/93retno/166.ts
MBC Masr 2 (Channel 590) – http://109.232.227.38:8000/live/soot3/93retno/157.ts
MBC Max (Channel 591) – http://109.232.227.38:8000/live/soot3/93retno/165.ts
MBC Max (Channel 592) – http://213.152.170.56:8000/mbc-max-ts
MBC Pro Sports 1 (Channel 593) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/1014.ts
MBC Pro Sports 2 (Channel 594) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/1015.ts
Melody Classic (Channel 595) – http://109.232.227.38:8000/live/soot3/93retno/83.ts
Murr TV (MTV Lebanon) (Channel 596) – http://109.232.227.38:8000/live/soot3/93retno/379.ts
NBN (Channel 604) – http://213.152.170.56:8000/nbn
New TV (Al Jadeed) (Channel 81) – http://109.232.227.38:8000/live/soot3/93retno/6.ts
Noursat (Channel 618) – http://213.152.170.56:8000/noursat
ONTV (Channel 634) – http://213.152.170.56:8000/ontv-live
OTV (Channels 661, 662) – http://109.232.227.38:8000/live/soot3/93retno/89.ts
Star India Plus (Channel 683) – http://109.232.227.38:8000/live/soot3/93retno/573.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 257 of 440
                                                                                  December 14, 2016
                                                                                             Page 3



of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Members’ rights in the Protected Content. In
particular, we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of the Members’ Protected Content and that you ensure that the
Protected Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members,
which own or control exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Members, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.

                                                     Sincerely,

                                                     HAGAN NOLL & BOYLE LLC


                                                     ________________________________
                                                     Stephen M. Ferguson
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 258 of 440
                                                                December 14, 2016
                                                                           Page 4




                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 259 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


December 14, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Twenty-fifth Notice of Unauthorized Distribution of DISH Network
                 Television Programming

Dear Easybox:

         This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: ART Cinema, Dream 2,
Future TV, and LDC (“Protected Content”) in the United States. As such, DISH Network owns
or controls exclusive rights under copyright to distribute and publicly perform via broadcast or
digital transmission a vast number of motion pictures and television programs in the United
States.

       We sent you correspondence on twenty-four prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of DISH Network’s Protected
Content that is occurring by virtue of your Easybox service (“Service”).1 Such infringement is
continuing to take place via the following channel numbers and Uniform Resource Locators
(“URLs”) including, but by no means limited to:

        ART Cinema (Channel 99) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/735.ts
        Dream 2 (Channel 218) – http://109.232.227.38:8000/live/soot3/93retno/299.ts
        Future TV (Channel 239) – http://213.152.170.56:8000/future-tv-ts
        LDC (Channel 548) – http://109.232.227.38:8000/live/soot3/93retno/277.ts


1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September
21, 2016, October 5, 2016, October 26, 2016, November 1, 2016, and November 30, 2016.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 260 of 440
                                                                                     December 14, 2016
                                                                                                Page 2




        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of DISH Network’s Protected Content and that you ensure that
the Protected Content does not appear on your Service in the future, unless you have obtained
proper authorization from the respective copyright owner. Please contact us within 5 days to
inform us that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is
not authorized by the copyright owners, their agents, or the law. The information in this
notification is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH
Network, which owns or controls exclusive rights under copyright that are being infringed in the
manner described herein. This letter is without prejudice to the rights and remedies of DISH
Network, all of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 261 of 440
                                                              December 14, 2016
                                                                         Page 3



                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC



                                       ________________________________
                                       Stephen M. Ferguson
                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 262 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


January 12, 2017

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Twenty-sixth Notice of Unauthorized Distribution of IBCAP Members’
                 Television Programming

Dear Easybox:

       This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, ARY Digital
USA, B4U U.S., beIN Media Group, Geo USA Holdings, International Media Distribution,
MBC FZ, Star India Private Limited, and World Span Media Consulting (“Members”), which
own or control exclusive rights under copyright to distribute the following channels: Al Arabiya,
Al Hayah 1, Al Jazeera Arabic News, ART Movies, ARY Digital, B4U Movies, B4U Music,
beIN Sports, Geo News, Hekayat, Iqraa, LBC, MBC 1, MBC 2, MBC 4, MBC Action, MBC
Bollywood, MBC Drama, MBC Kids (MBC 3), MBC Masr, MBC Masr 2, MBC Max, MBC Pro
Sports 1, MBC Pro Sports 2, Melody Classic, Murr TV (MTV Lebanon), NBN, New TV (Al
Jadeed), Noursat, ONTV, OTV, and Star India Plus (“Protected Content”) in the United States.
As such, Members own or control exclusive rights under copyright to distribute and publicly
perform via broadcast or digital transmission a vast number of motion pictures and television
programs in the United States.

         We sent you correspondence on twenty-five prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of Members’ Protected Content
that is occurring by virtue of your Easybox service (“Service”).1 Such infringement is


1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September
21, 2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, and December 14, 2016.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 263 of 440
                                                                                    January 12, 2017
                                                                                              Page 2



continuing to take place via the following channel numbers and Uniform Resource Locators
(“URLs”) including, but by no means limited to:

Al Arabiya (Channel 301) – http://109.232.227.38:8000/live/soot3/93retno/14.ts
Al Hayah 1 (Channel 80) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/985.ts
Al Jazeera Arabic News (Channel 82) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/781.ts
ART Movies (Channel 97) – http://109.232.227.38:8000/live/soot3/93retno/6.ts
ART Movies (Channel 205) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/735.ts
ARY Digital (Channel 206) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/737.ts
B4U Movies (Channel 207) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/736.ts
B4U Music (Channel 209) – http://109.232.227.38:8000/live/soot3/93retno/564.ts
beIN Sports (Channel 217) – http://109.232.227.38:8000/live/soot3/93retno/561.ts
Geo News (Channel 361) – http://109.232.227.38:8000/live/soot3/93retno/299.ts
Geo News (Channel 429) – http://213.152.170.56:8000/future-tv-ts
Hekayat (Channel 203) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/738.ts
Iqraa (Channel 434) – http://109.232.227.38:8000/live/soot3/93retno/566.ts
LBC (Channel 435) – http://109.232.227.38:8000/live/soot3/93retno/567.ts
MBC 1 (Channel 549) – http://213.152.170.56:8000/lbc-ts
MBC 1 (Channel 550) – http://109.232.227.38:8000/live/soot3/93retno/277.ts
MBC 2 (Channel 577) – http://109.232.227.38:8000/live/soot3/93retno/158.ts
MBC 2 (Channel 578) – http://213.152.170.56:8000/mbc-1-ts
MBC 4 (Channel 581) – http://109.232.227.38:8000/live/soot3/93retno/161.ts
MBC 4 (Channel 582) – http://213.152.170.56:8000/mbc-3-ts
MBC Action (Channel 583) – http://109.232.227.38:8000/live/soot3/93retno/159.ts
MBC Bollywood (Channel 584) – http://213.152.170.56:8000/mbc-4-ts
MBC Bollywood (Channel 585) – http://109.232.227.38:8000/live/soot3/93retno/163.ts
MBC Drama (Channel 588) – http://213.152.170.56:8000/mbc-bollywood-ts
MBC Kids (MBC 3) (Channel 579) – http://109.232.227.38:8000/live/soot3/93retno/160.ts
MBC Kids (MBC 3) (Channel 580) – http://213.152.170.56:8000/mbc-2-ts
MBC Masr (Channel 589) – http://109.232.227.38:8000/live/soot3/93retno/162.ts
MBC Masr 2 (Channel 590) – http://213.152.170.56:8000/mbc-drama-ts
MBC Max (Channel 591) – http://109.232.227.38:8000/live/soot3/93retno/166.ts
MBC Max (Channel 592) – http://109.232.227.38:8000/live/soot3/93retno/157.ts
MBC Pro Sports 1 (Channel 593) – http://109.232.227.38:8000/live/soot3/93retno/165.ts
MBC Pro Sports 2 (Channel 594) – http://213.152.170.56:8000/mbc-max-ts
Melody Classic (Channel 595) – http://109.232.227.38:8000/live/soot3/93retno/83.ts
Murr TV (MTV Lebanon) (Channel 596) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/1015.ts
NBN (Channel 604) – http://109.232.227.38:8000/live/soot3/93retno/83.ts
New TV (Al Jadeed) (Channel 81) – http://213.152.170.56:8000/al-hayat-2
Noursat (Channel 618) – http://109.232.227.38:8000/live/soot3/93retno/379.ts
ONTV (Channel 634) – http://213.152.170.56:8000/nbn
OTV (Channel 661) – http://213.152.170.56:8000/noursat
OTV (Channel 662) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/980.ts
Star India Plus (Channel 683) – http://213.152.170.56:8000/ontv-live

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 264 of 440
                                                                                    January 12, 2017
                                                                                              Page 3



nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Members’ rights in the Protected Content. In
particular, we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of the Members’ Protected Content and that you ensure that the
Protected Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members,
which own or control exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Members, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.

                                                     Sincerely,

                                                     HAGAN NOLL & BOYLE LLC


                                                     ________________________________
                                                     Stephen M. Ferguson
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 265 of 440
                                                                     January 12, 2017
                                                                               Page 4




                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 266 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


January 12, 2016

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Twenty-sixth Notice of Unauthorized Distribution of DISH Network
                 Television Programming

Dear Easybox:

         This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: ART Cinema, Dream 2,
Future TV, and LDC (“Protected Content”) in the United States. As such, DISH Network owns
or controls exclusive rights under copyright to distribute and publicly perform via broadcast or
digital transmission a vast number of motion pictures and television programs in the United
States.

       We sent you correspondence on twenty-five prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of DISH Network’s Protected
Content that is occurring by virtue of your Easybox service (“Service”).1 Such infringement is
continuing to take place via the following channel numbers and Uniform Resource Locators
(“URLs”) including, but by no means limited to:

        ART Cinema (Channel 99) – http://109.232.227.38:8000/live/soot3/93retno/120.ts
        Dream 2 (Channel 218) – http://109.232.227.38:8000/live/soot3/93retno/562.ts
        Future TV (Channel 239) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/739.ts
        LDC (Channel 548) – http://109.232.227.38:8000/live/soot3/93retno/179.ts


1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September
21, 2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, and December 14, 2016.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 267 of 440
                                                                                       January 12, 2017
                                                                                                 Page 2




        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of DISH Network’s Protected Content and that you ensure that
the Protected Content does not appear on your Service in the future, unless you have obtained
proper authorization from the respective copyright owner. Please contact us within 5 days to
inform us that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is
not authorized by the copyright owners, their agents, or the law. The information in this
notification is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH
Network, which owns or controls exclusive rights under copyright that are being infringed in the
manner described herein. This letter is without prejudice to the rights and remedies of DISH
Network, all of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 268 of 440
                                                                January 12, 2017
                                                                          Page 3



                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC



                                       ________________________________
                                       Stephen M. Ferguson
                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 269 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


January 25, 2017

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Twenty-seventh Notice of Unauthorized Distribution of DISH Network
                 Television Programming

Dear Easybox:

         This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: ART Cinema, Dream 2,
Future TV, and LDC (“Protected Content”) in the United States. As such, DISH Network owns
or controls exclusive rights under copyright to distribute and publicly perform via broadcast or
digital transmission a vast number of motion pictures and television programs in the United
States.

       We sent you correspondence on twenty-six prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of DISH Network’s Protected
Content that is occurring by virtue of your Easybox service (“Service”).1 Such infringement is
continuing to take place via the following channel numbers and Uniform Resource Locators
(“URLs”) including, but by no means limited to:

        ART Cinema (Channel 205) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/735.ts
        Dream 2 (Channel 366) – http://109.232.227.38:8000/live/soot3/93retno/299.ts
        Future TV (Channel 433) – http://109.232.227.38:8000/live/soot3/93retno/174.ts


1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September
21, 2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, and
January 12, 2017.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 270 of 440
                                                                                       January 25, 2017
                                                                                                 Page 2



       Future TV (Channel 434) – http://213.152.170.56:8000/future-tv-ts
       LDC (Channel 555) – http://109.232.227.38:8000/live/soot3/93retno/277.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of DISH Network’s Protected Content and that you ensure that
the Protected Content does not appear on your Service in the future, unless you have obtained
proper authorization from the respective copyright owner. Please contact us within 5 days to
inform us that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is
not authorized by the copyright owners, their agents, or the law. The information in this
notification is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH
Network, which owns or controls exclusive rights under copyright that are being infringed in the
manner described herein. This letter is without prejudice to the rights and remedies of DISH
Network, all of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 271 of 440
                                                                January 25, 2017
                                                                          Page 3




                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC



                                       ________________________________
                                       Stephen M. Ferguson
                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 272 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


January 25, 2017

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Twenty-seventh Notice of Unauthorized Distribution of IBCAP Members’
                 Television Programming

Dear Easybox:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, ARY Digital
USA, B4U U.S., Geo USA Holdings, Hum Network Limited, International Media Distribution,
MBC FZ, TV5 USA, and World Span Media Consulting (“Members”), which own or control
exclusive rights under copyright to distribute the following channels: Al Arabiya, Al Hayah 1, Al
Jazeera Arabic News, Al Nahar, Al Nahar Drama, Al Nahar Sports, ARY Digital, B4U Movies,
B4U Music, Geo News, Hum TV, Iqraa, LBC, MBC 1, MBC 2, MBC 4, MBC Action, MBC
Drama, MBC Kids (MBC 3), MBC Masr, MBC Masr 2, MBC Max, MBC Pro Sports 1, MBC
Pro Sports 2, MBC Pro Sports 3, MBC Pro Sports 4, Melody Classic, Murr TV (MTV Lebanon),
NBN, New TV (Al Jadeed), Noursat, ONTV, OTV, and TV5Monde (“Protected Content”) in the
United States. As such, Members own or control exclusive rights under copyright to distribute
and publicly perform via broadcast or digital transmission a vast number of motion pictures and
television programs in the United States.

         We sent you correspondence on twenty-six prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of Members’ Protected Content
that is occurring by virtue of your Easybox service (“Service”).1 Such infringement is



1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 273 of 440
                                                                                            January 25, 2017
                                                                                                      Page 2



continuing to take place via the following channel numbers and Uniform Resource Locators
(“URLs”) including, but by no means limited to:

Al Arabiya (Channel 50) – http://109.232.227.38:8000/live/soot3/93retno/14.ts
Al Hayah 1 (Channel 80) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/985.ts
Al Jazeera Arabic News (Channel 99) – http://109.232.227.38:8000/live/soot3/93retno/120.ts
Al Nahar (Channel 132) – http://109.232.227.38:8000/live/soot3/93retno/243.ts
Al Nahar Drama (Channel 135) – http://109.232.227.38:8000/live/soot3/93retno/244.ts
Al Nahar Sports (Channel 136) – http://109.232.227.38:8000/live/soot3/93retno/58.ts
ARY Digital (Channel 209) – http://109.232.227.38:8000/live/soot3/93retno/564.ts
B4U Movies (Channel 217) – http://109.232.227.38:8000/live/soot3/93retno/561.ts
B4U Music (Channel 218) – http://109.232.227.38:8000/live/soot3/93retno/562.ts
Geo News (Channel 439) – http://109.232.227.38:8000/live/soot3/93retno/566.ts
Hum TV (Channel 476) – http://109.232.227.38:8000/live/soot3/93retno/568.ts
Iqraa (Channel 483) – http://109.232.227.38:8000/live/soot3/93retno/332.ts
LBC (Channel 553) – http://109.232.227.38:8000/live/soot3/93retno/179.ts
LBC (Channel 554) – http://213.152.170.56:8000/lbc-ts
MBC 1 (Channel 582) – http://109.232.227.38:8000/live/soot3/93retno/158.ts
MBC 1 (Channel 583) – http://213.152.170.56:8000/mbc-1-ts
MBC 2 (Channel 584) – http://109.232.227.38:8000/live/soot3/93retno/160.ts
MBC 4 (Channel 588) – http://109.232.227.38:8000/live/soot3/93retno/159.ts
MBC 4 (Channel 589) – http://213.152.170.56:8000/mbc-4-ts
MBC Action (Channel 590) – http://109.232.227.38:8000/live/soot3/93retno/163.ts
MBC Action (Channel 591) – http://213.152.170.56:8000/mbc-action-ts
MBC Drama (Channel 594) – http://109.232.227.38:8000/live/soot3/93retno/162.ts
MBC Drama (Channel 595) – http://213.152.170.56:8000/mbc-drama-ts
MBC Kids (MBC 3) (Channel 586) – http://109.232.227.38:8000/live/soot3/93retno/161.ts
MBC Kids (MBC 3) (Channel 587) – http://213.152.170.56:8000/mbc-3-ts
MBC Masr (Channel 596) – http://109.232.227.38:8000/live/soot3/93retno/166.ts
MBC Masr 2 (Channel 597) – http://109.232.227.38:8000/live/soot3/93retno/157.ts
MBC Max (Channel 598) – http://109.232.227.38:8000/live/soot3/93retno/165.ts
MBC Max (Channel 599) – http://213.152.170.56:8000/mbc-max-ts
MBC Pro Sports 1 (Channel 600) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/1014.ts
MBC Pro Sports 2 (Channel 601) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/1015.ts
MBC Pro Sports 3 (Channel 602) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/1016.ts
MBC Pro Sports 4 (Channel 603) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/1017.ts
Melody Classic (Channel 611) – http://109.232.227.38:8000/live/soot3/93retno/83.ts
Murr TV (MTV Lebanon) (Channel 625) – http://109.232.227.38:8000/live/soot3/93retno/379.ts
NBN (Channel 641) – http://213.152.170.56:8000/nbn
New TV (Al Jadeed) (Channel 97) – http://109.232.227.38:8000/live/soot3/93retno/6.ts
Noursat (Channel 668) – http://213.152.170.56:8000/noursat
ONTV (Channel 688) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/980.ts
OTV (Channel 721) – http://109.232.227.38:8000/live/soot3/93retno/89.ts
OTV (Channel 722) – http://213.152.170.56:8000/otv-ts


21, 2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, and
January 12, 2017.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 274 of 440
                                                                                    January 25, 2017
                                                                                              Page 3



TV5Monde (Channel 968) – http://109.232.227.38:8000/live/soot3/93retno/539.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Members’ rights in the Protected Content. In
particular, we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of the Members’ Protected Content and that you ensure that the
Protected Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members,
which own or control exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Members, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 275 of 440
                                                                January 25, 2017
                                                                          Page 4



                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC



                                       ________________________________
                                       Stephen M. Ferguson
                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 276 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


February 8, 2017

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Twenty-eighth Notice of Unauthorized Distribution of IBCAP Members’
                 Television Programming

Dear Easybox:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, ARY Digital
USA, B4U U.S., Geo USA Holdings, Hum Network Limited, International Media Distribution,
MBC FZ, TV5 USA, and World Span Media Consulting (“Members”), which own or control
exclusive rights under copyright to distribute the following channels: Al Arabiya, Al Hayah 1, Al
Jazeera Arabic News, Al Nahar, Al Nahar Drama, Al Nahar Sports, ARY Digital, B4U Movies,
B4U Music, Geo News, Hum TV, Iqraa, LBC, MBC 1, MBC 2, MBC 4, MBC Action, MBC
Drama, MBC Kids (MBC 3), MBC Masr, MBC Masr 2, MBC Max, MBC Pro Sports 1, MBC
Pro Sports 2, Melody Classic, Murr TV (MTV Lebanon), NBN, New TV (Al Jadeed), Noursat,
ONTV, OTV, and TV5Monde (“Protected Content”) in the United States. As such, Members
own or control exclusive rights under copyright to distribute and publicly perform via broadcast
or digital transmission a vast number of motion pictures and television programs in the United
States.

         We sent you correspondence on twenty-seven prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of Members’ Protected Content
that is occurring by virtue of your Easybox service (“Service”).1 Such infringement is



1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 277 of 440
                                                                                             February 8, 2017
                                                                                                       Page 2



continuing to take place via the following channel numbers and Uniform Resource Locators
(“URLs”) including, but by no means limited to:

Al Arabiya (Channel 50) – http://109.232.227.38:8000/live/soot3/93retno/14.ts
Al Hayah 1 (Channel 80) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/985.ts
Al Jazeera Arabic News (Channel 99) – http://109.232.227.38:8000/live/soot3/93retno/120.ts
Al Nahar (Channel 132) – http://109.232.227.38:8000/live/soot3/93retno/243.ts
Al Nahar Drama (Channel 135) – http://109.232.227.38:8000/live/soot3/93retno/244.ts
Al Nahar Sports (Channel 136) – http://109.232.227.38:8000/live/soot3/93retno/58.ts
ARY Digital (Channel 209) – http://109.232.227.38:8000/live/soot3/93retno/564.ts
B4U Movies (Channel 217) – http://109.232.227.38:8000/live/soot3/93retno/561.ts
B4U Music (Channel 218) – http://109.232.227.38:8000/live/soot3/93retno/562.ts
Geo News (Channel 439) – http://109.232.227.38:8000/live/soot3/93retno/566.ts
Hum TV (Channel 476) – http://109.232.227.38:8000/live/soot3/93retno/568.ts
Iqraa (Channel 483) – http://109.232.227.38:8000/live/soot3/93retno/332.ts
LBC (Channel 553) – http://109.232.227.38:8000/live/soot3/93retno/179.ts
LBC (Channel 554) – http://213.152.170.56:8000/lbc-ts
MBC 1 (Channel 582) – http://109.232.227.38:8000/live/soot3/93retno/158.ts
MBC 1 (Channel 583) – http://213.152.170.56:8000/mbc-1-ts
MBC 2 (Channel 584) – http://109.232.227.38:8000/live/soot3/93retno/160.ts
MBC 4 (Channel 588) – http://109.232.227.38:8000/live/soot3/93retno/159.ts
MBC 4 (Channel 589) – http://213.152.170.56:8000/mbc-4-ts
MBC Action (Channel 590) – http://109.232.227.38:8000/live/soot3/93retno/163.ts
MBC Action (Channel 591) – http://213.152.170.56:8000/mbc-action-ts
MBC Drama (Channel 594) – http://109.232.227.38:8000/live/soot3/93retno/162.ts
MBC Drama (Channel 595) – http://213.152.170.56:8000/mbc-drama-ts
MBC Kids (MBC 3) (Channel 586) – http://109.232.227.38:8000/live/soot3/93retno/161.ts
MBC Kids (MBC 3) (Channel 587) – http://213.152.170.56:8000/mbc-3-ts
MBC Masr (Channel 596) – http://109.232.227.38:8000/live/soot3/93retno/166.ts
MBC Masr 2 (Channel 597) – http://109.232.227.38:8000/live/soot3/93retno/157.ts
MBC Max (Channel 598) – http://109.232.227.38:8000/live/soot3/93retno/165.ts
MBC Max (Channel 599) – http://213.152.170.56:8000/mbc-max-ts
MBC Pro Sports 1 (Channel 600) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/1014.ts
MBC Pro Sports 2 (Channel 601) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/1015.ts
Melody Classic (Channel 611) – http://109.232.227.38:8000/live/soot3/93retno/83.ts
Murr TV (MTV Lebanon) (Channel 625) – http://109.232.227.38:8000/live/soot3/93retno/379.ts
NBN (Channel 641) – http://213.152.170.56:8000/nbn
New TV (Al Jadeed) (Channel 97) – http://109.232.227.38:8000/live/soot3/93retno/6.ts
Noursat (Channel 668) – http://213.152.170.56:8000/noursat
ONTV (Channel 688) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/980.ts
OTV (Channel 721) – http://109.232.227.38:8000/live/soot3/93retno/89.ts
TV5Monde (Channel 968) – http://109.232.227.38:8000/live/soot3/93retno/539.ts




21, 2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, January
12, 2017, and January 25, 2017.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 278 of 440
                                                                                    February 8, 2017
                                                                                              Page 3



        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Members’ rights in the Protected Content. In
particular, we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of the Members’ Protected Content and that you ensure that the
Protected Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members,
which own or control exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Members, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 279 of 440
                                                                February 8, 2017
                                                                          Page 4



                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC



                                       ________________________________
                                       Stephen M. Ferguson
                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 280 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


February 8, 2017

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Twenty-eighth Notice of Unauthorized Distribution of DISH Network
                 Television Programming

Dear Easybox:

         This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: ART Cinema, Dream 2,
Future TV, and LDC (“Protected Content”) in the United States. As such, DISH Network owns
or controls exclusive rights under copyright to distribute and publicly perform via broadcast or
digital transmission a vast number of motion pictures and television programs in the United
States.

       We sent you correspondence on twenty-seven prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of DISH Network’s Protected
Content that is occurring by virtue of your Easybox service (“Service”).1 Such infringement is
continuing to take place via the following channel numbers and Uniform Resource Locators
(“URLs”) including, but by no means limited to:

        ART Cinema (Channel 205) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/735.ts
        Dream 2 (Channel 366) – http://109.232.227.38:8000/live/soot3/93retno/299.ts
        Future TV (Channel 433) – http://109.232.227.38:8000/live/soot3/93retno/174.ts


1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September
21, 2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, January
12, 2017, and January 25, 2017.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 281 of 440
                                                                                       February 8, 2017
                                                                                                 Page 2



       Future TV (Channel 434) – http://213.152.170.56:8000/future-tv-ts
       LDC (Channel 555) – http://109.232.227.38:8000/live/soot3/93retno/277.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of DISH Network’s Protected Content and that you ensure that
the Protected Content does not appear on your Service in the future, unless you have obtained
proper authorization from the respective copyright owner. Please contact us within 5 days to
inform us that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is
not authorized by the copyright owners, their agents, or the law. The information in this
notification is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH
Network, which owns or controls exclusive rights under copyright that are being infringed in the
manner described herein. This letter is without prejudice to the rights and remedies of DISH
Network, all of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 282 of 440
                                                                February 8, 2017
                                                                          Page 3



                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC



                                       ________________________________
                                       Stephen M. Ferguson
                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 283 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


February 23, 2017

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Twenty-ninth Notice of Unauthorized Distribution of IBCAP Members’
                 Television Programming

Dear Easybox:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, ARY Digital
USA, B4U U.S., Geo USA Holdings, Hum Network Limited, International Media Distribution,
MBC FZ, TV5 USA, and World Span Media Consulting (“Members”), which own or control
exclusive rights under copyright to distribute the following channels: Al Arabiya, Al Hayah 1, Al
Jazeera Arabic News, Al Nahar, Al Nahar Drama, Al Nahar Sports, ARY Digital, B4U Movies,
B4U Music, Geo News, Hum TV, Iqraa, LBC, MBC 1, MBC 2, MBC 4, MBC Action, MBC
Drama, MBC Kids (MBC 3), MBC Masr, MBC Masr 2, MBC Max, MBC Pro Sports 1, MBC
Pro Sports 2, Melody Classic, Murr TV (MTV Lebanon), NBN, New TV (Al Jadeed), Noursat,
ONTV, OTV, and TV5Monde (“Protected Content”) in the United States. As such, Members
own or control exclusive rights under copyright to distribute and publicly perform via broadcast
or digital transmission a vast number of motion pictures and television programs in the United
States.

         We sent you correspondence on twenty-eight prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of Members’ Protected Content
that is occurring by virtue of your Easybox service (“Service”).1 Such infringement is



1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 284 of 440
                                                                                           February 23, 2017
                                                                                                      Page 2



continuing to take place via the following channel numbers and Uniform Resource Locators
(“URLs”) including, but by no means limited to:

Al Arabiya (Channel 50) – http://109.232.227.38:8000/live/soot3/93retno/14.ts
Al Hayah 1 (Channel 80) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/985.ts
Al Jazeera Arabic News (Channel 99) – http://109.232.227.38:8000/live/soot3/93retno/120.ts
Al Nahar (Channel 132) – http://109.232.227.38:8000/live/soot3/93retno/243.ts
Al Nahar Drama (Channel 135) – http://109.232.227.38:8000/live/soot3/93retno/244.ts
Al Nahar Sports (Channel 136) – http://109.232.227.38:8000/live/soot3/93retno/58.ts
ARY Digital (Channel 209) – http://109.232.227.38:8000/live/soot3/93retno/564.ts
B4U Movies (Channel 217) – http://109.232.227.38:8000/live/soot3/93retno/561.ts
B4U Music (Channel 218) – http://109.232.227.38:8000/live/soot3/93retno/562.ts
Geo News (Channel 439) – http://109.232.227.38:8000/live/soot3/93retno/566.ts
Hum TV (Channel 476) – http://109.232.227.38:8000/live/soot3/93retno/568.ts
Iqraa (Channel 483) – http://109.232.227.38:8000/live/soot3/93retno/332.ts
LBC (Channel 553) – http://109.232.227.38:8000/live/soot3/93retno/179.ts
LBC (Channel 554) – http://213.152.170.56:8000/lbc-ts
MBC 1 (Channel 582) – http://109.232.227.38:8000/live/soot3/93retno/158.ts
MBC 1 (Channel 583) – http://213.152.170.56:8000/mbc-1-ts
MBC 2 (Channel 584) – http://109.232.227.38:8000/live/soot3/93retno/160.ts
MBC 4 (Channel 588) – http://109.232.227.38:8000/live/soot3/93retno/159.ts
MBC 4 (Channel 589) – http://213.152.170.56:8000/mbc-4-ts
MBC Action (Channel 590) – http://109.232.227.38:8000/live/soot3/93retno/163.ts
MBC Action (Channel 591) – http://213.152.170.56:8000/mbc-action-ts
MBC Drama (Channel 594) – http://109.232.227.38:8000/live/soot3/93retno/162.ts
MBC Drama (Channel 595) – http://213.152.170.56:8000/mbc-drama-ts
MBC Kids (MBC 3) (Channel 586) – http://109.232.227.38:8000/live/soot3/93retno/161.ts
MBC Kids (MBC 3) (Channel 587) – http://213.152.170.56:8000/mbc-3-ts
MBC Masr (Channel 596) – http://109.232.227.38:8000/live/soot3/93retno/166.ts
MBC Masr 2 (Channel 597) – http://109.232.227.38:8000/live/soot3/93retno/157.ts
MBC Max (Channel 598) – http://109.232.227.38:8000/live/soot3/93retno/165.ts
MBC Max (Channel 599) – http://213.152.170.56:8000/mbc-max-ts
MBC Pro Sports 1 (Channel 600) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/1014.ts
MBC Pro Sports 2 (Channel 601) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/1015.ts
Melody Classic (Channel 611) – http://109.232.227.38:8000/live/soot3/93retno/83.ts
Murr TV (MTV Lebanon) (Channel 625) – http://109.232.227.38:8000/live/soot3/93retno/379.ts
NBN (Channel 641) – http://213.152.170.56:8000/nbn
New TV (Al Jadeed) (Channel 97) – http://109.232.227.38:8000/live/soot3/93retno/6.ts
Noursat (Channel 668) – http://213.152.170.56:8000/noursat
ONTV (Channel 688) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/980.ts
OTV (Channel 721) – http://109.232.227.38:8000/live/soot3/93retno/89.ts
TV5Monde (Channel 968) – http://109.232.227.38:8000/live/soot3/93retno/539.ts




21, 2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, January
12, 2017, January 25, 2017, and February 8, 2017.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 285 of 440
                                                                                   February 23, 2017
                                                                                              Page 3



        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Members’ rights in the Protected Content. In
particular, we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of the Members’ Protected Content and that you ensure that the
Protected Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members,
which own or control exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Members, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 286 of 440
                                                               February 23, 2017
                                                                          Page 4



                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC



                                       ________________________________
                                       Stephen M. Ferguson
                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 287 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


February 23, 2017

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Twenty-ninth Notice of Unauthorized Distribution of DISH Network
                 Television Programming

Dear Easybox:

         This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: ART Cinema, Dream 2,
Future TV, and LDC (“Protected Content”) in the United States. As such, DISH Network owns
or controls exclusive rights under copyright to distribute and publicly perform via broadcast or
digital transmission a vast number of motion pictures and television programs in the United
States.

       We sent you correspondence on twenty-eight prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of DISH Network’s Protected
Content that is occurring by virtue of your Easybox service (“Service”).1 Such infringement is
continuing to take place via the following channel numbers and Uniform Resource Locators
(“URLs”) including, but by no means limited to:

        ART Cinema (Channel 205) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/735.ts
        Dream 2 (Channel 366) – http://109.232.227.38:8000/live/soot3/93retno/299.ts
        Future TV (Channel 433) – http://109.232.227.38:8000/live/soot3/93retno/174.ts


1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September
21, 2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, January
12, 2017, January 25, 2017, and February 8, 2017.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 288 of 440
                                                                                      February 23, 2017
                                                                                                 Page 2



       Future TV (Channel 434) – http://213.152.170.56:8000/future-tv-ts
       LDC (Channel 555) – http://109.232.227.38:8000/live/soot3/93retno/277.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of DISH Network’s Protected Content and that you ensure that
the Protected Content does not appear on your Service in the future, unless you have obtained
proper authorization from the respective copyright owner. Please contact us within 5 days to
inform us that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is
not authorized by the copyright owners, their agents, or the law. The information in this
notification is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH
Network, which owns or controls exclusive rights under copyright that are being infringed in the
manner described herein. This letter is without prejudice to the rights and remedies of DISH
Network, all of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 289 of 440
                                                               February 23, 2017
                                                                          Page 3



                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC



                                       ________________________________
                                       Stephen M. Ferguson
                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 290 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


March 21, 2017

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Thirtieth Notice of Unauthorized Distribution of IBCAP Members’
                 Television Programming

Dear Easybox:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, ARY Digital
USA, B4U U.S., Geo USA Holdings, Hum Network Limited, International Media Distribution,
MBC FZ, TV5 USA, and World Span Media Consulting (“Members”), which own or control
exclusive rights under copyright to distribute the following channels: Al Arabiya, Al Hayah 1, Al
Jazeera Arabic News, Al Nahar, Al Nahar Drama, Al Nahar Sports, ARY Digital, B4U Movies,
B4U Music, Geo News, Hum TV, Iqraa, LBC, MBC 1, MBC 2, MBC 4, MBC Action, MBC
Drama, MBC Kids (MBC 3), MBC Masr, MBC Masr 2, MBC Max, MBC Pro Sports 1, MBC
Pro Sports 2, Melody Classic, Murr TV (MTV Lebanon), NBN, New TV (Al Jadeed), Noursat,
ONTV, OTV, and TV5Monde (“Protected Content”) in the United States. As such, Members
own or control exclusive rights under copyright to distribute and publicly perform via broadcast
or digital transmission a vast number of motion pictures and television programs in the United
States.

         We sent you correspondence on twenty-nine prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of Members’ Protected Content
that is occurring by virtue of your Easybox service (“Service”).1 Such infringement is



1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 291 of 440
                                                                                              March 21, 2017
                                                                                                      Page 2



continuing to take place via the following channel numbers and Uniform Resource Locators
(“URLs”) including, but by no means limited to:

Al Arabiya (Channel 50) – http://109.232.227.38:8000/live/soot3/93retno/14.ts
Al Hayah 1 (Channel 80) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/985.ts
Al Jazeera Arabic News (Channel 99) – http://109.232.227.38:8000/live/soot3/93retno/120.ts
Al Nahar (Channel 132) – http://109.232.227.38:8000/live/soot3/93retno/243.ts
Al Nahar Drama (Channel 135) – http://109.232.227.38:8000/live/soot3/93retno/244.ts
Al Nahar Sports (Channel 136) – http://109.232.227.38:8000/live/soot3/93retno/58.ts
ARY Digital (Channel 209) – http://109.232.227.38:8000/live/soot3/93retno/564.ts
B4U Movies (Channel 217) – http://109.232.227.38:8000/live/soot3/93retno/561.ts
B4U Music (Channel 218) – http://109.232.227.38:8000/live/soot3/93retno/562.ts
Geo News (Channel 439) – http://109.232.227.38:8000/live/soot3/93retno/566.ts
Hum TV (Channel 476) – http://109.232.227.38:8000/live/soot3/93retno/568.ts
Iqraa (Channel 483) – http://109.232.227.38:8000/live/soot3/93retno/332.ts
LBC (Channel 553) – http://109.232.227.38:8000/live/soot3/93retno/179.ts
LBC (Channel 554) – http://213.152.170.56:8000/lbc-ts
MBC 1 (Channel 582) – http://109.232.227.38:8000/live/soot3/93retno/158.ts
MBC 1 (Channel 583) – http://213.152.170.56:8000/mbc-1-ts
MBC 2 (Channel 584) – http://109.232.227.38:8000/live/soot3/93retno/160.ts
MBC 4 (Channel 588) – http://109.232.227.38:8000/live/soot3/93retno/159.ts
MBC 4 (Channel 589) – http://213.152.170.56:8000/mbc-4-ts
MBC Action (Channel 590) – http://109.232.227.38:8000/live/soot3/93retno/163.ts
MBC Action (Channel 591) – http://213.152.170.56:8000/mbc-action-ts
MBC Drama (Channel 594) – http://109.232.227.38:8000/live/soot3/93retno/162.ts
MBC Drama (Channel 595) – http://213.152.170.56:8000/mbc-drama-ts
MBC Kids (MBC 3) (Channel 586) – http://109.232.227.38:8000/live/soot3/93retno/161.ts
MBC Kids (MBC 3) (Channel 587) – http://213.152.170.56:8000/mbc-3-ts
MBC Masr (Channel 596) – http://109.232.227.38:8000/live/soot3/93retno/166.ts
MBC Masr 2 (Channel 597) – http://109.232.227.38:8000/live/soot3/93retno/157.ts
MBC Max (Channel 598) – http://109.232.227.38:8000/live/soot3/93retno/165.ts
MBC Max (Channel 599) – http://213.152.170.56:8000/mbc-max-ts
MBC Pro Sports 1 (Channel 600) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/1014.ts
MBC Pro Sports 2 (Channel 601) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/1015.ts
Melody Classic (Channel 611) – http://109.232.227.38:8000/live/soot3/93retno/83.ts
Murr TV (MTV Lebanon) (Channel 625) – http://109.232.227.38:8000/live/soot3/93retno/379.ts
NBN (Channel 641) – http://213.152.170.56:8000/nbn
New TV (Al Jadeed) (Channel 97) – http://109.232.227.38:8000/live/soot3/93retno/6.ts
Noursat (Channel 668) – http://213.152.170.56:8000/noursat
ONTV (Channel 688) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/980.ts
OTV (Channel 721) – http://109.232.227.38:8000/live/soot3/93retno/89.ts
TV5Monde (Channel 968) – http://109.232.227.38:8000/live/soot3/93retno/539.ts




21, 2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, January
12, 2017, January 25, 2017, February 8, 2017, and February 23, 2017.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 292 of 440
                                                                                     March 21, 2017
                                                                                             Page 3



        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Members’ rights in the Protected Content. In
particular, we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of the Members’ Protected Content and that you ensure that the
Protected Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members,
which own or control exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Members, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 293 of 440
                                                                 March 21, 2017
                                                                         Page 4



                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC



                                       ________________________________
                                       Stephen M. Ferguson
                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 294 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


March 21, 2017

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Thirtieth Notice of Unauthorized Distribution of DISH Network Television
                 Programming

Dear Easybox:

         This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: ART Cinema, Dream 2,
Future TV, and LDC (“Protected Content”) in the United States. As such, DISH Network owns
or controls exclusive rights under copyright to distribute and publicly perform via broadcast or
digital transmission a vast number of motion pictures and television programs in the United
States.

       We sent you correspondence on twenty-nine prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of DISH Network’s Protected
Content that is occurring by virtue of your Easybox service (“Service”).1 Such infringement is
continuing to take place via the following channel numbers and Uniform Resource Locators
(“URLs”) including, but by no means limited to:

        ART Cinema (Channel 205) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/735.ts
        Dream 2 (Channel 366) – http://109.232.227.38:8000/live/soot3/93retno/299.ts
        Future TV (Channel 433) – http://109.232.227.38:8000/live/soot3/93retno/174.ts


1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September
21, 2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, January
12, 2017, January 25, 2017, February 8, 2017, and February 23, 2017.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 295 of 440
                                                                                        March 21, 2017
                                                                                                Page 2



       Future TV (Channel 434) – http://213.152.170.56:8000/future-tv-ts
       LDC (Channel 555) – http://109.232.227.38:8000/live/soot3/93retno/277.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of DISH Network’s Protected Content and that you ensure that
the Protected Content does not appear on your Service in the future, unless you have obtained
proper authorization from the respective copyright owner. Please contact us within 5 days to
inform us that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is
not authorized by the copyright owners, their agents, or the law. The information in this
notification is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH
Network, which owns or controls exclusive rights under copyright that are being infringed in the
manner described herein. This letter is without prejudice to the rights and remedies of DISH
Network, all of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 296 of 440
                                                                 March 21, 2017
                                                                         Page 3



                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC



                                       ________________________________
                                       Stephen M. Ferguson
                                       Hagan Noll & Boyle LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 297 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


June 28, 2017

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Thirty-first Notice of Unauthorized Distribution of IBCAP Members’
                 Television Programming

Dear Easybox:

       This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, B4U U.S., Hum
Network Limited, International Media Distribution, MBC FZ, Star India Private Limited, TV5
USA, and World Span Media Consulting (“Members”), which own or control exclusive rights
under copyright to distribute the following channels: Ahly TV, Al Arabiya, Al Hayah 1, Al
Jazeera Arabic News, Al Jazeera English, Al Jazeera Mubasher, Al Nahar, Al Nahar Drama,
B4U Movies, B4U Music, Hum TV, Iqraa, LBC, Life OK, MBC 1, MBC 2, MBC 4, MBC
Action, MBC Bollywood, MBC Drama, MBC Kids (MBC 3), MBC Masr, MBC Max, MBC Pro
Sports 1, MBC Pro Sports 2, MBC Pro Sports 3, MBC Pro Sports 4, Melody Classic, Murr TV
(MTV Lebanon), NBN, New TV (Al Jadeed), Noursat, OTV, Star India Plus, and TV5Monde
(“Protected Content”) in the United States. As such, Members own or control exclusive rights
under copyright to distribute and publicly perform via broadcast or digital transmission a vast
number of motion pictures and television programs in the United States.

         We sent you correspondence on thirty prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of Members’ Protected Content
that is occurring by virtue of your Easybox service (“Service”).1 Such infringement is



1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 298 of 440
                                                                                                June 28, 2017
                                                                                                       Page 2



continuing to take place via the following channel numbers and Uniform Resource Locators
(“URLs”) including, but by no means limited to:

Ahly TV (Channel 40) – http://185.23.213.74:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/992.ts
Al Arabiya (Channel 48) – http://109.202.107.174:8000/live/soot3/93retno/14.ts
Al Hayah 1 (Channel 75) – http://109.202.107.174:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/985.ts
Al Jazeera Arabic News (Channel 94) – http://109.202.107.174:8000/live/soot3/93retno/123.ts
Al Jazeera English (Channel 96) – http://109.202.107.174:8000/live/soot3/93retno/122.ts
Al Jazeera Mubasher (Channel 97) – http://109.202.107.174:8000/live/soot3/93retno/121.ts
Al Nahar (Channel 127) – http://134.19.187.198:25461/live/soot3/93retno/243.ts
Al Nahar Drama (Channel 130) – http://134.19.187.198:25461/live/soot3/93retno/244.ts
B4U Movies (Channel 217) – http://109.202.107.174:8000/live/soot3/93retno/561.ts
B4U Music (Channel 218) – http://109.202.107.174:8000/live/soot3/93retno/562.ts
Hum TV (Channel 484) – http://109.202.107.174:8000/live/soot3/93retno/568.ts
Iqraa (Channel 490) – http://109.202.107.174:8000/live/soot3/93retno/332.ts
LBC (Channel 559) – http://134.19.187.198:25461/live/soot3/93retno/179.ts
Life OK (Channel 924) – http://109.202.107.174:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/1088.ts
MBC 1 (Channel 594) – http://134.19.187.198:25461/live/clienta18/6CtL6Olz0v/158.ts
MBC 1 (Channel 596) – http://109.202.107.174:8000/live/clienta02/2FfaP8Rp37/1969.ts
MBC 2 (Channel 598) – http://134.19.187.198:25461/live/clienta03/9dPepeexIm/160.ts
MBC 2 (Channel 599) – http://134.19.187.22:25461/live/clienta04/MpKwuOYFGv/1970.ts
MBC 4 (Channel 604) – http://134.19.187.198:25461/live/clienta07/BCa4tsQq3Y/159.ts
MBC 4 (Channel 605) – http://134.19.187.22:25461/live/clienta08/eeFaggReV1/1972.ts
MBC Action (Channel 607) – http://185.23.213.74:25461/live/clienta09/LYaaxiVGRy/163.ts
MBC Action (Channel 608) – http://134.19.187.22:25461/live/clienta10/QsUNmsthJC/1652.ts
MBC Bollywood (Channel 610) – http://134.19.187.22:25461/live/clienta16/MYPQrxsWBr/164.ts
MBC Drama (Channel 612) – http://134.19.187.198:25461/live/clienta15/sZALwci0tb/162.ts
MBC Kids (MBC 3) (Channel 601) – http://134.19.187.198:25461/live/clienta05/77SSAGnUYa/161.ts
MBC Kids (MBC 3) (Channel 602) – http://134.19.187.22:25461/live/clienta06/jtXfzY0JLs/1971.ts
MBC Masr (Channel 614) – http://109.202.107.174:8000/live/clienta13/0s2wuIpes7/166.ts
MBC Max (Channel 616) – http://134.19.187.22:25461/live/clienta11/iPQcymQLm6/165.ts
MBC Max (Channel 617) – http://134.19.187.198:25461/live/clienta12/y9ApY3LtQN/1617.ts
MBC Pro Sports 1 (Channel 619) – http://185.23.213.74:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/1014.ts
MBC Pro Sports 2 (Channel 620) – http://185.23.213.74:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/1015.ts
MBC Pro Sports 3 (Channel 621) – http://134.19.187.198:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/1016.ts
MBC Pro Sports 4 (Channel 622) – http://134.19.187.198:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/1017.ts
Melody Classic (Channel 629) – http://109.202.107.174:8000/live/soot3/93retno/83.ts
Murr TV (MTV Lebanon) (Channel 645) – http://185.23.213.74:25461/live/soot3/93retno/379.ts
NBN (Channel 646) – http://134.19.187.22:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/1659.ts
New TV (Al Jadeed) (Channel 92) – http://134.19.187.198:25461/live/soot3/93retno/6.ts
Noursat (Channel 696) – http://134.19.187.22:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/1817.ts
OTV (Channel 757) – http://185.23.213.74:25461/live/soot3/93retno/89.ts
Star India Plus (Channel 925) – http://109.202.107.174:8000/live/soot3/93retno/573.ts
TV5Monde (Channel 1015) – http://109.202.107.174:8000/live/soot3/93retno/539.ts


21, 2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, January
12, 2017, January 25, 2017, February 8, 2017, February 23, 2017, and March 21, 2017.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 299 of 440
                                                                                       June 28, 2017
                                                                                              Page 3




        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Members’ rights in the Protected Content. In
particular, we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of the Members’ Protected Content and that you ensure that the
Protected Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members,
which own or control exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Members, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 300 of 440
                                                                  June 28, 2017
                                                                         Page 4




                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC



                                       ________________________________
                                       Stephen M. Ferguson
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 301 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


March 28, 2017

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Thirty-first Notice of Unauthorized Distribution of DISH Network
                 Television Programming

Dear Easybox:

       This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: ART Cinema, Future TV,
and LDC (“Protected Content”) in the United States. As such, DISH Network owns or controls
exclusive rights under copyright to distribute and publicly perform via broadcast or digital
transmission a vast number of motion pictures and television programs in the United States.

       We sent you correspondence on thirty prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of DISH Network’s Protected
Content that is occurring by virtue of your Easybox service (“Service”).1 Such infringement is
continuing to take place via the following channel numbers and Uniform Resource Locators
(“URLs”) including, but by no means limited to:

        ART Cinema (Channel 204) – http://109.202.107.174:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/735.ts
        Future TV (Channel 435) – http://134.19.187.198:25461/live/soot3/93retno/174.ts
        LDC (Channel 561) – http://134.19.187.198:25461/live/soot3/93retno/277.ts



1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September
21, 2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, January
12, 2017, January 25, 2017, February 8, 2017, February 23, 2017, and March 21, 2017.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 302 of 440
                                                                                          June 28, 2017
                                                                                                 Page 2



        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to infringing copies
of motion pictures or television programs. This liability may be both direct and contributory in
nature. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding
defendants liable for direct and contributory copyright infringement where defendants operated
computers that stored and distributed infringing content); Playboy Enterprises, Inc. v.
Webbworld, Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578,
2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for
inducement of infringement where they operated a website that provided access to copies of
plaintiffs’ works). Indeed, in Warner Bros. Entertainment Inc. v. Free-tv-video-online.info,
Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a court granted summary judgment against the
owner of an Internet website who knowingly provided links to infringing works that streamed
from websites which host and store infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way
contributing to the infringement of DISH Network’s Protected Content and that you ensure that
the Protected Content does not appear on your Service in the future, unless you have obtained
proper authorization from the respective copyright owner. Please contact us within 5 days to
inform us that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is
not authorized by the copyright owners, their agents, or the law. The information in this
notification is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH
Network, which owns or controls exclusive rights under copyright that are being infringed in the
manner described herein. This letter is without prejudice to the rights and remedies of DISH
Network, all of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 303 of 440
                                                                  June 28, 2017
                                                                         Page 3



                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC



                                       ________________________________
                                       Stephen M. Ferguson
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       stephen.ferguson@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 304 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


June 28, 2017

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Fifteenth Notice of Unauthorized Distribution of IBCAP Member’s
                Television Programming

Dear Easybox:

       This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including MSM Asia Limited (“Member”), which
owns or controls exclusive rights under copyright to distribute the following channels: SAB and
SET Max (“Protected Content”) in the United States. As such, Member owns or controls
exclusive rights under copyright to distribute and publicly perform via broadcast or digital
transmission a vast number of motion pictures and television programs in the United States.

       We sent you correspondence on May 17, 2016, June 15, 2016, June 27, 2016, July 13,
2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016,
September 21, 2016, October 5, 2016, October 26, 2016, November 1, 2016, and November 30,
2016, demanding that you take immediate steps to address the extensive copyright infringement
of Member’s Protected Content that is occurring by virtue of your Easybox service (“Service”).
Such infringement is continuing to take place via the following channel numbers and Uniform
Resource Locators (“URLs”) including, but by no means limited to:

       SAB (Channel 907) – http://109.202.107.174:8000/live/soot3/93retno/577.ts
       SET Max (Channel 906) – http://109.202.107.174:8000/live/soot3/93retno/572.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 305 of 440
                                                                                       June 28, 2017
                                                                                              Page 2



Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC
v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for
direct and contributory copyright infringement where defendants operated computers that stored
and distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp.
543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the
same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at
*56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where
they operated a website that provided access to copies of plaintiffs’ works). Indeed, in Warner
Bros. Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1,
2010), a court granted summary judgment against the owner of an Internet website who
knowingly provided links to infringing works that streamed from websites which host and store
infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        Attached as Exhibit A is a list of some of the motion pictures and television programs
that are owned or controlled by the Member and/or its affiliates and that are being infringed by
the Service. Exhibit A is provided as a representative sample of the infringements being
committed as a result of your operation of the Service and to demonstrate the readily apparent
nature of the massive infringement occurring thereon. The list is not intended to suggest that
the identified infringements are the only ones occurring on the Service or are the only ones that
you must immediately and permanently remove.

        IBCAP hereby demands that you immediately cease and desist from using your Service
to directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage,
and/or participate in the infringement of the Member’s copyrighted works, including but not
limited to the works identified in the enclosed Exhibit A. In particular, we demand that you stop
hosting, storing, indexing, providing access to, or in any way contributing to the infringement of
the Member’s copyrighted works and that you ensure that copies of these works in Exhibit A and
other motion pictures and television programs whose copyrights are owned by the Member do
not appear on the Service in the future, unless you have obtained proper authorization from the
respective copyright owner. Please contact us within 5 days to inform us that you have agreed to
and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Member in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Member,
which owns or controls exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of the Member, all of
which are expressly reserved.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 306 of 440
                                                                                     June 28, 2017
                                                                                            Page 3



       If you have any questions, please contact me at (713) 343-0478, or via email at
stephen.ferguson@hnbllc.com.


                                                    Sincerely,

                                                    HAGAN NOLL & BOYLE LLC



                                                    ________________________________
                                                    Stephen M. Ferguson
                                                    Two Memorial City Plaza
                                                    820 Gessner, Suite 940
                                                    Houston, Texas 77024
                                                    T: (713) 343-0478
                                                    F: (713) 758-0146
                                                    stephen.ferguson@hnbllc.com
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 307 of 440



                                EXHIBIT A
                                      SAB
                         1) Taraak Mehta Ka Ooltah Chasmah
                         2) F.I.R.
                         3) Lapataganj
                         4) Tu Mere Agal Bagal Hai
                         5) Preetam Payaare Aur Wohh
                         6) Chidya Ghar
                         7) Badi Door Se Aaye Hai
                         8) Balveer
                         9) Betaal Aur Sinhasan Battisi
                         10) Chandrakant Chiplunkar Seedi Bambawala
                         11) Peterson Hill
                         12) Rhythm N Soul
                         13) Singhasan Battisi
                         14) Umang
                         15) Yam Hai Hum

                                    SET Max
                         1) Mere Brother Ki Dulhan
                         2) Gunday
                         3) Rowdy Rathore
                         4) Ek Main Aur Ekk Tu
                         5) Mere Dad Ki Maruti
                         6) Ladies Vs Ricky Bahl
                         7) Tere Naal Love Ho Gaya
                         8) Krrish 3
                         9) Ek Tha Tiger
                         10) Dangerous Ishhq
                         11) Dirty Picture
                         12) Lootera
                         13) Aurangzeb
                         14) Baghban
                         15) Talaash
                         16) 3 Idiots
                         17) Rocket Singh
                         18) Extraa Shots Special
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 308 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


                                                 July 8, 2017

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
China (PRC)
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Thirty-second Notice of Unauthorized Distribution of IBCAP Members’
                 Television Programming

Dear Easybox:

         This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, ARY Digital
USA, Asia TV USA, B4U U.S., IndiaCast US, International Media Distribution, MBC FZ, Star
India Private Limited, TV5 USA, and World Span Media Consulting (“Members”), which own or
control exclusive rights under copyright to distribute the following channels: Ahly TV, Al Arabiya,
Al Jazeera Arabic News, Al Jazeera Documentary, Al Jazeera English, Al Jazeera Mubasher, Al
Nahar, Al Nahar Drama, Aapka Colors (Colors), ARY Digital, B4U Movies, B4U Music, Braem,
Iqraa, LBC, Life OK, MBC 1, MBC 2, MBC 4, MBC Action, MBC Bollywood, MBC Drama,
MBC Kids (MBC 3), MBC Masr, MBC Masr 2, MBC Max, MBC Pro Sports 1, MBC Pro Sports
2, MBC Pro Sports 3, MBC Pro Sports 4, Melody Classic, Murr TV (MTV Lebanon), NBN, New
TV (Al Jadeed), Noursat, OTV, Star India Plus, TV5Monde, Zee, and Zee Cinema (“Protected
Content”) in the United States. As such, Members own or control exclusive rights under copyright
to distribute and publicly perform via broadcast or digital transmission a vast number of motion
pictures and television programs in the United States.

         We sent you correspondence on thirty-one prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of Members’ Protected Content
that is occurring by virtue of your Easybox service (“Service”).1 Such infringement is continuing


1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 309 of 440
                                                                                                  July 8, 2017
                                                                                                        Page 2



to take place via the following channel numbers and Uniform Resource Locators (“URLs”)
including, but by no means limited to:

Ahly TV (Channel 40) – http://134.19.187.22:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/992.ts
Al Arabiya (Channel 48) – http://134.19.187.22:25461/live/soot3/93retno/14.ts
Al Jazeera Arabic News (Channel 94) – http://134.19.187.22:25461/live/soot3/93retno/120.ts
Al Jazeera Documentary (Channel 95) – http://109.202.107.174:8000/live/soot3/93retno/123.ts
Al Jazeera English (Channel 96) – http://134.19.187.22:25461/live/soot3/93retno/122.ts
Al Jazeera Mubasher (Channel 97) – http://134.19.187.22:25461/live/soot3/93retno/121.ts
Al Nahar (Channel 127) – http://134.19.187.22:25461/live/soot3/93retno/243.ts
Al Nahar Drama (Channel 131) – http://134.19.187.22:25461/live/soot3/93retno/244.ts
Aapka Colors (Colors) (Channel 328) – http://109.202.107.174:8000/live/soot3/93retno/1086.ts
ARY Digital (Channel 207) – http://109.202.107.174:8000/live/soot3/93retno/564.ts
B4U Movies (Channel 216) – http://134.19.187.22:25461/live/soot3/93retno/561.ts
B4U Music (Channel 217) – http://134.19.187.22:25461/live/soot3/93retno/562.ts
Braem (Channel 223) – http://109.202.107.174:8000/live/soot3/93retno/265.ts
Geo News (Channel 439) – http://109.202.107.174:8000/live/soot3/93retno/566.ts
Iqraa (Channel 488) – http://134.19.187.22:25461/live/soot3/93retno/332.ts
LBC (Channel 557) – http://134.19.187.22:25461/live/soot3/93retno/277.ts
Life OK (Channel 916) – http://134.19.187.22:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/1088.ts
MBC 1 (Channel 591) – http://134.19.187.22:25461/live/clienta18/6CtL6Olz0v/158.ts
MBC 1 (Channel 592) – http://134.19.187.22:25461/live/clienta01/mryhcRiX5q/158.ts
MBC 1 (Channel 593) – http://134.19.187.22:25461/live/clienta02/2FfaP8Rp37/1969.ts
MBC 2 (Channel 595) – http://134.19.187.22:25461/live/clienta03/9dPepeexIm/160.ts
MBC 2 (Channel 596) – http://134.19.187.198:25461/live/clienta04/MpKwuOYFGv/1970.ts
MBC 4 (Channel 601) – http://134.19.187.22:25461/live/clienta07/BCa4tsQq3Y/159.ts
MBC 4 (Channel 602) – http://134.19.187.198:25461/live/clienta08/eeFaggReV1/1972.ts
MBC Action (Channel 604) – http://134.19.187.22:25461/live/clienta09/LYaaxiVGRy/163.ts
MBC Action (Channel 605) – http://134.19.187.198:25461/live/clienta10/QsUNmsthJC/1652.ts
MBC Bollywood (Channel 607) – http://134.19.187.198:25461/live/clienta16/MYPQrxsWBr/164.ts
MBC Drama (Channel 609) – http://134.19.187.22:25461/live/clienta15/sZALwci0tb/162.ts
MBC Kids (MBC 3) (Channel 598) – http://134.19.187.22:25461/live/clienta05/77SSAGnUYa/161.ts
MBC Kids (MBC 3) (Channel 599) – http://134.19.187.198:25461/live/clienta06/jtXfzY0JLs/1971.ts
MBC Masr (Channel 611) – http://185.23.213.74:25461/live/clienta13/0s2wuIpes7/166.ts
MBC Masr 2 (Channel 612) – http://134.19.187.198:25461/live/clienta14/G48IZ5zdRx/157.ts
MBC Max (Channel 613) – http://134.19.187.198:25461/live/clienta11/iPQcymQLm6/165.ts
MBC Max (Channel 614) – http://134.19.187.22:25461/live/clienta12/y9ApY3LtQN/1617.ts
MBC Pro Sports 1 (Channel 616) – http://109.202.107.174:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/1014.ts
MBC Pro Sports 2 (Channel 617) – http://109.202.107.174:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/1015.ts
MBC Pro Sports 3 (Channel 618) – http://134.19.187.22:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/1016.ts
MBC Pro Sports 4 (Channel 619) – http://134.19.187.22:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/1017.ts
Melody Classic (Channel 626) – http://134.19.187.22:25461/live/soot3/93retno/83.ts
Murr TV (MTV Lebanon) (Channel 642) – http://134.19.187.22:25461/live/soot3/93retno/379.ts


July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September
21, 2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, January
12, 2017, January 25, 2017, February 8, 2017, February 23, 2017, March 21, 2017, and June 28, 2017.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 310 of 440
                                                                                          July 8, 2017
                                                                                                Page 3



NBN (Channel 661) – http://134.19.187.198:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/1659.ts
New TV (Al Jadeed) (Channel 92) – http://134.19.187.22:25461/live/soot3/93retno/6.ts
Noursat (Channel 693) – http://134.19.187.198:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/1817.ts
OTV (Channel 749) – http://185.23.213.74:25461/live/soot3/93retno/89.ts
Star India Plus (Channel 917) – http://134.19.187.22:25461/live/soot3/93retno/573.ts
TV5Monde (Channel 1007) – http://134.19.187.22:25461/live/soot3/93retno/539.ts
Zee (1043) (Channel 1043) – http://109.202.107.174:8000/live/soot3/93retno/560.ts
Zee Cinema (Channel 1046) – http://109.202.107.174:8000/live/soot3/93retno/579.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC
v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for
direct and contributory copyright infringement where defendants operated computers that stored
and distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp.
543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the
same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at
*56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where
they operated a website that provided access to copies of plaintiffs’ works). Indeed, in Warner
Bros. Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1,
2010), a court granted summary judgment against the owner of an Internet website who
knowingly provided links to infringing works that streamed from websites which host and store
infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of the Members’ rights in the Protected Content. In particular, we
demand that you stop hosting, storing, indexing, providing access to, or in any way contributing
to the infringement of the Members’ Protected Content and that you ensure that the Protected
Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members, which
own or control exclusive rights under copyright that are being infringed in the manner described
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 311 of 440
                                                                                         July 8, 2017
                                                                                               Page 4



herein. This letter is without prejudice to the rights and remedies of the Members, all of which are
expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.

                                                     Sincerely,

                                                     HAGAN NOLL & BOYLE LLC




                                                     David M. Korn
                                                     Two Memorial City Plaza
                                                     820 Gessner, Suite 940
                                                     Houston, Texas 77024
                                                     T: (713) 343-0478
                                                     F: (713) 758-0146
                                                     david.korn@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 312 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


                                          July 8, 2017

VIA Email

Easybox
70 Queen’s Road Central
Central
Hong Kong
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Sixteenth Notice of Unauthorized Distribution of IBCAP Member’s
                Television Programming

Dear Easybox:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including MSM Asia Limited (“Member”), which owns
or controls exclusive rights under copyright to distribute the following channels: SAB and SET
Max (“Protected Content”) in the United States. As such, Member owns or controls exclusive
rights under copyright to distribute and publicly perform via broadcast or digital transmission a
vast number of motion pictures and television programs in the United States.

        We sent you correspondence on May 17, 2016, June 15, 2016, June 27, 2016, July 13,
2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016,
September 21, 2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016,
and June 28, 2017, demanding that you take immediate steps to address the extensive copyright
infringement of Member’s Protected Content that is occurring by virtue of your Easybox service
(“Service”). Such infringement is continuing to take place via the following channel numbers and
Uniform Resource Locators (“URLs”) including, but by no means limited to:

       SAB (Channel 899) – http://134.19.187.22:25461/live/soot3/93retno/577.ts
       SET Max (Channel 898) – http://109.202.107.174:8000/live/soot3/93retno/572.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC v.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 313 of 440
                                                                                          July 8, 2017
                                                                                                Page 2



Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for direct
and contributory copyright infringement where defendants operated computers that stored and
distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp. 543,
551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the same);
Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at *56 (C.D.
Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where they operated
a website that provided access to copies of plaintiffs’ works). Indeed, in Warner Bros.
Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a
court granted summary judgment against the owner of an Internet website who knowingly
provided links to infringing works that streamed from websites which host and store infringing
content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        Attached as Exhibit A is a list of some of the motion pictures and television programs
that are owned or controlled by the Member and/or its affiliates and that are being infringed by
the Service. Exhibit A is provided as a representative sample of the infringements being
committed as a result of your operation of the Service and to demonstrate the readily apparent
nature of the massive infringement occurring thereon. The list is not intended to suggest that the
identified infringements are the only ones occurring on the Service or are the only ones that you
must immediately and permanently remove.

        IBCAP hereby demands that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of the Member’s copyrighted works, including but not limited to
the works identified in the enclosed Exhibit A. In particular, we demand that you stop hosting,
storing, indexing, providing access to, or in any way contributing to the infringement of the
Member’s copyrighted works and that you ensure that copies of these works in Exhibit A and other
motion pictures and television programs whose copyrights are owned by the Member do not appear
on the Service in the future, unless you have obtained proper authorization from the respective
copyright owner. Please contact us within 5 days to inform us that you have agreed to and are in
compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Member in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Member, which
owns or controls exclusive rights under copyright that are being infringed in the manner described
herein. This letter is without prejudice to the rights and remedies of the Member, all of which are
expressly reserved.
 Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 314 of 440
                                                                            July 8, 2017
                                                                                  Page 3



       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.

                                              Sincerely,

                                              HAGAN NOLL & BOYLE LLC




                                              David M. Korn
                                              Two Memorial City Plaza
                                              820 Gessner, Suite 940
                                              Houston, Texas 77024
                                              T: (713) 343-0478
                                              F: (713) 758-0146
                                              david.korn@hnbllc.com
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 315 of 440



                                EXHIBIT A
                                      SAB
                         1) Taraak Mehta Ka Ooltah Chasmah
                         2) F.I.R.
                         3) Lapataganj
                         4) Tu Mere Agal Bagal Hai
                         5) Preetam Payaare Aur Wohh
                         6) Chidya Ghar
                         7) Badi Door Se Aaye Hai
                         8) Balveer
                         9) Betaal Aur Sinhasan Battisi
                         10) Chandrakant Chiplunkar Seedi Bambawala
                         11) Peterson Hill
                         12) Rhythm N Soul
                         13) Singhasan Battisi
                         14) Umang
                         15) Yam Hai Hum

                                    SET Max
                         1) Mere Brother Ki Dulhan
                         2) Gunday
                         3) Rowdy Rathore
                         4) Ek Main Aur Ekk Tu
                         5) Mere Dad Ki Maruti
                         6) Ladies Vs Ricky Bahl
                         7) Tere Naal Love Ho Gaya
                         8) Krrish 3
                         9) Ek Tha Tiger
                         10) Dangerous Ishhq
                         11) Dirty Picture
                         12) Lootera
                         13) Aurangzeb
                         14) Baghban
                         15) Talaash
                         16) 3 Idiots
                         17) Rocket Singh
                         18) Extraa Shots Special
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 316 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


                                                 July 8, 2017

VIA Email

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Thirty-second Notice of Unauthorized Distribution of DISH Network
                 Television Programming

Dear Easybox:

       This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: ART Cinema, Future TV,
and LDC (“Protected Content”) in the United States. As such, DISH Network owns or controls
exclusive rights under copyright to distribute and publicly perform via broadcast or digital
transmission a vast number of motion pictures and television programs in the United States.

       We sent you correspondence on thirty-one prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of DISH Network’s Protected
Content that is occurring by virtue of your Easybox service (“Service”).1 Such infringement is
continuing to take place via the following channel numbers and Uniform Resource Locators
(“URLs”) including, but by no means limited to:

        ART Cinema (Channel 203) – http://134.19.187.22:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/735.ts
        Dream 2 (Channel 363) – http://185.23.213.74:25461/live/soot3/93retno/299.ts
        Future TV (Channel 433) – http://134.19.187.22:25461/live/soot3/93retno/174.ts
        LDC (Channel 559) – http://134.19.187.22:25461/live/soot3/93retno/277.ts


1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September
21, 2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, January
12, 2017, January 25, 2017, February 8, 2017, February 23, 2017, March 21, 2017, and June 28, 2017.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 317 of 440
                                                                                          July 8, 2017
                                                                                                Page 2




        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC
v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for
direct and contributory copyright infringement where defendants operated computers that stored
and distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp.
543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the
same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at
*56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where
they operated a website that provided access to copies of plaintiffs’ works). Indeed, in Warner
Bros. Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1,
2010), a court granted summary judgment against the owner of an Internet website who
knowingly provided links to infringing works that streamed from websites which host and store
infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way contributing
to the infringement of DISH Network’s Protected Content and that you ensure that the Protected
Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH Network,
which owns or controls exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of DISH Network, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.

                                                      Sincerely,

                                                      HAGAN NOLL & BOYLE LLC
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 318 of 440
                                                                   July 8, 2017
                                                                         Page 3




                                       David M. Korn
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       david.korn@hnbllc.com
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 319 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


                                                July 26, 2017

VIA Email

Easybox
70 Queen’s Road Central, Central
Hong Kong
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Thirty-third Notice of Unauthorized Distribution of IBCAP Members’
                 Television Programming

Dear Easybox:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, ARY Digital
USA, Asia TV USA, B4U U.S., IndiaCast US, International Media Distribution, MBC FZ, Star
India Private Limited, TV5 USA, and World Span Media Consulting (“Members”), which own or
control exclusive rights under copyright to distribute the following channels: Ahly TV, Al Arabiya,
Al Jazeera Arabic News, Al Jazeera Documentary, Al Jazeera English, Al Jazeera Mubasher, Al
Nahar, Al Nahar Drama, Aapka Colors (Colors), ARY Digital, B4U Movies, B4U Music, Braem,
Iqraa, LBC, Life OK, MBC 1, MBC 2, MBC 4, MBC Action, MBC Bollywood, MBC Drama,
MBC Kids (MBC 3), MBC Masr, MBC Masr 2, MBC Max, MBC Pro Sports 1, MBC Pro Sports
2, MBC Pro Sports 3, MBC Pro Sports 4, Melody Classic, Murr TV (MTV Lebanon), NBN, New
TV (Al Jadeed), Noursat, OTV, Star India Plus, TV5Monde, Zee, and Zee Cinema (“Protected
Content”) in the United States. As such, Members own or control exclusive rights under copyright
to distribute and publicly perform via broadcast or digital transmission a vast number of motion
pictures and television programs in the United States.

         We sent you correspondence on thirty-two prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of Members’ Protected Content
that is occurring by virtue of your Easybox service (“Service”).1 Such infringement is continuing


1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September
21, 2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, January
12, 2017, January 25, 2017, February 8, 2017, February 23, 2017, March 21, 2017, June 28, 2017, and July 8, 2017.
 Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 320 of 440
                                                                             July 26, 2017
                                                                                    Page 2



to take place via the following channel numbers and Uniform Resource Locators (“URLs”)
including, but by no means limited to:

Ahly TV (Channel 40) – http://134.19.187.22:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/992.ts
Al Arabiya (Channel 48) – http://134.19.187.22:25461/live/soot3/93retno/14.ts
Al Jazeera Arabic News (Channel 94) – http://134.19.187.22:25461/live/soot3/93retno/120.ts
Al Jazeera Documentary (Channel 95) – http://109.202.107.174:8000/live/soot3/93retno/123.ts
Al Jazeera English (Channel 96) – http://134.19.187.22:25461/live/soot3/93retno/122.ts
Al Jazeera Mubasher (Channel 97) – http://134.19.187.22:25461/live/soot3/93retno/121.ts
Al Nahar (Channel 127) – http://134.19.187.22:25461/live/soot3/93retno/243.ts
Al Nahar Drama (Channel 131) – http://134.19.187.22:25461/live/soot3/93retno/244.ts
Aapka Colors (Colors) (Channel 328) – http://109.202.107.174:8000/live/soot3/93retno/1086.ts
ARY Digital (Channel 207) – http://109.202.107.174:8000/live/soot3/93retno/564.ts
B4U Movies (Channel 216) – http://134.19.187.22:25461/live/soot3/93retno/561.ts
B4U Music (Channel 217) – http://134.19.187.22:25461/live/soot3/93retno/562.ts
Braem (Channel 223) – http://109.202.107.174:8000/live/soot3/93retno/265.ts
Geo News (Channel 439) – http://109.202.107.174:8000/live/soot3/93retno/566.ts
Iqraa (Channel 488) – http://134.19.187.22:25461/live/soot3/93retno/332.ts
LBC (Channel 557) – http://134.19.187.22:25461/live/soot3/93retno/179.ts
Life OK (Channel 916) – http://134.19.187.22:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/1088.ts
MBC 1 (Channel 591) – http://134.19.187.22:25461/live/clienta18/6CtL6Olz0v/158.ts
MBC 1 (Channel 592) – http://134.19.187.22:25461/live/clienta01/mryhcRiX5q/158.ts
MBC 1 (Channel 593) – http://134.19.187.22:25461/live/clienta02/2FfaP8Rp37/1969.ts
MBC 2 (Channel 595) – http://134.19.187.22:25461/live/clienta03/9dPepeexIm/160.ts
MBC 2 (Channel 596) – http://134.19.187.198:25461/live/clienta04/MpKwuOYFGv/1970.ts
MBC 4 (Channel 601) – http://134.19.187.22:25461/live/clienta07/BCa4tsQq3Y/159.ts
MBC 4 (Channel 602) – http://134.19.187.198:25461/live/clienta08/eeFaggReV1/1972.ts
MBC Action (Channel 604) – http://134.19.187.22:25461/live/clienta09/LYaaxiVGRy/163.ts
MBC Action (Channel 605) – http://134.19.187.198:25461/live/clienta10/QsUNmsthJC/1652.ts
MBC Bollywood (Channel 607) – http://134.19.187.198:25461/live/clienta16/MYPQrxsWBr/164.ts
MBC Drama (Channel 609) – http://134.19.187.22:25461/live/clienta15/sZALwci0tb/162.ts
MBC Kids (MBC 3) (Channel 598) – http://134.19.187.22:25461/live/clienta05/77SSAGnUYa/161.ts
MBC Kids (MBC 3) (Channel 599) – http://134.19.187.198:25461/live/clienta06/jtXfzY0JLs/1971.ts
MBC Masr (Channel 611) – http://185.23.213.74:25461/live/clienta13/0s2wuIpes7/166.ts
MBC Masr 2 (Channel 612) – http://134.19.187.198:25461/live/clienta14/G48IZ5zdRx/157.ts
MBC Max (Channel 613) – http://134.19.187.198:25461/live/clienta11/iPQcymQLm6/165.ts
MBC Max (Channel 614) – http://134.19.187.22:25461/live/clienta12/y9ApY3LtQN/1617.ts
MBC Pro Sports 1 (Channel 616) – http://109.202.107.174:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/1014.ts
MBC Pro Sports 2 (Channel 617) – http://109.202.107.174:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/1015.ts
MBC Pro Sports 3 (Channel 618) – http://134.19.187.22:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/1016.ts
MBC Pro Sports 4 (Channel 619) – http://134.19.187.22:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/1017.ts
Melody Classic (Channel 626) – http://134.19.187.22:25461/live/soot3/93retno/83.ts
Murr TV (MTV Lebanon) (Channel 642) – http://134.19.187.22:25461/live/soot3/93retno/379.ts
NBN (Channel 661) – http://134.19.187.198:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/1659.ts
New TV (Al Jadeed) (Channel 92) – http://134.19.187.22:25461/live/soot3/93retno/6.ts
Noursat (Channel 693) – http://134.19.187.198:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/1817.ts
OTV (Channel 749) – http://185.23.213.74:25461/live/soot3/93retno/89.ts
Star India Plus (Channel 917) – http://134.19.187.22:25461/live/soot3/93retno/573.ts
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 321 of 440
                                                                                         July 26, 2017
                                                                                                Page 3



TV5Monde (Channel 1007) – http://134.19.187.22:25461/live/soot3/93retno/539.ts
Zee (1043) (Channel 1043) – http://109.202.107.174:8000/live/soot3/93retno/560.ts
Zee Cinema (Channel 1046) – http://109.202.107.174:8000/live/soot3/93retno/579.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC
v. Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for
direct and contributory copyright infringement where defendants operated computers that stored
and distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp.
543, 551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the
same); Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at
*56 (C.D. Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where
they operated a website that provided access to copies of plaintiffs’ works). Indeed, in Warner
Bros. Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1,
2010), a court granted summary judgment against the owner of an Internet website who
knowingly provided links to infringing works that streamed from websites which host and store
infringing content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of the Members’ rights in the Protected Content. In particular, we
demand that you stop hosting, storing, indexing, providing access to, or in any way contributing
to the infringement of the Members’ Protected Content and that you ensure that the Protected
Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members, which
own or control exclusive rights under copyright that are being infringed in the manner described
herein. This letter is without prejudice to the rights and remedies of the Members, all of which are
expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 322 of 440
                                                                  July 26, 2017
                                                                         Page 4



                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC




                                       David M. Korn
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       david.korn@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 323 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


                                          July 27, 2017

VIA Email

Easybox
70 Queen’s Road Central, Central
Hong Kong
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Seventeenth Notice of Unauthorized Distribution of IBCAP Member’s
                Television Programming

Dear Easybox:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including MSM Asia Limited (“Member”), which owns
or controls exclusive rights under copyright to distribute the following channels: SAB and SET
Max (“Protected Content”) in the United States. As such, Member owns or controls exclusive
rights under copyright to distribute and publicly perform via broadcast or digital transmission a
vast number of motion pictures and television programs in the United States.

       We sent you correspondence on May 17, 2016, June 15, 2016, June 27, 2016, July 13,
2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016,
September 21, 2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016,
June 28, 2017, and July 8, 2017, demanding that you take immediate steps to address the extensive
copyright infringement of Member’s Protected Content that is occurring by virtue of your Easybox
service (“Service”). Such infringement is continuing to take place via the following channel
numbers and Uniform Resource Locators (“URLs”) including, but by no means limited to:

       SAB (Channel 899) – http://134.19.187.22:25461/live/soot3/93retno/577.ts
       SET Max (Channel 898) – http://109.202.107.174:8000/live/soot3/93retno/572.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC v.
Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for direct
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 324 of 440
                                                                                         July 27, 2017
                                                                                                Page 2



and contributory copyright infringement where defendants operated computers that stored and
distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp. 543,
551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the same);
Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at *56 (C.D.
Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where they operated
a website that provided access to copies of plaintiffs’ works). Indeed, in Warner Bros.
Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a
court granted summary judgment against the owner of an Internet website who knowingly
provided links to infringing works that streamed from websites which host and store infringing
content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request
for damages in the amount of $150,000 per infringed work, for a total monetary award against
the operator of a website in excess of $1.6 million).

        Attached as Exhibit A is a list of some of the motion pictures and television programs
that are owned or controlled by the Member and/or its affiliates and that are being infringed by
the Service. Exhibit A is provided as a representative sample of the infringements being
committed as a result of your operation of the Service and to demonstrate the readily apparent
nature of the massive infringement occurring thereon. The list is not intended to suggest that the
identified infringements are the only ones occurring on the Service or are the only ones that you
must immediately and permanently remove.

        IBCAP hereby demands that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of the Member’s copyrighted works, including but not limited to
the works identified in the enclosed Exhibit A. In particular, we demand that you stop hosting,
storing, indexing, providing access to, or in any way contributing to the infringement of the
Member’s copyrighted works and that you ensure that copies of these works in Exhibit A and other
motion pictures and television programs whose copyrights are owned by the Member do not appear
on the Service in the future, unless you have obtained proper authorization from the respective
copyright owner. Please contact us within 5 days to inform us that you have agreed to and are in
compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Member in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Member, which
owns or controls exclusive rights under copyright that are being infringed in the manner described
herein. This letter is without prejudice to the rights and remedies of the Member, all of which are
expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 325 of 440
                                                                  July 27, 2017
                                                                         Page 3




                                       Sincerely,

                                       HAGAN NOLL & BOYLE LLC




                                       David M. Korn
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       david.korn@hnbllc.com
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 326 of 440



                                EXHIBIT A
                                      SAB
                         1) Taraak Mehta Ka Ooltah Chasmah
                         2) F.I.R.
                         3) Lapataganj
                         4) Tu Mere Agal Bagal Hai
                         5) Preetam Payaare Aur Wohh
                         6) Chidya Ghar
                         7) Badi Door Se Aaye Hai
                         8) Balveer
                         9) Betaal Aur Sinhasan Battisi
                         10) Chandrakant Chiplunkar Seedi Bambawala
                         11) Peterson Hill
                         12) Rhythm N Soul
                         13) Singhasan Battisi
                         14) Umang
                         15) Yam Hai Hum

                                    SET Max
                         1) Mere Brother Ki Dulhan
                         2) Gunday
                         3) Rowdy Rathore
                         4) Ek Main Aur Ekk Tu
                         5) Mere Dad Ki Maruti
                         6) Ladies Vs Ricky Bahl
                         7) Tere Naal Love Ho Gaya
                         8) Krrish 3
                         9) Ek Tha Tiger
                         10) Dangerous Ishhq
                         11) Dirty Picture
                         12) Lootera
                         13) Aurangzeb
                         14) Baghban
                         15) Talaash
                         16) 3 Idiots
                         17) Rocket Singh
                         18) Extraa Shots Special
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 327 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


                                                July 27, 2017

VIA Email

Easybox
70 Queen’s Road Central, Central
Hong Kong
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Thirty-third Notice of Unauthorized Distribution of DISH Network
                 Television Programming

Dear Easybox:

       This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: ART Cinema, Dream 2, and
LDC (“Protected Content”) in the United States. As such, DISH Network owns or controls
exclusive rights under copyright to distribute and publicly perform via broadcast or digital
transmission a vast number of motion pictures and television programs in the United States.

       We sent you correspondence on thirty-two prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of DISH Network’s Protected
Content that is occurring by virtue of your Easybox service (“Service”).1 Such infringement is
continuing to take place via the following channel numbers and Uniform Resource Locators
(“URLs”) including, but by no means limited to:

        ART Cinema (Channel 203) – http://134.19.187.22:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/735.ts
        Dream 2 (Channel 363) – http://185.23.213.74:25461/live/soot3/93retno/299.ts
        LDC (Channel 559) – http://134.19.187.22:25461/live/soot3/93retno/277.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,


1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September 21,
2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, January 12,
2017, January 25, 2017, February 8, 2017, February 23, 2017, March 21, 2017, June 28, 2017, and July 8, 2017.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 328 of 440
                                                                                         July 27, 2017
                                                                                                Page 2



publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC v.
Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for direct
and contributory copyright infringement where defendants operated computers that stored and
distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp. 543,
551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the same);
Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at *56 (C.D.
Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where they operated
a website that provided access to copies of plaintiffs’ works). Indeed, in Warner Bros.
Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a
court granted summary judgment against the owner of an Internet website who knowingly
provided links to infringing works that streamed from websites which host and store infringing
content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request for
damages in the amount of $150,000 per infringed work, for a total monetary award against the
operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way contributing
to the infringement of DISH Network’s Protected Content and that you ensure that the Protected
Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH Network,
which owns or controls exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of DISH Network, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.

                                                      Sincerely,

                                                      HAGAN NOLL & BOYLE LLC
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 329 of 440
                                                                  July 27, 2017
                                                                         Page 3




                                       David M. Korn
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       david.korn@hnbllc.com
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 330 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


                                              August 10, 2017

VIA Email

Easybox
70 Queen’s Road Central, Central
Hong Kong
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Thirty-fourth Notice of Unauthorized Distribution of IBCAP Members’
                 Television Programming

Dear Easybox TV:

         This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, ARY Digital
USA, Asia TV USA, B4U U.S., IndiaCast US, International Media Distribution, MBC FZ, Star
India Private Limited, TV5 USA, and World Span Media Consulting (“Members”), which own or
control exclusive rights under copyright to distribute the following channels: Ahly TV, Al Arabiya,
Al Jazeera Arabic News, Al Jazeera Documentary, Al Jazeera English, Al Jazeera Mubasher, Al
Nahar, Al Nahar Drama, Aapka Colors (Colors), ARY Digital, B4U Movies, B4U Music, Baraem,
Iqraa, LBC, Life OK, MBC 1, MBC 2, MBC 4, MBC Action, MBC Bollywood, MBC Drama,
MBC Kids (MBC 3), MBC Masr, MBC Masr 2, MBC Max, MBC Pro Sports 1, MBC Pro Sports
2, MBC Pro Sports 3, MBC Pro Sports 4, Melody Classic, Murr TV (MTV Lebanon), NBN, New
TV (Al Jadeed), Noursat, OTV, Star India Plus, TV5Monde, Zee, and Zee Cinema (“Protected
Content”) in the United States. As such, Members own or control exclusive rights under copyright
to distribute and publicly perform via broadcast or digital transmission a vast number of motion
pictures and television programs in the United States.

         We sent you correspondence on thirty-three prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of Members’ Protected Content
that is occurring by virtue of your Easybox service (“Service”).1 Such infringement is continuing



1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September 21,
2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, January 12,
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 331 of 440
                                                                                                 August 10, 2017
                                                                                                          Page 2



to take place via the following channel numbers and Uniform Resource Locators (“URLs”)
including, but by no means limited to:

Ahly TV (Channel 40) – http://134.19.187.22:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/992.ts
Al Arabiya (Channel 48) – http://134.19.187.22:25461/live/soot3/93retno/14.ts
Al Jadeed (Channel 92) – http://134.19.187.22:25461/live/soot3/93retno/6.ts
Al Jazeera Arabic News (Channel 94) – http://134.19.187.22:25461/live/soot3/93retno/120.ts
Al Jazeera Documentary (Channel 95) – http://109.202.107.174:8000/live/soot3/93retno/123.ts
Al Jazeera English (Channel 96) – http://134.19.187.22:25461/live/soot3/93retno/122.ts
Al Jazeera Mubasher (Channel 97) – http://134.19.187.22:25461/live/soot3/93retno/121.ts
Al Nahar (Channel 127) – http://134.19.187.22:25461/live/soot3/93retno/243.ts
Al Nahar Drama (Channel 131) – http://134.19.187.22:25461/live/soot3/93retno/244.ts
Aapka Colors (Colors) (Channel 328) – http://109.202.107.174:8000/live/soot3/93retno/1086.ts
ARY Digital (Channel 207) – http://109.202.107.174:8000/live/soot3/93retno/564.ts
B4U Movies (Channel 216) – http://134.19.187.22:25461/live/soot3/93retno/561.ts
B4U Music (Channel 217) – http://134.19.187.22:25461/live/soot3/93retno/562.ts
Baraem (Channel 223) – http://109.202.107.174:8000/live/soot3/93retno/265.ts
Geo News (Channel 439) – http://109.202.107.174:8000/live/soot3/93retno/566.ts
Iqraa (Channel 488) – http://134.19.187.22:25461/live/soot3/93retno/332.ts
LBC (Channel 557) – http://134.19.187.22:25461/live/soot3/93retno/179.ts
Life OK (Channel 916) – http://134.19.187.22:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/1088.ts
MBC 1 (Channel 591) – http://134.19.187.22:25461/live/clienta18/6CtL6Olz0v/158.ts
MBC 1 (Channel 592) – http://134.19.187.22:25461/live/clienta01/mryhcRiX5q/158.ts
MBC 1 (Channel 593) – http://134.19.187.22:25461/live/clienta02/2FfaP8Rp37/1969.ts
MBC 2 (Channel 595) – http://134.19.187.22:25461/live/clienta03/9dPepeexIm/160.ts
MBC 2 (Channel 596) – http://134.19.187.198:25461/live/clienta04/MpKwuOYFGv/1970.ts
MBC 4 (Channel 601) – http://134.19.187.22:25461/live/clienta07/BCa4tsQq3Y/159.ts
MBC 4 (Channel 602) – http://134.19.187.198:25461/live/clienta08/eeFaggReV1/1972.ts
MBC Action (Channel 604) – http://134.19.187.22:25461/live/clienta09/LYaaxiVGRy/163.ts
MBC Action (Channel 605) – http://134.19.187.198:25461/live/clienta10/QsUNmsthJC/1652.ts
MBC Bollywood (Channel 607) – http://134.19.187.198:25461/live/clienta16/MYPQrxsWBr/164.ts
MBC Drama (Channel 609) – http://134.19.187.22:25461/live/clienta15/sZALwci0tb/162.ts
MBC Kids (MBC 3) (Channel 598) – http://134.19.187.22:25461/live/clienta05/77SSAGnUYa/161.ts
MBC Kids (MBC 3) (Channel 599) – http://134.19.187.198:25461/live/clienta06/jtXfzY0JLs/1971.ts
MBC Masr (Channel 611) – http://185.23.213.74:25461/live/clienta13/0s2wuIpes7/166.ts
MBC Masr 2 (Channel 612) – http://134.19.187.198:25461/live/clienta14/G48IZ5zdRx/157.ts
MBC Max (Channel 613) – http://134.19.187.198:25461/live/clienta11/iPQcymQLm6/165.ts
MBC Max (Channel 614) – http://134.19.187.22:25461/live/clienta12/y9ApY3LtQN/1617.ts
MBC Pro Sports 1 (Channel 616) – http://109.202.107.174:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/1014.ts
MBC Pro Sports 2 (Channel 617) – http://109.202.107.174:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/1015.ts
MBC Pro Sports 3 (Channel 618) – http://134.19.187.22:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/1016.ts
MBC Pro Sports 4 (Channel 619) – http://134.19.187.22:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/1017.ts
Melody Classic (Channel 626) – http://134.19.187.22:25461/live/soot3/93retno/83.ts
Murr TV (MTV Lebanon) (Channel 642) – http://134.19.187.22:25461/live/soot3/93retno/379.ts


2017, January 25, 2017, February 8, 2017, February 23, 2017, March 21, 2017, June 28, 2017, July 8, 2017, and July
26, 2017.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 332 of 440
                                                                                      August 10, 2017
                                                                                               Page 3



NBN (Channel 661) – http://134.19.187.198:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/1659.ts
Noursat (Channel 693) – http://134.19.187.198:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/1817.ts
OTV (Channel 749) – http://185.23.213.74:25461/live/soot3/93retno/89.ts
Star India Plus (Channel 917) – http://134.19.187.22:25461/live/soot3/93retno/573.ts
TV5Monde (Channel 1007) – http://134.19.187.22:25461/live/soot3/93retno/539.ts
Zee (Channel 1046) – http://109.202.107.174:8000/live/soot3/93retno/560.ts
Zee Cinema (Channel 1043) – http://109.202.107.174:8000/live/soot3/93retno/579.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC v.
Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for direct
and contributory copyright infringement where defendants operated computers that stored and
distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp. 543,
551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the same);
Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at *56 (C.D.
Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where they operated
a website that provided access to copies of plaintiffs’ works). Indeed, in Warner Bros.
Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a
court granted summary judgment against the owner of an Internet website who knowingly
provided links to infringing works that streamed from websites which host and store infringing
content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request for
damages in the amount of $150,000 per infringed work, for a total monetary award against the
operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of the Members’ rights in the Protected Content. In particular, we
demand that you stop hosting, storing, indexing, providing access to, or in any way contributing
to the infringement of the Members’ Protected Content and that you ensure that the Protected
Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members, which
own or control exclusive rights under copyright that are being infringed in the manner described
herein. This letter is without prejudice to the rights and remedies of the Members, all of which are
expressly reserved.
 Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 333 of 440
                                                                         August 10, 2017
                                                                                  Page 4




       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.

                                              Sincerely,

                                              HAGAN NOLL & BOYLE LLC




                                              David M. Korn
                                              Two Memorial City Plaza
                                              820 Gessner, Suite 940
                                              Houston, Texas 77024
                                              T: (713) 343-0478
                                              F: (713) 758-0146
                                              david.korn@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 334 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


                                        August 10, 2017

VIA Email

Easybox
70 Queen’s Road Central, Central
Hong Kong
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Eighteenth Notice of Unauthorized Distribution of IBCAP Member’s
                Television Programming

Dear Easybox:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including MSM Asia Limited (“Member”), which owns
or controls exclusive rights under copyright to distribute the following channels: SAB and SET
Max (“Protected Content”) in the United States. As such, Member owns or controls exclusive
rights under copyright to distribute and publicly perform via broadcast or digital transmission a
vast number of motion pictures and television programs in the United States.

        We sent you correspondence on May 17, 2016, June 15, 2016, June 27, 2016, July 13,
2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016,
September 21, 2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016,
June 28, 2017, July 8, 2017, and July 27, 2017, demanding that you take immediate steps to address
the extensive copyright infringement of Member’s Protected Content that is occurring by virtue of
your Easybox service (“Service”). Such infringement is continuing to take place via the following
channel numbers and Uniform Resource Locators (“URLs”) including, but by no means limited
to:

       SAB (Channel 899) – http://134.19.187.22:25461/live/soot3/93retno/577.ts
       SET Max (Channel 898) – http://134.19.187.22:25461/live/soot3/93retno/572.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC v.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 335 of 440
                                                                                      August 10, 2017
                                                                                               Page 2



Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for direct
and contributory copyright infringement where defendants operated computers that stored and
distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp. 543,
551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the same);
Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at *56 (C.D.
Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where they operated
a website that provided access to copies of plaintiffs’ works). Indeed, in Warner Bros.
Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a
court granted summary judgment against the owner of an Internet website who knowingly
provided links to infringing works that streamed from websites which host and store infringing
content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request for
damages in the amount of $150,000 per infringed work, for a total monetary award against the
operator of a website in excess of $1.6 million).

        Attached as Exhibit A is a list of some of the motion pictures and television programs that
are owned or controlled by the Member and/or its affiliates and that are being infringed by the
Service. Exhibit A is provided as a representative sample of the infringements being committed as
a result of your operation of the Service and to demonstrate the readily apparent nature of the
massive infringement occurring thereon. The list is not intended to suggest that the identified
infringements are the only ones occurring on the Service or are the only ones that you must
immediately and permanently remove.

        IBCAP hereby demands that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of the Member’s copyrighted works, including but not limited to
the works identified in the enclosed Exhibit A. In particular, we demand that you stop hosting,
storing, indexing, providing access to, or in any way contributing to the infringement of the
Member’s copyrighted works and that you ensure that copies of these works in Exhibit A and other
motion pictures and television programs whose copyrights are owned by the Member do not appear
on the Service in the future, unless you have obtained proper authorization from the respective
copyright owner. Please contact us within 5 days to inform us that you have agreed to and are in
compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Member in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Member, which
owns or controls exclusive rights under copyright that are being infringed in the manner described
herein. This letter is without prejudice to the rights and remedies of the Member, all of which are
expressly reserved.
 Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 336 of 440
                                                                         August 10, 2017
                                                                                  Page 3



       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.

                                              Sincerely,

                                              HAGAN NOLL & BOYLE LLC




                                              David M. Korn
                                              Two Memorial City Plaza
                                              820 Gessner, Suite 940
                                              Houston, Texas 77024
                                              T: (713) 343-0478
                                              F: (713) 758-0146
                                              david.korn@hnbllc.com
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 337 of 440



                                EXHIBIT A
                                      SAB
                         1) Taraak Mehta Ka Ooltah Chasmah
                         2) F.I.R.
                         3) Lapataganj
                         4) Tu Mere Agal Bagal Hai
                         5) Preetam Payaare Aur Wohh
                         6) Chidya Ghar
                         7) Badi Door Se Aaye Hai
                         8) Balveer
                         9) Betaal Aur Sinhasan Battisi
                         10) Chandrakant Chiplunkar Seedi Bambawala
                         11) Peterson Hill
                         12) Rhythm N Soul
                         13) Singhasan Battisi
                         14) Umang
                         15) Yam Hai Hum

                                    SET Max
                         1) Mere Brother Ki Dulhan
                         2) Gunday
                         3) Rowdy Rathore
                         4) Ek Main Aur Ekk Tu
                         5) Mere Dad Ki Maruti
                         6) Ladies Vs Ricky Bahl
                         7) Tere Naal Love Ho Gaya
                         8) Krrish 3
                         9) Ek Tha Tiger
                         10) Dangerous Ishhq
                         11) Dirty Picture
                         12) Lootera
                         13) Aurangzeb
                         14) Baghban
                         15) Talaash
                         16) 3 Idiots
                         17) Rocket Singh
                         18) Extraa Shots Special
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 338 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


                                               August 10, 2017

VIA Email

Easybox
70 Queen’s Road Central, Central
Hong Kong
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Thirty-fourth Notice of Unauthorized Distribution of DISH Network
                 Television Programming

Dear Easybox:

       This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: ART Cinema, Dream 2, and
LDC (“Protected Content”) in the United States. As such, DISH Network owns or controls
exclusive rights under copyright to distribute and publicly perform via broadcast or digital
transmission a vast number of motion pictures and television programs in the United States.

       We sent you correspondence on thirty-three prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of DISH Network’s Protected
Content that is occurring by virtue of your Easybox service (“Service”).1 Such infringement is
continuing to take place via the following channel numbers and Uniform Resource Locators
(“URLs”) including, but by no means limited to:

        ART Cinema (Channel 203) – http://134.19.187.22:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/735.ts
        Dream 2 (Channel 363) – http://185.23.213.74:25461/live/soot3/93retno/299.ts
        LDC (Channel 559) – http://134.19.187.22:25461/live/soot3/93retno/277.ts




1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September 21,
2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, January 12,
2017, January 25, 2017, February 8, 2017, February 23, 2017, March 21, 2017, June 28, 2017, July 8, 2017, and July
27, 2017.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 339 of 440
                                                                                      August 10, 2017
                                                                                               Page 2



        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC v.
Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for direct
and contributory copyright infringement where defendants operated computers that stored and
distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp. 543,
551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the same);
Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at *56 (C.D.
Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where they operated
a website that provided access to copies of plaintiffs’ works). Indeed, in Warner Bros.
Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a
court granted summary judgment against the owner of an Internet website who knowingly
provided links to infringing works that streamed from websites which host and store infringing
content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request for
damages in the amount of $150,000 per infringed work, for a total monetary award against the
operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way contributing
to the infringement of DISH Network’s Protected Content and that you ensure that the Protected
Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH Network,
which owns or controls exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of DISH Network, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.

                                                      Sincerely,

                                                      HAGAN NOLL & BOYLE LLC
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 340 of 440
                                                                 August 10, 2017
                                                                          Page 3




                                       David M. Korn
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       david.korn@hnbllc.com
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 341 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


                                            November 20, 2017

VIA Email

Easybox
70 Queen’s Road Central, Central
Hong Kong
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Thirty-fifth Notice of Unauthorized Distribution of IBCAP Members’
                 Television Programming

Dear Easybox TV:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, ARY Digital
USA, Asia TV USA, B4U U.S., beIN Media Group, IndiaCast US, International Media
Distribution, MBC FZ, Star India Private Limited, TV5 USA, and World Span Media Consulting
(“Members”), which own or control exclusive rights under copyright to distribute the following
channels: Ahly TV, Al Arabiya, Al Jazeera Documentary, Al Jazeera Mubasher, Al Nahar, ARY
Digital, B4U Movies, B4U Music, Baraem, beIN Sports 1, Hekayat, Iqraa, LBC, MBC 1, MBC 2,
MBC 4, MBC Action, MBC Bollywood, MBC Drama, MBC Kids (MBC 3), MBC Masr 2, MBC
Max, MBC Pro Sports 1, MBC Pro Sports 2, MBC Pro Sports 3, MBC Pro Sports 4, MBC Variety,
Melody Classic, Murr TV (MTV Lebanon), NBN, New TV (Al Jadeed), Noursat, OnTV, OTV,
Star India Plus, TV5Monde, Zee, and Zee Cinema (“Protected Content”) in the United States. As
such, Members own or control exclusive rights under copyright to distribute and publicly perform
via broadcast or digital transmission a vast number of motion pictures and television programs in
the United States.

        We sent you correspondence on thirty-four prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of Members’ Protected Content
that is occurring by virtue of your Easybox set-top box receiver and service (“Service”).1 Such



1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September 21,
2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, January 12,
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 342 of 440
                                                                                              November 20, 2017
                                                                                                         Page 2



infringement is continuing to take place via the following channel numbers and Uniform Resource
Locators (“URLs”) including, but by no means limited to:

Ahly TV (Channel 22) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/992.ts
Al Arabiya (Channel 29) – http://109.232.227.38:8000/live/soot3/93retno/14.ts
Al Jadeed (Channel 65) – http://109.232.227.38:8000/live/soot3/93retno/6.ts
Al Jazeera Documentary (Channel 68) – http://109.232.227.38:8000/live/soot3/93retno/123.ts
Al Jazeera Mubasher (Channel 70) – http://109.232.227.38:8000/live/soot3/93retno/121.ts
Al Nahar (Channel 98) – http://109.232.227.38:8000/live/soot3/93retno/243.ts
ARY Digital (Channel 154) – http://109.232.227.38:8000/live/soot3/93retno/564.ts
B4U Movies (Channel 159) – http://109.232.227.38:8000/live/soot3/93retno/561.ts
B4U Music (Channel 160) – http://109.232.227.38:8000/live/soot3/93retno/562.ts
Baraem (Channel 166) – http://109.232.227.38:8000/live/soot3/93retno/265.ts
beIN Sports 1 (Channel 178) – http://109.232.227.38:8000/live/clientb01/IKMZ8ETsx1/739.ts
beIN Sports 2 (Channel 183) – http://109.232.227.38:8000/live/clientb01/IKMZ8ETsx1/740.ts
beIN Sports 3 (Channel 185) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/741.ts
beIN Sports 4 (Channel 187) – http://109.232.227.38:8000/live/clientb01/IKMZ8ETsx1/742.ts
beIN Sports 5 (Channel 189) – http://109.232.227.38:8000/live/clientb01/IKMZ8ETsx1/743.ts
beIN Sports 6 (Channel 190) – http://109.232.227.38:8000/live/clientb01/IKMZ8ETsx1/744.ts
beIN Sports 7 (Channel 191) – http://109.232.227.38:8000/live/clientb01/IKMZ8ETsx1/745.ts
beIN Sports 8 (Channel 192) – http://109.232.227.38:8000/live/clientb01/IKMZ8ETsx1/746.ts
beIN Sports 9 (Channel 193) – http://109.232.227.38:8000/live/clientb01/IKMZ8ETsx1/747.ts
beIN Sports 10 (Channel 180) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/748.ts
beIN Sports 11 (Channel 181) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/749.ts
beIN Sports 12 (Channel 182) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/750.ts
Geo News (Channel 280) – http://109.232.227.38:8000/live/soot3/93retno/566.ts
Hekayat (Channel 151) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/737.ts
Hum TV (Channel 291) – http://109.232.227.38:8000/live/soot3/93retno/568.ts
Iqraa (Channel 296) – http://134.19.187.198:25461/live/soot3/93retno/332.ts
LBC (Channel 322) – http://109.232.227.38:8000/live/soot3/93retno/179.ts
MBC 1 (Channel 343) – http://109.232.227.38:8000/live/clienta02/2FfaP8Rp37/1969.ts
MBC 2 (Channel 345) – http://109.232.227.38:8000/live/clienta04/MpKwuOYFGv/1970.ts
MBC 4 (Channel 350) – http://109.232.227.38:8000/live/clienta08/eeFaggReV1/1972.ts
MBC Action (Channel 352) – http://109.232.227.38:8000/live/clienta10/QsUNmsthJC/1652.ts
MBC Bollywood (Channel 353) – http://109.232.227.38:8000/live/clienta16/MYPQrxsWBr/164.ts
MBC Drama (Channel 354) – http://109.232.227.38:8000/live/clienta15/sZALwci0tb/162.ts
MBC Kids (MBC 3) (Channel 348) – http://104.245.124.250:25461/live/clienta03/9dPepeexIm/160.ts
MBC Masr 2 (Channel 356) – http://109.232.227.38:8000/live/clienta14/G48IZ5zdRx/157.ts
MBC Max (Channel 358) – http://109.232.227.38:8000/live/clienta12/y9ApY3LtQN/1617.ts
MBC Pro Sports 1 (Channel 360) – http://109.232.227.38:8000/live/client08/5LeELRHjak/1014.ts
MBC Pro Sports 2 (Channel 361) – http://109.232.227.38:8000/live/client08/5LeELRHjak/1015.ts
MBC Pro Sports 3 (Channel 362) – http://109.232.227.38:8000/live/client08/5LeELRHjak/1016.ts
MBC Pro Sports 4 (Channel 363) – http://109.232.227.38:8000/live/client08/5LeELRHjak/1017.ts
MBC Variety (Channel 364) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/2077.ts


2017, January 25, 2017, February 8, 2017, February 23, 2017, March 21, 2017, June 28, 2017, July 8, 2017, July 26,
2017, and August 10, 2017.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 343 of 440
                                                                                   November 20, 2017
                                                                                              Page 3



Melody Classic (Channel 368) – http://109.232.227.38:8000/live/soot3/93retno/83.ts
Murr TV (MTV Lebanon) (Channel 378) – http://109.232.227.38:8000/live/soot3/93retno/379.ts
NBN (Channel 397) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/1659.ts
Noursat (Channel 419) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/1817.ts
OnTV (Channel 434) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/980.ts
OTV (Channel 463) – http://109.232.227.38:8000/live/soot3/93retno/89.ts
Star India Plus (Channel 539) – http://109.232.227.38:8000/live/soot3/93retno/573.ts
TV5Monde (Channel 577) – http://109.232.227.38:8000/live/soot3/93retno/539.ts
Zee (Channel 598) – http://109.232.227.38:8000/live/soot3/93retno/560.ts
Zee Cinema (Channel 595) – http://109.232.227.38:8000/live/soot3/93retno/579.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC v.
Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for direct
and contributory copyright infringement where defendants operated computers that stored and
distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp. 543,
551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the same);
Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at *56 (C.D.
Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where they operated
a website that provided access to copies of plaintiffs’ works). Indeed, in Warner Bros.
Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a
court granted summary judgment against the owner of an Internet website who knowingly
provided links to infringing works that streamed from websites which host and store infringing
content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request for
damages in the amount of $150,000 per infringed work, for a total monetary award against the
operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of the Members’ rights in the Protected Content. In particular, we
demand that you stop hosting, storing, indexing, providing access to, or in any way contributing
to the infringement of the Members’ Protected Content and that you ensure that the Protected
Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members, which
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 344 of 440
                                                                                  November 20, 2017
                                                                                             Page 4



own or control exclusive rights under copyright that are being infringed in the manner described
herein. This letter is without prejudice to the rights and remedies of the Members, all of which are
expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.

                                                     Sincerely,

                                                     HAGAN NOLL & BOYLE LLC




                                                     David M. Korn
                                                     Two Memorial City Plaza
                                                     820 Gessner, Suite 940
                                                     Houston, Texas 77024
                                                     T: (713) 343-0478
                                                     F: (713) 758-0146
                                                     david.korn@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 345 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


                                      November 20, 2017

VIA Email

Easybox
70 Queen’s Road Central, Central
Hong Kong
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Nineteenth Notice of Unauthorized Distribution of IBCAP Member’s
                Television Programming

Dear Easybox:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including MSM Asia Limited (“Member”), which owns
or controls exclusive rights under copyright to distribute the following channels: SAB and SET
Max (“Protected Content”) in the United States. As such, Member owns or controls exclusive
rights under copyright to distribute and publicly perform via broadcast or digital transmission a
vast number of motion pictures and television programs in the United States.

        We sent you correspondence on May 17, 2016, June 15, 2016, June 27, 2016, July 13,
2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016,
September 21, 2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016,
June 28, 2017, July 8, 2017, July 27, 2017, and August 10, 2017, demanding that you take
immediate steps to address the extensive copyright infringement of Member’s Protected Content
that is occurring by virtue of your Easybox set-top box receiver and service (“Service”). Such
infringement is continuing to take place via the following channel numbers and Uniform Resource
Locators (“URLs”) including, but by no means limited to:

       SAB (Channel 530 ) – http://109.232.227.38:8000/live/soot3/93retno/577.ts
       SET Max (Channel 529) – http://109.232.227.38:8000/live/soot3/93retno/572.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC v.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 346 of 440
                                                                                   November 20, 2017
                                                                                              Page 2



Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for direct
and contributory copyright infringement where defendants operated computers that stored and
distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp. 543,
551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the same);
Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at *56 (C.D.
Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where they operated
a website that provided access to copies of plaintiffs’ works). Indeed, in Warner Bros.
Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a
court granted summary judgment against the owner of an Internet website who knowingly
provided links to infringing works that streamed from websites which host and store infringing
content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request for
damages in the amount of $150,000 per infringed work, for a total monetary award against the
operator of a website in excess of $1.6 million).

        Attached as Exhibit A is a list of some of the motion pictures and television programs that
are owned or controlled by the Member and/or its affiliates and that are being infringed by the
Service. Exhibit A is provided as a representative sample of the infringements being committed as
a result of your operation of the Service and to demonstrate the readily apparent nature of the
massive infringement occurring thereon. The list is not intended to suggest that the identified
infringements are the only ones occurring on the Service or are the only ones that you must
immediately and permanently remove.

        IBCAP hereby demands that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of the Member’s copyrighted works, including but not limited to
the works identified in the enclosed Exhibit A. In particular, we demand that you stop hosting,
storing, indexing, providing access to, or in any way contributing to the infringement of the
Member’s copyrighted works and that you ensure that copies of these works in Exhibit A and other
motion pictures and television programs whose copyrights are owned by the Member do not appear
on the Service in the future, unless you have obtained proper authorization from the respective
copyright owner. Please contact us within 5 days to inform us that you have agreed to and are in
compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Member in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Member, which
owns or controls exclusive rights under copyright that are being infringed in the manner described
herein. This letter is without prejudice to the rights and remedies of the Member, all of which are
expressly reserved.
 Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 347 of 440
                                                                        November 20, 2017
                                                                                   Page 3



       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.

                                              Sincerely,

                                              HAGAN NOLL & BOYLE LLC




                                              David M. Korn
                                              Two Memorial City Plaza
                                              820 Gessner, Suite 940
                                              Houston, Texas 77024
                                              T: (713) 343-0478
                                              F: (713) 758-0146
                                              david.korn@hnbllc.com
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 348 of 440



                                EXHIBIT A
                                      SAB
                         1) Taraak Mehta Ka Ooltah Chasmah
                         2) F.I.R.
                         3) Lapataganj
                         4) Tu Mere Agal Bagal Hai
                         5) Preetam Payaare Aur Wohh
                         6) Chidya Ghar
                         7) Badi Door Se Aaye Hai
                         8) Balveer
                         9) Betaal Aur Sinhasan Battisi
                         10) Chandrakant Chiplunkar Seedi Bambawala
                         11) Peterson Hill
                         12) Rhythm N Soul
                         13) Singhasan Battisi
                         14) Umang
                         15) Yam Hai Hum

                                    SET Max
                         1) Mere Brother Ki Dulhan
                         2) Gunday
                         3) Rowdy Rathore
                         4) Ek Main Aur Ekk Tu
                         5) Mere Dad Ki Maruti
                         6) Ladies Vs Ricky Bahl
                         7) Tere Naal Love Ho Gaya
                         8) Krrish 3
                         9) Ek Tha Tiger
                         10) Dangerous Ishhq
                         11) Dirty Picture
                         12) Lootera
                         13) Aurangzeb
                         14) Baghban
                         15) Talaash
                         16) 3 Idiots
                         17) Rocket Singh
                         18) Extraa Shots Special
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 349 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


                                             November 20, 2017

VIA Email

Easybox
70 Queen’s Road Central, Central
Hong Kong
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Thirty-fifth Notice of Unauthorized Distribution of DISH Network Television
                 Programming

Dear Easybox:

       This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: ART Cinema, Dream 2, and
LDC (“Protected Content”) in the United States. As such, DISH Network owns or controls
exclusive rights under copyright to distribute and publicly perform via broadcast or digital
transmission a vast number of motion pictures and television programs in the United States.

       We sent you correspondence on thirty-three prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of DISH Network’s Protected
Content that is occurring by virtue of your Easybox set-top box receiver and service (“Service”).1
Such infringement is continuing to take place via the following channel numbers and Uniform
Resource Locators (“URLs”) including, but by no means limited to:

        ART Cinema (Channel 150) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/735.ts
        Dream 2 (Channel 244) – http://109.232.227.38:8000/live/soot3/93retno/299.ts
        Future TV (Channel 278) – http://109.232.227.38:8000/live/soot3/93retno/174.ts
        LDC (Channel 323) – http://109.232.227.38:8000/live/soot3/93retno/277.ts



1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September 21,
2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, January 12,
2017, January 25, 2017, February 8, 2017, February 23, 2017, March 21, 2017, June 28, 2017, July 8, 2017, July 27,
2017, and August 10, 2017.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 350 of 440
                                                                                   November 20, 2017
                                                                                              Page 2



        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC v.
Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for direct
and contributory copyright infringement where defendants operated computers that stored and
distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp. 543,
551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the same);
Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at *56 (C.D.
Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where they operated
a website that provided access to copies of plaintiffs’ works). Indeed, in Warner Bros.
Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a
court granted summary judgment against the owner of an Internet website who knowingly
provided links to infringing works that streamed from websites which host and store infringing
content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request for
damages in the amount of $150,000 per infringed work, for a total monetary award against the
operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way contributing
to the infringement of DISH Network’s Protected Content and that you ensure that the Protected
Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH Network,
which owns or controls exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of DISH Network, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.

                                                      Sincerely,

                                                      HAGAN NOLL & BOYLE LLC
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 351 of 440
                                                                 November 20, 2017
                                                                            Page 3




                                       David M. Korn
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       david.korn@hnbllc.com
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 352 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


                                             December 14, 2017

VIA Email

Easybox
70 Queen’s Road Central, Central
Hong Kong
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Thirty-sixth Notice of Unauthorized Distribution of IBCAP Members’
                 Television Programming

Dear Easybox TV:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, ARY Digital
USA, Asia TV USA, B4U U.S., beIN Media Group, IndiaCast US, International Media
Distribution, MBC FZ, Star India Private Limited, TV5 USA, and World Span Media Consulting
(“Members”), which own or control exclusive rights under copyright to distribute the following
channels: Ahly TV, Al Arabiya, Al Jazeera Documentary, Al Jazeera Mubasher, Al Nahar, ARY
Digital, B4U Movies, B4U Music, Baraem, beIN Sports 1, Hekayat, Iqraa, LBC, MBC 1, MBC 2,
MBC 4, MBC Action, MBC Bollywood, MBC Drama, MBC Kids (MBC 3), MBC Masr 2, MBC
Max, MBC Pro Sports 1, MBC Pro Sports 2, MBC Pro Sports 3, MBC Pro Sports 4, MBC Variety,
Melody Classic, Murr TV (MTV Lebanon), NBN, New TV (Al Jadeed), Noursat, OnTV, OTV,
Star India Plus, TV5Monde, Zee, and Zee Cinema (“Protected Content”) in the United States. As
such, Members own or control exclusive rights under copyright to distribute and publicly perform
via broadcast or digital transmission a vast number of motion pictures and television programs in
the United States.

         We sent you correspondence on thirty-five prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of Members’ Protected Content
that is occurring by virtue of your Easybox set-top box receivers and service (“Service”).1 Such



1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September 21,
2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, January 12,
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 353 of 440
                                                                                              December 14, 2017
                                                                                                         Page 2



infringement is continuing to take place via the following channel numbers and Uniform Resource
Locators (“URLs”) including, but by no means limited to:

Ahly TV (Channel 22) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/992.ts
Al Arabiya (Channel 29) – http://109.232.227.38:8000/live/soot3/93retno/14.ts
Al Jadeed (Channel 65) – http://109.232.227.38:8000/live/soot3/93retno/6.ts
Al Jazeera Documentary (Channel 68) – http://109.232.227.38:8000/live/soot3/93retno/123.ts
Al Jazeera Mubasher (Channel 70) – http://109.232.227.38:8000/live/soot3/93retno/121.ts
Al Nahar (Channel 98) – http://109.232.227.38:8000/live/soot3/93retno/243.ts
ARY Digital (Channel 154) – http://109.232.227.38:8000/live/soot3/93retno/564.ts
B4U Movies (Channel 159) – http://109.232.227.38:8000/live/soot3/93retno/561.ts
B4U Music (Channel 160) – http://109.232.227.38:8000/live/soot3/93retno/562.ts
Baraem (Channel 166) – http://109.232.227.38:8000/live/soot3/93retno/265.ts
beIN Sports 1 (Channel 178) – http://109.232.227.38:8000/live/clientb01/IKMZ8ETsx1/739.ts
beIN Sports 2 (Channel 183) – http://109.232.227.38:8000/live/clientb01/IKMZ8ETsx1/740.ts
beIN Sports 3 (Channel 185) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/741.ts
beIN Sports 4 (Channel 187) – http://109.232.227.38:8000/live/clientb01/IKMZ8ETsx1/742.ts
beIN Sports 5 (Channel 189) – http://109.232.227.38:8000/live/clientb01/IKMZ8ETsx1/743.ts
beIN Sports 6 (Channel 190) – http://109.232.227.38:8000/live/clientb01/IKMZ8ETsx1/744.ts
beIN Sports 7 (Channel 191) – http://109.232.227.38:8000/live/clientb01/IKMZ8ETsx1/745.ts
beIN Sports 8 (Channel 192) – http://109.232.227.38:8000/live/clientb01/IKMZ8ETsx1/746.ts
beIN Sports 9 (Channel 193) – http://109.232.227.38:8000/live/clientb01/IKMZ8ETsx1/747.ts
beIN Sports 10 (Channel 180) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/748.ts
beIN Sports 11 (Channel 181) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/749.ts
beIN Sports 12 (Channel 182) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/750.ts
Geo News (Channel 280) – http://109.232.227.38:8000/live/soot3/93retno/566.ts
Hekayat (Channel 151) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/737.ts
Hum TV (Channel 291) – http://109.232.227.38:8000/live/soot3/93retno/568.ts
Iqraa (Channel 296) – http://134.19.187.198:25461/live/soot3/93retno/332.ts
LBC (Channel 322) – http://109.232.227.38:8000/live/soot3/93retno/179.ts
MBC 1 (Channel 343) – http://109.232.227.38:8000/live/clienta02/2FfaP8Rp37/1969.ts
MBC 2 (Channel 345) – http://109.232.227.38:8000/live/clienta04/MpKwuOYFGv/1970.ts
MBC 4 (Channel 350) – http://109.232.227.38:8000/live/clienta08/eeFaggReV1/1972.ts
MBC Action (Channel 352) – http://109.232.227.38:8000/live/clienta10/QsUNmsthJC/1652.ts
MBC Bollywood (Channel 353) – http://109.232.227.38:8000/live/clienta16/MYPQrxsWBr/164.ts
MBC Drama (Channel 354) – http://109.232.227.38:8000/live/clienta15/sZALwci0tb/162.ts
MBC Kids (MBC 3) (Channel 348) – http://104.245.124.250:25461/live/clienta03/9dPepeexIm/160.ts
MBC Masr 2 (Channel 356) – http://109.232.227.38:8000/live/clienta14/G48IZ5zdRx/157.ts
MBC Max (Channel 358) – http://109.232.227.38:8000/live/clienta12/y9ApY3LtQN/1617.ts
MBC Pro Sports 1 (Channel 360) – http://109.232.227.38:8000/live/client08/5LeELRHjak/1014.ts
MBC Pro Sports 2 (Channel 361) – http://109.232.227.38:8000/live/client08/5LeELRHjak/1015.ts
MBC Pro Sports 3 (Channel 362) – http://109.232.227.38:8000/live/client08/5LeELRHjak/1016.ts
MBC Pro Sports 4 (Channel 363) – http://109.232.227.38:8000/live/client08/5LeELRHjak/1017.ts
MBC Variety (Channel 364) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/2077.ts


2017, January 25, 2017, February 8, 2017, February 23, 2017, March 21, 2017, June 28, 2017, July 8, 2017, July 26,
2017, August 10, 2017, and November 20, 2017.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 354 of 440
                                                                                    December 14, 2017
                                                                                               Page 3



Melody Classic (Channel 368) – http://109.232.227.38:8000/live/soot3/93retno/83.ts
Murr TV (MTV Lebanon) (Channel 378) – http://109.232.227.38:8000/live/soot3/93retno/379.ts
NBN (Channel 397) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/1659.ts
Noursat (Channel 419) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/1817.ts
OnTV (Channel 434) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/980.ts
OTV (Channel 463) – http://109.232.227.38:8000/live/soot3/93retno/89.ts
Star India Plus (Channel 539) – http://109.232.227.38:8000/live/soot3/93retno/573.ts
TV5Monde (Channel 577) – http://109.232.227.38:8000/live/soot3/93retno/539.ts
Zee (Channel 598) – http://109.232.227.38:8000/live/soot3/93retno/560.ts
Zee Cinema (Channel 595) – http://109.232.227.38:8000/live/soot3/93retno/579.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC v.
Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for direct
and contributory copyright infringement where defendants operated computers that stored and
distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp. 543,
551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the same);
Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at *56 (C.D.
Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where they operated
a website that provided access to copies of plaintiffs’ works). Indeed, in Warner Bros.
Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a
court granted summary judgment against the owner of an Internet website who knowingly
provided links to infringing works that streamed from websites which host and store infringing
content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request for
damages in the amount of $150,000 per infringed work, for a total monetary award against the
operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of the Members’ rights in the Protected Content. In particular, we
demand that you stop hosting, storing, indexing, providing access to, or in any way contributing
to the infringement of the Members’ Protected Content and that you ensure that the Protected
Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members, which
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 355 of 440
                                                                                   December 14, 2017
                                                                                              Page 4



own or control exclusive rights under copyright that are being infringed in the manner described
herein. This letter is without prejudice to the rights and remedies of the Members, all of which are
expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.

                                                     Sincerely,

                                                     HAGAN NOLL & BOYLE LLC




                                                     David M. Korn
                                                     Two Memorial City Plaza
                                                     820 Gessner, Suite 940
                                                     Houston, Texas 77024
                                                     T: (713) 343-0478
                                                     F: (713) 758-0146
                                                     david.korn@hnbllc.com
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 356 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


                                             December 14, 2017

VIA Email

Easybox
70 Queen’s Road Central, Central
Hong Kong
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Thirty-sixth Notice of Unauthorized Distribution of DISH Network Television
                 Programming

Dear Easybox:

       This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: ART Cinema, Dream 2, and
LDC (“Protected Content”) in the United States. As such, DISH Network owns or controls
exclusive rights under copyright to distribute and publicly perform via broadcast or digital
transmission a vast number of motion pictures and television programs in the United States.

       We sent you correspondence on thirty-five prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of DISH Network’s Protected
Content that is occurring by virtue of your Easybox set-top box receiver and service (“Service”).1
Such infringement is continuing to take place via the following channel numbers and Uniform
Resource Locators (“URLs”) including, but by no means limited to:

        ART Cinema (Channel 150) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/735.ts
        Dream 2 (Channel 244) – http://109.232.227.38:8000/live/soot3/93retno/299.ts
        LDC (Channel 323) – http://109.232.227.38:8000/live/soot3/93retno/277.ts




1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September 21,
2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, January 12,
2017, January 25, 2017, February 8, 2017, February 23, 2017, March 21, 2017, June 28, 2017, July 8, 2017, July 27,
2017, August 10, 2017, and November 20, 2017.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 357 of 440
                                                                                    December 14, 2017
                                                                                               Page 2



        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC v.
Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for direct
and contributory copyright infringement where defendants operated computers that stored and
distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp. 543,
551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the same);
Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at *56 (C.D.
Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where they operated
a website that provided access to copies of plaintiffs’ works). Indeed, in Warner Bros.
Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a
court granted summary judgment against the owner of an Internet website who knowingly
provided links to infringing works that streamed from websites which host and store infringing
content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request for
damages in the amount of $150,000 per infringed work, for a total monetary award against the
operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way contributing
to the infringement of DISH Network’s Protected Content and that you ensure that the Protected
Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH Network,
which owns or controls exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of DISH Network, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.

                                                      Sincerely,

                                                      HAGAN NOLL & BOYLE LLC
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 358 of 440
                                                                 December 14, 2017
                                                                            Page 3




                                       David M. Korn
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       david.korn@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 359 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


                                       December 14, 2017

VIA Email

Easybox
70 Queen’s Road Central, Central
Hong Kong
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Twentieth Notice of Unauthorized Distribution of IBCAP Member’s
                Television Programming

Dear Easybox:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including MSM Asia Limited (“Member”), which owns
or controls exclusive rights under copyright to distribute the following channels: SAB and SET
Max (“Protected Content”) in the United States. As such, Member owns or controls exclusive
rights under copyright to distribute and publicly perform via broadcast or digital transmission a
vast number of motion pictures and television programs in the United States.

       We sent you correspondence on May 17, 2016, June 15, 2016, June 27, 2016, July 13,
2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016,
September 21, 2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016,
June 28, 2017, July 8, 2017, July 27, 2017, August 10, 2017, and November 20, 2017, demanding
that you take immediate steps to address the extensive copyright infringement of Member’s
Protected Content that is occurring by virtue of your Easybox set-top box receiver and service
(“Service”). Such infringement is continuing to take place via the following channel numbers and
Uniform Resource Locators (“URLs”) including, but by no means limited to:

       SAB (Channel 530 ) – http://109.232.227.38:8000/live/soot3/93retno/577.ts
       SET Max (Channel 529) – http://109.232.227.38:8000/live/soot3/93retno/572.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC v.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 360 of 440
                                                                                    December 14, 2017
                                                                                               Page 2



Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for direct
and contributory copyright infringement where defendants operated computers that stored and
distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp. 543,
551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the same);
Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at *56 (C.D.
Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where they operated
a website that provided access to copies of plaintiffs’ works). Indeed, in Warner Bros.
Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a
court granted summary judgment against the owner of an Internet website who knowingly
provided links to infringing works that streamed from websites which host and store infringing
content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request for
damages in the amount of $150,000 per infringed work, for a total monetary award against the
operator of a website in excess of $1.6 million).

        Attached as Exhibit A is a list of some of the motion pictures and television programs that
are owned or controlled by the Member and/or its affiliates and that are being infringed by the
Service. Exhibit A is provided as a representative sample of the infringements being committed as
a result of your operation of the Service and to demonstrate the readily apparent nature of the
massive infringement occurring thereon. The list is not intended to suggest that the identified
infringements are the only ones occurring on the Service or are the only ones that you must
immediately and permanently remove.

        IBCAP hereby demands that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of the Member’s copyrighted works, including but not limited to
the works identified in the enclosed Exhibit A. In particular, we demand that you stop hosting,
storing, indexing, providing access to, or in any way contributing to the infringement of the
Member’s copyrighted works and that you ensure that copies of these works in Exhibit A and other
motion pictures and television programs whose copyrights are owned by the Member do not appear
on the Service in the future, unless you have obtained proper authorization from the respective
copyright owner. Please contact us within 5 days to inform us that you have agreed to and are in
compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Member in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Member, which
owns or controls exclusive rights under copyright that are being infringed in the manner described
herein. This letter is without prejudice to the rights and remedies of the Member, all of which are
expressly reserved.
 Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 361 of 440
                                                                        December 14, 2017
                                                                                   Page 3



       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.

                                              Sincerely,

                                              HAGAN NOLL & BOYLE LLC




                                              David M. Korn
                                              Two Memorial City Plaza
                                              820 Gessner, Suite 940
                                              Houston, Texas 77024
                                              T: (713) 343-0478
                                              F: (713) 758-0146
                                              david.korn@hnbllc.com
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 362 of 440



                                EXHIBIT A
                                      SAB
                         1) Taraak Mehta Ka Ooltah Chasmah
                         2) F.I.R.
                         3) Lapataganj
                         4) Tu Mere Agal Bagal Hai
                         5) Preetam Payaare Aur Wohh
                         6) Chidya Ghar
                         7) Badi Door Se Aaye Hai
                         8) Balveer
                         9) Betaal Aur Sinhasan Battisi
                         10) Chandrakant Chiplunkar Seedi Bambawala
                         11) Peterson Hill
                         12) Rhythm N Soul
                         13) Singhasan Battisi
                         14) Umang
                         15) Yam Hai Hum

                                    SET Max
                         1) Mere Brother Ki Dulhan
                         2) Gunday
                         3) Rowdy Rathore
                         4) Ek Main Aur Ekk Tu
                         5) Mere Dad Ki Maruti
                         6) Ladies Vs Ricky Bahl
                         7) Tere Naal Love Ho Gaya
                         8) Krrish 3
                         9) Ek Tha Tiger
                         10) Dangerous Ishhq
                         11) Dirty Picture
                         12) Lootera
                         13) Aurangzeb
                         14) Baghban
                         15) Talaash
                         16) 3 Idiots
                         17) Rocket Singh
                         18) Extraa Shots Special
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 363 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


                                               January 3, 2018

VIA Email

Easybox
70 Queen’s Road Central, Central
Hong Kong
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Thirty-seventh Notice of Unauthorized Distribution of IBCAP Members’
                 Television Programming

Dear Easybox TV:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, ARY Digital
USA, Asia TV USA, B4U U.S., beIN Media Group, IndiaCast US, International Media
Distribution, MBC FZ, Star India Private Limited, TV5 USA, and World Span Media Consulting
(“Members”), which own or control exclusive rights under copyright to distribute the following
channels: Ahly TV, Al Arabiya, Al Jazeera Documentary, Al Jazeera Mubasher, Al Nahar, ARY
Digital, B4U Movies, B4U Music, Baraem, beIN Sports 1, Hekayat, Iqraa, LBC, MBC 1, MBC 2,
MBC 4, MBC Action, MBC Bollywood, MBC Drama, MBC Kids (MBC 3), MBC Masr 2, MBC
MAX, MBC Pro Sports 1, MBC Pro Sports 2, MBC Pro Sports 3, MBC Pro Sports 4, MBC
Variety, Melody Classic, Murr TV (MTV Lebanon), NBN, New TV (Al Jadeed), Noursat, OnTV,
OTV, Star India Plus, TV5Monde, Zee, and Zee Cinema (“Protected Content”) in the United
States. As such, Members own or control exclusive rights under copyright to distribute and
publicly perform via broadcast or digital transmission a vast number of motion pictures and
television programs in the United States.

         We sent you correspondence on thirty-six prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of Members’ Protected Content
that is occurring by virtue of your Easybox set-top box receivers and service (“Service”).1 Such



1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September 21,
2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, January 12,
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 364 of 440
                                                                                                  January 3, 2018
                                                                                                           Page 2



infringement is continuing to take place via the following channel numbers and Uniform Resource
Locators (“URLs”) including, but by no means limited to:

Ahly TV (Channel 22) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/992.ts
Al Arabiya (Channel 29) – http://109.232.227.38:8000/live/soot3/93retno/14.ts
Al Jadeed (Channel 65) – http://109.232.227.38:8000/live/soot3/93retno/6.ts
Al Jazeera Documentary (Channel 68) – http://109.232.227.38:8000/live/soot3/93retno/123.ts
Al Jazeera Mubasher (Channel 70) – http://109.232.227.38:8000/live/soot3/93retno/121.ts
Al Nahar (Channel 98) – http://109.232.227.38:8000/live/soot3/93retno/243.ts
ARY Digital (Channel 154) – http://109.232.227.38:8000/live/soot3/93retno/564.ts
B4U Movies (Channel 159) – http://109.232.227.38:8000/live/soot3/93retno/561.ts
B4U Music (Channel 160) – http://109.232.227.38:8000/live/soot3/93retno/562.ts
Baraem (Channel 166) – http://109.232.227.38:8000/live/soot3/93retno/265.ts
beIN Sports 1 (Channel 178) – http://109.232.227.38:8000/live/clientb01/IKMZ8ETsx1/739.ts
beIN Sports 2 (Channel 183) – http://109.232.227.38:8000/live/clientb01/IKMZ8ETsx1/740.ts
beIN Sports 3 (Channel 185) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/741.ts
beIN Sports 4 (Channel 187) – http://109.232.227.38:8000/live/clientb01/IKMZ8ETsx1/742.ts
beIN Sports 5 (Channel 189) – http://109.232.227.38:8000/live/clientb01/IKMZ8ETsx1/743.ts
beIN Sports 6 (Channel 190) – http://109.232.227.38:8000/live/clientb01/IKMZ8ETsx1/744.ts
beIN Sports 7 (Channel 191) – http://109.232.227.38:8000/live/clientb01/IKMZ8ETsx1/745.ts
beIN Sports 8 (Channel 192) – http://109.232.227.38:8000/live/clientb01/IKMZ8ETsx1/746.ts
beIN Sports 9 (Channel 193) – http://109.232.227.38:8000/live/clientb01/IKMZ8ETsx1/747.ts
beIN Sports 10 (Channel 180) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/748.ts
beIN Sports 11 (Channel 181) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/749.ts
beIN Sports 12 (Channel 182) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/750.ts
Geo News (Channel 280) – http://109.232.227.38:8000/live/soot3/93retno/566.ts
Hekayat (Channel 151) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/737.ts
Hum TV (Channel 291) – http://109.232.227.38:8000/live/soot3/93retno/568.ts
Iqraa (Channel 296) – http://134.19.187.198:25461/live/soot3/93retno/332.ts
LBC (Channel 322) – http://109.232.227.38:8000/live/soot3/93retno/179.ts
MBC 1 (Channel 343) – http://109.232.227.38:8000/live/clienta02/2FfaP8Rp37/1969.ts
MBC 2 (Channel 345) – http://109.232.227.38:8000/live/clienta04/MpKwuOYFGv/1970.ts
MBC 4 (Channel 350) – http://109.232.227.38:8000/live/clienta08/eeFaggReV1/1972.ts
MBC Action (Channel 352) – http://109.232.227.38:8000/live/clienta10/QsUNmsthJC/1652.ts
MBC Bollywood (Channel 353) – http://109.232.227.38:8000/live/clienta16/MYPQrxsWBr/164.ts
MBC Drama (Channel 354) – http://109.232.227.38:8000/live/clienta15/sZALwci0tb/162.ts
MBC Kids (MBC 3) (Channel 348) – http://104.245.124.250:25461/live/clienta03/9dPepeexIm/160.ts
MBC Masr 2 (Channel 356) – http://109.232.227.38:8000/live/clienta14/G48IZ5zdRx/157.ts
MBC MAX (Channel 358) – http://109.232.227.38:8000/live/clienta12/y9ApY3LtQN/1617.ts
MBC Pro Sports 1 (Channel 360) – http://109.232.227.38:8000/live/client08/5LeELRHjak/1014.ts
MBC Pro Sports 2 (Channel 361) – http://109.232.227.38:8000/live/client08/5LeELRHjak/1015.ts
MBC Pro Sports 3 (Channel 362) – http://109.232.227.38:8000/live/client08/5LeELRHjak/1016.ts
MBC Pro Sports 4 (Channel 363) – http://109.232.227.38:8000/live/client08/5LeELRHjak/1017.ts
MBC Variety (Channel 364) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/2077.ts


2017, January 25, 2017, February 8, 2017, February 23, 2017, March 21, 2017, June 28, 2017, July 8, 2017, July 26,
2017, August 10, 2017, November 20, 2017, and December 14, 2017.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 365 of 440
                                                                                       January 3, 2018
                                                                                                Page 3



Melody Classic (Channel 368) – http://109.232.227.38:8000/live/soot3/93retno/83.ts
Murr TV (MTV Lebanon) (Channel 378) – http://109.232.227.38:8000/live/soot3/93retno/379.ts
NBN (Channel 397) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/1659.ts
Noursat (Channel 419) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/1817.ts
OnTV (Channel 434) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/980.ts
OTV (Channel 463) – http://109.232.227.38:8000/live/soot3/93retno/89.ts
Star India Plus (Channel 539) – http://109.232.227.38:8000/live/soot3/93retno/573.ts
TV5Monde (Channel 577) – http://109.232.227.38:8000/live/soot3/93retno/539.ts
Zee (Channel 598) – http://109.232.227.38:8000/live/soot3/93retno/560.ts
Zee Cinema (Channel 595) – http://109.232.227.38:8000/live/soot3/93retno/579.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC v.
Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for direct
and contributory copyright infringement where defendants operated computers that stored and
distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp. 543,
551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the same);
Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at *56 (C.D.
Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where they operated
a website that provided access to copies of plaintiffs’ works). Indeed, in Warner Bros.
Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a
court granted summary judgment against the owner of an Internet website who knowingly
provided links to infringing works that streamed from websites which host and store infringing
content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request for
damages in the amount of $150,000 per infringed work, for a total monetary award against the
operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of the Members’ rights in the Protected Content. In particular, we
demand that you stop hosting, storing, indexing, providing access to, or in any way contributing
to the infringement of the Members’ Protected Content and that you ensure that the Protected
Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members, which
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 366 of 440
                                                                                      January 3, 2018
                                                                                               Page 4



own or control exclusive rights under copyright that are being infringed in the manner described
herein. This letter is without prejudice to the rights and remedies of the Members, all of which are
expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.

                                                     Sincerely,

                                                     HAGAN NOLL & BOYLE LLC




                                                     David M. Korn
                                                     Two Memorial City Plaza
                                                     820 Gessner, Suite 940
                                                     Houston, Texas 77024
                                                     T: (713) 343-0478
                                                     F: (713) 758-0146
                                                     david.korn@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 367 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


                                         January 3, 2018

VIA Email

Easybox
70 Queen’s Road Central, Central
Hong Kong
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Twenty-first Notice of Unauthorized Distribution of IBCAP Member’s
                Television Programming

Dear Easybox:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including MSM Asia Limited (“Member”), which owns
or controls exclusive rights under copyright to distribute the following channels: SAB and SET
Max (“Protected Content”) in the United States. As such, Member owns or controls exclusive
rights under copyright to distribute and publicly perform via broadcast or digital transmission a
vast number of motion pictures and television programs in the United States.

        We sent you correspondence on May 17, 2016, June 15, 2016, June 27, 2016, July 13,
2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016,
September 21, 2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016,
June 28, 2017, July 8, 2017, July 27, 2017, August 10, 2017, November 20, 2017, and December
14, 2017, demanding that you take immediate steps to address the extensive copyright
infringement of Member’s Protected Content that is occurring by virtue of your Easybox set-top
box receiver and service (“Service”). Such infringement is continuing to take place via the
following channel numbers and Uniform Resource Locators (“URLs”) including, but by no means
limited to:

       SAB (Channel 530 ) – http://109.232.227.38:8000/live/soot3/93retno/577.ts
       SET Max (Channel 529) – http://109.232.227.38:8000/live/soot3/93retno/572.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 368 of 440
                                                                                       January 3, 2018
                                                                                                Page 2



Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC v.
Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for direct
and contributory copyright infringement where defendants operated computers that stored and
distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp. 543,
551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the same);
Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at *56 (C.D.
Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where they operated
a website that provided access to copies of plaintiffs’ works). Indeed, in Warner Bros.
Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a
court granted summary judgment against the owner of an Internet website who knowingly
provided links to infringing works that streamed from websites which host and store infringing
content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request for
damages in the amount of $150,000 per infringed work, for a total monetary award against the
operator of a website in excess of $1.6 million).

        Attached as Exhibit A is a list of some of the motion pictures and television programs that
are owned or controlled by the Member and/or its affiliates and that are being infringed by the
Service. Exhibit A is provided as a representative sample of the infringements being committed as
a result of your operation of the Service and to demonstrate the readily apparent nature of the
massive infringement occurring thereon. The list is not intended to suggest that the identified
infringements are the only ones occurring on the Service or are the only ones that you must
immediately and permanently remove.

        IBCAP hereby demands that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of the Member’s copyrighted works, including but not limited to
the works identified in the enclosed Exhibit A. In particular, we demand that you stop hosting,
storing, indexing, providing access to, or in any way contributing to the infringement of the
Member’s copyrighted works and that you ensure that copies of these works in Exhibit A and other
motion pictures and television programs whose copyrights are owned by the Member do not appear
on the Service in the future, unless you have obtained proper authorization from the respective
copyright owner. Please contact us within 5 days to inform us that you have agreed to and are in
compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Member in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Member, which
owns or controls exclusive rights under copyright that are being infringed in the manner described
herein. This letter is without prejudice to the rights and remedies of the Member, all of which are
expressly reserved.
 Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 369 of 440
                                                                          January 3, 2018
                                                                                   Page 3



       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.

                                              Sincerely,

                                              HAGAN NOLL & BOYLE LLC




                                              David M. Korn
                                              Two Memorial City Plaza
                                              820 Gessner, Suite 940
                                              Houston, Texas 77024
                                              T: (713) 343-0478
                                              F: (713) 758-0146
                                              david.korn@hnbllc.com
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 370 of 440



                                EXHIBIT A
                                      SAB
                         1) Taraak Mehta Ka Ooltah Chasmah
                         2) F.I.R.
                         3) Lapataganj
                         4) Tu Mere Agal Bagal Hai
                         5) Preetam Payaare Aur Wohh
                         6) Chidya Ghar
                         7) Badi Door Se Aaye Hai
                         8) Balveer
                         9) Betaal Aur Sinhasan Battisi
                         10) Chandrakant Chiplunkar Seedi Bambawala
                         11) Peterson Hill
                         12) Rhythm N Soul
                         13) Singhasan Battisi
                         14) Umang
                         15) Yam Hai Hum

                                    SET Max
                         1) Mere Brother Ki Dulhan
                         2) Gunday
                         3) Rowdy Rathore
                         4) Ek Main Aur Ekk Tu
                         5) Mere Dad Ki Maruti
                         6) Ladies Vs Ricky Bahl
                         7) Tere Naal Love Ho Gaya
                         8) Krrish 3
                         9) Ek Tha Tiger
                         10) Dangerous Ishhq
                         11) Dirty Picture
                         12) Lootera
                         13) Aurangzeb
                         14) Baghban
                         15) Talaash
                         16) 3 Idiots
                         17) Rocket Singh
                         18) Extraa Shots Special
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 371 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


                                               January 3, 2018

VIA Email

Easybox
70 Queen’s Road Central, Central
Hong Kong
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Thirty-seventh Notice of Unauthorized Distribution of DISH Network
                 Television Programming

Dear Easybox:

       This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: ART Cinema, Dream 2, and
LDC (“Protected Content”) in the United States. As such, DISH Network owns or controls
exclusive rights under copyright to distribute and publicly perform via broadcast or digital
transmission a vast number of motion pictures and television programs in the United States.

       We sent you correspondence on thirty-six prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of DISH Network’s Protected
Content that is occurring by virtue of your Easybox set-top box receiver and service (“Service”).1
Such infringement is continuing to take place via the following channel numbers and Uniform
Resource Locators (“URLs”) including, but by no means limited to:

        ART Cinema (Channel 150) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/735.ts
        Dream 2 (Channel 244) – http://109.232.227.38:8000/live/soot3/93retno/299.ts
        LDC (Channel 323) – http://109.232.227.38:8000/live/soot3/93retno/277.ts




1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September 21,
2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, January 12,
2017, January 25, 2017, February 8, 2017, February 23, 2017, March 21, 2017, June 28, 2017, July 8, 2017, July 27,
2017, August 10, 2017, November 20, 2017, and December 14, 2017.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 372 of 440
                                                                                       January 3, 2018
                                                                                                Page 2



        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC v.
Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for direct
and contributory copyright infringement where defendants operated computers that stored and
distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp. 543,
551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the same);
Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at *56 (C.D.
Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where they operated
a website that provided access to copies of plaintiffs’ works). Indeed, in Warner Bros.
Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a
court granted summary judgment against the owner of an Internet website who knowingly
provided links to infringing works that streamed from websites which host and store infringing
content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request for
damages in the amount of $150,000 per infringed work, for a total monetary award against the
operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way contributing
to the infringement of DISH Network’s Protected Content and that you ensure that the Protected
Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH Network,
which owns or controls exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of DISH Network, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.

                                                      Sincerely,

                                                      HAGAN NOLL & BOYLE LLC
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 373 of 440
                                                                 January 3, 2018
                                                                          Page 3




                                       David M. Korn
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       david.korn@hnbllc.com
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 374 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


                                              January 11, 2018

VIA Email

Easybox
70 Queen’s Road Central, Central
Hong Kong
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Thirty-eighth Notice of Unauthorized Distribution of IBCAP Members’
                 Television Programming

Dear Easybox TV:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, ARY Digital
USA, Asia TV USA, B4U U.S., beIN Media Group, IndiaCast US, International Media
Distribution, MBC FZ, Star India Private Limited, TV5 USA, and World Span Media Consulting
(“Members”), which own or control exclusive rights under copyright to distribute the following
channels: Ahly TV, Al Arabiya, Al Jazeera Documentary, Al Jazeera Mubasher, Al Nahar, ARY
Digital, B4U Movies, B4U Music, Baraem, beIN Sports 1, Hekayat, Iqraa, LBC, MBC 1, MBC 2,
MBC 4, MBC Action, MBC Bollywood, MBC Drama, MBC Kids (MBC 3), MBC Masr 2, MBC
MAX, MBC Pro Sports 1, MBC Pro Sports 2, MBC Pro Sports 3, MBC Pro Sports 4, MBC
Variety, Melody Classic, Murr TV (MTV Lebanon), NBN, New TV (Al Jadeed), Noursat, OnTV,
OTV, Star India Plus, TV5Monde, Zee, and Zee Cinema (“Protected Content”) in the United
States. As such, Members own or control exclusive rights under copyright to distribute and
publicly perform via broadcast or digital transmission a vast number of motion pictures and
television programs in the United States.

         We sent you correspondence on thirty-seven prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of Members’ Protected Content
that is occurring by virtue of your Easybox set-top box receivers and service (“Service”).1 Such



1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September 21,
2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, January 12,
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 375 of 440
                                                                                                 January 11, 2018
                                                                                                           Page 2



infringement is continuing to take place via the following channel numbers and Uniform Resource
Locators (“URLs”) including, but by no means limited to:

Ahly TV (Channel 22) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/992.ts
Al Arabiya (Channel 29) – http://109.232.227.38:8000/live/soot3/93retno/14.ts
Al Jadeed (Channel 65) – http://109.232.227.38:8000/live/soot3/93retno/6.ts
Al Jazeera Documentary (Channel 68) – http://109.232.227.38:8000/live/soot3/93retno/123.ts
Al Jazeera Mubasher (Channel 70) – http://109.232.227.38:8000/live/soot3/93retno/121.ts
Al Nahar (Channel 98) – http://109.232.227.38:8000/live/soot3/93retno/243.ts
ARY Digital (Channel 154) – http://109.232.227.38:8000/live/soot3/93retno/564.ts
B4U Movies (Channel 159) – http://109.232.227.38:8000/live/soot3/93retno/561.ts
B4U Music (Channel 160) – http://109.232.227.38:8000/live/soot3/93retno/562.ts
Baraem (Channel 166) – http://109.232.227.38:8000/live/soot3/93retno/265.ts
beIN Sports 1 (Channel 178) – http://109.232.227.38:8000/live/clientb01/IKMZ8ETsx1/739.ts
beIN Sports 2 (Channel 183) – http://109.232.227.38:8000/live/clientb01/IKMZ8ETsx1/740.ts
beIN Sports 3 (Channel 185) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/741.ts
beIN Sports 4 (Channel 187) – http://109.232.227.38:8000/live/clientb01/IKMZ8ETsx1/742.ts
beIN Sports 5 (Channel 189) – http://109.232.227.38:8000/live/clientb01/IKMZ8ETsx1/743.ts
beIN Sports 6 (Channel 190) – http://109.232.227.38:8000/live/clientb01/IKMZ8ETsx1/744.ts
beIN Sports 7 (Channel 191) – http://109.232.227.38:8000/live/clientb01/IKMZ8ETsx1/745.ts
beIN Sports 8 (Channel 192) – http://109.232.227.38:8000/live/clientb01/IKMZ8ETsx1/746.ts
beIN Sports 9 (Channel 193) – http://109.232.227.38:8000/live/clientb01/IKMZ8ETsx1/747.ts
beIN Sports 10 (Channel 180) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/748.ts
beIN Sports 11 (Channel 181) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/749.ts
beIN Sports 12 (Channel 182) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/750.ts
Geo News (Channel 280) – http://109.232.227.38:8000/live/soot3/93retno/566.ts
Hekayat (Channel 151) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/737.ts
Hum TV (Channel 291) – http://109.232.227.38:8000/live/soot3/93retno/568.ts
Iqraa (Channel 296) – http://134.19.187.198:25461/live/soot3/93retno/332.ts
LBC (Channel 322) – http://109.232.227.38:8000/live/soot3/93retno/179.ts
MBC 1 (Channel 343) – http://109.232.227.38:8000/live/clienta02/2FfaP8Rp37/1969.ts
MBC 2 (Channel 345) – http://109.232.227.38:8000/live/clienta04/MpKwuOYFGv/1970.ts
MBC 4 (Channel 350) – http://109.232.227.38:8000/live/clienta08/eeFaggReV1/1972.ts
MBC Action (Channel 352) – http://109.232.227.38:8000/live/clienta10/QsUNmsthJC/1652.ts
MBC Bollywood (Channel 353) – http://109.232.227.38:8000/live/clienta16/MYPQrxsWBr/164.ts
MBC Drama (Channel 354) – http://109.232.227.38:8000/live/clienta15/sZALwci0tb/162.ts
MBC Kids (MBC 3) (Channel 348) – http://104.245.124.250:25461/live/clienta03/9dPepeexIm/160.ts
MBC Masr 2 (Channel 356) – http://109.232.227.38:8000/live/clienta14/G48IZ5zdRx/157.ts
MBC MAX (Channel 358) – http://109.232.227.38:8000/live/clienta12/y9ApY3LtQN/1617.ts
MBC Pro Sports 1 (Channel 360) – http://109.232.227.38:8000/live/client08/5LeELRHjak/1014.ts
MBC Pro Sports 2 (Channel 361) – http://109.232.227.38:8000/live/client08/5LeELRHjak/1015.ts
MBC Pro Sports 3 (Channel 362) – http://109.232.227.38:8000/live/client08/5LeELRHjak/1016.ts
MBC Pro Sports 4 (Channel 363) – http://109.232.227.38:8000/live/client08/5LeELRHjak/1017.ts
MBC Variety (Channel 364) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/2077.ts


2017, January 25, 2017, February 8, 2017, February 23, 2017, March 21, 2017, June 28, 2017, July 8, 2017, July 26,
2017, August 10, 2017, November 20, 2017, December 14, 2017, and January 3, 2018.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 376 of 440
                                                                                      January 11, 2018
                                                                                                Page 3



Melody Classic (Channel 368) – http://109.232.227.38:8000/live/soot3/93retno/83.ts
Murr TV (MTV Lebanon) (Channel 378) – http://109.232.227.38:8000/live/soot3/93retno/379.ts
NBN (Channel 397) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/1659.ts
Noursat (Channel 419) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/1817.ts
OnTV (Channel 434) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/980.ts
OTV (Channel 463) – http://109.232.227.38:8000/live/soot3/93retno/89.ts
Star India Plus (Channel 539) – http://109.232.227.38:8000/live/soot3/93retno/573.ts
TV5Monde (Channel 577) – http://109.232.227.38:8000/live/soot3/93retno/539.ts
Zee (Channel 598) – http://109.232.227.38:8000/live/soot3/93retno/560.ts
Zee Cinema (Channel 595) – http://109.232.227.38:8000/live/soot3/93retno/579.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC v.
Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for direct
and contributory copyright infringement where defendants operated computers that stored and
distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp. 543,
551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the same);
Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at *56 (C.D.
Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where they operated
a website that provided access to copies of plaintiffs’ works). Indeed, in Warner Bros.
Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a
court granted summary judgment against the owner of an Internet website who knowingly
provided links to infringing works that streamed from websites which host and store infringing
content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request for
damages in the amount of $150,000 per infringed work, for a total monetary award against the
operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of the Members’ rights in the Protected Content. In particular, we
demand that you stop hosting, storing, indexing, providing access to, or in any way contributing
to the infringement of the Members’ Protected Content and that you ensure that the Protected
Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members, which
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 377 of 440
                                                                                     January 11, 2018
                                                                                               Page 4



own or control exclusive rights under copyright that are being infringed in the manner described
herein. This letter is without prejudice to the rights and remedies of the Members, all of which are
expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.

                                                     Sincerely,

                                                     HAGAN NOLL & BOYLE LLC




                                                     David M. Korn
                                                     Two Memorial City Plaza
                                                     820 Gessner, Suite 940
                                                     Houston, Texas 77024
                                                     T: (713) 343-0478
                                                     F: (713) 758-0146
                                                     david.korn@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 378 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


                                        January 11, 2018

VIA Email

Easybox
70 Queen’s Road Central, Central
Hong Kong
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Twenty-second Notice of Unauthorized Distribution of IBCAP Member’s
                Television Programming

Dear Easybox:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including MSM Asia Limited (“Member”), which owns
or controls exclusive rights under copyright to distribute the following channels: SAB and SET
Max (“Protected Content”) in the United States. As such, Member owns or controls exclusive
rights under copyright to distribute and publicly perform via broadcast or digital transmission a
vast number of motion pictures and television programs in the United States.

        We sent you correspondence on May 17, 2016, June 15, 2016, June 27, 2016, July 13,
2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016,
September 21, 2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016,
June 28, 2017, July 8, 2017, July 27, 2017, August 10, 2017, November 20, 2017, December 14,
2017, and January 3, 2018, demanding that you take immediate steps to address the extensive
copyright infringement of Member’s Protected Content that is occurring by virtue of your Easybox
set-top box receiver and service (“Service”). Such infringement is continuing to take place via the
following channel numbers and Uniform Resource Locators (“URLs”) including, but by no means
limited to:

       SAB (Channel 530 ) – http://109.232.227.38:8000/live/soot3/93retno/577.ts
       SET Max (Channel 529) – http://109.232.227.38:8000/live/soot3/93retno/572.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 379 of 440
                                                                                      January 11, 2018
                                                                                                Page 2



Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC v.
Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for direct
and contributory copyright infringement where defendants operated computers that stored and
distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp. 543,
551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the same);
Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at *56 (C.D.
Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where they operated
a website that provided access to copies of plaintiffs’ works). Indeed, in Warner Bros.
Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a
court granted summary judgment against the owner of an Internet website who knowingly
provided links to infringing works that streamed from websites which host and store infringing
content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request for
damages in the amount of $150,000 per infringed work, for a total monetary award against the
operator of a website in excess of $1.6 million).

        Attached as Exhibit A is a list of some of the motion pictures and television programs that
are owned or controlled by the Member and/or its affiliates and that are being infringed by the
Service. Exhibit A is provided as a representative sample of the infringements being committed as
a result of your operation of the Service and to demonstrate the readily apparent nature of the
massive infringement occurring thereon. The list is not intended to suggest that the identified
infringements are the only ones occurring on the Service or are the only ones that you must
immediately and permanently remove.

        IBCAP hereby demands that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of the Member’s copyrighted works, including but not limited to
the works identified in the enclosed Exhibit A. In particular, we demand that you stop hosting,
storing, indexing, providing access to, or in any way contributing to the infringement of the
Member’s copyrighted works and that you ensure that copies of these works in Exhibit A and other
motion pictures and television programs whose copyrights are owned by the Member do not appear
on the Service in the future, unless you have obtained proper authorization from the respective
copyright owner. Please contact us within 5 days to inform us that you have agreed to and are in
compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Member in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Member, which
owns or controls exclusive rights under copyright that are being infringed in the manner described
herein. This letter is without prejudice to the rights and remedies of the Member, all of which are
expressly reserved.
 Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 380 of 440
                                                                         January 11, 2018
                                                                                   Page 3



       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.

                                              Sincerely,

                                              HAGAN NOLL & BOYLE LLC




                                              David M. Korn
                                              Two Memorial City Plaza
                                              820 Gessner, Suite 940
                                              Houston, Texas 77024
                                              T: (713) 343-0478
                                              F: (713) 758-0146
                                              david.korn@hnbllc.com
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 381 of 440



                                EXHIBIT A
                                      SAB
                         1) Taraak Mehta Ka Ooltah Chasmah
                         2) F.I.R.
                         3) Lapataganj
                         4) Tu Mere Agal Bagal Hai
                         5) Preetam Payaare Aur Wohh
                         6) Chidya Ghar
                         7) Badi Door Se Aaye Hai
                         8) Balveer
                         9) Betaal Aur Sinhasan Battisi
                         10) Chandrakant Chiplunkar Seedi Bambawala
                         11) Peterson Hill
                         12) Rhythm N Soul
                         13) Singhasan Battisi
                         14) Umang
                         15) Yam Hai Hum

                                    SET Max
                         1) Mere Brother Ki Dulhan
                         2) Gunday
                         3) Rowdy Rathore
                         4) Ek Main Aur Ekk Tu
                         5) Mere Dad Ki Maruti
                         6) Ladies Vs Ricky Bahl
                         7) Tere Naal Love Ho Gaya
                         8) Krrish 3
                         9) Ek Tha Tiger
                         10) Dangerous Ishhq
                         11) Dirty Picture
                         12) Lootera
                         13) Aurangzeb
                         14) Baghban
                         15) Talaash
                         16) 3 Idiots
                         17) Rocket Singh
                         18) Extraa Shots Special
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 382 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


                                              January 11, 2018

VIA Email

Easybox
70 Queen’s Road Central, Central
Hong Kong
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Thirty-eighth Notice of Unauthorized Distribution of DISH Network
                 Television Programming

Dear Easybox:

       This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: ART Cinema, Dream 2, and
LDC (“Protected Content”) in the United States. As such, DISH Network owns or controls
exclusive rights under copyright to distribute and publicly perform via broadcast or digital
transmission a vast number of motion pictures and television programs in the United States.

       We sent you correspondence on thirty-seven prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of DISH Network’s Protected
Content that is occurring by virtue of your Easybox set-top box receiver and service (“Service”).1
Such infringement is continuing to take place via the following channel numbers and Uniform
Resource Locators (“URLs”) including, but by no means limited to:

        ART Cinema (Channel 150) – http://109.232.227.38:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/735.ts
        Dream 2 (Channel 244) – http://109.232.227.38:8000/live/soot3/93retno/299.ts
        LDC (Channel 323) – http://109.232.227.38:8000/live/soot3/93retno/277.ts




1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September 21,
2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, January 12,
2017, January 25, 2017, February 8, 2017, February 23, 2017, March 21, 2017, June 28, 2017, July 8, 2017, July 27,
2017, August 10, 2017, November 20, 2017, December 14, 2017, and January 3, 2018.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 383 of 440
                                                                                      January 11, 2018
                                                                                                Page 2



        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC v.
Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for direct
and contributory copyright infringement where defendants operated computers that stored and
distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp. 543,
551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the same);
Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at *56 (C.D.
Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where they operated
a website that provided access to copies of plaintiffs’ works). Indeed, in Warner Bros.
Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a
court granted summary judgment against the owner of an Internet website who knowingly
provided links to infringing works that streamed from websites which host and store infringing
content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request for
damages in the amount of $150,000 per infringed work, for a total monetary award against the
operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way contributing
to the infringement of DISH Network’s Protected Content and that you ensure that the Protected
Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH Network,
which owns or controls exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of DISH Network, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.

                                                      Sincerely,

                                                      HAGAN NOLL & BOYLE LLC
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 384 of 440
                                                                 January 11, 2018
                                                                           Page 3




                                       David M. Korn
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       david.korn@hnbllc.com
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 385 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


                                                 April 3, 2018
VIA Email

Easybox
70 Queen’s Road Central, Central
Hong Kong
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Thirty-ninth Notice of Unauthorized Distribution of IBCAP Members’
                 Television Programming

Dear Easybox TV:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, ARY Digital
USA, Asia TV USA, B4U U.S., IndiaCast US, International Media Distribution, MBC FZ, Star
India Private Limited, and World Span Media Consulting (“Members”), which own or control
exclusive rights under copyright to distribute the following channels: Al Hayat 1, Al Jazeera
Arabic News, Al Nahar, Al Nahar Drama, ART Cima, ARY Digital, B4U Movies, B4U Music,
Hekayat, Iqraa, LBC, MBC 1, MBC 2, MBC 4, MBC Action, MBC Bollywood, MBC Drama,
MBC Kids (MBC 3), MBC Masr 2, MBC MAX, MBC Pro Sports 1, MBC Pro Sports 2, MBC Pro
Sports 3, MBC Pro Sports 4, Melody Aflam, Melody Classic, NBN, Noursat, OTV, Star India
Plus, and Zee Cinema (“Protected Content”) in the United States. As such, Members own or
control exclusive rights under copyright to distribute and publicly perform via broadcast or digital
transmission a vast number of motion pictures and television programs in the United States.
         We sent you correspondence on thirty-eight prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of Members’ Protected Content
that is occurring by virtue of your Easybox set-top box receivers and service (“Service”).1 Such




1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September 21,
2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, January 12,
2017, January 25, 2017, February 8, 2017, February 23, 2017, March 21, 2017, June 28, 2017, July 8, 2017, July 26,
2017, August 10, 2017, November 20, 2017, December 14, 2017, January 3, 2018, and January 12, 2018.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 386 of 440
                                                                                      April 3, 2018
                                                                                             Page 2



infringement is continuing to take place via the following channel numbers and Uniform Resource
Locators (“URLs”) including, but by no means limited to:

Al Hayat 1 (channel 49) – http://149.56.26.88:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/2098.ts
Al Jazeera Arabic News (channel 62) – http://213.152.170.4:8000/live/5I693Rkh5m/5AcDZzXxlu/120.ts
Al Jazeera Arabic News (channel 65) – http://213.152.170.4:8000/live/wyTMYj6BL2/FjHw0ioCCO/121.ts
Al Nahar (channel 93) – http://149.56.26.88:25461/live/wyTMYj6BL2/FjHw0ioCCO/243.ts
Al Nahar (channel 97) – http://149.56.26.88:25461/live/soot3/93retno/39.ts
Al Nahar Drama (channel 96) – http://149.56.26.88:25461/live/soot3/93retno/244.ts
ART Cima (channel 142) – http://213.152.170.4:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/738.ts
ARY Digital (channel 146) – http://213.152.170.4:8000/live/wyTMYj6BL2/FjHw0ioCCO/564.ts
B4U Movies (channel 151) – http://213.152.170.4:8000/live/wyTMYj6BL2/FjHw0ioCCO/561.ts
B4U Music (channel 152) – http://213.152.170.4:8000/live/wyTMYj6BL2/FjHw0ioCCO/562.ts
Geo News (channel 269) – http://213.152.170.4:8000/live/wyTMYj6BL2/FjHw0ioCCO/566.ts
Hekayat (channel 143) – http://213.152.170.4:8000/live/wyTMYj6BL2/FjHw0ioCCO/737.ts
Hekayat (channel 144) – http://213.152.170.4:8000/live/Z0T9s8W5mt/OEJxx2ZIqT/736.ts
Hum TV (channel 279) – http://213.152.170.4:8000/live/wyTMYj6BL2/FjHw0ioCCO/568.ts
Iqraa (channel 284) – http://213.152.170.4:8000/live/wyTMYj6BL2/FjHw0ioCCO/332.ts
LBC (channel 309) – http://213.152.170.4:8000/live/wyTMYj6BL2/FjHw0ioCCO/179.ts
MBC (channel 327) – http://149.56.26.88:25461/live/5I693Rkh5m/5AcDZzXxlu/158.ts
MBC 2 (channel 340) – http://213.152.170.4:8000/live/5I693Rkh5m/5AcDZzXxlu/157.ts
MBC 4 (channel 333) – http://149.56.26.88:25461/live/5I693Rkh5m/5AcDZzXxlu/159.ts
MBC Action (channel 336) – http://134.19.180.30:25461/live/5I693Rkh5m/5AcDZzXxlu/1652.ts
MBC Bollywood (channel 337) – http://213.152.170.4:8000/live/5I693Rkh5m/5AcDZzXxlu/164.ts
MBC Drama (channel 204) – http://149.56.26.88:25461/live/soot3/93retno/245.ts
MBC Kids (MBC 3) (channel 334) – http://213.152.170.4:8000/live/tJon3cTSWo/DlkDRZ4AdW/1972.ts
MBC MAX (channel 341) – http://134.19.180.30:25461/live/5I693Rkh5m/5AcDZzXxlu/1617.ts
MBC Pro Sports 1 (channel 343) – http://213.152.170.4:8000/live/5I693Rkh5m/5AcDZzXxlu/1014.ts
MBC Pro Sports 2 (channel 344) – http://213.152.170.4:8000/live/5I693Rkh5m/5AcDZzXxlu/1015.ts
MBC Pro Sports 3 (channel 345) – http://213.152.170.4:8000/live/gNhQGszpWM/KURCmZosAj/1016.ts
MBC Pro Sports 4 (channel 346) – http://213.152.170.4:8000/live/5I693Rkh5m/5AcDZzXxlu/1017.ts
Melody Aflam (channel 186) – http://134.19.180.30:25461/live/soot3/93retno/255.ts
Melody Classic (channel 351) – http://213.152.170.4:8000/live/wyTMYj6BL2/FjHw0ioCCO/83.ts
NBN (Channel 371) – http://134.19.180.30:25461/live/wyTMYj6BL2/FjHw0ioCCO/1659.ts
Noursat (Channel 392) – http://134.19.180.30:25461/live/wyTMYj6BL2/FjHw0ioCCO/1817.ts
OTV (channel 435) – http://149.56.26.88:25461/live/wyTMYj6BL2/FjHw0ioCCO/89.ts
Star India Plus (channel 508) – http://213.152.170.4:8000/live/wyTMYj6BL2/FjHw0ioCCO/573.ts
Zee Cinema (channel 215) – http://109.232.224.13:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/757.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC v.
Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for direct
and contributory copyright infringement where defendants operated computers that stored and
distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp. 543,
551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the same);
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 387 of 440
                                                                                         April 3, 2018
                                                                                                Page 3



Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at *56 (C.D.
Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where they operated
a website that provided access to copies of plaintiffs’ works). Indeed, in Warner Bros.
Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a
court granted summary judgment against the owner of an Internet website who knowingly
provided links to infringing works that streamed from websites which host and store infringing
content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request for
damages in the amount of $150,000 per infringed work, for a total monetary award against the
operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of the Members’ rights in the Protected Content. In particular, we
demand that you stop hosting, storing, indexing, providing access to, or in any way contributing
to the infringement of the Members’ Protected Content and that you ensure that the Protected
Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.
        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members, which
own or control exclusive rights under copyright that are being infringed in the manner described
herein. This letter is without prejudice to the rights and remedies of the Members, all of which are
expressly reserved.
       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.
                                                      Sincerely,

                                                      HAGAN NOLL & BOYLE LLC




                                                      David M. Korn
                                                      Two Memorial City Plaza
                                                      820 Gessner, Suite 940
                                                      Houston, Texas 77024
                                                      T: (713) 343-0478
                                                      F: (713) 758-0146
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 388 of 440
                                                                  April 3, 2018
                                                                         Page 4



                                       david.korn@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 389 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


                                          April 4, 2018

VIA Email

Easybox
70 Queen’s Road Central, Central
Hong Kong
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Twenty-third Notice of Unauthorized Distribution of IBCAP Member’s
                Television Programming

Dear Easybox:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including MSM Asia Limited (“Member”), which owns
or controls exclusive rights under copyright to distribute the following channels: SAB and SET
Max (“Protected Content”) in the United States. As such, Member owns or controls exclusive
rights under copyright to distribute and publicly perform via broadcast or digital transmission a
vast number of motion pictures and television programs in the United States.

        We sent you correspondence on May 17, 2016, June 15, 2016, June 27, 2016, July 13,
2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016,
September 21, 2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016,
June 28, 2017, July 8, 2017, July 27, 2017, August 10, 2017, November 20, 2017, December 14,
2017, January 3, 2018, and January 11, 2018, demanding that you take immediate steps to address
the extensive copyright infringement of Member’s Protected Content that is occurring by virtue of
your Easybox set-top box receiver and service (“Service”). Such infringement is continuing to
take place via the following channel numbers and Uniform Resource Locators (“URLs”) including,
but by no means limited to:

       SAB (channel 500 ) – http://213.152.170.4:8000/live/wyTMYj6BL2/FjHw0ioCCO/577.ts
       SET Max (channel 499) – http://213.152.170.4:8000/live/wyTMYj6BL2/FjHw0ioCCO/572.ts

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 390 of 440
                                                                                         April 4, 2018
                                                                                                Page 2



Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC v.
Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for direct
and contributory copyright infringement where defendants operated computers that stored and
distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp. 543,
551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the same);
Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at *56 (C.D.
Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where they operated
a website that provided access to copies of plaintiffs’ works). Indeed, in Warner Bros.
Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a
court granted summary judgment against the owner of an Internet website who knowingly
provided links to infringing works that streamed from websites which host and store infringing
content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request for
damages in the amount of $150,000 per infringed work, for a total monetary award against the
operator of a website in excess of $1.6 million).

        Attached as Exhibit A is a list of some of the motion pictures and television programs that
are owned or controlled by the Member and/or its affiliates and that are being infringed by the
Service. Exhibit A is provided as a representative sample of the infringements being committed as
a result of your operation of the Service and to demonstrate the readily apparent nature of the
massive infringement occurring thereon. The list is not intended to suggest that the identified
infringements are the only ones occurring on the Service or are the only ones that you must
immediately and permanently remove.

        IBCAP hereby demands that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of the Member’s copyrighted works, including but not limited to
the works identified in the enclosed Exhibit A. In particular, we demand that you stop hosting,
storing, indexing, providing access to, or in any way contributing to the infringement of the
Member’s copyrighted works and that you ensure that copies of these works in Exhibit A and other
motion pictures and television programs whose copyrights are owned by the Member do not appear
on the Service in the future, unless you have obtained proper authorization from the respective
copyright owner. Please contact us within 5 days to inform us that you have agreed to and are in
compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Member in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Member, which
owns or controls exclusive rights under copyright that are being infringed in the manner described
herein. This letter is without prejudice to the rights and remedies of the Member, all of which are
expressly reserved.
 Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 391 of 440
                                                                            April 4, 2018
                                                                                   Page 3



       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.

                                              Sincerely,

                                              HAGAN NOLL & BOYLE LLC




                                              David M. Korn
                                              Two Memorial City Plaza
                                              820 Gessner, Suite 940
                                              Houston, Texas 77024
                                              T: (713) 343-0478
                                              F: (713) 758-0146
                                              david.korn@hnbllc.com
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 392 of 440



                                EXHIBIT A
                                      SAB
                         1) Taraak Mehta Ka Ooltah Chasmah
                         2) F.I.R.
                         3) Lapataganj
                         4) Tu Mere Agal Bagal Hai
                         5) Preetam Payaare Aur Wohh
                         6) Chidya Ghar
                         7) Badi Door Se Aaye Hai
                         8) Balveer
                         9) Betaal Aur Sinhasan Battisi
                         10) Chandrakant Chiplunkar Seedi Bambawala
                         11) Peterson Hill
                         12) Rhythm N Soul
                         13) Singhasan Battisi
                         14) Umang
                         15) Yam Hai Hum

                                    SET Max
                         1) Mere Brother Ki Dulhan
                         2) Gunday
                         3) Rowdy Rathore
                         4) Ek Main Aur Ekk Tu
                         5) Mere Dad Ki Maruti
                         6) Ladies Vs Ricky Bahl
                         7) Tere Naal Love Ho Gaya
                         8) Krrish 3
                         9) Ek Tha Tiger
                         10) Dangerous Ishhq
                         11) Dirty Picture
                         12) Lootera
                         13) Aurangzeb
                         14) Baghban
                         15) Talaash
                         16) 3 Idiots
                         17) Rocket Singh
                         18) Extraa Shots Special
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 393 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


                                                May 11, 2018
VIA Email

Easybox
70 Queen’s Road Central, Central
Hong Kong
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Fortieth Notice of Unauthorized Distribution of IBCAP Members’ Television
                 Programming

Dear Easybox TV:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, ARY Digital
USA, Asia TV USA, B4U U.S., beIN Media Group, Geo USA Holdings, IndiaCast US,
International Media Distribution, MBC FZ, Star India Private Limited, Turner Broadcasting
System Arabia, and World Span Media Consulting (“Members”), which own or control exclusive
rights under copyright to distribute the following channels: Aapka Colors (Colors), Al Jadeed, Al
Jazeera Arabic News, Al Jazeera Documentary, Al Jazeera Mubasher, Al Jazeera English, Al
Nahar, Al Nahar Drama, ARY Digital, B4U Movies, B4U Music, Baraem, beIN Sports 1, beIN
Sports 2, beIN Sports 3, beIN Sports 4, beIN Sports 5, beIN Sports 6, beIN Sports 7, beIN Sports
8, beIN Sports 9, beIN Sports 10, beIN Sports 11, beIN Sports 12, Cartoon Network Arabia, CBC,
Geo News, LBC, Life OK, MBC 1, MBC 2, MBC 4, MBC Action, MBC Bollywood, MBC Drama,
MBC Kids (MBC 3), MBC Masr 2, MBC Masr, MBC Masr 2, MBC MAX, MBC Pro Sports 1,
MBC Pro Sports 2, MBC Pro Sports 3, MBC Pro Sports 4, MBC Variety, Melody Classic, NBN,
Noursat, OTV, and Zee Cinema (“Protected Content”) in the United States. As such, Members
own or control exclusive rights under copyright to distribute and publicly perform via broadcast
or digital transmission a vast number of motion pictures and television programs in the United
States.
         We sent you correspondence on thirty-nine prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of Members’ Protected Content
that is occurring by virtue of your Easybox set-top box receivers and service (“Service”).1 Such


1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 394 of 440
                                                                                                    May 11, 2018
                                                                                                          Page 2



infringement is continuing to take place via the following channel numbers and Uniform Resource
Locators (“URLs”) including, but by no means limited to:

Aapka Colors (Colors) – http://213.152.170.4:8000/live/wyTMYj6BL2/FjHw0ioCCO/566.ts
Al Jadeed – http://144.217.72.45:25461/live/soot3/93retno/6.ts
Al Jazeera Arabic News – http://144.217.72.45:25461/live/5I693Rkh5m/5AcDZzXxlu/120.ts
Al Jazeera Documentary – http://144.217.72.45:25461/live/wyTMYj6BL2/FjHw0ioCCO/123.ts
Al Jazeera English – http://144.217.72.45:25461/live/soot3/93retno/122.ts
Al Jazeera Mubasher – http://144.217.72.45:25461/live/wyTMYj6BL2/FjHw0ioCCO/121.ts
Al Nahar – http://144.217.72.45:25461/live/wyTMYj6BL2/FjHw0ioCCO/243.ts
Al Nahar Drama – http://144.217.72.45:25461/live/soot3/93retno/244.ts
ARY Digital – http://213.152.170.4:8000/live/wyTMYj6BL2/FjHw0ioCCO/564.ts
B4U Movies – http://213.152.170.4:8000/live/wyTMYj6BL2/FjHw0ioCCO/562.ts
B4U Music – http://213.152.170.4:8000/live/wyTMYj6BL2/FjHw0ioCCO/561.ts
Baraem – http://213.152.170.4:8000/live/wyTMYj6BL2/FjHw0ioCCO/265.ts
beIN Sports 1 – http://144.217.72.45:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/1628.ts
beIN Sports 1 – http://213.152.168.6:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/1980.ts
beIN Sports 1 – http://144.217.72.45:25461/live/qyeIRmWklZ/lcKmWjaDkS/748.ts
beIN Sports 2 – http://144.217.72.45:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/1581.ts
beIN Sports 3 – http://144.217.72.45:25461/live/qyeIRmWklZ/lcKmWjaDkS/739.ts
beIN Sports 3 – http://144.217.72.45:25461/live/qyeIRmWklZ/lcKmWjaDkS/741.tsF
beIN Sports 3 – http://144.217.72.45:25461/live/bSCvChb6dw/nKlGRKV8GT/742.ts
beIN Sports 4 – http://213.152.168.6:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/2105.ts
beIN Sports 4 – http://144.217.72.45:25461/live/bSCvChb6dw/nKlGRKV8GT/743.ts
beIN Sports 5 – http://144.217.72.45:25461/live/bSCvChb6dw/nKlGRKV8GT/744.ts
beIN Sports 5 – http://213.152.168.6:25461/live/kCv4fF3m4J/EUIeCbZFT1/2110.ts
beIN Sports 6 – http://144.217.72.45:25461/live/bSCvChb6dw/nKlGRKV8GT/745.ts
beIN Sports 6 – http://213.152.170.4:8000/live/wyTMYj6BL2/FjHw0ioCCO/560.ts
beIN Sports 7 – http://144.217.72.45:25461/live/bSCvChb6dw/nKlGRKV8GT/746.ts
beIN Sports 8 – http://144.217.72.45:25461/live/bSCvChb6dw/nKlGRKV8GT/747.ts
beIN Sports 9 – http://144.217.72.45:25461/live/soot3/93retno/50.ts
beIN Sports 10 – http://144.217.72.45:25461/live/qyeIRmWklZ/lcKmWjaDkS/749.ts
beIN Sports 11 – http://144.217.72.45:25461/live/qyeIRmWklZ/lcKmWjaDkS/750.ts
beIN Sports 12 – http://144.217.72.45:25461/live/qyeIRmWklZ/lcKmWjaDkS/740.ts
beIN Sports 12 – http://144.217.72.45:25461/live/qyeIRmWklZ/lcKmWjaDkS/741.ts
Cartoon Network Arabia – http://213.152.170.4:8000/live/soot3/93retno/1086.ts
CBC – http://213.152.170.4:8000/live/wyTMYj6BL2/FjHw0ioCCO/299.ts
Geo News – http://144.217.72.45:25461/live/5I693Rkh5m/5AcDZzXxlu/158.ts
LBC – http://144.217.72.45:25461/live/5I693Rkh5m/5AcDZzXxlu/1969.ts
Life OK – http://213.152.170.4:8000/live/wyTMYj6BL2/FjHw0ioCCO/560.ts
MBC – http://144.217.72.45:25461/live/5I693Rkh5m/5AcDZzXxlu/160.ts



July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September 21,
2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, January 12,
2017, January 25, 2017, February 8, 2017, February 23, 2017, March 21, 2017, June 28, 2017, July 8, 2017, July 26,
2017, August 10, 2017, November 20, 2017, December 14, 2017, January 3, 2018, January 12, 2018, and April 3,
2018.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 395 of 440
                                                                                      May 11, 2018
                                                                                            Page 3



MBC – http://213.152.168.6:25461/live/5I693Rkh5m/5AcDZzXxlu/1970.ts
MBC 2 – http://144.217.72.45:25461/live/NB933xvYrZ/Fc8lLuhVGf/161.ts
MBC 2 – http://213.152.168.6:25461/live/7Wuo8HFng5/QPGVKUQyQ7/1971.ts
MBC 4 – http://213.152.168.6:25461/live/GuUBxLDl8f/zGsBOC0W0o/1652.ts
MBC 4 – http://144.217.72.45:25461/live/5I693Rkh5m/5AcDZzXxlu/164.ts
MBC Action – http://144.217.72.45:25461/live/5I693Rkh5m/5AcDZzXxlu/164.ts
MBC Action – http://144.217.72.45:25461/live/K53WUosxjs/9TMzzts4pj/166.ts
MBC Bollywood – http://144.217.72.45:25461/live/K53WUosxjs/9TMzzts4pj/166.ts
MBC Drama – http://213.152.168.6:25461/live/5I693Rkh5m/5AcDZzXxlu/1617.ts
MBC Kids (MBC 3) – http://213.152.170.4:8000/live/tJon3cTSWo/DlkDRZ4AdW/1972.ts
MBC Kids (MBC 3) – http://213.152.168.6:25461/live/5I693Rkh5m/5AcDZzXxlu/1652.ts
MBC Masr – http://213.152.168.6:25461/live/7epLqjrjNz/Dan1OuEdzN/1617.ts
MBC Masr 2 – http://213.152.168.6:25461/live/5I693Rkh5m/5AcDZzXxlu/1014.ts
MBC MAX – http://213.152.168.6:25461/live/5I693Rkh5m/5AcDZzXxlu/1015.ts
MBC MAX – http://213.152.168.6:25461/live/gNhQGszpWM/KURCmZosAj/1016.ts
MBC Pro Sports 1 – http://213.152.168.6:25461/live/5I693Rkh5m/5AcDZzXxlu/1017.ts
MBC Pro Sports 2 – http://213.152.168.6:25461/live/5I693Rkh5m/5AcDZzXxlu/1017.ts
MBC Pro Sports 3 – http://213.152.168.6:25461/live/5I693Rkh5m/5AcDZzXxlu/2077.ts
MBC Pro Sports 4 – http://213.152.170.4:8000/live/wyTMYj6BL2/FjHw0ioCCO/83.ts
MBC Variety – http://134.19.180.30:25461/live/wyTMYj6BL2/FjHw0ioCCO/1659.ts
Melody Classic – http://213.152.168.6:25461/live/wyTMYj6BL2/FjHw0ioCCO/1817.ts
NBN – http://144.217.72.45:25461/live/wyTMYj6BL2/FjHw0ioCCO/89.ts
Noursat – http://109.232.224.13:25461/live/Z0T9s8W5mt/OEJxx2ZIqT/1088.ts
OTV – http://213.152.170.4:8000/live/wyTMYj6BL2/FjHw0ioCCO/579.ts
Zee Cinema – http://213.152.168.6:25461/live/QF7YrAdFvi/CRJMUBdg8V/2109.ts

        Under U.S. copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC v.
Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for direct
and contributory copyright infringement where defendants operated computers that stored and
distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp. 543,
551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the same);
Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at *56 (C.D.
Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where they operated
a website that provided access to copies of plaintiffs’ works). Indeed, in Warner Bros.
Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a
court granted summary judgment against the owner of an Internet website who knowingly
provided links to infringing works that streamed from websites which host and store infringing
content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request for
damages in the amount of $150,000 per infringed work, for a total monetary award against the
operator of a website in excess of $1.6 million).
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 396 of 440
                                                                                        May 11, 2018
                                                                                              Page 4




        IBCAP hereby demands that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of the Members’ rights in the Protected Content. In particular, we
demand that you stop hosting, storing, indexing, providing access to, or in any way contributing
to the infringement of the Members’ Protected Content and that you ensure that the Protected
Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.
        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members, which
own or control exclusive rights under copyright that are being infringed in the manner described
herein. This letter is without prejudice to the rights and remedies of the Members, all of which are
expressly reserved.
       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.
                                                      Sincerely,

                                                      HAGAN NOLL & BOYLE LLC




                                                      David M. Korn
                                                      Two Memorial City Plaza
                                                      820 Gessner, Suite 940
                                                      Houston, Texas 77024
                                                      T: (713) 343-0478
                                                      F: (713) 758-0146
                                                      david.korn@hnbllc.com
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 397 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


                                                May 11, 2018

VIA Email

Easybox
70 Queen’s Road Central, Central
Hong Kong
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Thirty-ninth Notice of Unauthorized Distribution of DISH Network Television
                 Programming

Dear Easybox:

        This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: ART Cinema and Dream 2
(“Protected Content”) in the United States. As such, DISH Network owns or controls exclusive
rights under copyright to distribute and publicly perform via broadcast or digital transmission a
vast number of motion pictures and television programs in the United States.

       We sent you correspondence on thirty-eight prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of DISH Network’s Protected
Content that is occurring by virtue of your Easybox set-top box receiver and service (“Service”).1
Such infringement is continuing to take place via the following channel numbers and Uniform
Resource Locators (“URLs”) including, but by no means limited to:

        ART Cinema – http://213.152.168.6:25461/live/wyTMYj6BL2/FjHw0ioCCO/735.ts
        Dream 2 – http://213.152.170.4:8000/live/wyTMYj6BL2/FjHw0ioCCO/179.ts

        Under U.S. copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,


1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September 21,
2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, January 12,
2017, January 25, 2017, February 8, 2017, February 23, 2017, March 21, 2017, June 28, 2017, July 8, 2017, July 27,
2017, August 10, 2017, November 20, 2017, December 14, 2017, January 3, 2018, and January 18, 2018.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 398 of 440
                                                                                        May 11, 2018
                                                                                              Page 2



publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC v.
Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for direct
and contributory copyright infringement where defendants operated computers that stored and
distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp. 543,
551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the same);
Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at *56 (C.D.
Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where they operated
a website that provided access to copies of plaintiffs’ works). Indeed, in Warner Bros.
Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a
court granted summary judgment against the owner of an Internet website who knowingly
provided links to infringing works that streamed from websites which host and store infringing
content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request for
damages in the amount of $150,000 per infringed work, for a total monetary award against the
operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way contributing
to the infringement of DISH Network’s Protected Content and that you ensure that the Protected
Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH Network,
which owns or controls exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of DISH Network, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.

                                                      Sincerely,

                                                      HAGAN NOLL & BOYLE LLC
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 399 of 440
                                                                  May 11, 2018
                                                                        Page 3




                                       David M. Korn
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       david.korn@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 400 of 440



                                                           Two Memorial City Plaza
                                                            820 Gessner, Suite 940
                                                            Houston, Texas 77024
                                                              Tel: 713.343.0478
                                                              Fax: 713.758.0146
                                                               www.hnbllc.com


                                        October 3, 2018

VIA Email

Easybox
70 Queen’s Road Central, Central
Hong Kong
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

       Re:      Twenty-fourth Notice of Unauthorized Distribution of IBCAP Member’s
                Television Programming

Dear Easybox:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including MSM Asia Limited (“Member”), which owns
or controls exclusive rights under copyright to distribute the following channels: SAB and SET
Max (“Protected Content”) in the United States. As such, Member owns or controls exclusive
rights under copyright to distribute and publicly perform via broadcast or digital transmission a
vast number of motion pictures and television programs in the United States.

        We sent you correspondence on May 17, 2016, June 15, 2016, June 27, 2016, July 13,
2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016,
September 21, 2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016,
June 28, 2017, July 8, 2017, July 27, 2017, August 10, 2017, November 20, 2017, December 14,
2017, January 3, 2018, January 11, 2018, and April 4, 2018, demanding that you take immediate
steps to address the extensive copyright infringement of Member’s Protected Content that is
occurring by virtue of your Easybox set-top box receiver and service (“Service”). Such
infringement is continuing to take place via the following channel numbers and Uniform Resource
Locators (“URLs”) including, but by no means limited to:

       SAB – http://213.152.170.4:8000/live/
       SET Max – http://213.152.170.4:8000/live/

        Under U.S. Copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 401 of 440
                                                                                       October 3, 2018
                                                                                                Page 2



Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC v.
Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for direct
and contributory copyright infringement where defendants operated computers that stored and
distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp. 543,
551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the same);
Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at *56 (C.D.
Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where they operated
a website that provided access to copies of plaintiffs’ works). Indeed, in Warner Bros.
Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a
court granted summary judgment against the owner of an Internet website who knowingly
provided links to infringing works that streamed from websites which host and store infringing
content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request for
damages in the amount of $150,000 per infringed work, for a total monetary award against the
operator of a website in excess of $1.6 million).

        Attached as Exhibit A is a list of some of the motion pictures and television programs that
are owned or controlled by the Member and/or its affiliates and that are being infringed by the
Service. Exhibit A is provided as a representative sample of the infringements being committed as
a result of your operation of the Service and to demonstrate the readily apparent nature of the
massive infringement occurring thereon. The list is not intended to suggest that the identified
infringements are the only ones occurring on the Service or are the only ones that you must
immediately and permanently remove.

        IBCAP hereby demands that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of the Member’s copyrighted works, including but not limited to
the works identified in the enclosed Exhibit A. In particular, we demand that you stop hosting,
storing, indexing, providing access to, or in any way contributing to the infringement of the
Member’s copyrighted works and that you ensure that copies of these works in Exhibit A and other
motion pictures and television programs whose copyrights are owned by the Member do not appear
on the Service in the future, unless you have obtained proper authorization from the respective
copyright owner. Please contact us within 5 days to inform us that you have agreed to and are in
compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Member in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Member, which
owns or controls exclusive rights under copyright that are being infringed in the manner described
herein. This letter is without prejudice to the rights and remedies of the Member, all of which are
expressly reserved.
 Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 402 of 440
                                                                          October 3, 2018
                                                                                   Page 3



       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.

                                              Sincerely,

                                              HAGAN NOLL & BOYLE LLC




                                              David M. Korn
                                              Two Memorial City Plaza
                                              820 Gessner, Suite 940
                                              Houston, Texas 77024
                                              T: (713) 343-0478
                                              F: (713) 758-0146
                                              david.korn@hnbllc.com
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 403 of 440



                                EXHIBIT A
                                      SAB
                         1) Taraak Mehta Ka Ooltah Chasmah
                         2) F.I.R.
                         3) Lapataganj
                         4) Tu Mere Agal Bagal Hai
                         5) Preetam Payaare Aur Wohh
                         6) Chidya Ghar
                         7) Badi Door Se Aaye Hai
                         8) Balveer
                         9) Betaal Aur Sinhasan Battisi
                         10) Chandrakant Chiplunkar Seedi Bambawala
                         11) Peterson Hill
                         12) Rhythm N Soul
                         13) Singhasan Battisi
                         14) Umang
                         15) Yam Hai Hum

                                    SET Max
                         1) Mere Brother Ki Dulhan
                         2) Gunday
                         3) Rowdy Rathore
                         4) Ek Main Aur Ekk Tu
                         5) Mere Dad Ki Maruti
                         6) Ladies Vs Ricky Bahl
                         7) Tere Naal Love Ho Gaya
                         8) Krrish 3
                         9) Ek Tha Tiger
                         10) Dangerous Ishhq
                         11) Dirty Picture
                         12) Lootera
                         13) Aurangzeb
                         14) Baghban
                         15) Talaash
                         16) 3 Idiots
                         17) Rocket Singh
                         18) Extraa Shots Special
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 404 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


                                               October 3, 2018

VIA Email

Easybox
70 Queen’s Road Central, Central
Hong Kong
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

        Re:      Fortieth Notice of Unauthorized Distribution of DISH Network Television
                 Programming

Dear Easybox:

       This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: ART Cima, Dream 2, and
LDC (“Protected Content”) in the United States. As such, DISH Network owns or controls
exclusive rights under copyright to distribute and publicly perform via broadcast or digital
transmission a vast number of motion pictures and television programs in the United States.

       We sent you correspondence on thirty-nine prior occasions, demanding that you take
immediate steps to address the extensive copyright infringement of DISH Network’s Protected
Content that is occurring by virtue of your Easybox set-top box receiver and service (“Service”).1
Such infringement is continuing to take place via the following channel numbers and Uniform
Resource Locators (“URLs”) including, but by no means limited to:

        ART Cima – http://213.152.170.4:8000/live/
        Dream 2 – http://213.152.170.4:8000/live/
        LDC – http://144.217.72.45:25461/live/



1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September 21,
2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, January 12,
2017, January 25, 2017, February 8, 2017, February 23, 2017, March 21, 2017, June 28, 2017, July 8, 2017, July 27,
2017, August 10, 2017, November 20, 2017, December 14, 2017, January 3, 2018, January 18, 2018, and May 11,
2018.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 405 of 440
                                                                                       October 3, 2018
                                                                                                Page 2



        Under U.S. copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC v.
Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for direct
and contributory copyright infringement where defendants operated computers that stored and
distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp. 543,
551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the same);
Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at *56 (C.D.
Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where they operated
a website that provided access to copies of plaintiffs’ works). Indeed, in Warner Bros.
Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a
court granted summary judgment against the owner of an Internet website who knowingly
provided links to infringing works that streamed from websites which host and store infringing
content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request for
damages in the amount of $150,000 per infringed work, for a total monetary award against the
operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way contributing
to the infringement of DISH Network’s Protected Content and that you ensure that the Protected
Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.

        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH Network,
which owns or controls exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of DISH Network, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.

                                                      Sincerely,

                                                      HAGAN NOLL & BOYLE LLC
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 406 of 440
                                                                 October 3, 2018
                                                                          Page 3




                                       David M. Korn
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       david.korn@hnbllc.com
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 407 of 440



                                                                    Two Memorial City Plaza
                                                                     820 Gessner, Suite 940
                                                                     Houston, Texas 77024
                                                                       Tel: 713.343.0478
                                                                       Fax: 713.758.0146
                                                                        www.hnbllc.com


                                               October 3, 2018
VIA Email

Easybox
70 Queen’s Road Central, Central
Hong Kong
info@easybox.tv
jetliuzhe@gmail.com
noreply@data-protected.net

        Re:      Forty-first Notice of Unauthorized Distribution of IBCAP Members’
                 Television Programming

Dear Easybox TV:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, ARY Digital
USA, Asia TV USA, B4U U.S., beIN Media Group, Geo USA Holdings, International Media
Distribution, MBC FZ, Star India Private Limited, Turner Broadcasting System Arabia, and World
Span Media Consulting (“Members”), which own or control exclusive rights under copyright to
distribute the following channels: Al Arabiya, Al Hayat 1, Al Jadeed, Al Jazeera Mubasher, Al
Jazeera English, ARY Digital, B4U Music, beIN Sports, beIN Sports 1, beIN Sports 2, beIN Sports
3, beIN Sports 4, beIN Sports 5, beIN Sports 6, beIN Sports 7, beIN Sports 8, beIN Sports 10,
beIN Sports 11, beIN Sports 12, Cartoon Network Arabia, CBC Drama, Geo News, Iqraa, LBC,
MBC 1, MBC 2, MBC 4, MBC Action, MBC Bollywood, MBC Drama, MBC Kids (MBC 3),
MBC Masr 2, MBC Masr, MBC Masr 2, MBC MAX, Melody Classic, NBN, Noursat, OTV, Star
India Plus, and Zee Cinema (“Protected Content”) in the United States. As such, Members own or
control exclusive rights under copyright to distribute and publicly perform via broadcast or digital
transmission a vast number of motion pictures and television programs in the United States.
        We sent you correspondence on forty prior occasions, demanding that you take immediate
steps to address the extensive copyright infringement of Members’ Protected Content that is
occurring by virtue of your Easybox set-top box receivers and service (“Service”).1 Such


1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September 21,
2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, January 12,
2017, January 25, 2017, February 8, 2017, February 23, 2017, March 21, 2017, June 28, 2017, July 8, 2017, July 26,
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 408 of 440
                                                                                              October 3, 2018
                                                                                                       Page 2



infringement is continuing to take place via the following channel numbers and Uniform Resource
Locators (“URLs”) including, but by no means limited to:

Al Arabiya – http://213.152.170.4:8000/live/
Al Hayat 1 – http://109.202.108.222:25461/live/
Al Jadeed – http://144.217.72.45:25461/live/
Al Jazeera English – http://109.232.227.50:25461/live/
Al Jazeera Mubasher – http://109.232.227.50:25461/live/
ARY Digital – http://213.152.170.4:8000/live/
B4U Music – http://213.152.170.4:8000/live/
beIN Sports – http://134.19.180.30:25461/live/
beIN Sports – http://e900x.com:8000/live/
beIN Sports 1 – http://109.232.227.50:25461/live/
beIN Sports 1 – http://www.e900x.com:8000/live/
beIN Sports 1 – http://144.217.72.45:25461/live/
beIN Sports 2 – http://144.217.72.45:25461/live/
beIN Sports 3 – http://109.232.227.50:25461/live/
beIN Sports 4 – http://109.232.227.50:25461/live/
beIN Sports 4 – http://144.217.72.45:25461/live/
beIN Sports 5 – http://144.217.72.45:25461/live/
beIN Sports 5 – http://109.232.227.50:25461/live/
beIN Sports 5 – http://www.e900x.com:8000/live/
beIN Sports 6 – http://144.217.72.45:25461/live/
beIN Sports 6 – http://109.232.227.50:25461/live/
beIN Sports 6 – http://www.e900x.com:8000/live/
beIN Sports 7 – http://109.232.227.50:25461/live/
beIN Sports 8 – http://109.232.227.50:25461/live/
beIN Sports 10 – http://109.232.227.50:25461/live/
beIN Sports 11 – http://109.232.227.50:25461/live/
beIN Sports 12 – http://109.232.227.50:25461/live/
Cartoon Network Arabia – http://144.217.72.45:25461/live/
CBC Drama – http://144.217.72.45:25461/live/
Geo News – http://213.152.170.4:8000/live/
Iqraa – http://144.217.72.45:25461/live/
LBC – http://213.152.170.4:8000/live/
MBC – http://144.217.72.45:25461/live/
MBC 2 – http://144.217.72.45:25461/live/
MBC 4 – http://144.217.72.45:25461/live/
MBC Action – http://144.217.72.45:25461/live/
MBC Bollywood – http://144.217.72.45:25461/live/
MBC Drama – http://144.217.72.45:25461/live/
MBC Kids (MBC 3) – http://144.217.72.45:25461/live/
MBC Masr – http://144.217.72.45:25461/live/
MBC MAX – http://144.217.72.45:25461/live/


2017, August 10, 2017, November 20, 2017, December 14, 2017, January 3, 2018, January 12, 2018, April 3, 2018,
and May 11, 2018.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 409 of 440
                                                                                       October 3, 2018
                                                                                                Page 3



Melody Classic – http://213.152.170.4:8000/live/
Murr TV (MTV Lebanon) – http://144.217.72.45:25461/live/
NBN – http://213.152.170.4:8000/live/
Noursat – http://109.232.227.50:25461/live/
OTV – http://144.217.72.45:25461/live/
Star India Plus – http://213.152.170.4:8000/live/
Zee – http://213.152.170.4:8000/live/
Zee Aflam – http://213.152.170.4:8000/live/
Zee Awan – http://109.232.224.13/ZeeAlwan/2018/09/27/13/23/22-10000.ts
Zee Cinema – http://www.e900x.com:8000/live/

        Under U.S. copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC v.
Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for direct
and contributory copyright infringement where defendants operated computers that stored and
distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp. 543,
551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the same);
Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at *56 (C.D.
Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where they operated
a website that provided access to copies of plaintiffs’ works). Indeed, in Warner Bros.
Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a
court granted summary judgment against the owner of an Internet website who knowingly
provided links to infringing works that streamed from websites which host and store infringing
content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request for
damages in the amount of $150,000 per infringed work, for a total monetary award against the
operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of the Members’ rights in the Protected Content. In particular, we
demand that you stop hosting, storing, indexing, providing access to, or in any way contributing
to the infringement of the Members’ Protected Content and that you ensure that the Protected
Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.
        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members, which
own or control exclusive rights under copyright that are being infringed in the manner described
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 410 of 440
                                                                                      October 3, 2018
                                                                                               Page 4



herein. This letter is without prejudice to the rights and remedies of the Members, all of which are
expressly reserved.
       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.
                                                     Sincerely,

                                                     HAGAN NOLL & BOYLE LLC




                                                     David M. Korn
                                                     Two Memorial City Plaza
                                                     820 Gessner, Suite 940
                                                     Houston, Texas 77024
                                                     T: (713) 343-0478
                                                     F: (713) 758-0146
                                                     david.korn@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 411 of 440



                                                          Two Memorial City Plaza
                                                           820 Gessner, Suite 940
                                                           Houston, Texas 77024
                                                             Tel: 713.343.0478
                                                             Fax: 713.758.0146
                                                              www.hnbllc.com


                                        March 12, 2019
VIA Email & Int’l Registered Mail RRR

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

Easybox
70 Queen’s Road Central, Central
Hong Kong
Angela.ggs@gmail.com
paymentspaypal2017@gmail.com

Guangzhou Haotu Trading Ltd.,
TS Zhou, Jingkeng 21 Industrial Park Road 20,
Caotang Village Southern Towns Pany, District
Guangzhou Guangdong, 511431
China
Vaservices2018@gmail.com


       Re:    Forty-second Notice of Unauthorized Distribution of IBCAP Members’
              Television Programming

Dear Easybox TV:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, ARY Digital
USA, Asia TV USA, B4U U.S., beIN Media Group, International Media Distribution, MBC FZ,
MSM Asia Limited, Star India Private Limited, TV5 USA, Turner Broadcasting System Arabia,
Viacom 18 Media Private Limited, and World Span Media Consulting (“Members”), which own
or control exclusive rights under copyright to distribute the following channels: Al Arabiya, Al
Hayat 1, Al Jadeed, Al Jazeera Documentary, Al Jazeera English, Al Jazeera Mubasher, ARY
Digital, B4U Movies, B4U Music, beIN Sports 1, beIN Sports 2, beIN Sports 3, beIN Sports 4,
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 412 of 440
                                                                                                  March 12, 2018
                                                                                                          Page 2



beIN Sports 5, beIN Sports 6, beIN Sports 7, beIN Sports 8, beIN Sports 10, beIN Sports 11, beIN
Sports 12, Cartoon Network Arabia, CBC, CBC Drama, CBC Extra, CBC Sofra, Iqraa, Jeem,
LBC, MBC 1, MBC 2, MBC 4, MBC Action, MBC Bollywood, MBC Drama, MBC Kids (MBC
3), MBC Masr 2, MBC Masr, MBC Masr 2, MBC MAX, MBC Variety, Melody Classic, Noursat,
OTV, Rishtey, SAB, TV5 Monde, Zee Aflam, Zee Alwan, and Zee Cinema (“Protected Content”)
in the United States. As such, Members own or control exclusive rights under copyright to
distribute and publicly perform via broadcast or digital transmission a vast number of motion
pictures and television programs in the United States.
       We have sent forty-one previous letters demanding that you take immediate steps to
address the extensive copyright infringement of Members’ Protected Content that is occurring by
virtue of your Easybox set-top box receivers and service (“Service”).1 Such infringement is
continuing to take place at the following channels and Uniform Resource Locators (“URLs”)
including, but by no means limited to:

Al Arabiya – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/14
Al Hayat 1 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1606
Al Jadeed – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/6
Al Jazeera Arabic News – http://www.e900x.com:8000/Z0T9s8W5mt/OEJxx2ZIqT/120
Al Jazeera Documentary – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/123
Al Jazeera English – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/122
Al Jazeera Mubasher – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/121
ARY Digital – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/564
B4U Movies – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/561
B4U Music – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/562
beIN Sports 1 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1980
beIN Sports 2 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/740
beIN Sports 3 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/2088
beIN Sports 4 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/2105
beIN Sports 5 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/2109
beIN Sports 6 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/744
beIN Sports 7 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/745
beIN Sports 8 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/746
beIN Sports 9 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/747
beIN Sports 10 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/748
beIN Sports 11 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/749
beIN Sports 12 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/750
beIN Sports News – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/2065
Cartoon Network Arabia – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/50


1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September 21,
2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, January 12,
2017, January 25, 2017, February 8, 2017, February 23, 2017, March 21, 2017, June 28, 2017, July 8, 2017, July 26,
2017, August 10, 2017, November 20, 2017, December 14, 2017, January 3, 2018, January 12, 2018, April 3, 2018,
May 11, 2018, and October 3, 2018.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 413 of 440
                                                                                    March 12, 2018
                                                                                            Page 3



CBC – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/246
CBC Drama – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/245
CBC Extra – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/247
CBC Sofra – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/901
Hekayat – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/737
Iqraa – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/332
Jeem – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1998
LBC – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/179
MBC – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1969
MBC 2 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1970
MBC 4 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1972
MBC Action – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1652
MBC Bollywood – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/164
MBC Drama – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/706
MBC Kids (MBC 3) – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1971
MBC Masr – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/166
MBC Masr 2 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/157
MBC MAX – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1617
MBC MAX – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/165
MBC Variety – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/2077
Melody Classic – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/83
Noursat – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1817
OTV – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/89
Rishtey – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1087
SAB – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/577
TV5 Monde – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/539
Zee – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/560
Zee Aflam – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/315
Zee Awan – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/51
Zee Cinema – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/579

        Under U.S. copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC v.
Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for direct
and contributory copyright infringement where defendants operated computers that stored and
distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp. 543,
551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the same);
Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at *56 (C.D.
Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where they operated
a website that provided access to copies of plaintiffs’ works). Indeed, in Warner Bros.
Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a
court granted summary judgment against the owner of an Internet website who knowingly
provided links to infringing works that streamed from websites which host and store infringing
content.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 414 of 440
                                                                                       March 12, 2018
                                                                                               Page 4



        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request for
damages in the amount of $150,000 per infringed work, for a total monetary award against the
operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of the Members’ rights in the Protected Content. In particular, we
demand that you stop hosting, storing, indexing, providing access to, or in any way contributing
to the infringement of the Members’ Protected Content and that you ensure that the Protected
Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.
        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members, which
own or control exclusive rights under copyright that are being infringed in the manner described
herein. This letter is without prejudice to the rights and remedies of the Members, all of which are
expressly reserved.
       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.
                                                      Sincerely,

                                                      HAGAN NOLL & BOYLE LLC




                                                      David M. Korn
                                                      Two Memorial City Plaza
                                                      820 Gessner, Suite 940
                                                      Houston, Texas 77024
                                                      T: (713) 343-0478
                                                      F: (713) 758-0146
                                                      david.korn@hnbllc.com
 Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 415 of 440



                                                         Two Memorial City Plaza
                                                          820 Gessner, Suite 940
                                                          Houston, Texas 77024
                                                            Tel: 713.343.0478
                                                            Fax: 713.758.0146
                                                             www.hnbllc.com


                                       March 12, 2019
VIA Email & Int’l Registered Mail RRR

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

Easybox
70 Queen’s Road Central, Central
Hong Kong
Angela.ggs@gmail.com
paymentspaypal2017@gmail.com

Guangzhou Haotu Trading Ltd.,
TS Zhou, Jingkeng 21 Industrial Park Road 20,
Caotang Village Southern Towns Pany, District
Guangzhou Guangdong, 511431
China
Vaservices2018@gmail.com

       Re:    Forty-second Notice of Unauthorized Distribution of DISH Network
              Television Programming

Dear Easybox TV:

       This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: Dream 2, Future TV, and
LDC (“Protected Content”) in the United States. As such, DISH Network owns or controls
exclusive rights under copyright to distribute and publicly perform via broadcast or digital
transmission a vast number of motion pictures and television programs in the United States.

       We have sent forty-one previous letters demanding that you take immediate steps to
address the extensive copyright infringement of Members’ Protected Content that is occurring by
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 416 of 440
                                                                                                  March 12, 2019
                                                                                                          Page 2



virtue of your Easybox set-top box receivers and service (“Service”).1 Such infringement is
continuing to take place via the following channel numbers and Uniform Resource Locators
(“URLs”) including, but by no means limited to:

        Dream 2 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/299
        Future TV – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/174
        LDC – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/277

        Under U.S. copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC v.
Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for direct
and contributory copyright infringement where defendants operated computers that stored and
distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp. 543,
551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the same);
Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at *56 (C.D.
Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where they operated
a website that provided access to copies of plaintiffs’ works). Indeed, in Warner Bros.
Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a
court granted summary judgment against the owner of an Internet website who knowingly
provided links to infringing works that streamed from websites which host and store infringing
content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request for
damages in the amount of $150,000 per infringed work, for a total monetary award against the
operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way contributing
to the infringement of DISH Network’s Protected Content and that you ensure that the Protected
Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.


1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September 21,
2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, January 12,
2017, January 25, 2017, February 8, 2017, February 23, 2017, March 21, 2017, June 28, 2017, July 8, 2017, July 26,
2017, August 10, 2017, November 20, 2017, December 14, 2017, January 3, 2018, January 12, 2018, April 3, 2018,
May 11, 2018, and October 3, 2018.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 417 of 440
                                                                                     March 12, 2019
                                                                                             Page 3




        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH Network,
which owns or controls exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of DISH Network, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.

                                                     Sincerely,

                                                     HAGAN NOLL & BOYLE LLC




                                                     David M. Korn
                                                     Two Memorial City Plaza
                                                     820 Gessner, Suite 940
                                                     Houston, Texas 77024
                                                     T: (713) 343-0478
                                                     F: (713) 758-0146
                                                     david.korn@hnbllc.com
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 418 of 440



                                                          Two Memorial City Plaza
                                                           820 Gessner, Suite 940
                                                           Houston, Texas 77024
                                                             Tel: 713.343.0478
                                                             Fax: 713.758.0146
                                                              www.hnbllc.com


                                        March 22, 2019
VIA Email & Int’l Registered Mail RRR

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

Easybox
70 Queen’s Road Central, Central
Hong Kong
Angela.ggs@gmail.com
paymentspaypal2017@gmail.com

Guangzhou Haotu Trading Ltd.,
TS Zhou, Jingkeng 21 Industrial Park Road 20,
Caotang Village Southern Towns Pany, District
Guangzhou Guangdong, 511431
China
Vaservices2018@gmail.com


       Re:    Forty-third Notice of Unauthorized Distribution of IBCAP Members’
              Television Programming

Dear Easybox TV:

        This law firm is legal counsel for the International Broadcaster Coalition Against Piracy
(“IBCAP”). IBCAP represents companies including Al Jazeera Media Network, ARY Digital
USA, Asia TV USA, B4U U.S., beIN Media Group, International Media Distribution, MBC FZ,
MSM Asia Limited, Star India Private Limited, TV5 USA, Turner Broadcasting System Arabia,
Viacom 18 Media Private Limited, and World Span Media Consulting (“Members”), which own
or control exclusive rights under copyright to distribute the following channels: Al Arabiya, Al
Hayat 1, Al Jadeed, Al Jazeera Documentary, Al Jazeera English, Al Jazeera Mubasher, ARY
Digital, B4U Movies, B4U Music, beIN Sports 1, beIN Sports 2, beIN Sports 3, beIN Sports 4,
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 419 of 440
                                                                                                  March 22, 2018
                                                                                                          Page 2



beIN Sports 5, beIN Sports 6, beIN Sports 7, beIN Sports 8, beIN Sports 10, beIN Sports 11, beIN
Sports 12, Cartoon Network Arabia, CBC, CBC Drama, CBC Extra, CBC Sofra, Iqraa, Jeem,
LBC, MBC 1, MBC 2, MBC 4, MBC Action, MBC Bollywood, MBC Drama, MBC Kids (MBC
3), MBC Masr 2, MBC Masr, MBC Masr 2, MBC MAX, MBC Variety, Melody Classic, Noursat,
OTV, Rishtey, SAB, TV5 Monde, Zee Aflam, Zee Alwan, and Zee Cinema (“Protected Content”)
in the United States. As such, Members own or control exclusive rights under copyright to
distribute and publicly perform via broadcast or digital transmission a vast number of motion
pictures and television programs in the United States.
       We have sent forty-two previous letters demanding that you take immediate steps to
address the extensive copyright infringement of Members’ Protected Content that is occurring by
virtue of your Easybox set-top box receivers and service (“Service”).1 Such infringement is
continuing to take place at the following channels and Uniform Resource Locators (“URLs”)
including, but by no means limited to:

Al Arabiya – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/14
Al Hayat 1 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1606
Al Jadeed – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/6
Al Jazeera Documentary – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/123
Al Jazeera English – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/122
Al Jazeera Mubasher – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/121
ARY Digital – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/564
B4U Movies – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/561
B4U Music – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/562
beIN Sports 1 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1980
beIN Sports 2 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/740
beIN Sports 3 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/2088
beIN Sports 4 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/2105
beIN Sports 5 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/2109
beIN Sports 6 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/744
beIN Sports 7 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/745
beIN Sports 8 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/746
beIN Sports 9 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/747
beIN Sports 10 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/748
beIN Sports 11 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/749
beIN Sports 12 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/750
beIN Sports News – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/2065
Cartoon Network Arabia – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/50
CBC – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/246


1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September 21,
2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, January 12,
2017, January 25, 2017, February 8, 2017, February 23, 2017, March 21, 2017, June 28, 2017, July 8, 2017, July 26,
2017, August 10, 2017, November 20, 2017, December 14, 2017, January 3, 2018, January 12, 2018, April 3, 2018,
May 11, 2018, October 3, 2018, and March 12, 2019.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 420 of 440
                                                                                    March 22, 2018
                                                                                            Page 3



CBC Drama – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/245
CBC Extra – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/247
CBC Sofra – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/901
Hekayat – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/737
Iqraa – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/332
Jeem – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1998
LBC – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/179
MBC – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1969
MBC 2 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1970
MBC 4 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1972
MBC Action – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1652
MBC Bollywood – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/164
MBC Drama – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/706
MBC Kids (MBC 3) – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1971
MBC Masr – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/166
MBC Masr 2 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/157
MBC MAX – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1617
MBC MAX – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/165
MBC Variety – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/2077
Melody Classic – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/83
NBN – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1659
Noursat – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1817
OTV – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/89
Rishtey – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1087
SAB – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/577
TV5 Monde – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/539
Zee – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/560
Zee Aflam – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/315
Zee Alwan – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/51
Zee Cinema – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/579

        Under U.S. copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC v.
Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for direct
and contributory copyright infringement where defendants operated computers that stored and
distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp. 543,
551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the same);
Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at *56 (C.D.
Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where they operated
a website that provided access to copies of plaintiffs’ works). Indeed, in Warner Bros.
Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a
court granted summary judgment against the owner of an Internet website who knowingly
provided links to infringing works that streamed from websites which host and store infringing
content.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 421 of 440
                                                                                       March 22, 2018
                                                                                               Page 4



        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request for
damages in the amount of $150,000 per infringed work, for a total monetary award against the
operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of the Members’ rights in the Protected Content. In particular, we
demand that you stop hosting, storing, indexing, providing access to, or in any way contributing
to the infringement of the Members’ Protected Content and that you ensure that the Protected
Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.
        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members, which
own or control exclusive rights under copyright that are being infringed in the manner described
herein. This letter is without prejudice to the rights and remedies of the Members, all of which are
expressly reserved.
       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.
                                                      Sincerely,

                                                      HAGAN NOLL & BOYLE LLC




                                                      David M. Korn
                                                      Two Memorial City Plaza
                                                      820 Gessner, Suite 940
                                                      Houston, Texas 77024
                                                      T: (713) 343-0478
                                                      F: (713) 758-0146
                                                      david.korn@hnbllc.com
 Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 422 of 440



                                                         Two Memorial City Plaza
                                                          820 Gessner, Suite 940
                                                          Houston, Texas 77024
                                                            Tel: 713.343.0478
                                                            Fax: 713.758.0146
                                                             www.hnbllc.com


                                       March 22, 2019
VIA Email & Int’l Registered Mail RRR

Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM

Easybox
70 Queen’s Road Central, Central
Hong Kong
Angela.ggs@gmail.com
paymentspaypal2017@gmail.com

Guangzhou Haotu Trading Ltd.,
TS Zhou, Jingkeng 21 Industrial Park Road 20,
Caotang Village Southern Towns Pany, District
Guangzhou Guangdong, 511431
China
Vaservices2018@gmail.com

       Re:    Forty-third Notice of Unauthorized Distribution of DISH Network Television
              Programming

Dear Easybox TV:

       This law firm is legal counsel for DISH Network. DISH Network owns or controls
exclusive rights under copyright to distribute the following channels: Dream 2, Future TV, and
LDC (“Protected Content”) in the United States. As such, DISH Network owns or controls
exclusive rights under copyright to distribute and publicly perform via broadcast or digital
transmission a vast number of motion pictures and television programs in the United States.

       We have sent forty-two previous letters demanding that you take immediate steps to
address the extensive copyright infringement of Members’ Protected Content that is occurring by
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 423 of 440
                                                                                                  March 22, 2019
                                                                                                          Page 2



virtue of your Easybox set-top box receivers and service (“Service”).1 Such infringement is
continuing to take place via the following channel numbers and Uniform Resource Locators
(“URLs”) including, but by no means limited to:

        Dream 2 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/299
        Future TV – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/174
        LDC – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/277

        Under U.S. copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC v.
Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for direct
and contributory copyright infringement where defendants operated computers that stored and
distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp. 543,
551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the same);
Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at *56 (C.D.
Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where they operated
a website that provided access to copies of plaintiffs’ works). Indeed, in Warner Bros.
Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a
court granted summary judgment against the owner of an Internet website who knowingly
provided links to infringing works that streamed from websites which host and store infringing
content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request for
damages in the amount of $150,000 per infringed work, for a total monetary award against the
operator of a website in excess of $1.6 million).

        We hereby demand that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of DISH Network’s rights in the Protected Content. In particular,
we demand that you stop hosting, storing, indexing, providing access to, or in any way contributing
to the infringement of DISH Network’s Protected Content and that you ensure that the Protected
Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.


1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September 21,
2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, January 12,
2017, January 25, 2017, February 8, 2017, February 23, 2017, March 21, 2017, June 28, 2017, July 8, 2017, July 26,
2017, August 10, 2017, November 20, 2017, December 14, 2017, January 3, 2018, January 12, 2018, April 3, 2018,
May 11, 2018, October 3, 2018, and March 12, 2019.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 424 of 440
                                                                                     March 22, 2019
                                                                                             Page 3




        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by DISH Network in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of DISH Network,
which owns or controls exclusive rights under copyright that are being infringed in the manner
described herein. This letter is without prejudice to the rights and remedies of DISH Network, all
of which are expressly reserved.

       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.

                                                     Sincerely,

                                                     HAGAN NOLL & BOYLE LLC




                                                     David M. Korn
                                                     Two Memorial City Plaza
                                                     820 Gessner, Suite 940
                                                     Houston, Texas 77024
                                                     T: (713) 343-0478
                                                     F: (713) 758-0146
                                                     david.korn@hnbllc.com
 Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 425 of 440



                                                        Two Memorial City Plaza
                                                         820 Gessner, Suite 940
                                                         Houston, Texas 77024
                                                           Tel: 713.343.0478
                                                           Fax: 713.758.0146
                                                            www.hnbllc.com


                                       April 13, 2019
VIA Email &
 Easybox                                        Guangzhou Haotu Trading Ltd.,
 70 Queen’s Road Central, Central               TS Zhou, Jingkeng 21 Industrial Park Road
 Hong Kong                                      20,
 Angela.ggs@gmail.com                           Caotang Village Southern Towns Pany,
 paymentspaypal2017@gmail.com                   District
                                                Guangzhou Guangdong, 511431
                                                China
                                                Vaservices2018@gmail.com


Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM


       Re:    Forty-fourth Notice of Unauthorized Distribution of IBCAP Members’
              Television Programming

Dear Easybox TV:

        This law firm is legal counsel for DISH Network L.L.C. (“DISH”) and the International
Broadcaster Coalition Against Piracy (“IBCAP”). IBCAP represents companies including DISH,
Al Jazeera Media Network, ARY Digital USA, Asia TV USA, B4U U.S., beIN Media Group,
Hum Network Limited, IndiaCast US, International Media Distribution, MBC FZ, MSM Asia
Limited, Star India Private Limited, TV5 USA, Turner Broadcasting System Arabia, and World
Span Media Consulting (“Members”), which own or control exclusive rights under copyright to
distribute the following channels: Aapka Colors, Al Arabiya, Al Hayat 1, Al Jadeed, Al Jazeera
Arabic News, Al Jazeera English, ART Cima, ARY Digital, beIN Sports 1, beIN Sports 2, beIN
Sports 3, beIN Sports 5, Cartoon Network Arabia, CBC, CBC Extra, Hekayat, Hum World, Iqraa,
MBC 1, MBC 2, MBC 4, MBC Action, MBC Bollywood, MBC Drama, MBC Kids (MBC 3),
MBC Masr 2, MBC Masr, MBC Masr 2, MBC MAX, MBC Variety, Murr TV, Noursat, OTV,
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 426 of 440
                                                                                                   April 13, 2018
                                                                                                           Page 2



Rotana Masriya, Rotana Music, Rishtey, SAB, SET Max, TV5 Monde, Zee Aflam, Zee Alwan,
and Zee Cinema (“Protected Content”) in the United States. As such, Members own or control
exclusive rights under copyright to distribute and publicly perform via broadcast or digital
transmission a vast number of motion pictures and television programs in the United States.
       We have sent forty-three previous letters demanding that you take immediate steps to
address the extensive copyright infringement of Members’ Protected Content that is occurring by
virtue of your Easybox set-top box receivers and service (“Service”).1 Such infringement is
continuing to take place at the following channels and Uniform Resource Locators (“URLs”)
including, but by no means limited to:

Aapka Colors – http://www.k2442.com:8000/live/[REMOVED]/[REMOVED]/1086.ts
Aapka Colors – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/1086.ts?token=
Al Arabiya – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/14
Al Arabiya – http://185.23.213.74:25461/live/[REMOVED]/[REMOVED]/14.ts?token=
Al Hayat 1 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1606
Al Hayat 1 – http://134.19.187.226:25461/live/[REMOVED]/[REMOVED]/1606.ts?token=
Al Jadeed – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/6
Al Jadeed – http://213.152.173.39:25461/live/[REMOVED]/[REMOVED]/6.ts?token=
Al Jazeera Arabic News – http://www.e900x.com:8000/live/[REMOVED]/[REMOVED]/120.ts
Al Jazeera Arabic News – http://213.152.173.39:25461/live/[REMOVED]/[REMOVED]/120.ts?token=
Al Jazeera English – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/122
Al Jazeera English – http://213.152.173.38:25461/live/[REMOVED]/[REMOVED]/122.ts?token=
ART Cima – http://www.e900x.com:8000/live/[REMOVED]/[REMOVED]/1698.ts
ART Cima – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/1698.ts?token=
ARY Digital – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/564
ARY Digital – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/564.ts?token=
beIN Sports 1 – http://e900x.com:8000/live/[REMOVED]/[REMOVED]/739.ts
beIN Sports 1 – http://e900x.com:8000/live/[REMOVED]/[REMOVED]/749.ts
beIN Sports 1 – http://134.19.180.30:25461/live/[REMOVED]/[REMOVED]/739.ts?token=
beIN Sports 2 – http://e900x.com:8000/live/[REMOVED]/[REMOVED]/748.ts
beIN Sports 2 – http://e900x.com:8000/live/[REMOVED]/[REMOVED]/740.ts
beIN Sports 2 – http://e900x.com:8000/live/[REMOVED]/[REMOVED]/747.ts
beIN Sports 2 – http://134.19.180.30:25461/live/[REMOVED]/[REMOVED]/748.ts?token=
beIN Sports 3 – http://e900x.com:8000/live/[REMOVED]/[REMOVED]/741.ts
beIN Sports 3 – http://134.19.180.30:25461/live/[REMOVED]/[REMOVED]/741.ts?token=
beIN Sports 5 – http://e900x.com:8000/live/[REMOVED]/[REMOVED]/743.ts
beIN Sports 5 – http://134.19.180.30:25461/live/[REMOVED]/[REMOVED]/743.ts?token=
beIN Sports News – http://213.152.173.38:25461/live/[REMOVED]/[REMOVED]/2065.ts?token=



1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September 21,
2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, January 12,
2017, January 25, 2017, February 8, 2017, February 23, 2017, March 21, 2017, June 28, 2017, July 8, 2017, July 26,
2017, August 10, 2017, November 20, 2017, December 14, 2017, January 3, 2018, January 12, 2018, April 3, 2018,
May 11, 2018, October 3, 2018, March 12, 2019 and March 21, 2019.
 Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 427 of 440
                                                                               April 13, 2018
                                                                                       Page 3



Cartoon Network Arabia – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/50
Cartoon Network Arabia – http://185.23.213.74:25461/live/[REMOVED]/[REMOVED]/50.ts?token=
CBC – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/245
CBC – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/2589
CBC – http://185.23.213.74:25461/live/[REMOVED]/[REMOVED]/245.ts?token=
CBC Extra – http://185.23.213.74:25461/live/[REMOVED]/[REMOVED]/247.ts?token=
Hekayat – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/737
Hekayat – http://134.19.180.30:25461/live/[REMOVED]/[REMOVED]/737.ts?token=
Hum World – http://www.e900x.com:8000/live/[REMOVED]/[REMOVED]/568.ts
Hum World – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/568.ts?token=
Iqraa – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/332
Iqraa – http://213.152.173.38:25461/live/[REMOVED]/[REMOVED]/332.ts?token=
MBC – http://134.19.180.30:25461/live/[REMOVED]/[REMOVED]/1969.ts?token=
MBC 2 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1970
MBC 2 – http://185.23.213.74:25461/live/[REMOVED]/[REMOVED]/160.ts?token=
MBC 2 – http://109.232.227.50:25461/live/[REMOVED]/[REMOVED]/1970.ts?token=
MBC 4 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1972
MBC 4 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/159
MBC 4 – http://213.152.173.39:25461/live/[REMOVED]/[REMOVED]/159.ts?token=
MBC 4 – http://109.232.227.50:25461/live/[REMOVED]/[REMOVED]/1972.ts?token=
MBC Action – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1652
MBC Action – http://109.232.227.50:25461/live/[REMOVED]/[REMOVED]/1652.ts?token=
MBC Bollywood – http://185.23.213.74:25461/live/[REMOVED]/[REMOVED]/164.ts?token=
MBC Drama – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/162
MBC Drama – http://109.232.227.50:25461/live/[REMOVED]/[REMOVED]/162.ts?token=
MBC Kids (MBC 3) – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/161
MBC Kids (MBC 3) – http://www.e900x.com:8000/live/[REMOVED]/[REMOVED]/1971.ts
MBC Kids (MBC 3) – http://213.152.173.39:25461/live/[REMOVED]/[REMOVED]/161.ts?token=
MBC Kids (MBC 3) – http://109.232.227.50:25461/live/[REMOVED]/[REMOVED]/1971.ts?token=
MBC Masr – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/157
MBC Masr – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/166
MBC Masr – http://185.23.213.74:25461/live/[REMOVED]/[REMOVED]/166.ts?token=
MBC Masr 2 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/166
MBC Masr 2 – http://185.23.213.74:25461/live/[REMOVED]/[REMOVED]/157.ts?token=
MBC MAX – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1617
MBC MAX – http://109.232.227.50:25461/live/[REMOVED]/[REMOVED]/1617.ts?token=
MBC Variety – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/706
MBC Variety – http://213.152.160.5:25461/live/[REMOVED]/[REMOVED]/2077.ts?token=
Murr TV – http://e900x.com:8000/live/[REMOVED]/[REMOVED]/379.ts
Murr TV – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/379.ts?token=
NBN – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1659
NBN – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/1659.ts?token=
Noursat – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1817
Noursat – http://109.232.227.50:25461/live/[REMOVED]/[REMOVED]/1817.ts?token=
OTV – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/89
Rotana Masriya – http://www.e900x.com:8000/live/[REMOVED]/[REMOVED]/154.ts
Rotana Music – http://www.e900x.com:8000/live/[REMOVED]/[REMOVED]/150.ts
Rishtey – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1087
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 428 of 440
                                                                                        April 13, 2018
                                                                                                Page 4



SAB – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/577
SAB – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/577.ts?token=
SET Max – http://www.e900x.com:8000/live/[REMOVED]/[REMOVED]/572.ts
SET Max – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/572.ts?token=
TV5 Monde – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/539
TV5 Monde – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/539.ts?token=
Zee – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/560
Zee – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/560.ts?token=
Zee Aflam – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/315
Zee Aflam – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/315.ts?token=
Zee Alwan – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/51
Zee Alwan – http://213.152.173.39:25461/live/[REMOVED]/[REMOVED]/51.ts?token=
Zee Cinema – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/579
Zee Cinema – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/579.ts?token=

        Under U.S. copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC v.
Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for direct
and contributory copyright infringement where defendants operated computers that stored and
distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp. 543,
551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the same);
Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at *56 (C.D.
Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where they operated
a website that provided access to copies of plaintiffs’ works). Indeed, in Warner Bros.
Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a
court granted summary judgment against the owner of an Internet website who knowingly
provided links to infringing works that streamed from websites which host and store infringing
content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request for
damages in the amount of $150,000 per infringed work, for a total monetary award against the
operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of the Members’ rights in the Protected Content. In particular, we
demand that you stop hosting, storing, indexing, providing access to, or in any way contributing
to the infringement of the Members’ Protected Content and that you ensure that the Protected
Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 429 of 440
                                                                                       April 13, 2018
                                                                                               Page 5



        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members, which
own or control exclusive rights under copyright that are being infringed in the manner described
herein. This letter is without prejudice to the rights and remedies of the Members, all of which are
expressly reserved.
       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.
                                                     Sincerely,

                                                     HAGAN NOLL & BOYLE LLC




                                                     David M. Korn
                                                     Two Memorial City Plaza
                                                     820 Gessner, Suite 940
                                                     Houston, Texas 77024
                                                     T: (713) 343-0478
                                                     F: (713) 758-0146
                                                     david.korn@hnbllc.com
 Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 430 of 440



                                                        Two Memorial City Plaza
                                                         820 Gessner, Suite 940
                                                         Houston, Texas 77024
                                                           Tel: 713.343.0478
                                                           Fax: 713.758.0146
                                                            www.hnbllc.com


                                       April 22, 2019
VIA Email &
 Easybox                                        Guangzhou Haotu Trading Ltd.,
 70 Queen’s Road Central, Central               TS Zhou, Jingkeng 21 Industrial Park Road
 Hong Kong                                      20,
 Angela.ggs@gmail.com                           Caotang Village Southern Towns Pany,
 paymentspaypal2017@gmail.com                   District
                                                Guangzhou Guangdong, 511431
                                                China
                                                Vaservices2018@gmail.com


Easybox
Level 18
130 Hubin Road
Huang-pu District, Shanghai 200021
People’s Republic of China
info@easybox.tv
jetliuzhe@gmail.com
1FDB32D7B5254EA78AA984EB116D8AD7.PROTECT@WHOISGUARD.COM


       Re:    Forty-fifth Notice of Unauthorized Distribution of IBCAP Members’
              Television Programming

Dear Easybox TV:

       This law firm is legal counsel for DISH Network L.L.C. (“DISH”) and the International
Broadcaster Coalition Against Piracy (“IBCAP”). IBCAP represents companies including DISH,
Al Jazeera Media Network, ARY Digital USA, Asia TV USA, B4U U.S., beIN Media Group,
Hum Network Limited, IndiaCast US, International Media Distribution, MBC FZ, MSM Asia
Limited, TV5 USA, Turner Broadcasting System Arabia, and World Span Media Consulting
(“Members”), which own or control exclusive rights under copyright to distribute the following
channels: Aapka Colors, Al Arabiya, Al Hayat 1, Al Jadeed, Al Jazeera Arabic News, Al Jazeera
English, Alresalah, ART Cima, ARY Digital, beIN Sports 1, beIN Sports 2, beIN Sports 3, beIN
Sports 5, Cartoon Network Arabia, CBC, CBC Drama, CBC Extra, CBC Sofra, Dream 2, Hekayat,
Hum World, Iqraa, LBC, LDC, MBC, MBC 2, MBC 4, MBC Action, MBC Bollywood, MBC
Drama, MBC Kids (MBC 3), MBC Masr, MBC Masr 2, MBC MAX, MBC Variety, Murr TV,
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 431 of 440
                                                                                                   April 22, 2018
                                                                                                           Page 2



Noursat, OTV, Rishtey, Rotana Aflam, Rotana Cinema, Rotana Classic, Rotana Clip, Rotana
Masriya, Rotana Music, SAB, SET Max, TV5 Monde, Zee Aflam, Zee Alwan, and Zee Cinema
(“Protected Content”) in the United States. As such, Members own or control exclusive rights
under copyright to distribute and publicly perform via broadcast or digital transmission a vast
number of motion pictures and television programs in the United States.
       We have sent forty-four previous letters demanding that you take immediate steps to
address the extensive copyright infringement of Members’ Protected Content that is occurring by
virtue of your Easybox set-top box receivers and service (“Service”).1 Such infringement is
continuing to take place at the following channels and Uniform Resource Locators (“URLs”)
including, but by no means limited to:

Aapka Colors – http://www.k2442.com:8000/live/REMOVED/1086.ts
Aapka Colors – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/1086.ts?token=
Al Arabiya – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/14
Al Arabiya – http://185.23.213.74:25461/live/
Al Hayat 1 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1606
Al Hayat 1 – http://134.19.187.226:25461/live/[REMOVED]/[REMOVED]/1606.ts?token=
Al Jadeed – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/6
Al Jadeed – http://213.152.173.39:25461/live/[REMOVED]/[REMOVED]/6.ts?token=
Al Jazeera Arabic News – http://www.e900x.com:8000/live/[REMOVED]/[REMOVED]/120.ts
Al Jazeera Arabic News – http://213.152.173.39:25461/live/[REMOVED]/[REMOVED]/120.ts?token=
Al Jazeera Arabic News – http://213.152.170.4:8000/live/REMOVED/123.ts
Al Jazeera English – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/122
Al Jazeera English – http://213.152.173.38:25461/live/[REMOVED]/[REMOVED]/122.ts?token=
Alresalah – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1673
Alresalah – http://213.152.170.4:8000/live/REMOVED/1673.ts
ART Cima – http://www.e900x.com:8000/live/[REMOVED]/[REMOVED]/1698.ts
ARY Digital – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/564
ARY Digital – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/564.ts?token=
beIN Sports 1 – http://e900x.com:8000/live/[REMOVED]/[REMOVED]/739.ts
beIN Sports 1 – http://134.19.180.30:25461/live/[REMOVED]/[REMOVED]/739.ts?token=
beIN Sports 2 – http://e900x.com:8000/live/[REMOVED]/[REMOVED]/748.ts
beIN Sports 2 – http://e900x.com:8000/live/[REMOVED]/[REMOVED]/740.ts
beIN Sports 2 – http://e900x.com:8000/live/[REMOVED]/[REMOVED]/747.ts
beIN Sports 2 – http://134.19.180.30:25461/live/[REMOVED]/[REMOVED]/748.ts?token=
beIN Sports 3 – http://e900x.com:8000/live/[REMOVED]/[REMOVED]/741.ts
beIN Sports 3 – http://134.19.180.30:25461/live/[REMOVED]/[REMOVED]/741.ts?token=
beIN Sports 5 – http://e900x.com:8000/live/[REMOVED]/[REMOVED]/743.ts


1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September 21,
2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, January 12,
2017, January 25, 2017, February 8, 2017, February 23, 2017, March 21, 2017, June 28, 2017, July 8, 2017, July 26,
2017, August 10, 2017, November 20, 2017, December 14, 2017, January 3, 2018, January 12, 2018, April 3, 2018,
May 11, 2018, October 3, 2018, March 12, 2019, March 21, 2019, and April 13, 2019.
 Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 432 of 440
                                                                        April 22, 2018
                                                                                Page 3



beIN Sports 5 – http://134.19.180.30:25461/live/[REMOVED]/[REMOVED]/743.ts?token=
beIN Sports News – http://e900x.com:8000/live/[REMOVED]/[REMOVED]/2065.ts
beIN Sports News – http://213.152.173.38:25461/live/REMOVED/2065.ts
Cartoon Network Arabia – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/50
CBC – http://www.k2442.com:8000/live/REMOVED/246.ts
CBC – http://185.23.213.74:25461/live/[REMOVED]/[REMOVED]/245.ts?token=
CBC Drama – http://www.e900x.com:8000/live/REMOVED/245.ts
CBC Drama – http://185.23.213.74:25461/live/REMOVED/245.ts
CBC Extra – http://www.e900x.com:8000/live/REMOVED/247.ts
CBC Extra – http://185.23.213.74:25461/live/[REMOVED]/[REMOVED]/247.ts?token=
CBC Sofra – http://www.e900x.com:8000/live/REMOVED/901.ts
CBC Sofra – http://213.152.173.39:25461/live/REMOVED/901.ts
Dream 2 – http://www.e900x.com:8000/live/REMOVED/299.ts
Dream 2 – http://213.152.170.4:8000/live/REMOVED/299.ts
Hekayat – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/737
Hekayat – http://134.19.180.30:25461/live/[REMOVED]/[REMOVED]/737.ts?token=
Hum World – http://www.e900x.com:8000/live/[REMOVED]/[REMOVED]/568.ts
Hum World – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/568.ts?token=
Iqraa – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/332
Iqraa – http://213.152.173.38:25461/live/[REMOVED]/[REMOVED]/332.ts?token=
LBC – http://www.e900x.com:8000/live/REMOVED/179.ts
LBC – http://213.152.170.4:8000/live/REMOVED/179.ts
LDC – http://www.e900x.com:8000/live/REMOVED/277.ts
LDC – http://213.152.170.4:8000/live/REMOVED/277.ts
MBC – http://www.e900x.com:8000/live/REMOVED/158.ts
MBC – http://www.e900x.com:8000/live/REMOVED/1969.ts
MBC – http://134.19.180.30:25461/live/[REMOVED]/[REMOVED]/1969.ts?token=
MBC – http://109.232.227.50:25461/live/REMOVED/1970.ts
MBC 2 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1970
MBC 2 – http://134.19.180.30:25461/REMOVED/744.ts
MBC 2 – http://185.23.213.74:25461/live/[REMOVED]/[REMOVED]/160.ts?token=
MBC 4 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1972
MBC 4 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/159
MBC 4 – http://213.152.173.39:25461/live/[REMOVED]/[REMOVED]/159.ts?token=
MBC 4 – http://109.232.227.50:25461/live/[REMOVED]/[REMOVED]/1972.ts?token=
MBC Action – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1652
MBC Action – http://109.232.227.50:25461/live/[REMOVED]/[REMOVED]/1652.ts?token=
MBC Bollywood – http://www.e900x.com:8000/live/REMOVED/164.ts
MBC Bollywood – http://185.23.213.74:25461/live/[REMOVED]/[REMOVED]/164.ts?token=
MBC Drama – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/162
MBC Drama – http://109.232.227.50:25461/live/[REMOVED]/[REMOVED]/162.ts?token=
MBC Kids (MBC 3) – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/161
MBC Kids (MBC 3) – http://109.232.227.50:25461/live/[REMOVED]/[REMOVED]/1971.ts?token=
MBC Masr – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/166
MBC Masr – http://109.232.224.13/MBCMasr2TS/video-1554740538-now.m3u8
MBC Masr – http://185.23.213.74:25461/live/REMOVED/166.ts
MBC Masr 2 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/166
MBC Masr 2 – http://185.23.213.74:25461/live/[REMOVED]/[REMOVED]/157.ts?token=
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 433 of 440
                                                                                     April 22, 2018
                                                                                             Page 4



MBC MAX – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1617
MBC MAX – http://109.232.227.50:25461/live/[REMOVED]/[REMOVED]/1617.ts?token=
MBC Variety – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/706
MBC Variety – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/2077
MBC Variety – http://213.152.160.5:25461/live/[REMOVED]/[REMOVED]/2077.ts?token=
Murr TV – http://e900x.com:8000/live/[REMOVED]/[REMOVED]/379.ts
Murr TV – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/379.ts?token=
NBN – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1659
NBN – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/1659.ts?token=
Noursat – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1817
Noursat – http://109.232.227.50:25461/live/[REMOVED]/[REMOVED]/1817.ts?token=
OTV – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/89
OTV – http://185.23.213.74:25461/live/
Rishtey – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1087
Rishtey – http://134.19.187.226:25461/live/
Rotana Aflam – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/155
Rotana Aflam – http://185.23.213.74:25461/live/
Rotana Cinema – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/156
Rotana Cinema – http://185.23.213.74:25461/live/
Rotana Classic – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/153
Rotana Classic – http://185.23.213.74:25461/live/
Rotana Clip – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/151
Rotana Clip – http://185.23.213.74:25461/live/
Rotana Masriya – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/154
Rotana Masriya – http://185.23.213.74:25461/live/
Rotana Music – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/150
Rotana Music – http://185.23.213.74:25461/live/
SAB – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/577
SAB – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/577.ts?token=
SET Max – http://www.e900x.com:8000/live/[REMOVED]/[REMOVED]/572.ts
SET Max – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/572.ts?token=
TV5 Monde – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/539
TV5 Monde – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/539.ts?token=
Zee – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/560
Zee – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/560.ts?token=
Zee Aflam – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/315
Zee Aflam – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/315.ts?token=
Zee Alwan – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/51
Zee Alwan – http://213.152.173.39:25461/live/[REMOVED]/[REMOVED]/51.ts?token=
Zee Cinema – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/579
Zee Cinema – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/579.ts?token=

        Under U.S. copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC v.
Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for direct
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 434 of 440
                                                                                        April 22, 2018
                                                                                                Page 5



and contributory copyright infringement where defendants operated computers that stored and
distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp. 543,
551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the same);
Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at *56 (C.D.
Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where they operated
a website that provided access to copies of plaintiffs’ works). Indeed, in Warner Bros.
Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a
court granted summary judgment against the owner of an Internet website who knowingly
provided links to infringing works that streamed from websites which host and store infringing
content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request for
damages in the amount of $150,000 per infringed work, for a total monetary award against the
operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of the Members’ rights in the Protected Content. In particular, we
demand that you stop hosting, storing, indexing, providing access to, or in any way contributing
to the infringement of the Members’ Protected Content and that you ensure that the Protected
Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.
        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members, which
own or control exclusive rights under copyright that are being infringed in the manner described
herein. This letter is without prejudice to the rights and remedies of the Members, all of which are
expressly reserved.
       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.
                                                      Sincerely,

                                                      HAGAN NOLL & BOYLE LLC




                                                      David M. Korn
                                                      Two Memorial City Plaza
                                                      820 Gessner, Suite 940
Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 435 of 440
                                                                 April 22, 2018
                                                                         Page 6



                                       Houston, Texas 77024
                                       T: (713) 343-0478
                                       F: (713) 758-0146
                                       david.korn@hnbllc.com
 Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 436 of 440



                                                         Two Memorial City Plaza
                                                          820 Gessner, Suite 940
                                                          Houston, Texas 77024
                                                            Tel: 713.343.0478
                                                            Fax: 713.758.0146
                                                             www.hnbllc.com


                                         May 25, 2019
VIA Email &
Easybox.tv
info@easybox.tv
export@easybox.tv
jetliuzhe@gmail.com
Angela.ggs@gmail.com
paymentspaypal2017@gmail.com
Vaservices2018@gmail.com

       Re:    Forty-sixth Notice of Unauthorized Distribution of IBCAP Members’
              Television Programming

Dear Easybox TV:

         This law firm is legal counsel for DISH Network L.L.C. (“DISH”) and the International
Broadcaster Coalition Against Piracy (“IBCAP”). IBCAP represents companies including DISH,
Al Jazeera Media Network, ARY Digital USA, Asia TV USA, B4U U.S., beIN Media Group,
Hum Network Limited, IndiaCast US, International Media Distribution, MBC FZ, MSM Asia
Limited, TV5 USA, Turner Broadcasting System Arabia, and World Span Media Consulting
(“Members”), which own or control exclusive rights under copyright to distribute the following
channels: Aapka Colors, Al Arabiya, Al Hayat 1, Al Jadeed, Al Jazeera Arabic News, Al Jazeera
English, Alresalah, ART Cima, ARY Digital, beIN Sports 1, beIN Sports 2, beIN Sports 3, beIN
Sports 4, beIN Sports 5, beIN Sports 6, beIN Sports 7, beIN Sports 8, beIN Sports 9, Cartoon
Network Arabia, CBC, CBC Drama, CBC Extra, CBC Sofra, Dream 2, Hekayat, Hum Europe,
Iqraa, LBC, LDC, MBC, MBC 2, MBC 4, MBC Action, MBC Bollywood, MBC Drama, MBC
Kids (MBC 3), MBC Masr, MBC Masr 2, MBC MAX, MBC Variety, Murr TV, Noursat, OTV,
Rishtey, Rotana Aflam, Rotana Cinema, Rotana Classic, Rotana Clip, Rotana Masriya, Rotana
Music, SAB, SET Max, TV5 Monde, Zee Aflam, Zee Alwan, and Zee Cinema (“Protected
Content”) in the United States. As such, Members own or control exclusive rights under copyright
to distribute and publicly perform via broadcast or digital transmission a vast number of motion
pictures and television programs in the United States.
       We have sent forty-four previous letters demanding that you take immediate steps to
address the extensive copyright infringement of Members’ Protected Content that is occurring by
    Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 437 of 440
                                                                                                    May 25, 2019
                                                                                                          Page 2



virtue of your Easybox set-top box receivers and service (“Service”).1 Such infringement is
continuing to take place at the following channels and Uniform Resource Locators (“URLs”)
including, but by no means limited to:

Aapka Colors – http://www.k2442.com:8000/live/REMOVED/1086.ts
Aapka Colors – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/1086.ts?token=
Al Arabiya – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/14
Al Arabiya – http://185.23.213.74:25461/live/[REMOVED]/[REMOVED]/14.ts?token=
Al Hayat 1 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1606
Al Hayat 1 – http://134.19.187.226:25461/live/[REMOVED]/[REMOVED]/1606.ts?token=
Al Jadeed – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/6
Al Jadeed – http://213.152.173.38:25461/live/[REMOVED]/[REMOVED]/6.ts?token=
Al Jazeera Arabic News – http://www.e900x.com:8000/live/[REMOVED]/[REMOVED]/120.ts
Al Jazeera Arabic News – http://213.152.173.39:25461/live/[REMOVED]/[REMOVED]/120.ts?token=
Al Jazeera English – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/122
Al Jazeera English – http://213.152.173.38:25461/live/[REMOVED]/[REMOVED]/122.ts?token=
Alresalah – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1673
Alresalah – http://213.152.170.4:8000/live/REMOVED/1673.ts
ART Cima – http://www.e900x.com:8000/live/[REMOVED]/[REMOVED]/1698.ts
ART Cima – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/1698.ts?token=
ARY Digital – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/564
ARY Digital – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/564.ts?token=
beIN Sports 1 – http://e900x.com:8000/live/[REMOVED]/[REMOVED]/739.ts
beIN Sports 1 – http://134.19.180.30:25461/live/[REMOVED]/[REMOVED]/739.ts?token=
beIN Sports 2 – http://e900x.com:8000/live/[REMOVED]/[REMOVED]/748.ts
beIN Sports 2 – http://134.19.180.30:25461/live/[REMOVED]/[REMOVED]/748.ts?token=
beIN Sports 3 – http://e900x.com:8000/live/[REMOVED]/[REMOVED]/749.ts
beIN Sports 3 – http://134.19.180.30:25461/live/[REMOVED]/[REMOVED]/749.ts?token=
beIN Sports 4 – http://e900x.com:8000/live/[REMOVED]/[REMOVED]/740.ts
beIN Sports 4 – http://134.19.180.30:25461/live/[REMOVED]/[REMOVED]/750.ts?token=
beIN Sports 5 – http://e900x.com:8000/live/[REMOVED]/[REMOVED]/743.ts
beIN Sports 5 – http://134.19.180.30:25461/live/[REMOVED]/[REMOVED]/743.ts?token=
beIN Sports 6 – http://e900x.com:8000/live/[REMOVED]/[REMOVED]/742.ts
beIN Sports 6 – http://134.19.180.30:25461/live/[REMOVED]/[REMOVED]/742.ts?token=
beIN Sports 7 – http://e900x.com:8000/live/[REMOVED]/[REMOVED]/743.ts
beIN Sports 7 – http://134.19.180.30:25461/live/[REMOVED]/[REMOVED]/743.ts?token=
beIN Sports 8 – http://e900x.com:8000/live/[REMOVED]/[REMOVED]/744.ts
beIN Sports 8 – http://134.19.180.30:25461/live/[REMOVED]/[REMOVED]/744.ts?token=
beIN Sports 9 – http://e900x.com:8000/live/[REMOVED]/[REMOVED]/745.ts
beIN Sports 9 – http://134.19.180.30:25461/live/[REMOVED]/[REMOVED]/745.ts?token=


1
 See letters dated January 27, 2016, February 8, 2016, February 11, 2016, February 24, 2016, March 2, 2016, March
30, 2016, April 4, 2016, April 21, 2016, May 11, 2016, May 17, 2016, June 3, 2016, June 15, 2016, June 27, 2016,
July 13, 2016, July 26, 2016, August 2, 2016, August 16, 2016, August 31, 2016, September 14, 2016, September 21,
2016, October 5, 2016, October 26, 2016, November 1, 2016, November 30, 2016, December 14, 2016, January 12,
2017, January 25, 2017, February 8, 2017, February 23, 2017, March 21, 2017, June 28, 2017, July 8, 2017, July 26,
2017, August 10, 2017, November 20, 2017, December 14, 2017, January 3, 2018, January 12, 2018, April 3, 2018,
May 11, 2018, October 3, 2018, March 12, 2019, March 21, 2019, April 13, 2019, and April 22, 2019.
 Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 438 of 440
                                                                           May 25, 2019
                                                                                 Page 3



beIN Sports News – http://e900x.com:8000/live/[REMOVED]/[REMOVED]/2065.ts
beIN Sports News – http://213.152.173.38:25461/live/REMOVED/2065.ts
Cartoon Network Arabia – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/50
Cartoon Network Arabia – http://185.23.213.74:25461/live/[REMOVED]/[REMOVED]/50.ts?token=
CBC – http://www.e900x.com:8000/live/[REMOVED]/[REMOVED]/2589.ts
CBC Drama – http://www.e900x.com:8000/live/REMOVED/245.ts
CBC Extra – http://www.e900x.com:8000/live/REMOVED/247.ts
CBC Extra – http://185.23.213.74:25461/live/[REMOVED]/[REMOVED]/247.ts?token=
CBC Sofra – http://www.e900x.com:8000/live/REMOVED/901.ts
CBC Sofra – http://213.152.160.5:25461/live/[REMOVED]/[REMOVED]/901.ts?token=
Dream 2 – http://www.e900x.com:8000/live/REMOVED/299.ts
Dream 2 – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/299.ts?token=
Hekayat – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/737
Hekayat – http://134.19.180.30:25461/live/[REMOVED]/[REMOVED]/737.ts?token=
Hum Europe – http://www.e900x.com:8000/live/[REMOVED]/[REMOVED]/568.ts
Hum Europe – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/568.ts?token=
Iqraa – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/332
Iqraa – http://213.152.173.38:25461/live/[REMOVED]/[REMOVED]/332.ts?token=
LBC – http://www.e900x.com:8000/live/REMOVED/179.ts
LBC – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/179.ts?token=
LDC – http://www.e900x.com:8000/live/REMOVED/277.ts
LDC – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/277.ts?token=
MBC – http://www.e900x.com:8000/live/REMOVED/158.ts
MBC – http://www.e900x.com:8000/live/REMOVED/1969.ts
MBC – http://213.152.173.39:25461/live/[REMOVED]/[REMOVED]/158.ts?token=
MBC – http://213.152.173.39:25461/live/[REMOVED]/[REMOVED]/1969.ts?token=
MBC – http://109.232.227.50:25461/live/[REMOVED]/[REMOVED]/1970.ts?token=
MBC 2 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1970
MBC 2 – http://185.23.213.74:25461/live/[REMOVED]/[REMOVED]/160.ts?token=
MBC 4 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1972
MBC 4 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/159
MBC 4 – http://213.152.173.39:25461/live/[REMOVED]/[REMOVED]/159.ts?token=
MBC 4 – http://109.232.227.50:25461/live/[REMOVED]/[REMOVED]/1972.ts?token=
MBC Action – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1652
MBC Action – http://109.232.227.50:25461/live/[REMOVED]/[REMOVED]/1652.ts?token=
MBC Bollywood – http://185.23.213.74:25461/live/[REMOVED]/[REMOVED]/164.ts?token=
MBC Drama – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/164
MBC Drama – http://109.232.227.50:25461/live/[REMOVED]/[REMOVED]/162.ts?token=
MBC Kids (MBC 3) – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/161
MBC Kids (MBC 3) – http://109.232.227.50:25461/live/[REMOVED]/[REMOVED]/1971.ts?token=
MBC Kids – http://213.152.173.39:25461/live/[REMOVED]/[REMOVED]/161.ts?token=
MBC Masr – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/166
MBC Masr – http://185.23.213.74:25461/live/[REMOVED]/[REMOVED]/166.ts?token=
MBC Masr 2 – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/166
MBC Masr 2 – http://185.23.213.74:25461/live/[REMOVED]/[REMOVED]/157.ts?token=
MBC MAX – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1617
MBC MAX – http://109.232.227.50:25461/live/[REMOVED]/[REMOVED]/1617.ts?token=
MBC Variety – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/2077
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 439 of 440
                                                                                      May 25, 2019
                                                                                            Page 4



MBC Variety – http://213.152.160.5:25461/live/[REMOVED]/[REMOVED]/2077.ts?token=
Murr TV – http://e900x.com:8000/live/[REMOVED]/[REMOVED]/379.ts
Murr TV – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/379.ts?token=
NBN – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1659
NBN – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/1659.ts?token=
Noursat – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1817
Noursat – http://109.232.227.50:25461/live/[REMOVED]/[REMOVED]/1817.ts?token=
OTV – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/89
OTV – http://185.23.213.74:25461/live/[REMOVED]/[REMOVED]/89.ts?token=
Rishtey – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/1087
Rishtey – http://134.19.187.226:25461/live/[REMOVED]/[REMOVED]/1087.ts?token=
Rotana Aflam – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/155
Rotana Aflam – http://185.23.213.74:25461/live/[REMOVED]/[REMOVED]/155.ts?token=
Rotana Cinema – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/156
Rotana Cinema – http://185.23.213.74:25461/live/[REMOVED]/[REMOVED]/156.ts?token=
Rotana Classic – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/153
Rotana Classic – http://185.23.213.74:25461/live/[REMOVED]/[REMOVED]/153.ts?token=
Rotana Clip – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/151
Rotana Clip – http://185.23.213.74:25461/live/[REMOVED]/[REMOVED]/151.ts?token=
Rotana Masriya – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/154
Rotana Masriya – http://185.23.213.74:25461/live/[REMOVED]/[REMOVED]/154.ts?token=
Rotana Music – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/150
Rotana Music – http://185.23.213.74:25461/live/[REMOVED]/[REMOVED]/150.ts?token=
SAB – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/577
SAB – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/577.ts?token=
SET Max – http://www.e900x.com:8000/live/[REMOVED]/[REMOVED]/572.ts
SET Max – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/572.ts?token=
TV5 Monde – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/539
TV5 Monde – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/539.ts?token=
Zee – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/560.ts?token=
Zee Aflam – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/315
Zee Aflam – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/315.ts?token=
Zee Alwan – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/51
Zee Alwan – http://213.152.173.39:25461/live/[REMOVED]/[REMOVED]/51.ts?token=
Zee Cinema – http://www.e900x.com:8000/[REMOVED]/[REMOVED]/579
Zee Cinema – http://213.152.170.4:8000/live/[REMOVED]/[REMOVED]/579.ts?token=

        Under U.S. copyright law, the operator of a website may be liable for copyright
infringement where the website knowingly hosts, stores, indexes, transmits, retransmits, streams,
publicly performs, and/or otherwise provides unauthorized access to infringing copies of motion
pictures or television programs. This liability may be both direct and contributory in nature. See
Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC v.
Usenet.com, Inc., 633 F. Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for direct
and contributory copyright infringement where defendants operated computers that stored and
distributed infringing content); Playboy Enterprises, Inc. v. Webbworld, Inc., 991 F. Supp. 543,
551-553 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999) (unpublished) (holding the same);
Columbia Pictures Indus., Inc. v. Fung, No. 06-5578, 2009 U.S. Dist. Lexis 122661, at *56 (C.D.
Cal. Dec. 21, 2009) (holding defendants liable for inducement of infringement where they operated
  Case 4:19-cv-02994 Document 26-7 Filed on 01/30/20 in TXSD Page 440 of 440
                                                                                        May 25, 2019
                                                                                              Page 5



a website that provided access to copies of plaintiffs’ works). Indeed, in Warner Bros.
Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal. Feb. 1, 2010), a
court granted summary judgment against the owner of an Internet website who knowingly
provided links to infringing works that streamed from websites which host and store infringing
content.

        Your copyright infringement can subject you to liability for substantial damages, along
with attorneys’ fees, costs, and a permanent injunction. See, e.g., Universal City Studios Prods.
LLLP v. Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving request for
damages in the amount of $150,000 per infringed work, for a total monetary award against the
operator of a website in excess of $1.6 million).

        IBCAP hereby demands that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce, encourage, and/or
participate in the infringement of the Members’ rights in the Protected Content. In particular, we
demand that you stop hosting, storing, indexing, providing access to, or in any way contributing
to the infringement of the Members’ Protected Content and that you ensure that the Protected
Content does not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days to inform us
that you have agreed to and are in compliance with the foregoing demands.
        We are providing this notice based on our good faith belief that the use of motion pictures
and television programs owned by the Members in the manner occurring via your Service is not
authorized by the copyright owners, their agents, or the law. The information in this notification
is accurate and, under penalty of perjury, we are authorized to act on behalf of the Members, which
own or control exclusive rights under copyright that are being infringed in the manner described
herein. This letter is without prejudice to the rights and remedies of the Members, all of which are
expressly reserved.
       If you have any questions, please contact me at (713) 343-0478, or via email at
david.korn@hnbllc.com.
                                                      Sincerely,

                                                      HAGAN NOLL & BOYLE LLC




                                                      David M. Korn
                                                      Two Memorial City Plaza
                                                      820 Gessner, Suite 940
                                                      Houston, Texas 77024
                                                      T: (713) 343-0478
                                                      F: (713) 758-0146
                                                      david.korn@hnbllc.com
